Exhibit 10.7


Execution Version


THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT


    This THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of November 5, 2020, by and among SERVICE PROPERTIES TRUST
(f/k/a HOSPITALITY PROPERTIES TRUST), a real estate investment trust formed
under the laws of the State of Maryland (the “Borrower”), the Guarantors solely
for the purpose of Section 6(a) hereof, the Pledgors solely for the purpose of
Section 6(b) hereof, each of the financial institutions party hereto and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative
Agent”).


    WHEREAS, the Borrower, the Lenders, the Administrative Agent and certain
other parties have entered into that certain Second Amended and Restated Credit
Agreement dated as of May 10, 2018 (as amended by that certain First Amendment
to Second Amended and Restated Credit Agreement, dated as of September 17, 2019
and that certain Second Amendment to Second Amended and Restated Credit
Agreement, dated as of May 8, 2020, and as further amended, restated, amended
and restated, supplemented or otherwise modified prior to the date hereof, the
“Credit Agreement”); and


    WHEREAS, as permitted by Section 12.6. of the Credit Agreement, the parties
hereto desire to amend the Credit Agreement subject to the terms and conditions
of this Amendment (the Credit Agreement as so amended, the “Amended Credit
Agreement”);


    NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties
hereto hereby agree as follows:


    Section 1. Amendments to Credit Agreement. Subject to the conditions
precedent set forth in Section 2 below, as of the Third Amendment Effective
Date:


    (a)    the Credit Agreement is hereby amended to delete the red font
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the blue font double-underlined text (indicated
textually in the same manner as the following example: double-underlined text)
as set forth in Exhibit A attached hereto such that, immediately after giving
effect to this Amendment, the Amended Credit Agreement will read as set forth in
Exhibit A; and


    (b)    a new Schedule 6.1.(z) to the Credit agreement, attached hereto as
Schedule B, is hereby added to the Credit Agreement as Schedule 6.1.(z) thereto.


    Section 2. Conditions Precedent. The effectiveness of this Amendment is
subject to (i) the truth and accuracy of the representations set forth in
Section 4 below and (ii) satisfaction of each of the following conditions (the
first date on which each of the conditions pursuant to the foregoing clauses (i)
and (ii) shall have been satisfied, the “Third Amendment Effective Date”):


    (a)    The Administrative Agent shall have received each of the following,
each of which shall be in form and substance satisfactory to the Administrative
Agent:


        (i)    a counterpart of this Amendment duly executed by the Borrower,
the Administrative Agent and the Requisite Lenders;





--------------------------------------------------------------------------------



    (ii)    a certificate of the Borrower’s chief executive officer, chief legal
officer, chief financial officer or chief accounting officer certifying as of
the date hereof, and after giving effect to this Amendment and the other
transactions contemplated hereby, that (i) no Default or Event of Default shall
be in existence, (ii) the representations and warranties made or deemed made by
the Borrower or any other Loan Party in the Amended Credit Agreement and any
other Loan Document to which such Loan Party is a party shall be true and
correct in all respects on the date hereof except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all respects on and as of such earlier date) and except for changes in
factual circumstances specifically and expressly permitted under the Credit
Agreement, and (iii) the Collateral Value Percentage shall not exceed fifty
percent (50%);


    (iii)    a certificate of the Secretary or Assistant Secretary (or other
individual performing similar functions) on behalf of each Loan Party (including
each Collateral Property Equity Pledgor) dated the Third Amendment Effective
Date, certifying (A) that attached thereto are true, correct and complete copies
of (i) the certificate of incorporation or formation, certificate of limited
partnership, declaration of trust or other comparable organizational instrument,
as applicable, of such Loan Party certified as of a recent date by the Secretary
of State of the state of organization of such Loan Party and (ii) the by-laws,
operating agreement, partnership agreement, or other comparable governing
document, as applicable, of such Loan Party, (B) that attached thereto is a
true, correct and complete copy of a certificate as to the good standing of such
Loan Party as of a recent date from the Secretary of State (or other applicable
Governmental Authority) of its jurisdiction of organization, (C) that attached
thereto is a true and complete copy of resolutions duly adopted by the board of
directors (or board of members or equivalent governing body) of such Loan Party
authorizing the execution, delivery and performance of this Amendment and the
other Loan Documents to which such person is a party entered into in connection
herewith, and that such resolutions have not been modified, rescinded or amended
and are in full force and effect as of the date of such certificate, and (D) as
to the signature and incumbency certificates of its officers executing this
Amendment or any of the other Loan Documents or any other document delivered in
connection herewith on behalf of such Loan Party (together with a certificate of
another officer or authorized person as to the incumbency and specimen signature
of the officer or authorized person executing the certificate pursuant to this
clause (c)); provided that such certificate can certify that there have been no
changes to such documents or items described in the foregoing clauses (A) or (D)
since such documents or items were last delivered to the Administrative Agent on
the Second Amendment Effective Date;


    (iv)    a Pledge Supplement or Pledge Amendment (each as defined in the
Pledge Agreement), as applicable, executed by each of the direct owners of the
Equity Interests issued by each Subsidiary directly owning an Initial Collateral
Property (such Equity Interests, the “Collateral Property Pledged Interests”),
other than any such direct owner that is an existing Pledgor whose Collateral
Property Pledged Interests are already pledged pursuant to and in accordance
with the Pledge Agreement (the “Collateral Property Equity Pledgors”);


    (v)    Uniform Commercial Code financing statements in proper form for
filing naming each Collateral Property Equity Pledgor as debtor thereunder;


    (vi)    copies of Uniform Commercial Code search reports listing all
effective financing statements filed against each Collateral Property Equity
Pledgor, with copies of such financing statements;


2



--------------------------------------------------------------------------------



    (vii)    an opinion of Sullivan & Worcester LLP, as counsel to the Borrower
and the other Loan Parties, an opinion of Saul Ewing Arnstein & Lehr LLP, as
special Maryland counsel to the Borrower, and an opinion of Stone Pigman Walther
Wittmann L.L.C., as special Louisiana counsel to the Loan Parties, in each case
addressed to the Administrative Agent and the Lenders and covering such matters
as the Administrative Agent may reasonably request;


    (viii)    evidence that all fees, expenses and reimbursement amounts due and
payable to the Administrative Agent and any of the Lenders in connection with
this Amendment have been paid;


    (ix)    all information requested by the Administrative Agent and each
Lender in order to comply with applicable “know your customer” and Anti-Money
Laundering Laws and regulations, including without limitation, the Patriot Act,
in each case, at least five (5) Business Days prior to the Third Amendment
Effective Date;


        (x)     such other documents, agreements, instruments, certificates or
other confirmations as the Administrative Agent may reasonably request;


    (b)    The Borrower shall have repaid in full all Term Loans outstanding
under the Credit Agreement such that, upon the Third Amendment Effective Date,
no Term Loans or Term Loan Commitments shall remain outstanding; and


    (c)    The Borrower shall have delivered to the Administrative Agent and the
Lenders the Approved Budget in form and substance satisfactory to the Requisite
Lenders.


    Section 3. Post-Closing Covenant. As soon as reasonably practicable
following the date hereof, but in no event later than 150 days after the Third
Amendment Effective Date (or such later date as the Administrative Agent may
approve in its sole discretion), (i) the applicable Loan Parties shall deliver
to the Administrative Agent, with respect to each Property listed on Schedule A
attached hereto (each, an “Initial Collateral Property” and, collectively, the
“Initial Collateral Properties”), (A) a Security Instrument and each of the
items set forth on Annex I to the Amended Credit Agreement, (B) a supplement to
Schedule 6.1.(ee) to the Amended Credit Agreement, and (C) if such property is
owned by a Subsidiary of the Borrower that is not, at such time, a Guarantor,
all of the items required to be delivered to the Administrative Agent under
Section 7.13(a), and (ii) the Collateral Property Availability shall be equal to
or greater than $1,000,000,000 (the foregoing clauses (i) and (ii), the “Initial
Mortgage Collateral Requirement”). Failure by the Loan Parties to comply with
the covenant set forth in this Section 3 shall result in an immediate Event of
Default under the Amended Credit Agreement. The Loan Parties acknowledge and
agree that the covenants and other requirements of this Section 3 are material
inducement to Administrative Agent and the undersigned Lenders entering into
this Amendment and Administrative Agent and such Lenders would not execute and
deliver this Amendment but for the covenants and other requirements of the Loan
Parties under this Section 3.


    Section 4. Representations and Warranties. The Borrower represents and
warrants to the Administrative Agent and the Lenders that:


    (a)    Authorization. The Borrower has the right and power, and has taken
all necessary action to authorize it, to execute and deliver this Amendment and
to perform its obligations hereunder and under the Amended Credit Agreement in
accordance with their respective terms. This Amendment has been duly executed
and delivered by a duly authorized officer of the Borrower and each of this
Amendment and the Amended Credit Agreement is a legal, valid and binding
obligation of the Borrower enforceable
3



--------------------------------------------------------------------------------



against the Borrower in accordance with its respective terms except as (i) the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and (ii) the availability of equitable
remedies may be limited by equitable principles of general applicability.


    (b)    Compliance with Laws, etc. The execution and delivery by the Borrower
of this Amendment and the performance by the Borrower of this Amendment and the
Amended Credit Agreement in accordance with their respective terms, do not and
will not, by the passage of time, the giving of notice or otherwise: (i) require
any Governmental Approval or violate any Applicable Law (including Environmental
Laws) relating to the Borrower or any other Loan Party; (ii) conflict with,
result in a breach of or constitute a default under the organizational documents
of Borrower or any other Loan Party, or any indenture, agreement or other
instrument to which the Borrower or any other Loan Party is a party or by which
it or any of its respective properties may be bound; or (iii) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by the Borrower or any other Loan Party
other than in favor of the Administrative Agent for its benefit and the benefit
of the Lenders and the Issuing Banks.


    (c)    No Default. No Default or Event of Default has occurred and is
continuing as of the date hereof or will exist immediately after giving effect
to this Amendment.


    Section 5. Reaffirmation of Representations by Borrower. The Borrower hereby
repeats and reaffirms all representations and warranties made by the Borrower
and the other Loan Parties to the Administrative Agent and the Lenders in the
Amended Credit Agreement and the other Loan Documents (in each case, giving
effect to this Amendment) on and as of the date hereof with the same force and
effect as if such representations and warranties were set forth in this
Amendment in full.
    
    Section 6. Confirmation of Guaranty and Liens.


    (a)    Each Guarantor (i) confirms its obligations under the Guaranty, (ii)
confirms that its obligations under the Amended Credit Agreement constitute
“Obligations” (as defined in the Amended Credit Agreement) and “Guarantied
Obligations” (as defined in the Guaranty), (iii) confirms its guarantee of the
Obligations under the Guaranty, (iv) confirms that its obligations under the
Amended Credit Agreement are entitled to the benefits of the guarantee set forth
in the Guaranty, (v) agrees that the Amended Credit Agreement is the “Credit
Agreement” under and for all purposes of the Guaranty, (vi) confirms that is has
received reasonably equivalent value for the Guaranteed Obligations it has
incurred, which reasonably equivalent value includes, without limitation, the
availability of extensions of credit for the working capital needs of such
Guarantor pursuant to the terms of the Loan Documents, and (vii) confirms that
the incurrence by such Guarantor of its Guaranteed Obligations does not result
in any fraudulent transfer or fraudulent conveyance within the meaning of any
applicable federal or state statute or the interpretation thereof or relevant
common law. Each Guarantor, by its execution of this Amendment, hereby confirms
that the Obligations shall remain in full force and effect.


    (b)    Each Pledgor (i) confirms its obligations under the Pledge Agreement,
(ii) agrees that the Amended Credit Agreement is the “Credit Agreement” under
and for all purposes of the Pledge Agreement, (iii) confirms that is has
received reasonably equivalent value for the security interests and Liens it is
required to grant under the Loan Documents, which reasonably equivalent value
includes, without limitation, the availability of extensions of credit for the
working capital needs of such Pledgor pursuant to the terms of the Loan
Documents, and (iv) confirms that the granting by such Pledgor of security
interests and Liens under the Loan Documents does not result in any fraudulent
transfer or
4



--------------------------------------------------------------------------------



fraudulent conveyance within the meaning of any applicable federal or state
statute or the interpretation thereof or relevant common law.


Section 7. Certain References. Each reference to the Credit Agreement in any of
the Loan Documents shall be deemed to be a reference to the Amended Credit
Agreement. This Amendment is a Loan Document.


    Section 8. Costs and Expenses. The Borrower shall reimburse the
Administrative Agent for all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) incurred by the Administrative Agent in
connection with the preparation, negotiation and execution of this Amendment and
the other agreements and documents executed and delivered in connection
herewith, including, without limitation, in connection with the review of, and
all due diligence and documentation in connection with, the Initial Collateral
Properties.


    Section 9. Benefits. This Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.


    Section 10. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


    Section 11. Effect. Except as expressly herein amended, the terms and
conditions of the Credit Agreement and the other Loan Documents remain in full
force and effect. The amendment contained herein shall be deemed to have
prospective application only. The Amended Credit Agreement is hereby ratified
and confirmed in all respects. Nothing in this Amendment shall limit, impair or
constitute a waiver of the rights, powers or remedies available to the
Administrative Agent or the Lenders under the Amended Credit Agreement or any
other Loan Document.


    Section 12. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.


    Section 13. Electronic Signatures. The words “execute,” “execution,”
“signed,” “signature,” and words of like import in or related to any document to
be signed by any Lender, Titled Agent, Issuing Bank or Swingline Lender
(collectively, the “Lender Parties”) in connection with this Amendment and the
transactions contemplated hereby shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature of such Lender Party
or the use of a paper-based recordkeeping system with respect to such Lender
Party, as the case may be, to the extent and as provided for in any applicable
law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act; provided
that notwithstanding anything contained herein to the contrary, the
Administrative Agent is under no obligation to agree to accept electronic
signatures from any Lender Party in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it.
Each of the undersigned hereby (i) agrees that, for all purposes, electronic
images of this Amendment (including with respect to any of the Lender Parties’
signature pages thereto) shall have the same legal effect, validity,
admissibility into
5



--------------------------------------------------------------------------------



evidence and enforceability as any paper original, and (ii) waives any argument,
defense or right to contest the validity, admissibility into evidence or
enforceability of this Amendment based solely on the lack of paper original
copies hereof, including with respect to any of the Lender Parties’ signatures
hereto.
    
Section 14. Definitions. All capitalized terms not otherwise defined herein are
used herein with the respective definitions given them in the Amended Credit
Agreement.




[Signatures on Next Page]
6




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
Second Amended and Restated Credit Agreement to be executed as of the date first
above written.




SERVICE PROPERTIES TRUST




By: /s/ Brian E. Donley    
Name: Brian E. Donley
Title: Chief Financial Officer and Treasurer    






Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement


--------------------------------------------------------------------------------



Banner NewCo LLC
Cambridge TRS, Inc.
Harbor Court Associates, LLC
Highway Ventures Borrower LLC
Highway Ventures LLC
Highway Ventures Properties Trust
HPT Cambridge LLC
HPT Clift TRS LLC
HPT CW MA Realty LLC
HPT CY TRS, Inc.
HPT Geary ABC Holdings LLC
HPT Geary Properties Trust
HPT IHG Chicago Property LLC
HPT IHG GA Properties LLC
HPT IHG-2 Properties Trust
HPT IHG-3 Properties LLC
HPT SN Holding, Inc.
HPT State Street TRS LLC
HPT Suite Properties Trust
HPT TA Properties Trust
HPT TRS IHG-2, Inc.
HPT TRS Inc.
HPT TRS MRP, Inc.
HPT TRS SPES II, Inc.
HPT TRS WYN, Inc.
HPT Wacker Drive TRS LLC
HPTCY Properties Trust
HPTMI Hawaii, Inc.
HPTMI Properties Trust
HPTWN Properties Trust
Royal Sonesta, Inc.
SVC Holdings LLC
SVCN 2 LLC
SVCN 3 LLC
SVCN 5 LLC


each as a Guarantor




By: /s/ Brian E. Donley    
Name: Brian E. Donley
Title: Chief Financial Officer




HPT CW MA Realty Trust, as a Guarantor




By: /s/ Brian E. Donley    
Name: Brian E. Donley
Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------



Title: as a trustee and not individually




BANNER NEWCO LLC, as a Pledgor




By: /s/ Brian E. Donley    
Name: Brian E. Donley
Title: Chief Financial Officer and Treasurer    






HIGHWAY VENTURES PROPERTIES TRUST,
as a Pledgor




By: /s/ Brian E. Donley    
Name: Brian E. Donley
Title: Chief Financial Officer and Treasurer    






HPT TA PROPERTIES TRUST, as a Pledgor




By: /s/ Brian E. Donley    
Name: Brian E. Donley
Title: Chief Financial Officer and Treasurer    
























Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------



WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, as Issuing
Bank, as Swingline Lender, and as a Lender




By: /s/ Anand J. Jobanputra                                  
Name: Anand J. Jobanputra                         
Title: Senior Vice President                             








Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement


--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as Issuing Bank, as Swingline Lender, and as a Lender




By: /s/ Kyle Pearson    
Name: Kyle Pearson                                         
Title: Vice President
Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement


--------------------------------------------------------------------------------



PNC BANK, NATIONAL ASSOCIATION, as Issuing Bank, as Swingline Lender, and as a
Lender




By: /s/ Shari L. Reams-Henofer                            
Name: Shari L. Reams-Henofer
Title: Senior Vice President                             


Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement


--------------------------------------------------------------------------------



ROYAL BANK OF CANADA, as Issuing Bank, as Swingline Lender, and as a Lender




By: /s/ Brian Gross                                                
Name: Brian Gross
Title: Authorized Signatory                              




Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement


--------------------------------------------------------------------------------



MORGAN STANLEY BANK, N.A., as a Lender




By: /s/ Jack Kuhns    
Name: Jack Kuhns                                           
Title: Authorized Signatory


Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement


--------------------------------------------------------------------------------



SIGNATURE PAGE TO THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT, AMONG SERVICE PROPERTIES TRUST, EACH LENDER PARTY HERETO AND WELLS
FARGO BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT


Name of Institution: MIZUHO BANK, LTD.,
as a Lender




By: /s/ Donna DeMagistris                                       
Name: Donna DeMagistris                               
Title: Authorized Signatory                                


Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement


--------------------------------------------------------------------------------







SIGNATURE PAGE TO THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT, AMONG SERVICE PROPERTIES TRUST, EACH LENDER PARTY HERETO AND WELLS
FARGO BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT


Name of Institution: BMO Harris Bank, N.A.,
as a Lender




By: /s/ Lloyd Baron                                                 
Name: Lloyd Baron                                          
Title: Managing Director                                   


Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement


--------------------------------------------------------------------------------









SIGNATURE PAGE TO THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT, AMONG SERVICE PROPERTIES TRUST, EACH LENDER PARTY HERETO AND WELLS
FARGO BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT


Name of Institution: UBS AG, Stamford Branch,
as a Lender




By: /s/ Anthony Joseph                                                 
Name: Anthony Joseph                                                 
Title: Associate Director                                         




[If second signature block is necessary]


By: /s/ Houssem Daly                                                 
Name: Houssem Daly                                                   
Title: Associate Director                                         




Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement


--------------------------------------------------------------------------------



SIGNATURE PAGE TO THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT, AMONG SERVICE PROPERTIES TRUST, EACH LENDER PARTY HERETO AND WELLS
FARGO BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT


Name of Institution: The Bank of East Asia Limited, New York Branch,
as a Lender




By: /s/ James Hua                                                        
Name: James Hua                                                          
Title: Senior Vice President                                         




By: /s/ Kitty Sin                                                          
Name: Kitty Sin                                                            
Title: Senior Vice President                                         




Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement


--------------------------------------------------------------------------------



SIGNATURE PAGE TO THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT, AMONG SERVICE PROPERTIES TRUST, EACH LENDER PARTY HERETO AND WELLS
FARGO BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT


Name of Institution: BARCLAYS BANK PLC,
as a Lender




By: /s/ Craig Malloy                                                       
Name: Craig Malloy                                                      
Title: Director                                                         




Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement


--------------------------------------------------------------------------------



SIGNATURE PAGE TO THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT, AMONG SERVICE PROPERTIES TRUST, EACH LENDER PARTY HERETO AND WELLS
FARGO BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT


Name of Institution: REGIONS BANK as a Lender




By: /s/ C. Vincent Hughes, Jr.
                                                        
Name: C. Vincent Hughes, Jr.                                                   
Title: Vice President                                                           




[If second signature block is necessary]


By:
                                                                                         
Name:
Title:




Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement


--------------------------------------------------------------------------------









    SIGNATURE PAGE TO THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT, AMONG SERVICE PROPERTIES TRUST, EACH LENDER PARTY HERETO AND WELLS
FARGO BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT


Name of Institution: First Horizon Bank, a Tennessee Banking Corporation




By: /s/ Jean M.
Brennan                                                          
Name: Jean M. Brennan
    Title: Senior Vice President         


Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement


--------------------------------------------------------------------------------



                            
    SIGNATURE PAGE TO THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT, AMONG SERVICE PROPERTIES TRUST, EACH LENDER PARTY HERETO AND WELLS
FARGO BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT


Name of Institution: U.S. Bank National Association,
as a Lender




By: /s/ Joseph L. Hord    
Name: Joseph L. Hord
    Title: Senior Vice President          


Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement


--------------------------------------------------------------------------------



                        
    SIGNATURE PAGE TO THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT, AMONG SERVICE PROPERTIES TRUST, EACH LENDER PARTY HERETO AND WELLS
FARGO BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT


Name of Institution: Truist Bank,
as a Lender




By: /s/ Karen Cadiente                                                          
Name: Karen Cadiente
    Title: Assistant Vice President                      


Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement


--------------------------------------------------------------------------------



                      
    SIGNATURE PAGE TO THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT, AMONG SERVICE PROPERTIES TRUST, EACH LENDER PARTY HERETO AND WELLS
FARGO BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT


Name of Institution: Citibank, N.A.,
as a Lender




By: /s/ Tina Lin                                                          
Name: Tina Lin
    Title: Vice President                      






Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement


--------------------------------------------------------------------------------





    SIGNATURE PAGE TO THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT, AMONG SERVICE PROPERTIES TRUST, EACH LENDER PARTY HERETO AND WELLS
FARGO BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT


Name of Institution:
Sumitomo Mitsui Banking Corporation,
as a Lender




By: /s/ Michael
Maguire                                                          
Name: Michael Maguire
    Title: Managing Director


Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement


--------------------------------------------------------------------------------



                      


    SIGNATURE PAGE TO THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT, AMONG SERVICE PROPERTIES TRUST, EACH LENDER PARTY HERETO AND WELLS
FARGO BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT


Name of Institution: Berkshire Bank,
as a Lender




By: /s/ Clarke Cronin                                                          
Name: Clarke Cronin
    Title: SVP     


                 


[If second signature block is necessary]


By:
                                                                                         
Name:
Title:




Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement


--------------------------------------------------------------------------------



    SIGNATURE PAGE TO THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT, AMONG SERVICE PROPERTIES TRUST, EACH LENDER PARTY HERETO AND WELLS
FARGO BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT


BANK HAPOALIM B.M.
as a Lender




By: /s/ Marline Alexander
                                                          
Name: Marline Alexander
    Title: SVP     


                 




By:  /s/ Louis
Barone                                                                       
Name: Louis Barone
Title: Senior Vice President








--------------------------------------------------------------------------------



EXHIBIT A


Amended Credit Agreement


[To be attached]






--------------------------------------------------------------------------------

Exhibit 10.7


Execution Version
image_01a.jpg [image_01a.jpg]
Revolving Credit Loan Number/ CUSIP Number: 1005467/ 44106VAC6
Term Loan Number/ CUSIP Number: 1006744/ 44016VAE2


EXECUTION VERSION



CONFORMED COPY OF SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of May 10, 2018
conformed through
SECONDTHIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of May 8November 5, 2020
by and among
SERVICE PROPERTIES TRUST (f/k/a HOSPITALITY PROPERTIES TRUST),
    as Borrower,
THE FINANCIAL INSTITUTIONS PARTY HERETO
AND THEIR ASSIGNEES UNDER SECTION 12.5.,
    as Lenders,
WELLS FARGO Bank, National Association,
    as Administrative Agent,
______________________________________________________
WELLS FARGO SECURITIES, LLC,
BofA Securities, Inc.,
PNC CAPITAL MARKETS, LLC
and
RBC CAPITAL MARKETS1,
    as Joint Lead Arrangers
    and
    Joint Lead Bookrunners,
BANK OF AMERICA, N.A.,
PNC BANK, NATIONAL ASSOCIATION
and
ROYAL BANK OF CANADA,
    as Syndication Agents
and
CITIBANK, N.A.,
COMPASS BANK,
MIZUHO BANK, LTD.,
REGIONS BANK,
SUMITOMO MITSUI BANKING CORPORATION
and
U.S. BANK NATIONAL ASSOCIATION,
    as Documentation Agents






1    RBC Capital Markets is the global brand name for the corporate and
investment banking business of Royal Bank of Canada and its affiliates.




--------------------------------------------------------------------------------

Table of Contents


Page


ARTICLE I. Definitions    1
Section 1.1.    Definitions.    1
Section 1.2.    General; References to Eastern Time.    3540
Section 1.3.    Rates.    3640
Section 1.4.    Divisions.    3641
ARTICLE II. Credit Facility    3641
Section 2.1.    Revolving Loans.    3641
Section 2.2.    Term Loans.    3842
Section 2.3.    Letters of Credit.    3842
Section 2.4.    Swingline Loans.    4347
Section 2.5.    Rates and Payment of Interest on Loans.    4549
Section 2.6.    Number of Interest Periods.    4651
Section 2.7.    Repayment of Loans.    4651
Section 2.8.    Prepayments.    4751
Section 2.9.    Continuation.    4853
Section 2.10.    Conversion.    4954
Section 2.11.    Notes.    4954
Section 2.12.    Voluntary Reductions of the Revolving Commitment.    5055
Section 2.13.    Extension of Revolving Termination Date.    5055
Section 2.14.    Expiration Date of Letters of Credit Past Revolving Commitment
Termination.    5156
Section 2.15.    Amount Limitations.    5156
Section 2.16.    Increase in Commitments and Loans.    5156
Section 2.17.    Funds Transfer Disbursements.    5357
Section 2.18.    Reallocations on Effective Date.    5358
-1-




--------------------------------------------------------------------------------

Table of Contents
(continued)
Page


Section 2.19.    Additional Amount Limitations for Issuing Banks and Swingline
Lenders.    5459
Section 2.20.    Collateral Property Amount Limitations.    59
ARTICLE III. Payments, Fees and Other General Provisions    5459
Section 3.1.    Payments.    5459
Section 3.2.    Pro Rata Treatment.    5560
Section 3.3.    Sharing of Payments, Etc.    5661
Section 3.4.    Several Obligations.    5661
Section 3.5.    Fees.    5661
Section 3.6.    Computations.    5762
Section 3.7.    Usury.    5762
Section 3.8.    Statements of Account.    5863
Section 3.9.    Defaulting Lenders.    5863
Section 3.10.    Taxes.    6166
ARTICLE IV. Yield Protection, Etc.    6570
Section 4.1.    Additional Costs; Capital Adequacy.    6570
Section 4.2.    Suspension of LIBOR Loans.    6771
Section 4.3.    Illegality.    6873
Section 4.4.    Compensation.    6873
Section 4.5.    Treatment of Affected Loans.    6973
Section 4.6.    Affected Lenders.    6974
Section 4.7.    Change of Lending Office.    7075
Section 4.8.    Assumptions Concerning Funding of LIBOR Loans.    7075
ARTICLE V. Conditions Precedent    7075
Section 5.1.    Initial Conditions Precedent.    7075
-2-




--------------------------------------------------------------------------------

Table of Contents
(continued)
Page


Section 5.2.    Conditions Precedent to All Loans and Letters of Credit.    7277
ARTICLE VI. Representations and Warranties    7378
Section 6.1.    Representations and Warranties.    7378
Section 6.2.    Survival of Representations and Warranties, Etc.    7986
ARTICLE VII. Affirmative Covenants    8087
Section 7.1.    Preservation of Existence and Similar Matters.    8087
Section 7.2.    Compliance with Applicable Law and Material Contracts.    8087
Section 7.3.    Maintenance of Property.    8087
Section 7.4.    Conduct of Business.    8087
Section 7.5.    Insurance.    8187
Section 7.6.    Payment of Taxes and Claims.    8188
Section 7.7.    Books and Records; Inspections.    8188
Section 7.8.    Use of Proceeds.    8189
Section 7.9.    Environmental Matters.    8189
Section 7.10.    Further Assurances.    8289
Section 7.11.    REIT Status.    8289
Section 7.12.    Exchange Listing.    8289
Section 7.13.    Guarantors.    8290
Section 7.14.    Equity Pledges.    8390
Section 7.15.    Collateral Properties.    94
ARTICLE VIII. Information    8696
Section 8.1.    Quarterly Financial Statements.    8697
Section 8.2.    YearEnd Statements.    8697
Section 8.3.    Compliance Certificate.    8797
-3-




--------------------------------------------------------------------------------

Table of Contents
(continued)
Page


Section 8.4.    Other Information.    8798
Section 8.5.    Electronic Delivery of Certain Information.    89100
Section 8.6.    Public/Private Information.    90101
Section 8.7.    USA Patriot Act Notice; Compliance.    90101
ARTICLE IX. Negative Covenants    90101
Section 9.1.    Financial Covenants.    90101
Section 9.2.    Negative Pledge.    92102
Section 9.3.    Restrictions on Intercompany Transfers.    92103
Section 9.4.    Merger, Consolidation, Sales of Assets and Other
Arrangements.    93104
Section 9.5.    Plans.    93104
Section 9.6.    Fiscal Year.    94104
Section 9.7.    Modifications of Organizational Documents and Other
Contracts.    94105
Section 9.8.    Transactions with Affiliates.    94105
Section 9.9.    Environmental Matters.    94105
Section 9.10.    Derivatives Contracts.    95105
Section 9.11.    Use of Proceeds.    95106
Section 9.12.    Temporary Waiver Period.    95106
ARTICLE X. Default    97107
Section 10.1.    Events of Default.    97107
Section 10.2.    Remedies Upon Event of Default.    100111
Section 10.3.    Remedies Upon Default.    101112
Section 10.4.    Marshaling; Payments Set Aside.    101112
Section 10.5.    Allocation of Proceeds.    102112
Section 10.6.    Letter of Credit Collateral Account.    102113
-4-




--------------------------------------------------------------------------------

Table of Contents
(continued)
Page


Section 10.7.    Performance by Administrative Agent.    104114
Section 10.8.    Rights Cumulative.    104115
ARTICLE XI. The Administrative Agent    104115
Section 11.1.    Appointment and Authorization.    104115
Section 11.2.    Administrative Agent as Lender.    105116
Section 11.3.    Approvals of Lenders.    106116
Section 11.4.    Notice of Events of Default.    106117
Section 11.5.    Administrative Agent’s Reliance.    106117
Section 11.6.    Indemnification of Administrative Agent.    107118
Section 11.7.    Lender Credit Decision, Etc.    108118
Section 11.8.    Successor Administrative Agent.    108119
Section 11.9.    Titled Agents.    109120
Section 11.10.    Collateral Matters; Protective Advances.    110120
Section 11.11.    Post-Foreclosure Plans.    111121
Section 11.12.    Flood Laws    122
Section 11.13.    No Set Off.    122
ARTICLE XII. Miscellaneous    111123
Section 12.1.    Notices.    111123
Section 12.2.    Expenses.    114125
Section 12.3.    Setoff.    114126
Section 12.4.    Litigation; Jurisdiction; Other Matters; Waivers.    115126
Section 12.5.    Successors and Assigns.    116127
Section 12.6.    Amendments and Waivers.    120131
Section 12.7.    Nonliability of Administrative Agent and Lenders.    123134
-5-




--------------------------------------------------------------------------------

Table of Contents
(continued)
Page


Section 12.8.    Confidentiality.    123134
Section 12.9.    Indemnification.    124135
Section 12.10.    Termination; Survival.    126137
Section 12.11.    Severability of Provisions.    126137
Section 12.12.    GOVERNING LAW.    126137
Section 12.13.    Counterparts.    126137
Section 12.14.    Obligations with Respect to Loan Parties.    127138
Section 12.15.    Independence of Covenants.    127138
Section 12.16.    Limitation of Liability.    127138
Section 12.17.    Entire Agreement.    127138
Section 12.18.    Construction.    127138
Section 12.19.    Headings.    127138
Section 12.20.    LIABILITY OF TRUSTEES, ETC.    128139
Section 12.21.    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions.    128139
Section 12.22.    No Novation.    128139
Section 12.23.    Acknowledgement Regarding Any Supported QFCs.    129140
Section 12.24.    Stamp, Intangible and Recording Taxes.    140







SCHEDULE I    Commitments
SCHEDULE 1.1.(a)    Existing Letters of Credit
SCHEDULE 1.1.(c)    Loan Parties
SCHEDULE 1.1(d)    Sonesta Hotels
SCHEDULE 6.1.(i)    Litigation
Schedule 6.1.(ee)    Flood Zones
SCHEDULE 6.1.(z)    Unencumbered Assets


EXHIBIT A    Form of Assignment and Assumption Agreement
EXHIBIT B    Form of Guaranty
EXHIBIT C    Form of Notice of Borrowing
EXHIBIT D    Form of Notice of Continuation
-6-




--------------------------------------------------------------------------------



EXHIBIT E    Form of Notice of Conversion
EXHIBIT F    Form of Notice of Swingline Borrowing
EXHIBIT G    Form of Revolving Note
EXHIBIT H    Form of Swingline Note
EXHIBIT I    Form of Term Note
EXHIBIT J    Form of Compliance Certificate
EXHIBIT K    Form of Disbursement Instruction Agreement
EXHIBITS L 1-4    Forms of U.S. Tax Compliance Certificates
EXHIBIT M    Form of Pledge Agreement


ANNEX I    Collateral Property Diligence




{S2676929; 2}    - 1 -    


--------------------------------------------------------------------------------



THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
May 10, 2018 (the “Agreement Date”), by and among SERVICE PROPERTIES TRUST
(f/k/a HOSPITALITY PROPERTIES TRUST), a real estate investment trust formed
under the laws of the State of Maryland (the “Borrower”), each of the financial
institutions initially a signatory hereto together with their successors and
assignees under Section 12.5. (the “Lenders”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent (the “Administrative Agent”), with each of
WELLS FARGO SECURITIES, LLC, BofA Securities, Inc. (or its Affiliate), PNC
CAPITAL MARKETS, LLC and RBC CAPITAL MARKETS, as Joint Lead Arrangers and Joint
Bookrunners (each a “Lead Arranger”), each of BANK OF AMERICA, N.A., PNC BANK,
NATIONAL ASSOCIATION and ROYAL BANK OF CANADA, as Syndication Agents (each a
“Syndication Agent”), and each of CITIBANK, N.A., COMPASS BANK, MIZUHO BANK,
LTD., REGIONS BANK, SUMITOMO MITSUI BANKING CORPORATION, and U.S. BANK NATIONAL
ASSOCIATION, as Documentation Agents (each a “Documentation Agent”).
WHEREAS, certain of the Lenders and other financial institutions have made
available to the Borrower credit facilities in an aggregate initial amount of
$1,400,000,000, which include a $400,000,000 term loan facility, a revolving
credit facility in the amount of $1,000,000,000, including a $75,000,000
swingline subfacility and a $50,000,000 letter of credit subfacility, on the
terms and conditions contained in that certain Credit Agreement dated as of
January 8, 2014 (as amended and in effect immediately prior to the date hereof,
the “Existing Credit Agreement”) by and among the Borrower, such Lenders,
certain other financial institutions, the Administrative Agent and the other
parties thereto; and
WHEREAS, the Administrative Agent and the Lenders desire to amend and restate
the Existing Credit Agreement on the terms and conditions contained herein;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
that the Existing Credit Agreement is amended and restated in its entirety as
follows:
ARTICLE I. Definitions
Section 1.1.    Definitions.
In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:
“4.25% Senior Notes” has the meaning given that term in Section 2.8(b)(iii)(B).
“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.
“Additional CostsCollateral Property Pledged Interests” has the meaning given
that term in Section 4.17.14.(b)(iii).
“Additional Costs” has the meaning given that term in Section 4.1.(b).
“Adjusted EBITDA” means, with respect to a Person for a given period, such
Person’s EBITDA for such period determined on a consolidated basis less the sum,
without duplication, of (a) any FF&E Reserves to the extent included in EBITDA,
(b) the excess, if any, with respect to each Hotel or Hotel Pool (as applicable)
of such Person, of (i) 4.0% of total gross room revenues of such Hotel or Hotel
Pool
    

--------------------------------------------------------------------------------



for such period over (ii) the FF&E Reserve actually funded during such period or
prefunded for such period by the Operator or the Borrower or its Subsidiaries
with respect to such Hotel or Hotel Pool pursuant to the applicable Lease,
Management Agreement or any related Ancillary Agreement, (c) the excess, if any,
with respect to each Travel Center of such Person, of (i) $150,000 per annum for
such Travel Center (such amount to be appropriately adjusted if such period is
not a year in duration) over (ii) the FF&E Reserve actually funded or prefunded
by the Operator or the Borrower during such period with respect to such Property
pursuant to the applicable Lease or any related Ancillary Agreement, (d) Capital
Expenditure Reserves for such period and (e) to the extent included in EBITDA,
replacement reserves for any Other Properties.
“Administrative Agent” means Wells Fargo Bank, National Association as
contractual representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 11.8.
“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affected Lender” has the meaning given that term in Section 4.6.
“Affiliate” means with respect to a specified Person, another Person that
directly or indirectly through one or more intermediaries, Controls, or is
Controlled by, or is under common Control with the Person specified. In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.
“Agreement Date” means May 10, 2018.
“Ancillary Agreement” means, with respect to any Operating Agreement, any
material incidental agreement with respect to such Operating Agreement
(including, by way of example, guarantees, franchise agreements, and, in the
case of Leases, management agreements not constituting Operating Agreements) to
which the Borrower or any Subsidiary is a party.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction from time to time concerning or relating to bribery or corruption,
including the United States Foreign Corrupt Practices Act of 1977 and the rules
and regulations thereunder and the U.K. Bribery Act 2010 and the rules and
regulations thereunder.
“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules related to terrorism
financing, money laundering, any predicate crime to money laundering or any
financial record keeping, including any applicable provision of the Patriot Act
and The Currency and Foreign Transactions Reporting Act (also known as the “Bank
Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and
1951-1959).
“Applicable Facility Fee” means the percentage set forth in the table below
corresponding to the Level at which the “Applicable Margin” is determined in
accordance with the definition thereof:
    - 2 -    

--------------------------------------------------------------------------------




LevelFacility Fee10.100%20.125%30.150%40.200%50.250%60.300%

Any change in the applicable Level at which the Applicable Margin is determined
shall result in a corresponding and simultaneous change in the Applicable
Facility Fee. The provisions of this definition shall be subject to Section
2.5.(c).
“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Applicable Margin” means (a) at any time other than the times described in the
immediately following clause (b), the percentage rate set forth in Table Ithe
table below corresponding to the level (each a “Level”) into which the
Borrower’s Credit Rating then falls, and (b) at any time during the Temporary
Waiver Period and continuing thereafter until the Post-Temporary Waiver Period
Compliance Date, the percentage rate set forth in Table II below corresponding
to the Level into which the Borrower’s Credit Rating then falls. As of the
Agreement Date, the Applicable Margin is determined based on Level 4 of Table I.
Any change in the Borrower’s Credit Rating which would cause it to move to a
different Level shall be effective as of the first day of the first calendar
month immediately following receipt by the Administrative Agent of written
notice delivered by the Borrower in accordance with Section 8.4.(l) that the
Borrower’s Credit Rating has changed; provided, however, if the Borrower has not
delivered the notice required by such Section but the Administrative Agent
becomes aware that the Borrower’s Credit Rating has changed, then the
Administrative Agent may, in its sole discretion, adjust the Level effective as
of the first day of the first calendar month following the date the
Administrative Agent becomes aware that the Borrower’s Credit Rating has
changed. During any period that the Borrower has received two Credit Ratings
that are not equivalent, then (x) the Applicable Margin shall be determined
based on the Level corresponding to the higher of such two Credit Ratings if the
higher of such two Credit Ratings is not more than one Level higher than the
lower of such two Credit Ratings and (y) the Applicable Margin shall be
determined based on the Level corresponding to the Level immediately below the
higher of such two Credit Ratings if the higher of such two Credit Ratings is
more than one Level higher than the lower of such two Credit Ratings. During any
period for which the Borrower has received a Credit Rating from only one Rating
Agency, then the Applicable Margin shall be determined based on such Credit
Rating. During any period that the Borrower has not received a Credit Rating
from any Rating Agency, the Applicable Margin shall be determined based on
Level 6 of the applicable table. The provisions of this definition shall be
subject to Section 2.5.(c).
Table I – Non-Temporary Waiver Period


    - 3 -    

--------------------------------------------------------------------------------




Level
Borrower’s Credit Rating (S&P/Moody’s)








Applicable Margin for Revolving Loans that are LIBOR LoansApplicable Margin for
Revolving Loans that are Base Rate LoansApplicable Margin for Term Loans that
are LIBOR LoansApplicable Margin for Term Loans that are Base Rate Loans1A/A2 or
better
0.7751.575%
0.0000.575%
0.850%0.000%2A-/A3
0.8251.625%
0.0000.625%
0.900%0.000%3BBB+/Baa1
0.8751.675%
0.0000.675%
0.950%0.000%4BBB/Baa2
1.0001.800%
0.0000.800%
1.100%0.100%5BBB-/Baa3
1.2002.000%
0.2001.000%
1.350%0.350%6Lower than BBB-/Baa3 or not rated
1.5502.350%
0.5501.350%
1.750%0.750%

“Appraisal” means, with respect to any Property, an M.A.I. appraisal
commissioned by and addressed to the Administrative Agent (acceptable to the
Administrative Agent as to form, substance and appraisal date), prepared by a
professional appraiser acceptable to the Administrative Agent, having at least
the minimum qualifications required under Applicable Law governing the
Administrative Agent and the Lenders, including, without limitation, FIRREA, and
determining both the “as-is” market value of such Property as between a willing
buyer and a willing seller and the “as-stabilized value” of such Property.
Table II - Temporary Waiver Period

LevelBorrower’s Credit Rating (S&P/Moody’s)Applicable Margin for Revolving Loans
that are LIBOR LoansApplicable Margin for Revolving Loans that are Base Rate
LoansApplicable Margin for Term Loans that are LIBOR LoansApplicable Margin for
Term Loans that are Base Rate Loans1A/A2 or
better1.275%0.275%1.350%0.350%2A-/A31.325%0.325%1.400%0.400%3BBB+/Baa11.375%0.375%1.450%0.450%4BBB/Baa21.500%0.500%1.600%0.600%5BBB-/Baa31.700%0.700%1.850%0.850%6Lower
than BBB-/Baa3 or not rated2.050%1.050%2.250%1.250%

“Appraised Value” means, with respect to any Property, the “as-is” or
“as-stabilized”, as applicable, market value of such Property as reflected in
the most recent Appraisal of such Property accepted by Administrative Agent, as
the same may have been adjusted by the Administrative Agent based upon its
internal review of such Appraisal which is based on criteria and factors then
generally used and considered by the Administrative Agent, which review shall be
conducted prior to acceptance of such Appraisal by the Administrative Agent.
“Approved Budget” means the forecast of the Borrower substantially in the form
delivered in connection with the Third Amendment, as adjusted from time to time
as approved by the Administrative Agent.
“Approved Fund” means any Fund that is administered, managed or underwritten by
(a) a Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of
any entity that administers or manages a Lender.
“Asset Under Development” means, as of any date of determination, any Property
on which construction of new income-producing improvements has been commenced
and is continuing. If such construction consists of the construction of tenant
or comparable improvements or, hotel renovations or construction to effect a
change in use, as opposed to material expansion of such Property or any “ground
up” development, such Property shall not be considered to be an Asset Under
Development. In addition, to the extent any Property includes a
revenuegenerating component (e.g. an existing Hotel) and a
    - 4 -    

--------------------------------------------------------------------------------



building under development, such revenuegenerating component shall not be
considered to be an Asset Under Development but such building under development
shall be considered to be an Asset Under Development. Further, (i) no Hotel or
other Property shall be considered an Asset Under Development if the opening
date with respect to such Hotel has occurred or the lease or leases for such
other Property have commenced and (ii) real property under construction to be
(but not yet) acquired by the Borrower or a Subsidiary upon completion of
construction pursuant to a contract in which the seller of such real property is
required to complete construction prior to, and as a condition precedent to,
such acquisition, shall be Assets Under Development.
“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.5.), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.
“Base Payments” means the minimum base rent or owner’s priority payment that an
Owner is entitled to receive under an Operating Agreement. The term excludes:
(a) payments (such as real estate taxes, insurance premiums, and costs of
maintenance) that the Operating Agreement requires the Operator to pay third
parties; (b) any element of rent or owner’s priority payment that is
conditional, contingent, or not yet capable of determination; and (c) FF&E
Reserves. If Operating Agreement(s) for multiple Hotels do not separately
allocate Base Payments to such Hotels, then Base Payments shall be reasonably
allocated among such Hotels (where necessary) in a manner satisfactory to the
Administrative Agent.
“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the LIBOR Market Index Rate plus 1.0%;
each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or the
LIBOR Market Index Rate (provided that clause (c) shall not be applicable during
any period in which LIBOR is unavailable or unascertainable).
“Base Rate Loan” means a Revolving Loan or Term Loan (or any portion thereof)
bearing interest at a rate based on the Base Rate.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 CFR § 1010.230.
    - 5 -    

--------------------------------------------------------------------------------



“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.
“Borrower Information” has the meaning given that term in Section 2.5.(c).
“Borrower Letter” means that certain letter dated as of even date herewith from
the Borrower to the Administrative Agent and the Lenders.
“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day (other than a Saturday, Sunday or legal holiday) on which banks
in New York, New York, are open for the conduct of their commercial banking
business, and (b) with respect to all notices and determinations in connection
with, and payments of principal and interest on, any LIBOR Loan, or any Base
Rate Loan as to which the interest rate is determined by reference to LIBOR, any
day that is a Business Day described in clause (a) and that is also a day for
trading by and between banks in Dollar deposits in the London interbank market.
Unless specifically referenced in this Agreement as a Business Day, all
references to “days” shall be to calendar days.
“Business Management Agreement” means that certain Second Amended and Restated
Business Management Agreement dated as of June 5, 2015, as amended to date, by
and among the Borrower and RMR.
“Capital Expenditure Reserves” means, (i) with respect to a Net Lease Retail
Property and for a given period, an amount equal to (a) the aggregate rentable
square footage of all completed space of such Property, times (b) $0.10, times
(c) the number of days in such period, divided by (d) 365, (ii) with respect to
a Multifamily Property (other than senior and student housing) and for a given
period, an amount equal to (a) the aggregate number of residential apartment
units of such Property, times (b) $250, times (c) the number of days in such
period, divided by (d) 365, (iii) with respect to a Multifamily Property that
constitutes senior housing, and for a given period, an amount equal to (a) the
aggregate number of beds of such Property, times (b) $300, times (c) the number
of days in such period, divided by (d) 365, and (iv) with respect to a
Multifamily Property that constitutes student housing, and for a given period,
an amount equal to (a) the aggregate number of beds of such Property, times (b)
$200, times (c) the number of days in such period, divided by (d) 365; provided,
however that no Capital Expenditure Reserves shall be required with respect to
any portion of a Property which is leased to a third party obligated under such
lease to pay all capital expenditures with respect to such portion of such
Property.
“Capitalization Rate” means (a) 7.258.00% for Hotels located in central business
districts of New York, New York, Washington D.C., Chicago, Illinois, Boston,
Massachusetts, San Francisco, California, Los Angeles, California, Seattle,
Washington, Miami, Florida and San Diego, California, (b) 8.00% for all other
Hotels, (c, (b) 7.50% for Net Lease Retail Properties and Multifamily
Properties, and (dc) 8.75% for Travel Centers and Other Properties.
“Capitalized Lease Obligation” means obligations under a lease (to pay rent or
other amounts under any lease or other arrangement conveying the right to use)
that are required to be capitalized for
    - 6 -    

--------------------------------------------------------------------------------



financial reporting purposes in accordance with GAAP. The amount of a
Capitalized Lease Obligation is the capitalized amount of such obligation as
would be required to be reflected on a balance sheet of the applicable Person
prepared in accordance with GAAP as of the applicable date.
“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Banks or the Lenders, as
collateral for Letter of Credit Liabilities or obligations of Lenders to fund
participations in respect of Letter of Credit Liabilities, cash or deposit
account balances or, if the Administrative Agent and the applicable Issuing Bank
shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the applicable Issuing Bank. “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.
“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a shortterm commercial paper rating of at least A2 or
the equivalent by S&P or at least P2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A2 or the equivalent thereof by S&P or at least P2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.
“Casualty/Condemnation Event” means the occurrence of (i) any damage to a
Collateral Property, in whole or in part, by fire or other casualty or (ii) any
condemnation of any Collateral Property, in each case, equaling or exceeding ten
percent (10)% of the as-is Appraised Value of such Property.
“Collateral” means any real or personal property directly or indirectly securing
any of the Obligations or any other obligation of a Person under or in respect
of any Loan Document, including and includes, without limitation, all Pledged
Interests, all “Property,” “Improvements,” and “Collateral” (or other similar
term) under and as defined in each Security Instrument, all “Management
Agreements” (or other similar term) as defined in any Property Management
Contract Assignment, and all other property subject to a Lien created by a
Security Document. For the avoidance of doubt, the Collateral shall not secure
any Specified Derivatives Obligations.
“Collateral Properties” means, collectively, (i) each Initial Collateral
Property for which (a) a Security Instrument and each other applicable Security
Document has been delivered to and accepted by the Administrative Agent and (b)
each other condition set forth on Annex I has been satisfied or waived in
writing by the Administrative Agent in respect of such Property (provided that
any such condition requiring delivery of Security Documents that the
Administrative Agent determines to be applicable, a Title Policy, flood hazard
determinations or, to the extent applicable, evidence of flood insurance
coverage as required by the Administrative Agent shall not be waived without the
written consent of the Requisite Lenders), and (ii) each other Property added as
a Collateral Property from time to time pursuant
    - 7 -    

--------------------------------------------------------------------------------



to Section 7.15(a); provided that, notwithstanding anything to the contrary
herein or in any other Loan Document, solely for purposes of Sections 7.13(b),
9.2, 9.4, and 12.2, each Initial Collateral Property shall, at all times prior
to the satisfaction of the Initial Mortgage Collateral Requirement, be deemed to
be a “Collateral Property” for all purposes thereunder regardless of whether or
not the conditions specified in the foregoing clauses (i)(a) and (i)(b) shall
have been satisfied.
“Collateral Property Availability” means, as determined with respect to the then
Collateral Properties, the sum of (a) for Hotels, the lesser of (i) 50% of the
as-stabilized Appraised Value of such Collateral Property and (ii) 65% of the
as-is Appraised Value of such Collateral Property and (b) for Collateral
Properties other than Hotels, the lesser of (i) 60% of the as-is Appraised Value
of such Collateral Properties, in the aggregate, and (ii) the amount that would
result in a 11% Collateral Property Debt Yield for such Collateral Properties,
in the aggregate. If any Collateral Property shall cease to qualify as such
pursuant to Section 7.15(c), such ineligible Property shall be excluded from the
calculation of the Collateral Property Availability, and the Collateral Property
Availability shall be recalculated immediately upon such exclusion.
“Collateral Property Debt Yield” means, on any date of determination, the ratio,
expressed as a percentage, of Net Operating Income of the Collateral Properties
(other than Hotels) for the fiscal quarter of the Borrower most recently ending
and the three immediately preceding fiscal quarters to the aggregate outstanding
principal balance of all Revolving Loans, Swingline Loans, Letter of Credit
Liabilities and other extensions of credit hereunder as of such date.
“Collateral Property Pledged Interests” means, collectively, (i) the “Collateral
Property Pledged Interests” as defined in the Third Amendment and (ii) any
Additional Collateral Property Pledged Interests.
“Collateral Value Percentage” means, as of any date of determination, the ratio,
expressed as a percentage, of (i) the aggregate outstanding amount of the
Obligations to (ii) the sum of the undepreciated book values of the Properties
that are Unencumbered Assets owned directly by the issuers of the Pledged
Interests and which have not then been excluded by Administrative Agent pursuant
to Section 7.14(b)(i)(4).
“Commitment” means, as to a Lender, such Lender’s Revolving Commitment or such
Lender’s Term Loan Commitment, as the context may require.
“Compliance Certificate” has the meaning given that term in Section 8.3.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Construction Budget” means the fully budgeted costs for the acquisition and
construction of a given piece of Property (including without limitation, the
cost of acquiring such piece of Property (except to the extent any portion
thereof is Unimproved Land), reserves for construction interest and operating
deficits, tenant improvements, leasing commissions, and infrastructure costs),
as reasonably determined by the Borrower in good faith.
“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.9.
    - 8 -    

--------------------------------------------------------------------------------



“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. §252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. §47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. §382.2(b).
“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.10.
“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Base Rate Loan into a LIBOR Loan and (c) the
issuance of a Letter of Credit or the amendment of a Letter of Credit that
extends the maturity, or increases the Stated Amount, of such Letter of Credit.
“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.
“Debt Service” means, for any period, the sum of: (a) Interest Expense of the
Borrower and its Subsidiaries determined on a consolidated basis for such period
and (b) all regularly scheduled principal payments made with respect to
Indebtedness of the Borrower and its Subsidiaries during such period, in each
case, other than any balloon, bullet or similar principal payment which repays
such Indebtedness in full.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.
“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Defaulting Lender” means, subject to Section 3.9.(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, the Issuing Banks, the
Swingline Lenders or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within 2 Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, an Issuing Bank or a Swingline Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be
    - 9 -    

--------------------------------------------------------------------------------



specifically identified in such writing or public statement) cannot be
satisfied), (c) in the case of a Revolving Lender, has failed, within 3 Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 3.9.(f)) upon delivery of written notice of such
determination to the Borrower, each Issuing Bank, each Swingline Lender and each
Lender.
“Deposit Account Control Agreement” means a deposit account control agreement
entered into among the Administrative Agent, a Guarantor and any depository
institution from time to time, in form and substance satisfactory to the
Administrative Agent.
“Derivatives Contract” means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered into by the Borrower or any of its
Subsidiaries (i) which is a rate swap transaction, swap option, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, credit protection transaction, credit swap, credit default
swap, credit default option, total return swap, credit spread transaction,
repurchase transaction, reverse repurchase transaction, buy/sell-back
transaction, securities lending transaction, weather index transaction or
forward purchase or sale of a security, commodity or other financial instrument
or interest (including any option with respect to any of these transactions) or
(ii) which is a type of transaction that is similar to any transaction referred
to in clause (i) above that is currently, or in the future becomes, recurrently
entered into in the financial markets (including terms and conditions
incorporated by reference in such agreement) and which is a forward, swap,
future, option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt instruments, economic indices or measures of economic risk or value,
or other benchmarks against which payments or deliveries are to be made, and (b)
any combination of these transactions.
“Derivatives Support Document” means (i) any credit support annex comprising
part of (and as defined in) any Specified Derivatives Contract, and (ii) any
document or agreement pursuant to which cash, deposit accounts, securities
accounts or similar financial asset collateral are pledged to or made available
for set-off by, a Specified Derivatives Provider, including any banker’s lien or
similar right, securing or supporting Specified Derivatives Obligation.
    - 10 -    

--------------------------------------------------------------------------------



“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender, any Specified Derivatives Provider or any
Affiliate of any thereof).
“Developable Property” means (a) any Property on which there are no improvements
(excluding land which is leased under a net lease to a third party) or (b) any
Property (or portion thereof) acquired by the Borrower or any Subsidiary for the
purposes of being developed. Developable Property shall not include any Property
that is an Asset Under Development.
“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit K to be executed and delivered by the Borrower pursuant to
Section 5.1.(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.
“Dollars” or “$” means the lawful currency of the United States of America.
“EBITDA” means, with respect to a Person for a given period and without
duplication, the sum of: (a) net income (or loss) of such Person for such period
determined on a consolidated basis, in accordance with GAAP, exclusive of the
following (but only to the extent included in the determination of such net
income (loss) for such period): (i) depreciation and amortization expense;
(ii) interest expense; (iii) income tax expense; (iv) extraordinary or
non-recurring gains and losses (including asset impairment charges); (v)
transaction costs of acquisitions not permitted to be capitalized pursuant to
GAAP, (vi) fair value adjustments related to investments in equity securities
pursuant to FASB ASC 321; and (vii) in the case of Borrower and its
Subsidiaries, equity in the earnings (or loss) of Unconsolidated Affiliates and
RMR Inc. (but only in the case of RMR Inc., if RMR Inc. would be an
Unconsolidated Affiliate but for the last sentence of the definition of that
term); plus (b) in the case of the Borrower and its Subsidiaries cash dividends
(other than extraordinary cash dividends or distributions) received by the
Borrower or its Subsidiaries from RMR Inc. during such period; plus (c) such
Person’s Ownership Share of EBITDA of its Unconsolidated Affiliates. Straight
line rent leveling adjustments, deferred percentage rent adjustments required
under GAAP, and amortization of intangibles pursuant to FASB ASC 805 and the
like, shall be disregarded in determinations of EBITDA.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
    - 11 -    

--------------------------------------------------------------------------------



“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived by all of the Lenders.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) (subject to
such consents, if any, as may be required under Section 12.5.(b)(iii)); provided
that notwithstanding the foregoing, “Eligible Assignee” shall not include
(i) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (ii) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (ii).
“Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is wholly-owned (i) in fee simple directly by a
Guarantor and (ii) indirectly by the Borrower; (b) the Guarantor that owns such
Property has the right to take the following actions without the need to obtain
the consent of any Person (other than the Administrative Agent and Lenders):
(i) to create Liens on such Property as security for Indebtedness of the
Borrower or such Guarantor, as applicable, and (ii) to sell, transfer or
otherwise dispose of such Property; (c) neither such Property, nor any of the
Borrower’s direct or indirect ownership interest in such Guarantor, is subject
to (i) any Lien other than Permitted Liens described in clauses (a), (c), (g)
and (i) of the definition of that term or (ii) any Negative Pledge; (d) any tax
abatement or tax credit programs or affordability restrictions to which such
Property is subject have been reviewed and approved by the Administrative Agent
and acceptable mortgagee acknowledgements, estoppels and/or other agreements as
required by the Administrative Agent have been obtained and the applicable
Property and Guarantor shall be in compliance therewith; (e) such Property and
related Collateral is encumbered by first priority mortgage Liens in favor of
the Administrative Agent, for the benefit of the Lenders, as required pursuant
to Section 7.15(a) (subject to the Administrative Agent having entered into a
subordination, non-disturbance and attornment agreement with the applicable
Manager or Tenant if required to provide the Administrative Agent with a first
priority mortgage Lien), and the Lien of the Security Instrument on such
Property is insured by a Title Policy as required pursuant hereto; (f) such
Property is free of all structural defects and major architectural deficiencies,
title defects, environmental conditions and other adverse matters, except for
defects, deficiencies, conditions or other matters which, individually or
collectively, are not materially adverse to the use, operation or value of such
Property; and (g) no Casualty/Condemnation Event has occurred with respect to
such Property which has not been fully restored and paid for in full.
“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or cleanup of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.
“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other
    - 12 -    

--------------------------------------------------------------------------------



ownership or profit interest in such Person (including, without limitation,
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such share, warrant, option, right or other interest is
authorized or otherwise existing on any date of determination.
“Equity Pledges” means all Liens in favor of the Administrative Agent (for the
benefit of the Lenders) on the Pledged Interests pursuant to and as set forth in
the Pledge Agreement.
“Equity Pledge Release Date” has the meaning given that term in Section
7.14(b)(i).
“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.
“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within 30 days or the filing pursuant to Section 412(c) of
the Internal Revenue Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard; (g) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan
or Multiemployer Plan or the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the receipt by any member of the ERISA Group of any notice
or the receipt by any Multiemployer Plan from any member of the ERISA Group of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent (within the
meaning of Section 4245 of ERISA), in reorganization (within the meaning of
Section 4241 of ERISA), or in “critical” status (within the meaning of
Section 432 of the Internal Revenue Code or Section 305 of ERISA); (i)  the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any member of
the ERISA Group or the imposition of any Lien in favor of the PBGC under Title
IV of ERISA; or (j) a determination that a Plan is, or is reasonably expected to
be, in “at risk” status (within the meaning of Section 430 of the Internal
Revenue Code or Section 303 of ERISA).
“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control, which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.
    - 13 -    

--------------------------------------------------------------------------------



“Excluded Deposit Account” means, (a) any deposit account the funds in which are
used solely for the payment of salaries and wages, workers’ compensation and
similar expenses in the ordinary course of business, (b) any deposit account
that is a zero-balance disbursement account, (c) any deposit account the funds
in which consist solely of funds held as part of escrow arrangements permitted
under the terms of this Agreement and (d) for any Hotel, any deposit account in
the name of the Borrower or a Subsidiary that is subject to the control of the
Operator of such Hotel (other than Sonesta Hotels), but only to the extent the
Borrower or such Subsidiary does not have the right to enter into a Deposit
Account Control Agreement with respect to such deposit account under the terms
of the applicable third party Management Agreement.
“Excluded Subsidiary” means any Subsidiary (a) holding title to or beneficially
owning assets which are or are intended to become collateral for any Secured
Indebtedness of such Subsidiary, or being a beneficial owner of a Subsidiary
holding title to or beneficially owning such assets (but having no material
assets other than such beneficial ownership interests or the equity interests of
a Subsidiary having no material assets other than such beneficial ownership
interests) and (b) which (i) is, or is expected to be, prohibited from
Guarantying the Indebtedness of any other Person pursuant to any document,
instrument or agreement evidencing such Secured Indebtedness or (ii) is
prohibited from Guarantying the Indebtedness of any other Person pursuant to a
provision of such Subsidiary’s organizational documents which provision was
included in such Subsidiary’s organizational documents as a condition or
anticipated condition to the extension of such Secured Indebtedness.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires
such interest in such Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 4.6.) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 3.10., amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.10.(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.
“Existing Credit Agreement” has the meaning given that term in the recitals to
this Agreement.
“Existing Letters of Credit” means the letters of credit issued and outstanding
under the Existing Credit Agreement and set forth on Schedule 1.1.(a).
“Extended Letter of Credit” has the meaning given that term in Section 2.3.(b).
“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ Global Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.
    - 14 -    

--------------------------------------------------------------------------------



“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the immediately preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three Federal Funds brokers of recognized standing
selected by the Administrative Agent. If the Federal Funds Rate determined as
provided above would be less than fifty basis points (0.50%), then the Federal
Funds Rate shall be deemed to be fifty basis points (0.50%).
“Fee Letter” means that certain fee letter dated as of April 23, 2018, by and
among the Borrower, Wells Fargo, Wells Fargo Securities, LLC and the other
parties thereto.
“Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by the Borrower hereunder, under any
other Loan Document or under the Fee Letter.
“FF&E Reserve” means, for any period and with respect to a given Property or
Hotel Pool, an amount equal to the amount that the Operating Agreement or any
Ancillary Agreement for such Property or Hotel Pool requires the Operator to
reserve during such period for (i) replacements and renewals to such Property’s
or Hotel Pool’s furnishings, fixtures and equipment, (ii) routine repairs and
maintenance to buildings which are normally capitalized under GAAP and
(iii) major repairs, alterations, improvements, renewals or replacements to
building structures, roofs or exterior façade, or for mechanical, electrical,
HVAC, plumbing or vertical transportation systems.
“FIRREA” means the Financial Institution Recovery, Reform and Enforcement Act of
1989.
“First Amendment Date” means September 17, 2019.
“Fitch” means Fitch, Inc. and its successors.
“Fixed Charges” means, for any period, the sum (without duplication) of (a) Debt
Service for such period and (b) Preferred Dividends for such period.
“Flood Laws” has the meaning given that term in Section 11.12.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Subsidiary” means a Subsidiary not formed under the laws of the United
States of America, any state thereof or the District of Columbia.
“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to an Issuing Bank, such Defaulting Lender’s
Revolving Commitment Percentage of the outstanding Letter of Credit Liabilities
owed to such Issuing Bank other than Letter of Credit
    - 15 -    

--------------------------------------------------------------------------------



Liabilities as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders or Cash Collateralized in accordance
with the terms hereof, and (b) with respect to a Swingline Lender, such
Defaulting Lender’s Revolving Commitment Percentage of outstanding Swingline
Loans owed to such Swingline Lender other than Swingline Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Revolving Lenders.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.
“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasigovernmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.
“Ground Lease” means a ground lease containing the following terms and
conditions: (a) either (i) a remaining term (taking into account extensions
which may be effected by the lessee without the consent of the lessor) of no
less than 30 years from the Agreement Date, or (ii) the right of the lessee to
purchase the property on terms reasonably acceptable to the Administrative
Agent; (b) the right of the lessee to mortgage and encumber its interest in the
leased property without the consent of the lessor; (c) the obligation of the
lessor to give the holder of any mortgage Lien on such leased property written
notice of any defaults on the part of the lessee and that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; and (d) free transferability of the
lessee’s interest under such lease, including ability to sublease, subject to
only reasonable consent provisions.
“Guarantor” means any Person that is party to the Guaranty as a “Guarantor”,
collectively, (i) each direct owner of any Collateral Property and (ii) any
Subsidiary that becomes a Guarantor pursuant to the terms of Section 7.13.
“Guaranteed Obligations” means, at any given time, the “Guarantied Obligations”
(as defined in the Guaranty) of each Guarantor that directly owns a Collateral
Property at such time.
“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes: (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the
    - 16 -    

--------------------------------------------------------------------------------



practical effect of which is to assure the payment or performance (or payment of
damages in the event of nonperformance) of any part or all of such obligation
whether by: (i) the purchase of securities or obligations, (ii) the purchase,
sale or lease (as lessee or lessor) of property or the purchase or sale of
services primarily for the purpose of enabling the obligor with respect to such
obligation to make any payment or performance (or payment of damages in the
event of nonperformance) of or on account of any part or all of such obligation,
or to assure the owner of such obligation against loss, (iii) the supplying of
funds to or in any other manner investing in the obligor with respect to such
obligation, (iv) repayment of amounts drawn down by beneficiaries of letters of
credit (including Letters of Credit), or (v) the supplying of funds to or
investing in a Person on account of all or any part of such Person’s obligation
under a Guaranty of any obligation or indemnifying or holding harmless, in any
way, such Person against any part or all of such obligation. As the context
requires, “Guaranty” shall also mean the guaranty executed and delivered
pursuant to Section 5.1. or 7.13., as applicable, and substantially in the form
of Exhibit B.
“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.
“Hotel” means any Property, the improvements on which are operated as a hotel,
inn or the providing of lodging or leisure services, together with any
incidental improvements on such Property operated in connection with such hotel,
inn, lodging or leisure facility.
“Hotel Net Cash Flow” means the net operating cash flow of a Hotel, after (a)
all taxes (except income taxes), insurance, salaries, utilities, and other
operating expenses, and all other sums that the applicable Operating Agreement
or any related Ancillary Agreement requires the applicable Operator to pay from
the cash flow of such Hotel (excluding (i) all items payable to such Operator
that are subordinated to Base Payments and (ii) Base Payments), and (b) the
greater of (a) FF&E Reserves, or (b) 4.0% of total gross room revenues for such
period. Hotel Net Cash Flow shall be determined as of any date based on the last
four completed fiscal quarters of the Person that owns such Hotel (subject to
reasonable adjustment or interpolation to accommodate differences between such
Person’s fiscal quarters and those of its Operator).
“Hotel Pool” means any group of two or more Properties, substantially all of the
value of which is attributable to Hotels, that are leased to or managed by an
Operator pursuant to a single Lease or other Operating Agreement, or multiple
Leases or other Operating Agreements that are cross-defaulted (as to defaults by
lessee or manager, as applicable).
“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed or for the deferred purchase price of
property or services (excluding trade debt incurred in the ordinary course of
business); (b) all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds,
    - 17 -    

--------------------------------------------------------------------------------



debentures, notes or similar instruments, or (iii) constituting purchase money
indebtedness, conditional sales contracts, title retention debt instruments or
other similar instruments, upon which interest charges are customarily paid or
that are issued or assumed as full or partial payment for property or for
services rendered; (c) Capitalized Lease Obligations of such Person; (d) all
reimbursement obligations (contingent or otherwise) of such Person under or in
respect of any letters of credit or acceptances (whether or not the same have
been presented for payment); (e) all Off-Balance Sheet Obligations; (f) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Mandatorily Redeemable Stock issued by such
Person or any other Person, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; (g) all
obligations of such Person in respect of any purchase obligation, repurchase
obligation, takeout commitment or forward equity commitment (excluding, in the
case of the Borrower and its Subsidiaries, to the extent any such obligation can
be satisfied solely by the issuance of Equity Interests (other than Mandatorily
Redeemable Stock)); (h) all Indebtedness of other Persons which such Person has
Guaranteed or is otherwise recourse to such Person, valued at the lesser of
(x) the stated or determinable amount of the Indebtedness such Person Guaranteed
or, if the amount of such Indebtedness is not stated or determinable, the
maximum reasonably anticipated liability in respect thereof, and (y) the amount
of any express limitation on such Guaranty; (i) all Indebtedness of another
Person secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien (other than Permitted
Liens of the types described in clauses (a) through (c) or (e) through (i) of
the definition thereof) on property or assets owned by such Person, even though
such Person has not assumed or become liable for the payment of such
Indebtedness or other payment obligation, valued, in the case of any such
Indebtedness as to which recourse for the payment thereof is expressly limited
to the property or assets on which such Lien is granted, at the lesser of (x)
the stated or determinable amount of the Indebtedness that is so secured or, if
not stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) and (y)
the Fair Market Value of such property or assets; and (j) such Person’s
Ownership Share of the Indebtedness of any Unconsolidated Affiliate of such
Person.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.
“Initial Collateral Property” has the meaning given that term in the Third
Amendment.
“Initial Mortgage Collateral Requirement” has the meaning given that term in the
Third Amendment.
“Intellectual Property” has the meaning given that term in Section 6.1.(t).
“Interest Expense” means, with respect to a Person for any period of time
(a) the interest expense whether paid, accrued or capitalized (without deduction
of consolidated interest income) of such Person for such period plus (b) in the
case of the Borrower, the Borrower’s Ownership Share of Interest Expense of its
Unconsolidated Affiliates. Interest Expense shall exclude any amortization of
(i) deferred financing fees and (ii) debt discounts (but only to the extent such
discounts do not exceed 3.0% of the initial face principal amount of such debt).
“Interest Period” means, with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending 7 days thereafter or on the numerically corresponding
    - 18 -    

--------------------------------------------------------------------------------



day in the first, third or sixth calendar month thereafter, as the Borrower may
select in a Notice of Borrowing, Notice of Continuation or Notice of Conversion,
as the case may be, except that each Interest Period (other than an Interest
Period having a duration of 7 days) that commences on the last Business Day of a
calendar month (or on any day for which there is no numerically corresponding
day in the appropriate subsequent calendar month) shall end on the last Business
Day of the appropriate subsequent calendar month. Notwithstanding the foregoing:
(i) if any Interest Period for a Revolving Loan or Term Loan would otherwise end
after the Revolving Termination Date or Term Loan Maturity Date, as applicable,
such Interest Period shall end on the Revolving Termination Date or Term Loan
Maturity Date, as applicable; and (ii) each Interest Period that would otherwise
end on a day which is not a Business Day shall end on the immediately following
Business Day (or, if such immediately following Business Day falls in the next
calendar month, on the immediately preceding Business Day).
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
“Investment” means, (x) with respect to any Person, any acquisition or
investment (whether or not of a controlling interest) by such Person, by means
of any of the following: (a) the purchase or other acquisition of any Equity
Interest in another Person, (b) a loan, advance or extension of credit to,
capital contribution to, Guaranty of Indebtedness of, or purchase or other
acquisition of any Indebtedness of, another Person, including any partnership or
joint venture interest in such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute the business or a division or operating unit of
another Person and (y) with respect to any Property or other asset, the
acquisition thereof. Any commitment to make an Investment in any other Person,
as well as any option of another Person to require an Investment in such Person,
shall constitute an Investment. Except as expressly provided otherwise, for
purposes of determining compliance with any covenant contained in a Loan
Document, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
“Issuing Banks” means each of Wells Fargo, Bank of America, N.A., PNC and RBC,
in its capacity as an issuer of Letters of Credit pursuant to Section 2.3. of
the Credit Agreement.
“L/C Commitment Amount” has the meaning given to that term in Section 2.3.(a).
“L/C Disbursement” has the meaning given to that term in Section 3.9.(b).
“Lease” means a (sub)lease of a Property between the Borrower or a Subsidiary,
as (sub)lessor, and an Operator, as (sub)lessee; provided that unless the
Administrative Agent otherwise approves, a (sub)lease of a Property from the
Borrower or a Subsidiary to a TRS or any other Subsidiary of the Borrower shall
be deemed not to be a “Lease” for purposes of this Agreement.
“Lender” means each financial institution from time to time party hereto as a
“Lender,” together with its respective successors and permitted assigns, and, as
the context requires, includes each Swingline Lender. Except as expressly
provided herein, the term “Lender” shall exclude any Lender (and its Affiliates)
in its capacity as a Specified Derivatives Provider
“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.
    - 19 -    

--------------------------------------------------------------------------------



“Lessee” means the (sub)lessee of a Property pursuant to a Lease, provided that
(x) without the Administrative Agent’s approval or (y) unless such Lease shall
be a transaction with an Affiliate permitted by Section 9.8., no such
(sub)lessee shall be an Affiliate of the Borrower (including, without
limitation, RMR, or any Managing Trustee), except during an interim period for
Properties which are foreclosed upon or repossessed upon lease terminations or
otherwise by or on behalf of the Borrower or a Subsidiary.
“Letter of Credit” has the meaning given that term in Section 2.3.(a).
“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent, for the benefit of the Administrative Agent, one or
more Issuing Banks and the Lenders, and under the sole dominion and control of
the Administrative Agent.
“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.
“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit. For purposes of this Agreement, a
Revolving Lender (other than the Revolving Lender then acting as Issuing Bank
with respect to such related Letter of Credit) shall be deemed to hold a Letter
of Credit Liability in an amount equal to its participation interest under
Section 2.3. in the related Letter of Credit, and the Revolving Lender then
acting as Issuing Bank with respect to such related Letter of Credit shall be
deemed to hold a Letter of Credit Liability in an amount equal to its retained
interest in the related Letter of Credit after giving effect to the acquisition
by the Revolving Lenders (other than the Revolving Lender then acting as Issuing
Bank with respect to such related Letter of Credit) of their participation
interests under such Section.
“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”
“LIBOR” means, subject to implementation of a Replacement Rate in accordance
with Section 4.2(b), with respect to any LIBOR Loan for any Interest Period, the
rate of interest obtained by dividing (i) the rate of interest per annum
determined on the basis of the rate for deposits in Dollars for a period equal
to the applicable Interest Period as published by the ICE Benchmark
Administration Limited, a United Kingdom Company, or a comparable or successor
quoting service approved by the Administrative Agent, at approximately 11:00
a.m. (London time) two (2) Business Days prior to the first day of the
applicable Interest Period by (ii) a percentage equal to 1 minus the stated
maximum rate (stated as a decimal) of all reserves, if any, required to be
maintained with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”) as specified in Regulation D of the Board of
Governors of the Federal Reserve System (or against any other category of
liabilities which includes deposits by reference to which the interest rate on
LIBOR Loans is determined or any applicable category of extensions of credit or
other assets which includes loans by an office of any Lender outside of the
United States of America). If, for any reason, the rate referred to in the
preceding clause (i) is not so published, then the rate to be used for such
clause (i) shall be determined by the Administrative Agent to be the arithmetic
average of the rate per annum at which deposits in Dollars would be offered by
first class banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of the applicable Interest Period for a period equal to such Interest
    - 20 -    

--------------------------------------------------------------------------------



Period. Any change in the maximum rate or reserves described in the preceding
clause (ii) shall result in a change in LIBOR on the date on which such change
in such maximum rate becomes effective. Notwithstanding the foregoing, (x) in no
event shall LIBOR (including, without limitation, any Replacement Rate with
respect thereto) be less than fifty basis points (0.50%) per annum and (y)
unless otherwise specified in any amendment to this Agreement entered into in
accordance with Section 4.2(b), in the event that a Replacement Rate with
respect to LIBOR is implemented then all references herein to LIBOR shall be
deemed references to such Replacement Rate.
“LIBOR Loan” means a Revolving Loan or Term Loan (or any portion thereof) (other
than a Base Rate Loan) bearing interest at a rate based on LIBOR.
“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 10:00 a.m. Central time on such day (rather than 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
as otherwise provided in the definition of “LIBOR”), or if such day is not a
Business Day, the immediately preceding Business Day. The LIBOR Market Index
Rate shall be determined on a daily basis. If the LIBOR Market Index Rate
determined as provided above would be less than fifty basis points (0.50%), then
the LIBOR Market Index Rate shall be deemed to be fifty basis points (0.50%).
“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; (c) the filing of any financing statement under the UCC or its
equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the UCC or its
equivalent as in effect in an applicable jurisdiction or (ii) in connection with
a sale or other disposition of accounts or other assets not prohibited by this
Agreement in a transaction not otherwise constituting or giving rise to a Lien;
and (d) any agreement by such Person to grant, give or otherwise convey any of
the foregoing.
“Liquidity” means, at any time, the sum of (a) the aggregate Revolving
Commitments of all Lenders as of such date minus the outstanding principal
balance of all Revolving Loans, Swingline Loans and Letter of Credit
Liabilities, plus (b) unrestricted and unencumbered cash, in Dollars, solely
owned by the Borrower and held in the United States.
“Loan” means a Revolving Loan, a Term Loan or a Swingline Loan.
“Loan Document” means this Agreement, each Note, the Guaranty, the Pledge
Agreement, each other Security Document, each Letter of Credit Document and each
other document or instrument now or hereafter executed and delivered by a Loan
Party in connection with, pursuant to or relating to this Agreement (other than
the Fee Letter and any Specified Derivatives Contract).
“Loan Party” means each of the Borrower, each Pledgor, and each other Person who
guarantees all or a portion of the Obligations and/or who pledges any collateral
to secure all or a portion of the
    - 21 -    

--------------------------------------------------------------------------------



Obligations. Schedule 1.1.(c) sets forth the Loan Parties in addition to the
Borrower as of the Agreement Date.
“Management Agreement” means an agreement pursuant to which the Borrower or a
Subsidiary, as Owner, contracts for the management and operation of a Property
by an Operator. In the event a Property is subject to both a Lease and an
agreement that would otherwise constitute a Management Agreement under this
definition, such agreement shall be treated as an Ancillary Agreement with
respect to such Lease rather than as a Management Agreement for purposes of this
Agreement.
“Managing Trustee” means either Mr. John G. Murray or Mr. Adam D. Portnoy, both
having a business address c/o RMR, or any duly appointed successor thereto.
“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or part (other than an
Equity Interest which is redeemable solely in exchange for common stock or other
equivalent common Equity Interests); in the case of each of clauses (a) through
(c), on or prior to the date that is ninety-one (91) days following the Term
Loan Maturity Date.
“Material Acquisition” means any acquisition (whether by direct purchase, merger
or otherwise and whether in one or more related transactions) by the Borrower or
any Subsidiary in which the purchase price of the assets acquired exceeds 5.0%
of the consolidated total assets of the Borrower and its Subsidiaries determined
under GAAP as of the most recent fiscal quarter of the Borrower for which
financial statements are available.
“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise) or results of operations
of the Borrower and its Subsidiaries taken as a whole, (b) the ability of the
Borrower or any other Loan Party to perform its obligations under any Loan
Document to which it is a party, (c) the validity or enforceability of any of
the Loan Documents, (d) the rights and remedies of the Lenders, the Issuing
Banks and the Administrative Agent under any of the Loan Documents or, (e) the
timely payment of the principal of or interest on the Loans or other amounts
payable in connection therewith or the timely payment of all Reimbursement
Obligations, or (f) when used with respect to a Collateral Property, the use,
value or operation of such Property.
“Material Contract” means any contract or other arrangement (other than Loan
Documents and Specified Derivatives Contracts), whether written or oral, to
which the Borrower, any Subsidiary or any other Loan Party is a party as to
which the breach, nonperformance, cancellation or failure to renew by any party
thereto could reasonably be expected to have a Material Adverse Effect, and in
any event shall include the Business Management Agreement and Property
Management Agreement.
“MIRE Event” means, any increase, extension or renewal of any of the Commitments
or Loans (including any increase of Revolving Commitments pursuant to Section
2.16. or otherwise, but excluding (i) any continuation or conversion of Loans,
(ii) the making of any Loan or (iii) the issuance, renewal or extension of
Letters of Credit).
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
    - 22 -    

--------------------------------------------------------------------------------



“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real estate granting
a Lien on such interest in real estate as security for the payment of
Indebtedness.
“Mortgage Note” means a promissory note satisfying all of the following
requirements: (a) such promissory note is owned solely by the Borrower or a
Subsidiary; (b) such promissory note is secured by a lien on real property and
the improvements on which are of a type similar to improvements located on the
Properties as of the Agreement Date; (c) such real property and related
improvements are not subject to any environmental conditions or other matters
which, individually or collectively, materially impair the value of such real
property or related improvements; (d) the obligor in respect of such promissory
note is not an Affiliate of the Borrower or RMR; and (e) if the Borrower or any
Subsidiary were to acquire such real property and related improvements, no
Default or Event of Default would result from such acquisition.
“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.
“Multifamily Property” means an income producing Property (a) the improvements
on which consist primarily of residential rental apartment units (which may
include senior and student housing), together with any incidental improvements
on such Property operated in connection therewith and (b) that is leased
primarily to residential tenants.
“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document, a Specified
Derivatives Contract or a lease or related agreement between a TRS, as tenant,
and the Borrower or another Subsidiary, as landlord) which prohibits or purports
to prohibit the creation or assumption of any Lien on such asset as security for
Indebtedness of the Person owning such asset or any other Person; provided,
however, that an agreement that conditions a Person’s ability to encumber its
assets upon the maintenance of one or more specified ratios that limit a
Person’s ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, shall not
constitute a Negative Pledge.
“Net Cash Proceeds” means the aggregate cash or cash equivalent proceeds
received by the Borrower or any of its Subsidiaries, or Borrower’s Ownership
Share of any cash or Cash Equivalents proceeds distributed to the Borrower or
any of its Subsidiaries from amounts received by any Unconsolidated Affiliate,
in respect of any sale, assignment, transfer or other disposition of any kind of
any asset, any capital markets transaction (including the issuance of any Equity
Interest, whether common, preferred or otherwise), any debt or debt refinancing
(whether secured or unsecured), or any Stimulus Transaction, in each case, net
of (a) customary direct costs incurred in connection therewith (including legal,
accounting and investment banking fees, and underwriting discounts and
commissions), and (b) taxes paid or payable as a result thereof; it being
understood that “Net Cash Proceeds” shall include, without limitation, any cash
or cash equivalents received upon the sale or other disposition of any non-cash
or non-cash equivalent consideration received by the Borrower or any of its
Subsidiaries (or Borrower’s Ownership Share of any cash or cash equivalents
proceeds received by any Unconsolidated Affiliate upon the sale or other
disposition of any such non-cash or non-cash equivalent consideration) in
respect of any the foregoing transactions or events.
“Net Lease Retail Property” means an income producing Property (a) the
improvements on which consist of service-oriented retail property, together with
any incidental improvements on such
    - 23 -    

--------------------------------------------------------------------------------



Property operated in connection therewith and (b) that is leased to a commercial
tenant pursuant to a Triple Net Lease.
“Net Operating Income” means, for any Collateral Property at any date of its
determination (without duplication and determined on a consistent basis with
prior periods): (a) rents and other revenues received in the ordinary course
from such Collateral Property (including proceeds from rent loss or business
interruption insurance (but not in excess of the actual rent otherwise payable),
determined in accordance with GAAP, but excluding rents and other contractually
due amounts not collected during the applicable period, minus (b) all expenses
paid (excluding depreciation, amortization, other non-cash expenses, interest
expense, income tax expense, capital expenses and real estate acquisition costs
and expenses, but including appropriate adjustments to allocate property taxes
and insurance premiums evenly over the applicable period) related to the
ownership, operation or maintenance of such Collateral Property, including but
not limited to, ground rents, property taxes, assessments and the like,
insurance, utilities, payroll costs, maintenance, repair and landscaping
expenses, marketing expenses, and general and administrative expenses, in each
case, which are the responsibility of the applicable Subsidiary Guarantor that
are not paid directly by the applicable tenant (including an appropriate
allocation for legal, accounting, advertising, marketing and other expenses
incurred by such Guarantor in connection with such Collateral Property, but
specifically excluding any property management fees), minus (c) the Reserve for
Replacements for such Collateral Property for the applicable period, minus (d)
the actual management fee paid during such period with respect to such
Collateral Property.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Domestic Property” means a Property located outside a state, territory or
commonwealth of the United States of America (including without limitation
Puerto Rico and the U.S. Virgin Islands) or the District of Columbia, but
excluding the Staybridge Suites located at 225 South Park, Thornhill, Ontario,
Canada, and the Intercontinental Hotel located at 220 Bloor Street West,
Toronto, Ontario, Canada.
“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar
customary exceptions to nonrecourse liability) is contractually limited to
specific assets of such Person encumbered by a Lien securing such Indebtedness.
“Note” means a Revolving Note, a Term Note or a Swingline Note.
“Notice of Borrowing” means a notice substantially in the form of Exhibit C (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1.(b) evidencing the Borrower’s request for a
borrowing of Revolving Loans.
“Notice of Continuation” means a notice substantially in the form of Exhibit D
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.9. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.
“Notice of Conversion” means a notice substantially in the form of Exhibit E (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such
    - 24 -    

--------------------------------------------------------------------------------



Exhibit) to be delivered to the Administrative Agent pursuant to Section 2.10.
evidencing the Borrower’s request for the Conversion of a Loan from one Type to
another Type.
“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit F (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
applicable Swingline Lender pursuant to Section 2.4.(b) evidencing the
Borrower’s request for a Swingline Loan.
“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Administrative Agent, any
Issuing Bank or any Lender of every kind, nature and description, under or in
respect of this Agreement or any of the other Loan Documents, including, without
limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory note.
For the avoidance of doubt, “Obligations” shall not include Specified
Derivatives Obligations.
“Off-Balance Sheet Obligations” means liabilities and obligations of the
Borrower, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which the Borrower would be required to disclose in
the “Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of the Borrower’s report on Form 10Q or Form 10K (or their
equivalents) which the Borrower is required to file with the Securities and
Exchange Commission (or any Governmental Authority substituted therefor).
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Operating Agreement” means any Lease or Management Agreement.
“Operator” means the (sub)lessee or manager of a Property pursuant to an
Operating Agreement, provided that (x) unless the Administrative Agent otherwise
approves or (y) such Operating Agreement is a transaction with an Affiliate
permitted by Section 9.8., any such (sub)lessee or manager which is a TRS or
other Subsidiary of the Borrower or an Affiliate of the Borrower (including,
without limitation, RMR, or any Managing Trustee) shall be deemed not to be an
“Operator” for purposes of this Agreement.
“Operator Deposits” means the following: (a) any cash or Cash Equivalent that
secures the payment of Base Payments, an Operator’s obligations under such
Operator’s Operating Agreement or the obligations of a manager or franchisor
under an Ancillary Agreement (including, without limitation, any cash or Cash
Equivalent deposited in connection with a Guaranty of an Operator’s obligations
under an Operating Agreement or of the payment of Base Payments); or (b) the
total amount of any deferred purchase price payable by the Borrower or any of
its Subsidiaries to an Operator or an Operator’s Affiliates, against which
purchase price the Borrower or such Subsidiary, as applicable, is entitled,
pursuant to such Operator’s Operating Agreement, to offset Base Payments,
damages resulting from such Operator’s default under its Operating Agreement or
from a default by a manager or franchisor under an Ancillary Agreement.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
    - 25 -    

--------------------------------------------------------------------------------



obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Property” means an income producing Property (a) that is not a Hotel,
Travel Center, Net Lease Retail Property or Multifamily Property, (b) the
improvements on which consist of industrial developments, office space and other
commercial developments (but excluding residential developments), together with
any incidental improvements on such Property operated in connection therewith
and (c) that is leased to a commercial tenant pursuant to a Triple Net Lease.
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.6.).
“Other Property” means an income producing Property (a) that is not a Hotel,
Travel Center or Net Lease Retail Property, (b) the improvements on which
consist of industrial developments, office space and other commercial
developments (but excluding residential developments), together with any
incidental improvements on such Property operated in connection therewith and
(c) that is leased to a commercial tenant pursuant to a Triple Net Lease.
“Owner” means the Borrower or a Subsidiary in its capacity as (sub)lessor or
owner pursuant to an Operating Agreement.
“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) subject to compliance with Section 8.4.(k), such Person’s
relative direct and indirect economic interest (calculated as a percentage) in
such Subsidiary or Unconsolidated Affiliate determined in accordance with the
applicable provisions of the declaration of trust, articles or certificate of
incorporation, articles of organization, partnership agreement, joint venture
agreement or other applicable organizational document of such Subsidiary or
Unconsolidated Affiliate.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“Participant” has the meaning given that term in Section 12.5.(d).
“Participant Register” has the meaning given that term in Section 12.5.(d).
“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.
“Permitted Capital Expenditures” has the meaning given that term in
Section 9.11(b).
“Permitted Liens” means, as to any Person: (a) Liens securing (x) taxes,
assessments and other charges or levies imposed by any Governmental Authority
(excluding any Lien imposed pursuant to any
    - 26 -    

--------------------------------------------------------------------------------



of the provisions of ERISA) or (y) the claims of materialmen, mechanics,
carriers, warehousemen or landlords for labor, materials, supplies or rentals
incurred in the ordinary course of business, in each case, (i) which are not at
the time required to be paid or discharged under Section 7.6., or (ii) if such
Lien is the responsibility of a financially responsible Operator to discharge;
(b) Liens consisting of deposits or pledges made, in the ordinary course of
business, in connection with, or to secure payment of, obligations under
workers’ compensation, unemployment insurance or similar Applicable Laws;
(c) Liens consisting of encumbrances in the nature of zoning restrictions,
easements, and rights or restrictions of record on the use of real property,
which do not materially detract from the value of such property or impair the
use thereof in the business of such Person and, in the case of the Borrower or
any Subsidiary, Liens granted by any tenant on its leasehold estate in a
Property which are subordinate to the interest of the Borrower or a Subsidiary
in such Property; (d) Liens in existence as of the Agreement Date and set forth
in Part II of Item 6.1.(f) of the Borrower Letter; (e) deposits to secure trade
contracts (other than for Indebtedness), statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business; (f) the lessor’s interest in property leased
to the Borrower or any of its Subsidiaries pursuant to a lease permitted by this
Agreement; (g) the interests of tenants, operators or managers of Properties;
(h) Liens on any assets of a TRS in favor of the Borrower or any other
Subsidiary; (i) Liens in favor of the Administrative Agent for the benefit of
the Lenders, the Issuing Banks and the Specified Derivatives Providers pursuant
to the Loan Documents; (j) Liens which are also secured by restricted cash or
Cash Equivalents of equal or greater value; (k) Liens securing judgments not
constituting an Event of Default under Section 10.1.(h); (l) Liens (i) of a
collection bank arising under Section 4210 of the UCC on items in the course of
collection, (ii) attaching to commodity trading accounts or other commodities
brokerage accounts incurred in the ordinary course of business, and (iii) in
favor of a banking or other financial institution arising as a matter of law or
under customary general terms and conditions encumbering deposits (including the
right of setoff) and which are within the general parameters customary in the
banking industry; (m) Liens (i) on earnest money deposits in connection with
purchases and sales of properties, (ii) on cash advances in favor of the seller
of any property to be acquired in an Investment permitted pursuant to this
Agreement, or (iii) consisting of an agreement to dispose of any property;
(n) Liens in favor of the Borrower or any of its Subsidiaries; and (o) Liens
arising from precautionary UCC financing statement filings regarding operating
leases entered into by the Borrower or any of its Subsidiaries in the ordinary
course of business.
“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.
“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.
“Pledge Agreement” means the Pledge Agreement, a form of which is attached as
Exhibit M hereto, executed and delivered by the applicable Loan Parties on the
Second Amendment Effective Date, together with each joinder agreement and
supplement executed and delivered in connection therewith, as the same may be
amended, restated, supplemented, or otherwise modified from time to time.
“Pledged Interests” has the meaning assigned to such term in the Pledge
Agreement.
    - 27 -    

--------------------------------------------------------------------------------



“Pledgor” means any Person that is party to the Pledge Agreement as a “Pledgor”.
“PNC” means PNC Bank, National Association.
“Post-Default Rate” means, in respect of any principal of any Loan, any
Reimbursement Obligation or any other Obligation, a rate per annum equal to the
Base Rate as in effect from time to time plus the Applicable Margin for Term
Loans that are Base Rate Loans plus two percent (2.0%).
“Post-Temporary Waiver Period Compliance Date” means the earliest to occur of
(i) the date upon which the Borrower delivers to the Administrative Agent a
Compliance Certificate in accordance with Section 8.3 evidencing compliance with
Section 9.1 as of JuneSeptember 30, 2021 and (ii) following the Temporary Waiver
Period Termination Date, the date upon which the Borrower delivers to the
Administrative Agent evidence reasonably satisfactory to the Administrative
Agent demonstrating the Borrower’s pro forma compliance with the financial
covenants set forth in Section 9.1(a) and Section 9.1(d) (each as adjusted
pursuant to the last paragraph of Section 9.1) using pro forma projections based
upon results through the most recently ended period for which such financial
information is available to the Borrower.2022.
“Preferred Dividends” means, for any given period and without duplication, all
Restricted Payments accrued or paid (and in the case of Restricted Payments
paid, which were not accrued during a prior period) during such period on
Preferred Stock issued by the Borrower or a Subsidiary. Preferred Dividends
shall not include dividends or distributions (a) paid or payable solely in
Equity Interests (other than Mandatorily Redeemable Stock) payable to holders of
such class of Equity Interests; (b) paid or payable to the Borrower or a
Subsidiary; or (c) constituting or resulting in the redemption of Preferred
Stock, other than scheduled redemptions not constituting balloon, bullet or
similar redemptions in full.
“Preferred Stock” means, with respect to any Person, Equity Interests in such
Person which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation or both.
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Lender acting as the Administrative Agent as
its prime rate. Each change in the Prime Rate shall be effective as of the
opening of business on the day such change in such prime rate occurs. The rate
announced publicly by the Administrative Agent as its prime rate is an index or
base rate and shall not necessarily be its lowest or best rate charged to its
customers or other banks. If the Prime Rate determined as provided above would
be less than fifty basis points (0.50%), then the Prime Rate shall be deemed to
be fifty basis points (0.50%).
“Principal Office” means the office of the Administrative Agent located at 600
South 4th St., 9th Floor, Minneapolis, Minnesota 55415, or any other subsequent
office that the Administrative Agent shall have specified as the Principal
Office by written notice to the Borrower and the Lenders.
“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (a) (i) the amount of such Lender’s Commitments plus (ii) the amount of such
Lender’s outstanding Term Loan to (b) (i) the aggregate amount of the
Commitments of all Lenders plus (ii) the aggregate amount of all outstanding
Term Loans; provided, however, that if at the time of determination the
Revolving Commitments have terminated or been reduced to zero, the “Pro Rata
Share” of each Lender shall be the ratio, expressed as a percentage of (A) the
sum of the unpaid principal amount of all outstanding Revolving Loans, Term
Loans, Swingline Loans and Letter of Credit Liabilities owing to such Lender as
of such date to (B) the sum of the aggregate unpaid principal amount of all
outstanding Revolving Loans,
    - 28 -    

--------------------------------------------------------------------------------



Term Loans, Swingline Loans and Letter of Credit Liabilities of all Lenders as
of such date. For purposes of this definition, a Revolving Lender (other than
the applicable Swingline Lender with respect to such Swingline Loan) shall be
deemed to hold a Swingline Loan and a Revolving Lender (other than the
applicable Issuing Bank with respect to such Letter of Credit) shall be deemed
to hold a Letter of Credit Liability, in each case, to the extent such Revolving
Lender has acquired a participation therein under the terms of this Agreement
and has not failed to perform its obligations in respect of such participation.
If at the time of determination the Commitments have terminated and there are no
outstanding Loans or Letter of Credit Liabilities, then the Pro Rata Shares of
the Lenders shall be determined as of the most recent date on which Commitments
were in effect or Loans or Letters of Credit Liabilities were outstanding.
“Property” means any parcel of real property, together with all improvements
thereon, owned or leased pursuant to a Ground Lease by the Borrower or any
Subsidiary.
“Property Management Agreement” means that certain Second Amended and Restated
Property Management Agreement dated as of June 5, 2015, as amended to date, by
and among RMR and the Borrower, on behalf of itself and its Subsidiaries.
“Property Management Contract Assignment” means an Assignment and Subordination
of Management Agreement executed by a Loan Party in favor of the Administrative
Agent for its benefit and the benefit of the other Lenders, in form and
substance reasonably satisfactory to the Administrative Agent. Such document
may, at the Administrative Agent’s election, constitute a subordination of the
Property Management Agreement rather than an assignment thereof.
“Protective Advance” means all sums expended as determined by the Administrative
Agent to be necessary or appropriate after the Borrower or any other Loan Party
fails to do so when required: (a) to protect the validity, enforceability,
perfection or priority of the Liens in any of the Collateral and the instruments
evidencing the Obligations; (b) to prevent the value of any Collateral from
being materially diminished (assuming the lack of such a payment within the
necessary time frame could potentially cause such Collateral to lose value); or
(c) to protect any of the Collateral from being materially damaged, impaired,
mismanaged or taken, including, without limitation, any amounts expended in
connection therewith in accordance with Section 11.10 or 12.2.
“Qualified Collateral Property Sale” means a sale of any Collateral Property to
an unaffiliated third party purchaser (excluding, for the avoidance of doubt,
any Affiliate of the Borrower or any Subsidiary of the Borrower) on arms’-length
terms, which sale and the terms thereof shall be reasonably acceptable to the
Administrative Agent in all respects.
“Qualified Notes Issuance” means any issuance by the Borrower of unsecured notes
with an initial term of at least three (3) years, and in respect of which no
scheduled principal repayments or other mandatory prepayments are required to be
paid, nor will be paid, by the Borrower within the first three (3) years
following the date of issuance thereof.
“Qualified NotesRefinancing Issuance” means a singlean issuance by the Borrower
of unsecured notes in an aggregate principal amount of at least $500,000,000
with an initial term ofextending at least three (3) years beyond the latest
Revolving Termination Date as extended or proposed to be extended pursuant to
Section 2.13, and in respect of which no scheduled principal repayments or other
mandatory prepayments are required to be paid, nor will be paid, by the Borrower
within the first three (3) years following the date of issuance thereofsuch
period.
    - 29 -    

--------------------------------------------------------------------------------



“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.
“Rating Agency” means S&P, Moody’s or any other nationally recognized securities
rating agency selected by the Borrower and approved of by the Administrative
Agent in writing.
“RBC” means Royal Bank of Canada.
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.
“Register” has the meaning given that term in Section 12.5.(c).
“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy or liquidity.
Notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or United States or foreign regulatory authorities, in each
case pursuant to Basel III, shall in each case be deemed to be a “Regulatory
Change”, regardless of the date enacted, adopted, implemented, or issued.
“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse an Issuing Bank for any drawing honored
by such Issuing Bank under a Letter of Credit.
“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.
“RMR” means The RMR Group LLC, together with its successors and permitted
assigns.
“RMR Inc.” means The RMR Group Inc., a Maryland corporation, together with its
successors and permitted assigns.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Replacement Rate” has the meaning assigned thereto in Section 4.2.(b).
“Requisite Lenders” means, as of any date, (a) Lenders having more than 50% of
the aggregate amount of the Commitments and the outstanding Term Loans of all
Lenders, or (b) if the Revolving Commitments have been terminated or reduced to
zero, Lenders holding more than 50% of the principal amount of the aggregate
outstanding Loans and Letter of Credit Liabilities; provided that (i) in
    - 30 -    

--------------------------------------------------------------------------------



determining such percentage at any given time, all then existing Defaulting
Lenders will be disregarded and excluded and (ii) at all times when two or more
Lenders (excluding Defaulting Lenders) are party to this Agreement, the term
“Requisite Lenders” shall in no event mean less than two Lenders. For purposes
of this definition, a Revolving Lender (other than the applicable Swingline
Lender with respect to such Swingline Loan) shall be deemed to hold a Swingline
Loan and a Revolving Lender (other than the applicable Issuing Bank with respect
to such Letter of Credit Liability) shall be deemed to hold a Letter of Credit
Liability, in each case, to the extent such Revolving Lender has acquired a
participation therein under the terms of this Agreement and has not failed to
perform its obligations in respect of such participation.
“Requisite Revolving Lenders” means, as of any date, (a) Revolving Lenders
having more than 50% of the aggregate amount of the Revolving Commitments of all
Revolving Lenders, or (b) if the Revolving Commitments have been terminated or
reduced to zero, the Revolving Lenders holding more than 50% of the principal
amount of the aggregate outstanding Revolving Loans, Swingline Loans and Letter
of Credit Liabilities; provided that (i) in determining such percentage at any
given time, all then existing Defaulting Lenders that are Revolving Lenders will
be disregarded and excluded, and (ii) at all times when two or more Revolving
Lenders (excluding Defaulting Lenders that are Revolving Lenders) are party to
this Agreement, the term “Requisite Revolving Lenders” shall in no event mean
less than two Revolving Lenders. For purposes of this definition, a Revolving
Lender (other than the applicable Swingline Lender with respect to such
Swingline Loan) shall be deemed to hold a Swingline Loan and a Revolving Lender
(other than the applicable Issuing Bank with respect to such Letter of Credit
Liability) shall be deemed to hold a Letter of Credit Liability, in each case,
to the extent such Revolving Lender has acquired a participation therein under
the terms of this Agreement and has not failed to perform its obligations in
respect of such participation.
“Requisite Term Loan Lenders” means, as of any date, Term Loan Lenders having
more than 50% of the aggregate outstanding principal amount of the Term Loans;
provided that (a) in determining such percentage at any given time, all then
existing Defaulting Lenders that are Term Loan Lenders will be disregarded and
excluded, and (b) at all times when two or more Term Loan Lenders (excluding
Defaulting Lenders that are Term Loan Lenders) are party to this Agreement, the
term “Requisite Term Loan Lenders” shall in no event mean less than two Term
Loan Lenders.
“Reserve for Replacement” means (i) with respect to each Travel Center, the FF&E
Reserve actually funded or prefunded by the Operator or the Borrower during such
period with respect to such Property pursuant to the applicable Lease or any
related Ancillary Agreement, and (ii) for each other Property, replacement
reserves actually funded or prefunded by the Operator or the Borrower during
such period with respect to such Property.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Responsible Officer” means (a) with respect to the Borrower, the Borrower’s
President or Treasurer or any Managing Trustee of the Borrower and (b) with
respect to any other Loan Party, such Loan Party’s chief executive officer or
chief financial officer.
“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Borrower or any of its
Subsidiaries now or hereafter outstanding, except a dividend or distribution
payable solely in shares of that class of Equity Interests to the holders of
that class; (b) any redemption, conversion, exchange, retirement, sinking fund
or similar payment, purchase or other acquisition for value, direct or indirect,
of any shares of any Equity Interest of the Borrower or any
    - 31 -    

--------------------------------------------------------------------------------



of its Subsidiaries now or hereafter outstanding; and (c) any payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire any Equity Interests of the Borrower or any of its
Subsidiaries now or hereafter outstanding.
“Revolving Commitment” means, as to each Lender (other than the Swingline
Lenders), such Lender’s obligation to make Revolving Loans pursuant to
Section 2.1., to issue (in the case of the Issuing Banks) and to participate (in
the case of the other Lenders) in Letters of Credit pursuant to Section 2.3.(i),
and to participate in Swingline Loans pursuant to Section 2.4.(e), in an amount
up to, but not exceeding the amount set forth for such Lender on Schedule I as
such Lender’s “Revolving Commitment Amount” or as set forth in any applicable
Assignment and Assumption or agreement executed by a Person becoming a Revolving
Lender in accordance with Section 2.16., as the same may be reduced from time to
time pursuant to Section 2.12. or increased or reduced as appropriate to reflect
any assignments to or by such Lender effected in accordance with Section 12.5.
or increased as appropriate to reflect any increase effected in accordance with
Section 2.16.
“Revolving Commitment Percentage” means, as to each Revolving Lender, the ratio,
expressed as a percentage, of (a) the amount of such Lender’s Revolving
Commitment to (b) the aggregate amount of the Revolving Commitments of all
Revolving Lenders; provided, however, that if at the time of determination the
Revolving Commitments have been terminated or been reduced to zero, the
“Revolving Commitment Percentage” of each Revolving Lender shall be the
“Revolving Commitment Percentage” of such Revolving Lender in effect immediately
prior to such termination or reduction.
“Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Loans and
such Revolving Lender’s participation in Letter of Credit Liabilities and
Swingline Loans at such time.
“Revolving Lender” means a Lender having a Revolving Commitment or, if the
Revolving Commitments have terminated, holding any Revolving Loans.
“Revolving Loan” means a loan made by a Revolving Lender to the Borrower
pursuant to Section 2.1.(a).
“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit G, payable to the order of a Revolving Lender in a principal
amount equal to the amount of such Revolving Lender’s Revolving Commitment.
“Revolving Termination Date” means July 15, 2022, or such later date to which
the Revolving Termination Date may be extended pursuant to Section 2.13.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself (or whose government is) the subject or target of any Sanctions
(including, as of the Effective Date, Cuba, Iran, North Korea, Syria and
Crimea).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC (including
OFAC’s Specially Designated Nationals and Blocked Persons List and OFAC’s
Consolidated Non-SDN List), the U.S. Department of State, the United Nations
Security Council, the European Union, any European member state, Her Majesty’s
Treasury, or other relevant sanctions authority, (b) any Person operating,
organized or resident in a Sanctioned Country, (c) any Person owned or
controlled by, or acting or purporting to act for or on behalf of, directly or
indirectly, any such Person or Persons described in clauses (a) and (b),
including a Person that is
    - 32 -    

--------------------------------------------------------------------------------



deemed by OFAC to be a Sanctions target based on the ownership of such legal
entity by Sanctioned Person(s) or (d) any Person otherwise a target of
Sanctions, including vessels and aircraft, that are designated under any
Sanctions program.
“Sanctions” means any and all economic or financial sanctions, sectoral
sanctions, secondary sanctions, trade embargoes and restrictions and
anti-terrorism laws, including but not limited to those imposed, administered or
enforced from time to time by the U.S. government (including those administered
by OFAC or the U.S. Department of State), the United Nations Security Council,
the European Union, any European member state, Her Majesty’s Treasury, or other
relevant sanctions authority in any jurisdiction (a) in which the Borrower or
any of its Subsidiaries or Affiliates is located or conducts business, (b) in
which any of the proceeds of the Loans will be used, or (c) from which repayment
of the Loans will be derived.
“Second Amendment” means that certain Second Amendment to Second Amended and
Restated Credit Agreement, dated as of May 8, 2020, among the Borrower, the
Lenders party thereto and the Administrative Agent.
“Second Amendment Effective Date” has the meaning assigned to such term in the
Second Amendment.
“Secured Indebtedness” means, with respect to a Person as of any given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date and that is secured in any manner by any Lien on any property and, in
the case of the Borrower and its Subsidiaries, shall include (without
duplication) the Borrower’s Ownership Share of the Secured Indebtedness of its
Unconsolidated Affiliates. For the avoidance of doubt, at all times following
the delivery of any Security Instrument and for so long as any Security
Instrument is required to secure any Guaranteed Obligations in accordance with
the terms of this Agreement, all Indebtedness under the Loan Documents shall
constitute Secured Indebtedness.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.
“Security Documents” means, collectively, the Pledge Agreement, any Security
Instrument, any Property Management Contract Assignment, any Deposit Account
Control Agreement and any other security agreement, pledge agreement, financing
statement, or other document, instrument or agreement creating, evidencing or
perfecting the Administrative Agent’s Liens in any of the Collateral, including,
without limitation, any assignment of leases and rents and any collateral
assignment of reciprocal easement agreements, architectural and construction
related contracts, permits, or licenses, in each case, to the extent applicable.
“Security Instrument” means a mortgage, deed of trust, deed to secure debt, or
equivalent instrument executed by a Subsidiary of the Borrower in favor of the
Administrative Agent, for its benefit and the benefit of the other Lenders, in
form and substance satisfactory to the Administrative Agent.
“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all facts and circumstances existing at such time, represents
the amount that could reasonably be expected to become an actual and matured
liability); (b) such Person is able to pay its debts
    - 33 -    

--------------------------------------------------------------------------------



or other obligations in the ordinary course as they mature; and (c) such Person
has capital not unreasonably small to carry on its business and all business in
which it proposes to be engaged.
“Sonesta Hotels” means the Hotels listed on Schedule 1.1(d), as updated from
time to time to reflect the Sonesta managed Hotels listed by the Borrower in an
Unencumbered Asset Certificate.
“Specified Derivatives Contract” means any Derivatives Contract, together with
any Derivatives Support Document relating thereto, that is made or entered into
at any time, or in effect at any time now or hereafter, whether as a result of
an assignment or transfer or otherwise, between the Borrower or any Subsidiary
of the Borrower and any Specified Derivatives Provider.
“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Borrower or its Subsidiaries under or
in respect of any Specified Derivatives Contract, whether direct or indirect,
absolute or contingent, due or not due, liquidated or unliquidated, and whether
or not evidenced by any written confirmation.
“Specified Derivatives Provider” means any Lender, or any Affiliate of a Lender
that is a party to a Derivatives Contract at the time the Derivatives Contract
is entered into.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successors.
“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit;
provided, however, with respect to any Letter of Credit that, by its terms or
the terms of any application related thereto, provides for one or more automatic
increases in the Stated Amount thereof, the Stated Amount of such Letter of
Credit shall be deemed to be the maximum Stated Amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum Stated
Amount is in effect at such time.
“Stimulus Transaction” means any loans, equity investments, grants or other
transactions pursuant to which the Borrower, any of its Subsidiaries or any
Unconsolidated Affiliate thereof receives funds in connection with any federal
COVID-19 stimulus legislation, including, without limitation, any loan made
pursuant any program implemented by the “Coronavirus Aid, Relief, and Economic
Security Act” or the “CARES Act”, or any similar program now or hereafter in
effect.
“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.
“Swingline Commitment” means, with respect to a Swingline Lender, such Swingline
Lender’s obligation to make Swingline Loans pursuant to Section 2.4. in an
amount up to, but not exceeding, the amount provided for such Swingline Lender
in the first sentence of Section 2.4.(a), as such amount may be reduced from
time to time in accordance with the terms hereof.
    - 34 -    

--------------------------------------------------------------------------------



“Swingline Lender” means each of Wells Fargo, Bank of America, N.A., PNC and
RBC, each in its capacity as a Lender to make Swingline Loans pursuant to
Section 2.4., together with its respective successors and assigns. Any reference
to “the Swingline Lender” herein shall be deemed to refer to each Swingline
Lender, any Swingline Lender, the applicable Swingline Lender or all Swingline
Lenders, as the context may require.
“Swingline Loan” means a loan made by a Swingline Lender to the Borrower
pursuant to Section 2.4.
“Swingline Maturity Date” means the date which is five (5) Business Days prior
to the Revolving Termination Date.
“Swingline Note” means a promissory note of the Borrower substantially in the
form of Exhibit H, payable to the order of each Swingline Lender in a principal
amount equal to the amount of the Swingline Commitment as originally in effect
and otherwise duly completed.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Temporary Waiver Period” means the period beginning on the Second Amendment
Effective Date and ending on the Temporary Waiver Period Termination Date.
“Temporary Waiver Period Incurrence Conditions” means, collectively, (i) the
aggregate principal amount of all outstanding Debt of the Borrower and its
Subsidiaries on a consolidated basis determined in accordance with GAAP is not
greater than 60% of the Adjusted Total Assets of the Borrower and its
Subsidiaries, (ii) the aggregate principal amount of all outstanding Secured
Debt of the Borrower and its Subsidiaries on a consolidated basis determined in
accordance with GAAP is not greater than 40% of Adjusted Total Assets, (iii) the
ratio of Consolidated Income Available for Debt Service to the Annual Debt
Service for the four consecutive fiscal quarters most recently ended is not less
than 1.5 to 1.0, and (iv) the Borrower is in compliance with each other
indebtedness incurrence test applicable under any Material Indebtedness;
provided that, the foregoing clause (iii) shall be calculated on the assumptions
that: (A) such Debt and any other Debt incurred by the Borrower and its
Subsidiaries on a consolidated basis since the first day of such four-quarter
period and the application of the proceeds therefrom, including to refinance
other Debt, had occurred at the beginning of such period, (B) the repayment,
retirement or other discharge of any other Debt by the Borrower and its
Subsidiaries on a consolidated basis since the first day of such four-quarter
period had occurred at the beginning of such period (except that, in making such
computation, the amount of Debt under any revolving credit facility shall be
computed based upon the average daily balance of such Debt during such period),
(C) in the case of Acquired Debt or Debt incurred in connection with or in
contemplation of any acquisition, including any Person becoming a Subsidiary,
since the first day of such four-quarter period, the related acquisition had
occurred as of the first day of such period with appropriate adjustments with
respect to such acquisition being included in such pro forma calculation, and
(D) in the case of any acquisition or disposition by the Borrower and its
Subsidiaries of any asset or group of assets since the first day of such
four-quarter period, whether by merger, stock purchase or sale, or asset
purchase or sale, such acquisition or disposition or any related repayment of
Debt had occurred as of the first day of such period with the appropriate
adjustments with respect to such acquisition or disposition being included in
such pro forma calculation. If the Debt giving rise to the need to make the
foregoing calculation or any other Debt incurred after the first day of the
relevant four-quarter period bears interest at a floating interest rate, then,
for purposes of calculating the Annual Debt Service, the interest rate on such
Debt shall be computed on a
    - 35 -    

--------------------------------------------------------------------------------



pro forma basis as if the average interest rate which would have been in effect
during the entirety of such four-quarter period had been the applicable rate for
the entirety of such period. As used herein, the following terms shall have the
following meanings:
“Acquired Debt” means Debt of a Person (i) existing at the time such Person
becomes a Subsidiary or (ii) assumed in connection with the acquisition of
assets from such Person, in each case, other than Debt incurred in connection
with, or in contemplation of, such Person becoming a Subsidiary or such
acquisition. Acquired Debt shall be deemed to be incurred on the date of the
related acquisition of assets from any Person or the date the acquired Person
becomes a Subsidiary.
“Adjusted Total Assets” means the sum of (A) the Total Assets of the Borrower
and its Subsidiaries as of the end of the fiscal quarter covered in the
Borrower’s annual report on Form 10-K, or its quarterly report on Form 10-Q, as
the case may be, most recently filed with the Securities and Exchange Commission
(or, if such filing is not permitted or required under the Exchange Act, with
the Administrative Agent) prior to the incurrence of such additional Debt, and
(B) the purchase price of any real estate assets or mortgages receivable
acquired, and the amount of any securities offering proceeds received (to the
extent that such proceeds were not used to acquire real estate assets or
mortgages receivable or used to reduce Debt), by the Borrower or any Subsidiary
since the end of such fiscal quarter, including those proceeds obtained in
connection with the incurrence of such additional Debt.
“Annual Debt Service” as of any date means the maximum amount which is expensed
in any 12-month period for interest on Debt of the Borrower and its
Subsidiaries, excluding amortization of debt discounts and deferred financing
costs.
“Consolidated Income Available for Debt Service” for any period means Earnings
from Operations of the Borrower and its Subsidiaries plus amounts which have
been deducted, and minus amounts which have been added, for the following
(without duplication): (i) interest on Debt of the Borrower and its
Subsidiaries, (ii) cash reserves made by lessees as required by the Borrower’s
leases for periodic replacement and refurbishment of the Borrower’s assets,
(iii) provision for taxes of the Borrower and its Subsidiaries based on income,
(iv) amortization of debt premiums/discounts and deferred debt issuance costs,
(v) provisions for gains and losses on properties and property depreciation and
amortization, (vi) the effect of any noncash charge resulting from a change in
accounting principles in determining Earnings from Operations for such period
and (vii) amortization of deferred charges.
“Debt” of the Borrower or any Subsidiary means, without duplication, any
indebtedness of the Borrower or any Subsidiary, whether or not contingent, in
respect of:
(i) borrowed money or evidenced by bonds, notes, debentures or similar
instruments;
(ii) borrowed money secured by any Lien existing on property owned by the
Borrower or any Subsidiary, to the extent of the lesser of (x) the amount of
indebtedness so secured or (y) the fair market value of the property subject to
such Lien;
(iii) the reimbursement obligations, contingent or otherwise, in connection with
any letters of credit actually issued (other than letters of credit issued to
provide credit enhancement or support with respect to other indebtedness of the
Borrower or any Subsidiary otherwise reflected as Debt hereunder) or amounts
representing the balance deferred and unpaid of the
    - 36 -    

--------------------------------------------------------------------------------



purchase price of any property or services, except any such balance that
constitutes an accrued expense or trade payable, or all conditional sale
obligations or obligations under any title retention agreement;
(iv) the principal amount of all obligations of the Borrower or any Subsidiary
with respect to redemption, repayment or other repurchase of any Mandatorily
Redeemable Stock; or
(v) any lease of property by the Borrower or any Subsidiary as lessee which is
reflected on the Borrower’s consolidated balance sheet as a capitalized lease in
accordance with generally accepted accounting principles,
to the extent, in the case of items of indebtedness under (i) through (v) above,
that any such items (other than letters of credit) would be properly classified
as a liability on the Borrower’s consolidated balance sheet in accordance with
generally accepted accounting principles. Debt also (1) excludes any
indebtedness (A) with respect to which a defeasance or covenant defeasance or
discharge has been effected (or an irrevocable deposit is made with a trustee in
an amount at least equal to the outstanding principal amount of such
indebtedness, the remaining scheduled payments of interest thereon to, but not
including, the applicable maturity date or redemption date, and any premium or
otherwise as provided in the terms of such indebtedness) in accordance with the
terms thereof or which has been repurchased, retired, repaid, redeemed,
irrevocably called for redemption (and an irrevocable deposit is made with a
trustee in an amount at least equal to the outstanding principal amount of such
indebtedness, the remaining scheduled payments of interest thereon to, but not
including, such redemption date, and any premium) or otherwise satisfied or (B)
that is secured by cash or Cash Equivalents irrevocably deposited with a trustee
in an amount, in the case of this clause (B), at least equal to the outstanding
principal amount of such indebtedness and the remaining scheduled payments of
interest thereon and (2) includes, to the extent not otherwise included, any
obligation by the Borrower or any Subsidiary to be liable for, or to pay, as
obligor, guarantor or otherwise (other than for purposes of collection in the
ordinary course of business), Debt of another Person (other than the Borrower or
any Subsidiary) (it being understood that Debt shall be deemed to be incurred by
the Borrower or any Subsidiary whenever the Borrower or such Subsidiary shall
create, assume, guarantee or otherwise become liable in respect thereof).
“Earnings from Operations” for any period means net earnings excluding gains and
losses on sales of investments, extraordinary items, gains and losses from early
extinguishment of debt and property valuation losses, in each case as reflected
in the financial statements of the Borrower and its Subsidiaries for such
period, determined on a consolidated basis in accordance with generally accepted
accounting principles.
“Secured Debt” means Debt of the Borrower or its Subsidiaries secured by a Lien
on the property of the Borrower or its Subsidiaries.
“Total Assets” as of any date means the sum of (i) the Undepreciated Real Estate
Assets and (ii) all other assets of the Borrower and its Subsidiaries determined
in accordance with GAAP (but excluding accounts receivable and intangibles).
“Undepreciated Real Estate Assets” as of any date means the cost (original cost
plus capital improvements) of real estate and associated personal property used
in connection with the real estate assets of the Borrower and its Subsidiaries
on such date, before depreciation and amortization determined on a consolidated
basis in accordance with GAAP.
    - 37 -    

--------------------------------------------------------------------------------



“Temporary Waiver Period Termination Date” means March 31July 15, 20212022.
“Term Loan” means a loan made by a Term Loan Lender to the Borrower pursuant to
Section 2.2.
“Term Loan Commitment” means, as to each Term Loan Lender, such Lender’s
obligation to make a Term Loan on the Effective Date pursuant to Section 2.2.,
in an amount up to, but not exceeding, the amount set forth for such Lender on
Schedule I as such Lender’s “Term Loan Commitment Amount”.
“Term Loan Lender” means a Lender having a Term Loan Commitment, or if the Term
Loan Commitments have terminated, a Lender holding a Term Loan.
“Term Loan Maturity Date” means July 15, 2023.
“Term Loan Percentage” means, as to each Term Loan Lender, the ratio, expressed
as a percentage, of (a) the amount of such Lender’s Term Loan Commitment to (b)
the aggregate amount of the Term Loan Commitments of all Term Lenders; provided,
however, that if at the time of determination the Term Loan Commitments have
been terminated or been reduced to zero, the “Term Loan Percentage” of each Term
Lender shall be the ratio, expressed as a percentage, of (i) the unpaid
principal amount of the Term Loan owing to such Lender as of such date to
(ii) the aggregate unpaid principal amount of all outstanding Term Loans as of
such date.
“Term Note” means a promissory note of the Borrower substantially in the form of
Exhibit I, payable to the order of a Term Loan Lender in a principal amount
equal to the amount of such Term Loan Lender’s Term Loan.
“Third Amendment” means that certain Third Amendment to Second Amended and
Restated Credit Agreement, dated as of November 5, 2020, among the Borrower, the
Guarantors party thereto, the Pledgors party thereto, the Lenders party thereto
and the Administrative Agent.
“Third Amendment Effective Date” has the meaning given that term in the Third
Amendment.
“Title Insurance Company” means (i) Fidelity/Chicago Title Insurance Company, or
(ii) any other title company reasonably acceptable to the Administrative Agent.
“Title Policy” means, with respect to each Collateral Property, an ALTA standard
form title insurance policy (or, if such form is not available, an equivalent,
legally promulgated form of mortgagee title insurance policy reasonably
acceptable to the Administrative Agent) issued by a Title Insurance Company
(with such co-insurance or reinsurance as the Administrative Agent may require)
in an amount as the Administrative Agent may reasonably require based on the
Appraised Value of such Collateral Property insuring the priority of the
Security Instrument thereon and that the Borrower or a Loan Party, as
applicable, holds marketable or indefeasible (with respect to Texas) fee simple
(or leasehold, if applicable) title to such parcel, subject only to encumbrances
reasonably acceptable to the Administrative Agent and which shall not contain
standard exceptions for mechanics liens, persons in occupancy (other than
tenants as tenants only under Tenant Leases with no rights of purchase) or
matters which would be shown by a survey, shall not insure over any matter
except to the extent that any such affirmative insurance is acceptable to the
Administrative Agent in its reasonable discretion, and shall contain such
endorsements and affirmative insurance as the Administrative Agent may
reasonably require to the extent available in the jurisdiction in which such
Collateral Property is located, including, but not limited to, an
    - 38 -    

--------------------------------------------------------------------------------



aggregation endorsement to the extent available in the jurisdiction in which
such Collateral Property is located, but may exclude, in any event, affirmative
coverage for preferential transfers.
“Titled Agent” has the meaning given in Section 11.9.
“Total Asset Value” means, on any date of determination, the sum of the
following (without duplication) of the Borrower and its Subsidiaries for the
four fiscal quarters most recently ended: (a)(i) with respect to all Properties
owned (or leased pursuant to a Ground Lease) by the Borrower or any Subsidiary
for one or more fiscal quarters, Adjusted EBITDA attributable to such Properties
for such period divided by (ii) the applicable Capitalization Rate; (b) the
purchase price paid for any Property acquired during such period (less any
amounts paid as a purchase price adjustment, held in escrow, retained as a
contingency reserve, or other similar arrangements but including amounts
retained as Operator Deposits and prior to allocations of property purchase
prices pursuant to FASB ASC 805 and the like); provided that (x) once any such
Property is included in the determination of Total Asset Value pursuant to the
preceding clause (a) it may not thereafter be included under this clause (b) and
(y) any Property the value of which was determined under clause (a) of this
definition in the Existing Credit Agreement may not be valued under this clause
(b); (c) the value of the Borrower’s equity Investments in RMR Inc. as of the
end of such period, such value determined at Fair Market Value; (d) all cash and
cash equivalents as of the end of such period; (e) accounts receivable that are
not (i) owing in excess of 90 days as of the end of such period or (ii) being
contested in writing by the obligor in respect thereof (in which case only such
portion being contested shall be excluded from Total Asset Value); (f) prepaid
taxes and operating expenses as of the end of such period; (g) the book value of
all Developable Property and Assets Under Development as of the end of such
period; (h) the book value of all other tangible assets (excluding land or other
real property) as of the end of such period; (i) the book value of all Mortgage
Notes as of the end of such period; and (j) the Borrower’s Ownership Share of
the preceding items (other than those referred to in clause (c)) of any
Unconsolidated Affiliate of the Borrower. For purposes of determining Total
Asset Value, to the extent the amount of Total Asset Value attributable to (vu)
Unconsolidated Affiliates would exceed 10.0% of Total Asset Value, (wv) Assets
Under Development (determined as the aggregate Construction Budget for all such
Assets Under Development) would exceed 15.0% of Total Asset Value, (xw)
Properties subject to a ground lease would exceed 15.0% of Total Asset Value,
(yx) Mortgage Notes would exceed 5.0% of Total Asset Value and, (zy) Unimproved
Land would exceed 5.0% of Total Asset Value, and (z) Multifamily Properties
would exceed 20.0% of Total Asset Value, in each case, such excess shall be
excluded. For purposes of determining Total Asset Value, to the extent the
aggregate value of the items described in the immediately preceding clauses (u),
(v), (w), (x), (y) and (z) would account for more than 30% of Total Asset Value,
such excess shall be excluded. To the extent that the value of the Borrower’s
equity Investments in RMR Inc. would in the aggregate account for more than 3.0%
of Total Asset Value, such excess shall be excluded. Notwithstanding the
foregoing, for purposes of determining Total Asset Value at any time, (i) the
Borrower may, in addition to the Properties referred to in the immediately
preceding clause (b), include the purchase price paid for any Property acquired
during the period following the end of the fiscal quarter most recently ended
through the time of such determination (less any amounts paid as a purchase
price adjustment, held in escrow, retained as a contingency reserve, or other
similar arrangements at the time of such determination, but including amounts
retained as Operator Deposits and prior to allocations of property purchase
prices pursuant to FASB ASC 805 and the like, each at the time of such
determination); provided, that if the Borrower elects to include the purchase
price paid for any Property acquired during the period following the end of the
fiscal quarter most recently ended through the time of such determination as
permitted by this clause (i), then the Borrower must exclude from the
determination of Total Asset Value the Adjusted EBITDA, the purchase price or
the book value, as applicable, of any Property disposed of by the Borrower
during such period and (ii) for purposes of the immediately preceding clause
(d), the amount of
    - 39 -    

--------------------------------------------------------------------------------



cash and cash equivalents shall be calculated as of such date of determination
rather than as of the end of the fiscal quarter most recently ended.
“Total Indebtedness” means, as of a given date, all liabilities of the Borrower
and its Subsidiaries which would, in conformity with GAAP, be properly
classified as a liability on a consolidated balance sheet of the Borrower and
its Subsidiaries as of such date (excluding allocations of property purchase
prices pursuant to FASB ASC 805 and the like), and in any event shall include
(without duplication): (a) all Indebtedness of the Borrower and its
Subsidiaries, (b) the Borrower’s Ownership Share of Indebtedness of its
Unconsolidated Affiliates, (c) the aggregate amount of all Operator Deposits
(other than those Operator Deposits held by the Borrower or a Wholly Owned
Subsidiary in connection with Operating Agreements for which a monetary default
exists and has existed for a period of 30 days or more) and (d) net obligations
of the Borrower and its Subsidiaries under any Derivatives Contracts not entered
into as a hedge against existing Indebtedness, in an amount equal to the
Derivatives Termination Value thereof.
“Total Unencumbered Assets” as of any date means the sum of (i) Undepreciated
Real Estate Assets not securing any portion of Secured Debt and (ii) the amount
of all other assets of the Borrower and its Subsidiaries not securing any
portion of Secured Debt, in each case on such date determined on a consolidated
basis in accordance with GAAP (but excluding accounts receivable and
intangibles); provided that, any joint venture interests shall be excluded from
the calculation of Total Unencumbered Assets. For purposes of this definition,
“Undepreciated Real Estate Assets” and “Secured Debt” shall have the meanings
assigned thereto in the definition of “Temporary Waiver Period Incurrence
Conditions”.
“Trading with the Enemy Act” has the meaning given to that term in Section 6.1
(y).
“Travel Center” means a Property that is (a) developed as a travel related
facility and, with respect to any Property acquired after the Agreement Date,
conforms with, and is of a type consistent with, the Travel Centers owned by the
Borrower and its Subsidiaries as of the Agreement Date, and (b) leased to an
Operator pursuant to a Triple Net Lease.
“Triple Net Lease” means a Lease under which a single tenant leases all or
substantially all of the rentable area of a Property where the tenant is
responsible for payment of real estate taxes and assessments, repairs and
maintenance, insurance, capital expenditures and other expenses relating to the
operation of such Property customary for such Leases.
“TRS” means any direct or indirect Subsidiary of the Borrower that is classified
as a “taxable REIT subsidiary” under Section 856(l) of the Internal Revenue
Code.
“Type” with respect to any Revolving Loan or Term Loan, refers to whether such
Loan or portion thereof is a LIBOR Loan or a Base Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
    - 40 -    

--------------------------------------------------------------------------------



“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.
Notwithstanding the foregoing, neither of RMR Inc. andnor Sonesta Holdco
Corporation shall be considered to be an Unconsolidated Affiliate of the
Borrower or any of its Subsidiaries.
“Unencumbered Asset” means each Property, whether Hotel, Travel Center, Net
Lease Retail Property, Multifamily Property or Other Property, that satisfies
all of the following requirements: (a) such Property is (i) owned in fee simple
solely by the Borrower or a Wholly Owned Subsidiary or (ii) leased solely by the
Borrower or a Wholly Owned Subsidiary pursuant to a Ground Lease; (b) such
Property is not an Asset Under Development and is in service; (c) neither such
Property, nor any interest of the Borrower or such Wholly Owned Subsidiary
therein, is subject to any Lien (other than Permitted Liens of the types
described in clauses (a) through (c) and (e) through (j) of the definition
thereof) or to any Negative Pledge, other than Negative Pledges permitted
pursuant to Section 9.2.(b)(iii) and Section 9.2.(b)(iv); (d) neither such
Property, nor if such Property is owned or leased by a Subsidiary, any of the
Borrower’s direct or indirect ownership interest in such Subsidiary, is subject
to (i) any Lien (other than Permitted Liens of the types described in clauses
(a) through (c) or (e) through (j) of the definition thereof) or (ii) any
Negative Pledge, other than Negative Pledges permitted pursuant to Section
9.2.(b)(iii) and Section 9.2.(b)(iv); (e) if such Property is owned or leased by
a Subsidiary, such Subsidiary has not directly or indirectly guarantied or
assumed liability for any Indebtedness of any Subsidiary except lessee deposits
for which a Subsidiary is responsible; (f) such Property is free of structural
defects or major architectural deficiencies, title defects, environmental
conditions or other adverse matters which, individually or collectively,
materially impair the value of such Property; (g) such Property shall be subject
to agreements containing terms and conditions which provide the Borrower or a
Subsidiary with substantially the same benefits and risks as Operating
Agreements and Ancillary Agreements of Unencumbered Assets as of the Agreement
Date, or otherwise on commercially reasonable terms and conditions; (h) the
lessee or operator is not more than 60 days past due with respect to any payment
obligations under any Lease or Operating Agreement for such Property (after
taking into account application of any security deposit); and (i) such Property
(i) has been designated by the Borrower as an “Unencumbered Asset” on Item
6.1.(z) of the Borrower Letter or on an Unencumbered Asset Certificate delivered
by the Borrower to the Administrative Agent pursuant to Section 8.3. and (ii)
has not been removed voluntarily by the Borrower from “Unencumbered Assets”; and
(j) regardless of whether such Property is owned or leased by the Borrower or a
Wholly Owned Subsidiary, the Borrower has the right, directly or indirectly
through a Subsidiary, to take the following actions without the need to obtain
the consent of any Person (in each case, other than the consent of any Person
required pursuant to the terms of any applicable Operating Agreement): (i) to
create Liens on such Property (or its leasehold interest therein, as applicable)
as security for Indebtedness of the Borrower or such Subsidiary, as applicable,
and (ii) to sell, transfer or otherwise dispose of such Property (or its
leasehold interest therein, as applicable). Notwithstanding the immediately
preceding sentence, a Property owned by a Foreign Subsidiary that is a Wholly
Owned Subsidiary will be considered to be an Unencumbered Asset so long as: (1)
such Property is (i) owned in fee simple (or the legal equivalent in the
jurisdiction where such Property is located) by such Foreign Subsidiary or (ii)
leased solely by such Foreign Subsidiary pursuant to a long-term lease having
terms and conditions reasonably acceptable to the Administrative Agent; (2) all
of the issued and outstanding Equity Interests of such Foreign Subsidiary are
legally and beneficially owned by one or more of the Borrower and Wholly Owned
Subsidiaries; (3) such Foreign Subsidiary has no Indebtedness other than (x)
Nonrecourse Indebtedness and (y) other Indebtedness in an aggregate outstanding
principal
    - 41 -    

--------------------------------------------------------------------------------



amount of less than 2.0% of the value of the assets of such Foreign Subsidiary
(such value to be determined in a manner consistent with the definition of Total
Asset Value or, if not contemplated under the definition of Total Asset Value,
in a manner acceptable to the Administrative Agent); (4) neither such Property,
nor any interest of such Foreign Subsidiary therein, is subject to any Lien
(other than Permitted Liens of the types described in clauses (a) through (c) or
(e) through (j) of the definition thereof) or to any Negative Pledge, other than
Negative Pledges permitted pursuant to Section 9.2.(b)(iii) and Section
9.2.(b)(iv); and (5) such Property satisfies the requirements set forth in the
immediately preceding clauses (b), (c), (d), (e), (f), (g), and (h) and (i).
“Unencumbered Asset Certificate” has the meaning given that term in Section 8.3.
“Unencumbered Asset Value” means, on any date of determination, the sum of: (a)
unrestricted cash of the Borrower and its Subsidiaries; (b)(i) Adjusted EBITDA
for the four fiscal quarters most recently ended attributable to Unencumbered
Assets owned or leased by the Borrower or any Subsidiary for one or more fiscal
quarters of the Borrower divided by (ii) the applicable Capitalization Rate; (c)
the purchase price paid for any Unencumbered Asset acquired during such period
(less any amounts paid as a purchase price adjustment, held in escrow, retained
as a contingency reserve, or other similar arrangements); provided that (x) once
any such Unencumbered Asset is included in the determination of Unencumbered
Asset Value pursuant to the preceding clause (b) it may not thereafter be
included under this clause (c) and (y) any Unencumbered Asset the value of which
was determined under clause (b) of this definition in the Existing Credit
Agreement may not be valued under this clause (c); (d) the book value of all
Unencumbered Mortgage Notes of the Borrower and its Subsidiaries (excluding any
Unencumbered Mortgage Note (i) where the obligor is more than 30 days past due
with respect to any payment obligation or (ii) secured by a Non-Domestic
Property); and (e) the value of the Equity Interests in RMR Inc. owned by the
Borrower, such value determined at Fair Market Value, so long as such Equity
Interests are not subject to any Liens (other than Permitted Liens of the types
described in clauses (a) through (c) or clauses (e) through (j) of the
definition thereof) or to any Negative Pledge (other than certain Negative
Pledges permitted under clause (iv) of Section 9.2(b)). To the extent that (w)
the sum of the book value of Unencumbered Mortgage Notes would, in the
aggregate, account for more than 10.0% of Unencumbered Asset Value, such excess
shall be excluded; (x) Properties leased by the Borrower or a Wholly Owned
Subsidiary pursuant to a Ground Lease having a remaining term of less than 30
years (taking into account extensions which may be effected by the lessee
without the consent of the lessor) would, in the aggregate, account for more
than 10.0% of Unencumbered Asset Value, such excess shall be excluded; (y)
Non-Domestic Properties would, in the aggregate, account for more than 20.0% of
Unencumbered Asset Value, such excess shall be excluded; and (z) Other
Properties would, in the aggregate, account for more than 20.0% of Unencumbered
Asset Value, such excess shall be excluded. In addition, to the extent that the
value of the Equity Interests of RMR Inc. owned by the Borrower would in the
aggregate account for more than 3.0% of Unencumbered Asset Value, such excess
shall be excluded. If an Unencumbered Asset or Unencumbered Mortgage Note is not
owned as of the last day of a quarter then such asset shall be excluded from the
foregoing calculations. Notwithstanding the foregoing, for purposes of
determining Unencumbered Asset Value at any time, (i) the Borrower may, in
addition to the Unencumbered Assets referred to in the immediately preceding
clause (c), include the purchase price paid for any Unencumbered Asset acquired
during the period following the end of the fiscal quarter most recently ended
through the time of such determination (less any such amounts paid during such
period as a purchase price adjustment or held in escrow at the time of such
determination, retained as a contingency reserve at the time of such
determination, or subject to other similar arrangements, each at the time of
such determination); provided, that if the Borrower elects to include the
purchase price paid for any Unencumbered Asset acquired during the period
following the end of the fiscal quarter most recently ended through the time of
such determination as permitted by this clause (i), then the Borrower must
exclude from the determination of Unencumbered Asset Value Adjusted EBITDA or
the purchase price,
    - 42 -    

--------------------------------------------------------------------------------



as applicable, of any Unencumbered Asset disposed of by the Borrower during such
period and (ii) for purposes of the immediately preceding clause (a), the amount
of unrestricted cash shall be calculated as of such date of determination rather
than as of the end of the fiscal quarter most recently ended.
“Unencumbered EBITDA” means, for a given period the sum of (a) the aggregate
Adjusted EBITDA attributable to the Unencumbered Assets and Unencumbered
Mortgage Notes and (b) cash dividends received by the Borrower or any of its
Subsidiaries from RMR Inc. during such period; provided that for purposes of
this definition, revenues of an applicable Person during any applicable period
constituting payments or accruals for payments of amounts more than 60 days past
due and any related reserves shall be excluded in the calculation of such
Person’s EBITDA for such period.
“Unencumbered Mortgage Note” means a Mortgage Note that satisfies all of the
following requirements: (a) neither such Mortgage Note, nor any interest of the
Borrower or any Subsidiary therein, is subject to any Lien (other than Permitted
Liens of the types described in clauses (a) through (c) or (e) through (j) of
the definition thereof or Liens in favor of the Borrower a Subsidiary) or to any
Negative Pledge, other than Negative Pledges permitted pursuant to Section
9.2.(b)(iv); (b) if such promissory note is owned by a Subsidiary, (i) none of
the Borrower’s direct or indirect ownership interest in such Subsidiary is
subject to any Lien (other than Permitted Liens of the types described in
clauses (a) through (c) or (e) through (j) of the definition thereof or Liens in
favor of the Borrower or a Subsidiary) or to any Negative Pledge and (ii) the
Borrower directly, or indirectly through a Subsidiary, has the right to sell,
transfer or otherwise dispose of such Mortgage Note without the need to obtain
the consent of any Person; (c) such real property and related improvements are
not subject to any other Lien (other than Permitted Liens of the types described
in clauses (a) through (c) or (e) through (j) of the definition thereof or Liens
in favor of the Borrower or a Subsidiary) and (d) such promissory note has been
designated by the Borrower as an “Unencumbered Mortgage Note” on Item 6.1.(z) of
the Borrower Letter or on an Unencumbered Asset Certificate delivered by the
Borrower to the Administrative Agent pursuant to Section 8.3..
“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred.
“Unsecured Debt Service” means, for a given period, Debt Service for such period
with respect to Unsecured Indebtedness any Debt of the Borrower andor its
Subsidiaries which is not Secured Debt (as such terms are defined in the
definition of “Temporary Waiver Period Incurrence Conditions”).
“Unsecured Indebtedness” means, with respect to a Person as of any given date,
the aggregate principal amount of all Indebtedness of such Person outstanding at
such date that is not Secured Indebtedness (excluding Indebtedness associated
with Unconsolidated Affiliates that is not Guaranteed by the Borrower or any of
its Subsidiaries) and in the case of the Borrower shall include (without
duplication) Indebtedness that does not constitute Secured Indebtedness.
Indebtedness secured solely by a pledge of Equity Interests in a Subsidiary
owning one or more Properties which is also recourse to the Borrower or a
Subsidiary shall not be treated as Secured Indebtedness.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.
“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.
“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time
    - 43 -    

--------------------------------------------------------------------------------



directly or indirectly owned and controlled by such Person or one or more other
Subsidiaries of such Person or by such Person and one or more other Subsidiaries
of such Person.
“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.
“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.
“Write-Down and Conversion Powers” means (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
Section 1.2.    General; References to Eastern Time.
Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP in effect as of the
Agreement Date. Notwithstanding the preceding sentence, (x) the calculation of
liabilities shall not include any fair value adjustments to the carrying value
of liabilities to record such liabilities at fair value pursuant to electing the
fair value option election under FASB ASC 825-10-25 (formerly known as FAS 159,
The Fair Value Option for Financial Assets and Financial Liabilities) or other
standards of the Financial Accounting Standards Board allowing entities to elect
fair value option for financial liabilities and (y) for purposes of calculating
the covenants under this Agreement or any other Loan Document, any obligations
of a Person under a lease (whether existing on the Agreement Date or entered
into thereafter) that is not (or would not be) required to be classified and
accounted for as a capitalized lease on a balance sheet of such Person prepared
in accordance with GAAP as in effect on the Agreement Date shall not be treated
as a capitalized lease pursuant to this Agreement or the other Loan Documents
solely as a result of (1) the adoption of changes in GAAP after the Agreement
Date (including, for the avoidance of doubt, any changes in GAAP as set forth in
FASB ASC 842 (as the same may be amended from time to time)) or (2) changes in
the application of GAAP after the Agreement Date (including the avoidance of
doubt, any changes as set forth in FASB ASC 842 (as the same may be amended from
time to time)); provided, however, that upon the request of the Administrative
Agent or any Lender the Borrower shall provide to the Administrative Agent and
the Lenders financial statements and other documents setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to any such adoption of changes in, or the application of,
GAAP. References in this Agreement to “Sections”, “Articles”, “Exhibits” and
“Schedules” are to sections, articles, exhibits and schedules herein and hereto
unless otherwise indicated. references in this Agreement to any document,
instrument or agreement (a) shall include all exhibits, schedules and other
attachments thereto, (b) shall include all documents, instruments or agreements
issued or executed in replacement thereof, to the extent permitted hereby and
(c) shall mean such document, instrument or agreement, or replacement or
predecessor thereto, as amended, supplemented, restated or otherwise modified
from time to time to the extent not otherwise stated herein or prohibited hereby
and in effect at any given time. Wherever from the context it appears
appropriate, each term stated in either the singular or plural shall include the
singular and plural, and pronouns stated in the masculine, feminine or neuter
    - 44 -    

--------------------------------------------------------------------------------



gender shall include the masculine, the feminine and the neuter. Unless
explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Borrower or a Subsidiary of such Subsidiary and a reference to
an “Affiliate” means a reference to an Affiliate of the Borrower. Titles and
captions of Articles, Sections, subsections and clauses in this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement. Unless otherwise indicated, all references to time are references to
Eastern time, daylight or standard, as applicable.
Section 1.3.    Rates.
The Administrative Agent does not warrant or accept responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the rates in the definition of “LIBOR” or with
respect to any rate that is an alternative or replacement for or successor to
any such rate or the effect of any of the foregoing.
Section 1.4.    Divisions.
For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Equity Interests at such time.
ARTICLE II. Credit Facility
Section 2.1.    Revolving Loans.
(a)    Making of Revolving Loans. Subject to the terms and conditions set forth
in this Agreement, including without limitation, Section 2.15., each Revolving
Lender severally and not jointly agrees to make Revolving Loans in Dollars to
the Borrower during the period from and including the Effective Date to but
excluding the Revolving Termination Date, in an aggregate principal amount at
any one time outstanding up to, but not exceeding, (i) at any time prior to the
satisfaction of the Initial Mortgage Collateral Requirement, such Lender’s
Revolving Commitment, and (ii) upon and following satisfaction of the Initial
Mortgage Collateral Requirement, the lesser of (A) the amount of such Lender’s
Revolving Commitment and (B) such Lender’s Revolving Commitment Percentage of
the then Collateral Property Availability. Each borrowing of Revolving Loans
that are to be Base Rate Loans shall be in an aggregate minimum amount of
$1,000,000 and integral multiples of $500,000 in excess thereof. Each borrowing
and Continuation under Section 2.9. of Revolving Loans that are LIBOR Loans, and
each Conversion under Section 2.10. of Revolving Loans that are Base Rate Loans
into LIBOR Loans, shall be in an aggregate minimum of $1,000,000 and integral
multiples of $1,000,000 in excess of that amount. Notwithstanding the
immediately preceding two sentences but subject to Section 2.15., a borrowing of
Revolving Loans may be in the aggregate amount of the unused Revolving
Commitments or the aggregate amount of the unused Collateral Property
Availability, as then applicable pursuant to the terms of this Agreement. Within
the foregoing limits and subject to the terms and conditions of this Agreement,
the Borrower may borrow, repay and reborrow Revolving Loans.
(b)    Requests for Revolving Loans. Not later than 11:00 a.m. Eastern time at
least one (1) Business Day prior to a borrowing of Revolving Loans that are to
be Base Rate Loans and not later than 11:00 a.m. Eastern time at least three (3)
Business Days prior to a borrowing of Revolving Loans that are to be LIBOR
Loans, the Borrower shall deliver to the Administrative Agent a Notice of
Borrowing. Each
    - 45 -    

--------------------------------------------------------------------------------



Notice of Borrowing shall specify the aggregate principal amount of the
Revolving Loans to be borrowed, the date such Revolving Loans are to be borrowed
(which must be a Business Day), the use of the proceeds of such Revolving Loans,
the Type of the requested Revolving Loans, and if such Revolving Loans are to be
LIBOR Loans, the initial Interest Period for such Revolving Loans. Each Notice
of Borrowing shall be irrevocable once given and binding on the Borrower. Prior
to delivering a Notice of Borrowing, the Borrower may (without specifying
whether a Revolving Loan will be a Base Rate Loan or a LIBOR Loan) request that
the Administrative Agent provide the Borrower with the most recent LIBOR
available to the Administrative Agent. The Administrative Agent shall provide
such quoted rate to the Borrower on the date of such request or as soon as
possible thereafter.
(c)    Funding of Revolving Loans. Promptly after receipt of a Notice of
Borrowing under the immediately preceding subsection (b), the Administrative
Agent shall notify each Revolving Lender of the proposed borrowing. Each
Revolving Lender shall deposit an amount equal to the Revolving Loan to be made
by such Revolving Lender to the Borrower with the Administrative Agent at the
Principal Office, in immediately available funds not later than 12:00 p.m.
Eastern time on the date of such proposed Revolving Loans. Subject to
fulfillment of all applicable conditions set forth herein, the Administrative
Agent shall make available to the Borrower in the account specified in the
Disbursement Instruction Agreement, not later than 2:00 p.m. Eastern time on the
date of the requested borrowing of Revolving Loans, the proceeds of such amounts
received by the Administrative Agent.
(d)    Assumptions Regarding Funding by Revolving Lenders. With respect to
Revolving Loans to be made after the Effective Date, unless the Administrative
Agent shall have been notified by any Revolving Lender that such Lender will not
make available to the Administrative Agent a Revolving Loan to be made by such
Lender in connection with any borrowing, the Administrative Agent may assume
that such Lender will make the proceeds of such Revolving Loan available to the
Administrative Agent in accordance with this Section, and the Administrative
Agent may (but shall not be obligated to), in reliance upon such assumption,
make available to the Borrower the amount of such Revolving Loan to be provided
by such Lender. In such event, if such Lender does not make available to the
Administrative Agent the proceeds of such Revolving Loan on the date and at the
time specified in Section 2.1.(c), then such Lender and the Borrower severally
agree to pay to the Administrative Agent on demand the amount of such Revolving
Loan with interest thereon, for each day from and including the date such
Revolving Loan is made available to the Borrower but excluding the date of
payment to the Administrative Agent, at (i) in the case of a payment to be made
by such Lender, the greater of the Federal Funds Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. Notwithstanding the prior sentence,
if any Revolving Lender shall fail to make available to the Administrative Agent
the proceeds of a Revolving Loan on the date and at the time specified in
Section 2.1.(c) but shall make such proceeds available to the Administrative
Agent at a later time on such date, such Lender shall pay to the Administrative
Agent one day’s worth of interest computed in accordance with clause (i) of the
immediately preceding sentence, unless such Lender can provide evidence
reasonably satisfactory to the Administrative Agent that such Lender has timely
made such proceeds available to the Administrative Agent, including, without
limitation, a Fed Reference Number screen shot evidencing the date and time such
Lender’s wire was sent. If the Borrower and such Lender shall pay the amount of
such interest to the Administrative Agent for the same or overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays to the
Administrative Agent the amount of such Revolving Loan, the amount so paid shall
constitute such Lender’s Revolving Loan included in the borrowing. Any payment
by the Borrower shall be without prejudice to any claim the Borrower may have
against a Revolving Lender that shall have failed to make available the proceeds
of a Revolving Loan to be made by such Lender.
    - 46 -    

--------------------------------------------------------------------------------



Section 2.2.    Term Loans.
Pursuant to the Existing Credit Agreement, certain of the Term Loan Lenders made
Term Loans denominated in Dollars to the Borrower. The Borrower hereby agrees
and acknowledges that as of the Third Amendment Effective Date, the outstanding
principal balance of the Term Loans is $400,000,000 and shall for all purposes
hereunder constitute and be referred to as Term Loans hereunder, without
constituting a novation, but in all cases subject to the terms and conditions
applicable to Term Loans hereunder. Any portion of a Term Loan that is repaid or
prepaid may not be reborrowed.0.00 and all Term Loan Commitments in respect
thereof have been terminated and are no longer available for disbursement.
Section 2.3.    Letters of Credit.
(a)    Letters of Credit. Subject to the terms and conditions of this Agreement,
including without limitation, Section 2.15., each Issuing Bank, on behalf of the
Revolving Lenders, agrees to issue for the account of the Borrower (which may be
issued in support of obligations of any Subsidiary of the Borrower) during the
period from and including the Effective Date to, but excluding, the date 30 days
prior to the Revolving Termination Date, one or more standby letters of credit
(each a “Letter of Credit”) up to a maximum aggregate Stated Amount at any one
time outstanding not to exceed $50,000,000 as such amount may be reduced from
time to time in accordance with the terms hereof (the “L/C Commitment Amount”);
provided, that an Issuing Bank shall not be obligated to issue any Letter of
Credit if, after giving effect to such issuance, the aggregate Stated Amount of
the outstanding Letters of Credit issued by such Issuing Bank would exceed (i)
at any time prior to the satisfaction of the Initial Mortgage Collateral
Requirement, the lesser of (iA) 25.0% of the L/C Commitment Amount and (iiB) the
Revolving Commitment of such Issuing Bank in its capacity as a Revolving Lender,
and (ii) upon and following satisfaction of the Initial Mortgage Collateral
Requirement, the lesser of (A) 25.0% of the L/C Commitment Amount, (B) the
Revolving Commitment of such Issuing Bank in its capacity as a Revolving Lender,
and (C) such Issuing Bank’s Revolving Commitment Percentage of the then
Collateral Property Availability (in its capacity as a Revolving Lender). The
parties hereto agree that the Existing Letters of Credit shall be deemed to be
Letters of Credit for all purposes of this Agreement.
(b)    Terms of Letters of Credit. At the time of issuance, the amount, form,
terms and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the applicable Issuing Bank and the
Borrower. Notwithstanding the foregoing, in no event may (i) the expiration date
of any Letter of Credit extend beyond the Revolving Termination Date, or (ii)
any Letter of Credit have an initial duration in excess of one year; provided,
however, a Letter of Credit may contain a provision providing for the automatic
extension of the expiration date in the absence of a notice of non-renewal from
the applicable Issuing Bank but in no event shall any such provision permit the
extension of the expiration date of such Letter of Credit beyond the Revolving
Termination Date. Notwithstanding the foregoing, a Letter of Credit may, as a
result of its express terms or as the result of the effect of an automatic
extension provision, have an expiration date of not more than one year beyond
the Revolving Termination Date (any such Letter of Credit being referred to as
an “Extended Letter of Credit”) so long as the Borrower delivers to the
Administrative Agent for the benefit of the applicable Issuing Bank and the
Revolving Lenders no later than 30 days prior to the Revolving Termination Date,
Cash Collateral for such Letter of Credit for deposit into the Letter of Credit
Collateral Account in an amount equal to the Stated Amount of such Letter of
Credit; provided, that the obligations of the Borrower under this Section in
respect of Extended Letters of Credit shall survive the termination of this
Agreement and shall remain in effect until no Extended Letters of Credit remain
outstanding. If the Borrower fails to provide Cash Collateral with respect to
any Extended Letter of Credit by the date 30 days prior to the Revolving
Termination Date, such failure shall be treated as a drawing under such
    - 47 -    

--------------------------------------------------------------------------------



Extended Letter of Credit (in an amount equal to the maximum Stated Amount of
such Letter of Credit), which shall be reimbursed (or participations therein
funded) by the Revolving Lenders in accordance with the immediately following
subsections (i) and (j), with the proceeds being utilized to provide Cash
Collateral for such Letter of Credit. The initial Stated Amount of each Letter
of Credit shall be at least $500,000 (or such lesser amount as may be acceptable
to the applicable Issuing Bank, the Administrative Agent and the Borrower).
(c)    Requests for Issuance of Letters of Credit. The Borrower shall give an
Issuing Bank and the Administrative Agent written notice at least five (5)
Business Days prior to the requested date of issuance of a Letter of Credit,
such notice to describe in reasonable detail the proposed terms of such Letter
of Credit and the nature of the transactions or obligations proposed to be
supported by such Letter of Credit, and in any event shall set forth with
respect to such Letter of Credit the proposed (i) initial Stated Amount,
(ii) beneficiary, and (iii) expiration date. The Borrower shall also execute and
deliver such customary applications and agreements for standby letters of
credit, and other forms as requested from time to time by the applicable Issuing
Bank. Provided the Borrower has given the notice prescribed by the first
sentence of this subsection and delivered such applications and agreements
referred to in the preceding sentence, subject to the other terms and conditions
of this Agreement, including the satisfaction of any applicable conditions
precedent set forth in Article V., the applicable Issuing Bank shall issue the
requested Letter of Credit on the requested date of issuance for the benefit of
the stipulated beneficiary but in no event shall such Issuing Bank be required
to issue the requested Letter of Credit prior to the date five (5) Business Days
(or such shorter time period as may be acceptable to the applicable Issuing
Bank) following the date after which such Issuing Bank has received all of the
items, if any, required to be delivered to it under this subsection. An Issuing
Bank shall not at any time be obligated to issue any Letter of Credit if such
issuance would conflict with, or cause such Issuing Bank or any Revolving Lender
to exceed any limits imposed by, any Applicable Law. References herein to
“issue” and derivations thereof with respect to Letters of Credit shall also
include extensions or modifications of any outstanding Letters of Credit, unless
the context otherwise requires. Upon the written request of the Borrower, the
applicable Issuing Bank shall deliver to the Borrower a copy of each issued
Letter of Credit issued by it within a reasonable time after the date of
issuance thereof. To the extent any term of a Letter of Credit Document is
inconsistent with a term of any Loan Document, the term of such Loan Document
shall control.
(d)    Reimbursement Obligations. Upon receipt by an Issuing Bank from the
beneficiary of a Letter of Credit issued by such Issuing Bank of any demand for
payment under such Letter of Credit and such Issuing Bank’s determination that
such demand for payment complies with the requirements of such Letter of Credit,
such Issuing Bank shall promptly notify the Borrower and the Administrative
Agent of the amount to be paid by such Issuing Bank as a result of such demand
and the date on which payment is to be made by such Issuing Bank to such
beneficiary in respect of such demand; provided, however, that an Issuing Bank’s
failure to give, or delay in giving, such notice shall not discharge the
Borrower in any respect from the applicable Reimbursement Obligation. The
Borrower hereby absolutely, unconditionally and irrevocably agrees to pay and
reimburse each Issuing Bank for the amount of each demand for payment under each
Letter of Credit issued by such Issuing Bank at or prior to the date on which
payment is to be made by such Issuing Bank to the beneficiary thereunder,
without presentment, demand, protest or other formalities of any kind. Upon
receipt by an Issuing Bank of any payment in respect of any Reimbursement
Obligation, such Issuing Bank shall promptly pay to the Administrative Agent for
the account of each Revolving Lender that has acquired a participation therein
under the second sentence of the immediately following subsection (i) such
Lender’s Revolving Commitment Percentage of such payment.
    - 48 -    

--------------------------------------------------------------------------------



(e)    Manner of Reimbursement. Upon its receipt of a notice referred to in the
immediately preceding subsection (d), the Borrower shall advise the
Administrative Agent and the applicable Issuing Bank whether or not the Borrower
intends to borrow hereunder to finance its obligation to reimburse such Issuing
Bank for the amount of the related demand for payment and, if it does, the
Borrower shall submit a timely request for such borrowing as provided in the
applicable provisions of this Agreement. If the Borrower fails to so advise the
Administrative Agent and the applicable Issuing Bank, or if the Borrower fails
to reimburse the applicable Issuing Bank for a demand for payment under a Letter
of Credit by the date of such payment, the failure of which the applicable
Issuing Bank shall promptly notify the Administrative Agent, then (i) if the
applicable conditions contained in Article V. would permit the making of
Revolving Loans, the Borrower shall be deemed to have requested a borrowing of
Revolving Loans (which shall be Base Rate Loans) in an amount equal to the
unpaid Reimbursement Obligation and the Administrative Agent shall give each
Revolving Lender prompt notice of the amount of the Revolving Loan to be made
available to the Administrative Agent not later than 12:00 p.m. Eastern time and
(ii) if such conditions would not permit the making of Revolving Loans, the
provisions of subsection (j) of this Section shall apply. The limitations set
forth in the second sentence of Section 2.1.(a) shall not apply to any borrowing
of Base Rate Loans under this subsection.
(f)    Effect of Letters of Credit on Revolving Commitments. Upon the issuance
by an Issuing Bank of a Letter of Credit and until such Letter of Credit shall
have expired or been cancelled, the Revolving Commitment of each Revolving
Lender shall be deemed to be utilized for all purposes of this Agreement in an
amount equal to the product of (i) such Revolving Lender’s Revolving Commitment
Percentage and (ii) the sum of (A) the Stated Amount of such Letter of Credit
plus (B) any related Reimbursement Obligations then outstanding.
(g)    Issuing Banks’ Duties Regarding Letters of Credit; Unconditional Nature
of Reimbursement Obligations. In examining documents presented in connection
with drawings under Letters of Credit and making payments under Letters of
Credit issued by an Issuing Bank against such documents, such Issuing Bank shall
only be required to use the same standard of care as it uses in connection with
examining documents presented in connection with drawings under letters of
credit in which it has not sold participations and making payments under such
letters of credit. The Borrower assumes all risks of the acts and omissions of,
or misuse of the Letters of Credit by, the respective beneficiaries of such
Letters of Credit. In furtherance and not in limitation of the foregoing, none
of the Issuing Banks, the Administrative Agent or any of the Lenders shall be
responsible for, and the Borrower’s obligations in respect of Letters of Credit
shall not be affected in any manner by, (i) the form, validity, sufficiency,
accuracy, genuineness or legal effects of any document submitted by any party in
connection with the application for and issuance of or any drawing honored under
any Letter of Credit even if such document should in fact prove to be in any or
all respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit, or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) failure of the beneficiary of any
Letter of Credit to comply fully with conditions required in order to draw upon
such Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, facsimile, electronic
mail, telecopy or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any Letter of Credit, or of the proceeds of any drawing under any
Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Banks, the Administrative Agent or the Lenders. None of
the above shall affect, impair or prevent the vesting of any of the Issuing
Banks’, the Administrative Agent’s or any Lender’s rights or powers hereunder.
Any action taken or omitted to be taken by an Issuing Bank under or in
connection
    - 49 -    

--------------------------------------------------------------------------------



with any Letter of Credit issued by such Issuing Bank, if taken or omitted in
the absence of gross negligence or willful misconduct (as determined by a court
of competent jurisdiction in a final, non-appealable judgment), shall not create
against such Issuing Bank any liability to the Borrower, the Administrative
Agent or any Lender. In this connection, the obligation of the Borrower to
reimburse an Issuing Bank for any drawing made under any Letter of Credit issued
by such Issuing Bank, and to repay any Revolving Loan made pursuant to the
second sentence of the immediately preceding subsection (e), shall be absolute,
unconditional and irrevocable and shall be paid strictly in accordance with the
terms of this Agreement and any other applicable Letter of Credit Document under
all circumstances whatsoever, including without limitation, the following
circumstances: (A) any lack of validity or enforceability of any Letter of
Credit Document or any term or provisions therein; (B) any amendment or waiver
of or any consent to departure from all or any of the Letter of Credit
Documents; (C) the existence of any claim, setoff, defense or other right which
the Borrower may have at any time against such Issuing Bank, any other Issuing
Bank, the Administrative Agent, any Lender, any beneficiary of a Letter of
Credit or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or in the Letter of Credit Documents or any
unrelated transaction; (D) any breach of contract or dispute between the
Borrower, such Issuing Bank, any other Issuing Bank, the Administrative Agent,
any Lender or any other Person; (E) any demand, statement or any other document
presented under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein or made in connection
therewith being untrue or inaccurate in any respect whatsoever; (F) any
nonapplication or misapplication by the beneficiary of a Letter of Credit or of
the proceeds of any drawing under such Letter of Credit; (G) payment by such
Issuing Bank under any Letter of Credit against presentation of a draft or
certificate which does not strictly comply with the terms of such Letter of
Credit; and (H) any other act, omission to act, delay or circumstance whatsoever
that might, but for the provisions of this Section, constitute a legal or
equitable defense to or discharge of the Borrower’s Reimbursement Obligations.
Notwithstanding anything to the contrary contained in this Section or
Section 12.9., but not in limitation of the Borrower’s unconditional obligation
to reimburse an Issuing Bank for any drawing made under a Letter of Credit as
provided in this Section and to repay any Revolving Loan made pursuant to the
second sentence of the immediately preceding subsection (e), the Borrower shall
have no obligation to indemnify the Administrative Agent, an Issuing Bank or any
Lender in respect of any liability incurred by the Administrative Agent, an
Issuing Bank or such Lender arising solely out of the gross negligence or
willful misconduct of the Administrative Agent, such Issuing Bank or such Lender
in respect of a Letter of Credit as determined by a court of competent
jurisdiction in a final, non-appealable judgment. Except as otherwise provided
in this Section, nothing in this Section shall affect any rights the Borrower
may have with respect to the gross negligence or willful misconduct of the
Administrative Agent, an Issuing Bank or any Lender with respect to any Letter
of Credit.
(h)    Amendments, Etc. The issuance by an Issuing Bank of any amendment,
supplement or other modification to any Letter of Credit issued by such Issuing
Bank shall be subject to the same conditions applicable under this Agreement to
the issuance of new Letters of Credit (including, without limitation, that the
request therefor be made through the applicable Issuing Bank and the
Administrative Agent), and no such amendment, supplement or other modification
shall be issued unless either (i) the respective Letter of Credit affected
thereby would have complied with such conditions had it originally been issued
hereunder in such amended, supplemented or modified form or (ii) the
Administrative Agent and the applicable Revolving Lenders, if any, required by
Section 12.6. shall have consented thereto. In connection with any such
amendment, supplement or other modification, the Borrower shall pay the fees, if
any, payable under the last sentence of Section 3.5.(c).
(i)    Revolving Lenders’ Participation in Letters of Credit. Immediately upon
(i) the Effective Date with respect to all Existing Letters of Credit and
(ii) the date of issuance by an Issuing Bank of any Letter of Credit, each
Revolving Lender shall be deemed to have absolutely, irrevocably and
    - 50 -    

--------------------------------------------------------------------------------



unconditionally purchased and received from the applicable Issuing Bank, without
recourse or warranty, an undivided interest and participation to the extent of
such Lender’s Revolving Commitment Percentage of the liability of such Issuing
Bank with respect to such Letter of Credit and each Revolving Lender thereby
shall absolutely, unconditionally and irrevocably assume, as primary obligor and
not as surety, and shall be unconditionally obligated to such Issuing Bank to
pay and discharge when due, to the extent and in the manner set forth in the
immediately following subsection (j) below, such Lender’s Revolving Commitment
Percentage of such Issuing Bank’s liability under such Letter of Credit. In
addition, upon the making of each payment by a Revolving Lender to the
Administrative Agent for the account of an Issuing Bank in respect of any Letter
of Credit issued by it pursuant to the immediately following subsection (j),
such Lender shall, automatically and without any further action on the part of
such Issuing Bank, the Administrative Agent or such Lender, acquire (i) a
participation in an amount equal to such payment in the Reimbursement Obligation
owing to such Issuing Bank by the Borrower in respect of such Letter of Credit
and (ii) a participation in a percentage equal to such Lender’s Revolving
Commitment Percentage in any interest or other amounts payable by the Borrower
in respect of such Reimbursement Obligation (other than the Fees payable to such
Issuing Bank pursuant to the second and the last sentences of Section 3.5.(c)).
(j)    Payment Obligation of Revolving Lenders. Each Revolving Lender severally
agrees to pay to the Administrative Agent, for the account of each Issuing Bank,
on demand in immediately available funds in Dollars the amount of such Lender’s
Revolving Commitment Percentage of each drawing paid by such Issuing Bank under
each Letter of Credit issued by it to the extent such amount is not reimbursed
by the Borrower pursuant to the immediately preceding subsection (d); provided,
however, that in respect of any drawing under any Letter of Credit, the maximum
amount that any Revolving Lender shall be required to fund, whether as a
Revolving Loan or as a participation, shall not exceed such Lender’s Revolving
Commitment Percentage of such drawing except as otherwise provided in
Section 3.9.(d). If the notice referenced in the second sentence of
Section 2.3.(e) is received by a Revolving Lender not later than 12:00 p.m.
Eastern time, then such Lender shall make such payment available to the
Administrative Agent not later than 2:00 p.m. Eastern time on the date of demand
therefor; otherwise, such payment shall be made available to the Administrative
Agent not later than 12:00 p.m. Eastern time on the next succeeding Business
Day. Each Revolving Lender’s obligation to make such payments to the
Administrative Agent under this subsection, and the Administrative Agent’s right
to receive the same for the account of the applicable Issuing Bank, shall be
absolute, irrevocable and unconditional and shall not be affected in any way by
any circumstance whatsoever, including without limitation, (i) the failure of
any other Revolving Lender to make its payment under this subsection, (ii) the
financial condition of the Borrower or any other Loan Party, (iii) the existence
of any Default or Event of Default, including any Event of Default described in
Section 10.1.(e) or (f), (iv) the termination of the Commitments or (v) the
delivery of Cash Collateral in respect of any Extended Letter of Credit. Each
such payment to the Administrative Agent for the account of the applicable
Issuing Bank shall be made without any offset, abatement, withholding or
deduction whatsoever.
(k)    Information to Revolving Lenders. Promptly following any change in
Letters of Credit outstanding, the applicable Issuing Bank shall deliver to the
Administrative Agent, which shall promptly deliver the same to each Revolving
Lender and the Borrower, a notice describing the aggregate amount of all Letters
of Credit issued by such Issuing Bank outstanding at such time. Upon the request
of any Revolving Lender from time to time, an Issuing Bank shall deliver any
other information reasonably requested by such Lender with respect to such
Letter of Credit then outstanding. Other than as set forth in this subsection,
the Issuing Banks and the Administrative Agent shall have no duty to notify the
Lenders regarding the issuance or other matters regarding Letters of Credit
issued hereunder. The failure of any Issuing Bank or the Administrative Agent to
perform its requirements under this subsection shall not relieve any Revolving
Lender from its obligations under the immediately preceding subsection (j).
    - 51 -    

--------------------------------------------------------------------------------



(l)    Extended Letters of Credit. Each Revolving Lender confirms that its
obligations under the immediately preceding subsections (i) and (j) shall be
reinstated in full and apply if the delivery of any Cash Collateral in respect
of an Extended Letter of Credit is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise.
Section 2.4.    Swingline Loans.
(a)    Swingline Loans. Subject to the terms and conditions hereof, including
without limitation Section 2.15., each Swingline Lender severally and not
jointly agrees to make Swingline Loans to the Borrower, during the period from
the Effective Date to but excluding the Swingline Maturity Date, in an aggregate
principal amount at any one time outstanding up to, but not exceeding, the
lesser (such lesser amount being referred to as the “Swingline Availability” of
a given Swingline Lender) of (i) $18,750,000 and, (ii) the difference of (A) the
commitment of such Swingline Lender in its capacity as a Revolving Lender minus
(B) the aggregate outstanding principal amount of the Revolving Loans and
outstanding Swingline Loans, in each such case, made by such Swingline Lender
and the Letter of Credit Liabilities of such Swingline Lender in its capacity as
a Revolving Lender, and (iii) upon and following satisfaction of the Initial
Mortgage Collateral Requirement, the difference of (A) such Swingline Lender’s
Revolving Commitment Percentage of the then Collateral Property Availability (in
its capacity as a Revolving Lender) minus (B) the aggregate outstanding
principal amount of the Revolving Loans and outstanding Swingline Loans, in each
such case, made by such Swingline Lender and the Letter of Credit Liabilities of
such Swingline Lender in its capacity as a Revolving Lender. If at any time the
aggregate principal amount of the Swingline Loans made by a Swingline Lender
outstanding at such time exceeds the Swingline Availability of such Swingline
Lender at such time, the Borrower shall immediately pay the Administrative Agent
for the account of such Swingline Lender the amount of such excess. The
borrowing of a Swingline Loan shall constitute usage of the Revolving
Commitments, in an amount equal to (i) for each Revolving Lender other than the
Swingline Lender making such Swingline Loan, each such Revolving Lender’s
Revolving Commitment Percentage, multiplied by the outstanding amount of such
Swingline Loan and (ii) for the applicable Swingline Lender making such
Swingline Loan, the outstanding amount of such Swingline Loan. Subject to the
terms and conditions of this Agreement, the Borrower may borrow, repay and
reborrow Swingline Loans hereunder.
(b)    Procedure for Borrowing Swingline Loans. The Borrower shall give the
Administrative Agent and the Swingline Lender selected by the Borrower to make a
Swingline Loan notice pursuant to a Notice of Swingline Borrowing or telephonic
notice of each borrowing of a Swingline Loan. Each Notice of Swingline Borrowing
shall be delivered to the applicable Swingline Lender and the Administrative
Agent no later than 2:00 p.m. Eastern time on the proposed date of such
borrowing. Any telephonic notice shall include all information to be specified
in a written Notice of Swingline Borrowing and shall be promptly confirmed in
writing by the Borrower pursuant to a Notice of Swingline Borrowing sent to such
Swingline Lender and the Administrative Agent by telecopy on the same day of the
giving of such telephonic notice. On the date of the requested Swingline Loan
and subject to satisfaction of the applicable conditions set forth in Section
5.2. for such borrowing, the applicable Swingline Lender will make the proceeds
of such Swingline Loan available to the Administrative Agent at its Principal
Office in Dollars, in immediately available funds, for the account of the
Borrower. The amount so received by the Administrative Agent shall, subject to
satisfaction of the applicable conditions set forth in Section 5.2. for such
borrowing, be made available to the Borrower not later than 11:00 a.m. on such
date if the applicable Swingline Lender and the Administrative Agent received
such Notice of Swingline Borrowing by 9:00 a.m. on such date, and otherwise not
later than 4:00 p.m. on such date, at the account specified by the Borrower in
the Notice of Swingline Borrowing.
    - 52 -    

--------------------------------------------------------------------------------



(c)    Interest. Swingline Loans shall bear interest at a per annum rate equal
to the Base Rate as in effect from time to time plus the Applicable Margin for
Revolving Loans or at such other rate or rates as the Borrower and the
applicable Swingline Lender may agree (with written notice thereof to the
Administrative Agent) from time to time in writing. Interest on a Swingline Loan
is solely for the account of the Swingline Lender that made such Swingline Loan
(except to the extent a Revolving Lender acquires a participating interest in
such Swingline Loan pursuant to the immediately following subsection (e)). All
accrued and unpaid interest on Swingline Loans shall be payable on the dates and
in the manner provided in Section 2.5. with respect to interest on Base Rate
Loans (except as the applicable Swingline Lender and the Borrower may otherwise
agree in writing (with written notice thereof to the Administrative Agent) in
connection with any particular Swingline Loan made by such Swingline Lender).
(d)    Swingline Loan Amounts, Etc. Each Swingline Loan shall be in the minimum
amount of $1,000,000 and integral multiples of $500,000 in excess thereof, or
such other minimum amounts agreed to by a Swingline Lender and the Borrower. Any
voluntary prepayment of a Swingline Loan must be in integral multiples of
$100,000 or the aggregate principal amount of all outstanding Swingline Loans
(or such other minimum amounts upon which the Swingline Lender that made such
Swingline Loan and the Borrower may agree) and in connection with any such
prepayment, the Borrower must give the Swingline Lender that made such Swingline
Loan and the Administrative Agent prior written notice thereof no later than
10:00 a.m. Eastern time on the date of such prepayment. The Swingline Loans
owing to a Swingline Lender shall, in addition to this Agreement, be evidenced
by a Swingline Note in favor of such Swingline Lender (unless such Swingline
Lender shall have notified the Borrower and the Administrative Agent that such
Swingline Lender does not want to receive a Swingline Note).
(e)    Repayment and Participations of Swingline Loans. The Borrower agrees to
repay each Swingline Loan within one Business Day of demand therefor by the
Swingline Lender that made such Swingline Loan and, in any event, within five
(5) Business Days after the date such Swingline Loan was made; provided, that
the proceeds of a Swingline Loan may not be used to pay a Swingline Loan. Any
Swingline Lender making demand for repayment of a Swingline Loan made by such
Swingline Lender shall notify the Administrative Agent of such demand on the
date on such demand is made. Notwithstanding the foregoing, the Borrower shall
repay the entire outstanding principal amount of, and all accrued but unpaid
interest on, the Swingline Loans on the Swingline Maturity Date (or such earlier
date as the Swingline Lender that made such Swingline Loan and the Borrower may
agree in writing (with notice thereof to the Administrative Agent)). In lieu of
demanding repayment of any outstanding Swingline Loan from the Borrower, the
Swingline Lender that made such Swingline Loan may, on behalf of the Borrower
(which hereby irrevocably directs each applicable Swingline Lender to act on its
behalf for such purpose), request a borrowing of Revolving Loans that are Base
Rate Loans from the Revolving Lenders in an amount equal to the principal
balance of such Swingline Loan. The amount limitations contained in the second
sentence of Section 2.1.(a) shall not apply to any borrowing of such Revolving
Loans made pursuant to this subsection. Such Swingline Lender shall give notice
to the Administrative Agent of any such borrowing of Revolving Loans not later
than 12:00 p.m. Eastern time on the proposed date of such borrowing. Promptly
after receipt of such notice of borrowing of Revolving Loans from the Swingline
Lender under the immediately preceding sentence, the Administrative Agent shall
notify each Revolving Lender of the proposed borrowing. Not later than 2:00 p.m.
Eastern time on the proposed date of such borrowing, each Revolving Lender will
make available to the Administrative Agent at the Principal Office for the
account of the applicable Swingline Lender, in immediately available funds, the
proceeds of the Revolving Loan to be made by such Lender. The Administrative
Agent shall pay the proceeds of such Revolving Loans to the applicable Swingline
Lender, which shall apply such proceeds to repay such Swingline Loan. If the
Revolving Lenders are prohibited from making Revolving Loans required to be made
under this subsection for any reason whatsoever, including without limitation,
the
    - 53 -    

--------------------------------------------------------------------------------



existence of any of the Defaults or Events of Default described in
Sections 10.1.(e) or (f), each Revolving Lender shall purchase from the
applicable Swingline Lender, without recourse or warranty, an undivided interest
and participation to the extent of such Lender’s Revolving Commitment Percentage
of such Swingline Loan, by directly purchasing a participation in such Swingline
Loan in such amount and paying the proceeds thereof to the Administrative Agent
for the account of the applicable Swingline Lender in Dollars and in immediately
available funds. A Revolving Lender’s obligation to purchase such a
participation in a Swingline Loan shall be absolute and unconditional and shall
not be affected by any circumstance whatsoever, including without limitation,
(i) any claim of setoff, counterclaim, recoupment, defense or other right which
such Lender or any other Person may have or claim against the Administrative
Agent, any Swingline Lender or any other Person whatsoever, (ii) the occurrence
or continuation of a Default or Event of Default (including without limitation,
any of the Defaults or Events of Default described in Sections 10.1.(e) or (f)),
or the termination of any Revolving Lender’s Revolving Commitment, (iii) the
existence (or alleged existence) of an event or condition which has had or could
have a Material Adverse Effect, (iv) any breach of any Loan Document by the
Administrative Agent, any Lender, the Borrower or any other Loan Party, or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing. If such amount is not in fact made available to
the applicable Swingline Lender by any Revolving Lender, such Swingline Lender
shall be entitled to recover such amount on demand from such Lender, together
with accrued interest thereon for each day from the date of demand thereof, at
the Federal Funds Rate. If such Lender does not pay such amount forthwith upon
the applicable Swingline Lender’s demand therefor, and until such time as such
Lender makes the required payment, applicable Swingline Lender shall be deemed
to continue to have outstanding Swingline Loans in the amount of such unpaid
participation obligation for all purposes of the Loan Documents (other than
those provisions requiring the other Revolving Lenders to purchase a
participation therein). Further, such Lender shall be deemed to have assigned
any and all payments made of principal and interest on its Revolving Loans, and
any other amounts due it hereunder, to the applicable Swingline Lender to fund
Swingline Loans in the amount of the participation in Swingline Loans that such
Lender failed to purchase pursuant to this Section until such amount has been
purchased (as a result of such assignment or otherwise).
Section 2.5.    Rates and Payment of Interest on Loans.
(a)    Rates. The Borrower promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan made
by such Lender for the period from and including the date of the making of such
Loan to but excluding the date such Loan shall be paid in full, at the following
per annum rates:
(i)    during such periods a Revolving Loan is a Base Rate Loan, at the Base
Rate (as in effect from time to time), plus the Applicable Margin for Revolving
Loans that are Base Rate Loans;
(ii)    during such periods a Revolving Loan is a LIBOR Loan, at LIBOR for such
Loan for the Interest Period therefor, plus the Applicable Margin for Revolving
Loans that are LIBOR Loans;
(iii)    during such periods a Term Loan is a Base Rate Loan, at the Base Rate
(as in effect from time to time), plus the Applicable Margin for Term Loans that
are Base Rate Loans; and
(iv)    during such periods a Term Loan is a LIBOR Loan, at LIBOR for such Loan
for the Interest Period therefor, plus the Applicable Margin for Term Loans that
are LIBOR Loans.
    - 54 -    

--------------------------------------------------------------------------------



Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall pay to the Administrative Agent for the account of each Lender and each
Issuing Bank, as the case may be, interest at the Post-Default Rate on the
outstanding principal amount of any Loan made by such Lender, on all
Reimbursement Obligations and on any other amount payable by the Borrower
hereunder or under the Notes held by such Lender to or for the account of such
Lender (including without limitation, accrued but unpaid interest to the extent
permitted under Applicable Law).
(b)    Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) monthly in arrears on the
first day of each month, commencing with the first full calendar month occurring
after the Effective Date and (ii) on any date on which the principal balance of
such Loan is due and payable in full (whether at maturity, due to acceleration
or otherwise). Interest payable at the Post-Default Rate shall be payable from
time to time on demand. All determinations by the Administrative Agent of an
interest rate hereunder shall be conclusive and binding on the Lenders and the
Borrower for all purposes, absent manifest error.
(c)    Borrower Information Used to Determine Applicable Interest Rates. The
parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by the Borrower (the “Borrower Information”). If it
is subsequently determined that any such Borrower Information was incorrect (for
whatever reason, including without limitation because of a subsequent
restatement of earnings by the Borrower) at the time it was delivered to the
Administrative Agent, and if the applicable interest rate or fees calculated for
any period were lower than they should have been had the correct information
been timely provided, then, such interest rate and such fees for such period
shall be automatically recalculated using correct Borrower Information. The
Administrative Agent shall promptly notify the Borrower in writing of any
additional interest and fees due because of such recalculation, and the Borrower
shall pay such additional interest or fees due to the Administrative Agent, for
the account of each Lender, within five (5) Business Days of receipt of such
written notice. Any recalculation of interest or fees required by this provision
shall survive the termination of this Agreement, and this provision shall not in
any way limit any of the Administrative Agent’s, any Issuing Bank’s, or any
Lender’s other rights under this Agreement.
(d)    Changes in Credit Rating.
(i)    If a change in the Borrower’s Credit Rating (a “Credit Rating Change”)
causes the Applicable Margin to increase and, within 90 days of the date of such
Credit Rating Change the applicable Rating Agencies restore the Borrower’s
original Credit Rating (and, as a result, the Applicable Margin is reduced to
the level that existed on the date of such Credit Rating Change), the Borrower
shall receive a credit for any increased interest and fees incurred by the
Borrower under this Agreement during such 90 day period as a result of such
Credit Rating Change, which such credit shall be applied against accrued
interest and/or fees hereunder in a manner as may be satisfactory to the
Borrower and the Administrative Agent.
(ii)    If a Credit Rating Change causes the Applicable Margin to decrease and,
within 90 days of the date of such Credit Rating Change the applicable Rating
Agencies restore the Borrower’s original Credit Rating (and, as a result, the
Applicable Margin is increased to the level that existed on the date of such
Credit Rating Change), the Borrower shall, within 5 Business Days of the
restoration of the Borrower’s original Credit Rating, pay to the Administrative
Agent for the account of the Lenders, the amount of interest and fees that would
have been payable during such 90 day period had the Credit Rating Change not
occurred.
    - 55 -    

--------------------------------------------------------------------------------



Section 2.6.    Number of Interest Periods.
There may be no more than 6 different Interest Periods for (a) Revolving Loans
outstanding at the same time and (b) Term Loans outstanding at the same time.
Section 2.7.    Repayment of Loans.
(a)    Revolving Loans. The Borrower shall repay the entire outstanding
principal amount of, and all accrued but unpaid interest on, the Revolving Loans
on the Revolving Termination Date.
(b)    Term Loans. The Borrower shall repay the entire outstanding principal
amount of, and all accrued but unpaid interest on, the Term Loans on the Term
Loan Maturity Date.
Section 2.8.    Prepayments.
(a)    Optional. Subject to Section 4.4., the Borrower may prepay any Loan at
any time without premium or penalty. The Borrower shall give the Administrative
Agent at least three (3) Business Days prior written notice of the prepayment of
any Loan. Each voluntary prepayment of Loans shall be in an aggregate minimum
amount of $1,000,000 and integral multiples of $500,000 in excess thereof.
(b)    Mandatory.
(i)    Revolving Commitment Overadvance. If at any time the aggregate principal
amount of all outstanding Revolving Loans and Swingline Loans, together with the
aggregate amount of all Letter of Credit Liabilities, exceeds the aggregate
amount of the Revolving Commitments, the Borrower shall immediately upon demand
pay to the Administrative Agent for the account of the Revolving Lenders, the
amount of such excess.
(ii)    Collateral Property Availability Overadvance. If at any time following
the satisfaction of the Initial Mortgage Collateral Requirement the aggregate
principal amount of all outstanding Revolving Loans and Swingline Loans,
together with the aggregate amount of all Letter of Credit Liabilities, exceeds
the Collateral Property Availability, then the Borrower shall within three (3)
Business Days following a written request for repayment from the Administrative
Agent, pay to the Administrative Agent, for the account of the Lenders, the
amount of such excess.
(iiiii)    Temporary Waiver Period. Subject to Section 2.8(b)(iiiiv), no later
than the third Business Day following the date of receipt by the Borrower, any
of its Subsidiaries or, to the extent the Borrower or any of its Subsidiaries
has the power to cause or otherwise compel distribution of such Net Cash
Proceeds therefrom, any of its Unconsolidated Affiliates of any Net Cash
Proceeds at any time during the Temporary Waiver Period and continuing
thereafter until the Post-Temporary Waiver Period Compliance Date, the Borrower
shall (to the extent any Obligations remain outstanding) (A) give the
Administrative Agent written notice of the receipt of such Net Cash Proceeds and
(B) pay to the Administrative Agent one hundred percent (100%) of all such Net
Cash Proceeds, which prepayment shall be applied in accordance with Section
2.8(b)(ivv)(B).
    - 56 -    

--------------------------------------------------------------------------------



(iii)    Qualified Notes Issuance and Secured Debt.
(Aiv)    Qualified Collateral Property Sale. If the Borrower or any Guarantor
consummates a Qualified Notes IssuanceCollateral Property Sale and in connection
therewith requests a release of the Equity PledgesProperty Release in accordance
with Section 9.147.15(cb), then, no later than the third Business Day following
the date of receipt by the Borrower of the Net Cash Proceeds from such
issuancesale the Borrower or the applicable Guarantor shall (to the extent any
Obligations remain outstanding) (1) give the Administrative Agent written notice
of the receipt of such Net Cash Proceeds and (2) pay to the Administrative Agent
the greater of (x) one hundred percent (100%) of all such Net Cash Proceeds and
(y) the amount required to maintain compliance with the Collateral Property
Availability (recalculated to exclude the Collateral Property that is the
subject of such Qualified Collateral Property Sale), which prepayment shall be
applied in accordance with Section 2.8(b)(ivv)(CB).
(B)    If any Subsidiary or Unconsolidated Affiliate of the Borrower incurs any
secured Nonrecourse Indebtedness pursuant to Section 9.12(a)(iv)(y) prior to the
Post-Temporary Waiver Period Compliance Date, then no later than the third
Business Day following the date of receipt by the Borrower or any Subsidiary or
Unconsolidated Affiliate of the Borrower, as applicable, of any Net Cash
Proceeds therefrom, the Borrower shall (x) give the Administrative Agent written
notice of the receipt of such Net Cash Proceeds and (y) apply all such Net Cash
Proceeds as follows: (1) first, to repay the outstanding Term Loans, until paid
in full, and (2) second, to repay the existing “4.25% Senior Notes due 2021”
issued by the Borrower, in the original principal amount of $400,000,000 with a
stated maturity date of February 15, 2021 (the “4.25% Senior Notes”), until paid
in full.
(ivv)    Application of Mandatory Prepayments.
(A)    Generally. Amounts paid under the preceding subsection (isubsections (i)
and (ii) shall be applied to pay all amounts of principal outstanding on the
Revolving Loans and Swingline Loans and any Reimbursement Obligations pro rata
in accordance with Section 3.2. and if any Letters of Credit are outstanding at
such time, the remainder, if any, shall be deposited into the Letter of Credit
Collateral Account for application to any Reimbursement Obligations.
(B)    Temporary Waiver Period. So long as no Event of Default has occurred and
is continuing, amounts paid under the preceding subsection (iisubsections (iii)
and (iv) shall be applied as follows: (1) first, to repay the principal
outstanding on Swingline Loans, from nearest Swingline Maturity Date to latest
Swingline Maturity Date, to the full extent thereof, (2) second, to repay the
principal outstanding on the Revolving Loans and any Reimbursement Obligations
pro rata in accordance with Section 3.2. and then if any Letters of Credit are
outstanding at such time, the undrawn amount thereof deposited into the Letter
of Credit Collateral Account for application to any Reimbursement Obligations,
in each such case, to the full extent thereof, (3) third, to repay principal
outstanding on the Term Loans to the full extent thereof, (4) fourth, to repay
all other outstanding Obligations hereunder, in the order and manner provided in
Section 10.5, to the full extent thereof, and (54) fifthfourth, after all
Obligations have been repaid in full, to the Borrower either, at the Borrower’s
discretion, (i) (x) first, to repay the unsecured notes issued by Borrower then
outstanding and coming due in 2021, 2022 and 2023, in order from nearest term
maturity to latest term maturity, and (y) second, to repay any
    - 57 -    

--------------------------------------------------------------------------------



other unsecured notes issued by Borrower then outstanding in order from nearest
term maturity to latest term maturity, solely to the extent the Revolving
Commitments are permanently reduced in accordance with Section 2.12 by an amount
equal to or greater than the amount of such repayment pursuant to this clause
(y), or (ii) to be retained by the Borrower (provided that any amounts so
retained by the Borrower may not be applied to repay any Indebtedness (other
than amounts subsequently due under the Loan Documents or as permitted pursuant
to the foregoing clauses (B)(1) through (B)(4)) or in a manner that violates
this Agreement).
Notwithstanding the immediately preceding sentence, if at any time during the
Temporary Waiver Period (C)    Proceeds of Qualified Notes Issuance. So long as
no Event of Default has occurred and is continuing, and continuing thereafter
until the Post-Temporary Waiver Period Compliance Date, the Borrower fails to
satisfy the conditions precedent set forth in Section 5.2 solely as a result of
its failure to satisfy the Temporary Waiver Period Incurrence Conditions, then
any amounts paid under the preceding subsection (subsections (b)(iii) and
(A)b)(iv) during such time shall instead be applied as follows: (1) first, to
repay principal outstanding on the Term Loans to the full extent thereof, (2)
second, to repay the principal outstanding on Swingline Loans, from nearest
Swingline Maturity Date to latest Swingline Maturity Date, to the full extent
thereof, (32) thirdsecond, solely in the case of amounts paid under the
preceding subsection (iv), to repay the principal outstanding on the Revolving
Loans and any Reimbursement Obligations pro rata in accordance with Section 3.2.
and then if any Letters of Credit are outstanding at such time, the undrawn
amount thereof deposited into the Letter of Credit Collateral Account for
application to any Reimbursement Obligations, in each such case, to the full
extent thereof, (4) fourth, to repay all other outstanding in the amount
necessary to maintain compliance with the Collateral Property Availability
(recalculated to exclude the Collateral Property that is the subject of such
Qualified Collateral Property Sale), and (3) third, to be deposited in a cash
collateral account pledged to the Administrative Agent as collateral for the
Obligations pursuant to documentation in form and substance satisfactory to the
Administrative Agent, which cash collateral may be used, so long as all
conditions precedent set forth in Section 5.2 (other than Section 5.2(f) and any
other condition precedent set forth in Section 5.2 which would not be satisfied
as a result of any such failure specified in Section 5.2(f)) are satisfied, to
repay Indebtedness and for working capital purposes of the Borrower and its
Subsidiaries, in each such case, in a manner consistent with the then-applicable
Approved Budget; provided, however, that if any Default or Event of Default,
other than as a result of the Borrower’s failure to satisfy the Temporary Waiver
Period Incurrence Conditions, shall exist, then the Administrative Agent may, in
its sole and absolute discretion, apply the amount of such cash collateral to
repay the Obligations hereunder, in the order and manner provided in Section
10.5, to the full extent thereof, and (5) fifth, after all Obligations have been
repaid in full, to the Borrower either, at the Borrower’s discretion, (i) to
repay any other unsecured notes issued by Borrower then outstanding in order
from nearest term maturity to latest term maturity or (ii) to be retained by the
Borrower (provided that any amounts so retained by the Borrower may not be
applied in a manner that violates this Agreement)..
If the Borrower is required to pay any outstanding LIBOR Loans by reason of this
Section prior to the end of the applicable Interest Period therefor, the
Borrower shall pay all amounts due under Section 4.4.
    - 58 -    

--------------------------------------------------------------------------------



(c)    No Effect on Derivatives Contracts. No repayment or prepayment of the
Loans pursuant to this Section or otherwise shall affect any of the Borrower’s
obligations under any Derivatives Contract entered into with respect to any of
the Loans.
Section 2.9.    Continuation.
So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan. Each Continuation of a LIBOR Loan shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $1,000,000 in excess of
that amount, and each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period. Each
selection of a new Interest Period shall be made by the Borrower giving to the
Administrative Agent a Notice of Continuation not later than 10:00 a.m. Eastern
time on the third Business Day prior to the date of any such Continuation. Such
notice by the Borrower of a Continuation shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Continuation,
specifying (a) whether the Loans being Continued are Revolving Loans or Term
Loans, (b) the proposed date of such Continuation, (c) the LIBOR Loans and
portions thereof subject to such Continuation and (d) the duration of the
selected Interest Period, all of which shall be specified in such manner as is
necessary to comply with all limitations on Loans outstanding hereunder. Each
Notice of Continuation shall be irrevocable by and binding on the Borrower once
given. Promptly after receipt of a Notice of Continuation, the Administrative
Agent shall notify each Revolving Lender, in the case of a Continuation of
Revolving Loans, and each Term Loan Lender, in the case of a Continuation of
Term Loans, of the proposed Continuation. If the Borrower shall fail to select
in a timely manner a new Interest Period for any LIBOR Loan in accordance with
this Section, such Loan will automatically, on the last day of the current
Interest Period therefor, continue as a LIBOR Loan with an Interest Period of
one month; provided, however that if a Default or Event of Default exists, such
Loan will automatically, on the last day of the current Interest Period
therefor, Convert into a Base Rate Loan notwithstanding the first sentence of
Section 2.10. or the Borrower’s failure to comply with any of the terms of such
Section.
Section 2.10.    Conversion.
The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Revolving Loan or
Term Loan of one Type into a Revolving Loan or Term Loan, as applicable, of
another Type; provided, however, a Base Rate Loan may not be Converted into a
LIBOR Loan if a Default or Event of Default exists. Each Conversion of Base Rate
Loans into LIBOR Loans shall be in an aggregate minimum amount of $1,000,000 and
integral multiples of $1,000,000 in excess of that amount. Each such Notice of
Conversion shall be given not later than 10:00 a.m. Eastern time 3 Business Days
prior to the date of any proposed Conversion. Promptly after receipt of a Notice
of Conversion, the Administrative Agent shall notify each Revolving Lender, in
the case of a Conversion of Revolving Loans, and each Term Loan Lender, in the
case of a Conversion of Term Loans, of the proposed Conversion. Subject to the
restrictions specified above, each Notice of Conversion shall be by telecopy,
electronic mail or other similar form of communication in the form of a Notice
of Conversion specifying (a) whether the Loans being Converted are Revolving
Loans or Term Loans, (b) the requested date of such Conversion, (c) the Type of
Loan to be Converted, (d) the portion of such Type of Loan to be Converted,
(e) the Type of Loan such Loan is to be Converted into and (f) if such
Conversion is into a LIBOR Loan, the requested duration of the Interest Period
of such Loan. Each Notice of Conversion shall be irrevocable by and binding on
the Borrower once given.
    - 59 -    

--------------------------------------------------------------------------------



Section 2.11.    Notes.
(a)    Notes. Except in the case of a Revolving Lender that has notified the
Administrative Agent in writing that it elects not to receive a Revolving Note,
the Revolving Loans made by each Revolving Lender shall, in addition to this
Agreement, also be evidenced by a Revolving Note, payable to the order of such
Revolving Lender in a principal amount equal to the amount of its Revolving
Commitment as originally in effect and otherwise duly completed. The Swingline
Loans made by a Swingline Lender to the Borrower shall, in addition to this
Agreement, also be evidenced by a Swingline Note payable to the order of such
Swingline Lender. Except in the case of a Term Loan Lender that has notified the
Administrative Agent in writing that it elects not to receive a Term Note, the
Term Loan made by a Term Loan Lender shall, in addition to this Agreement, also
be evidenced by a Term Note, payable to the order of such Term Loan Lender in a
principal amount equal to the amount of its Term Loan and otherwise duly
completed. After the date hereof, to the extent a Lender which has notified the
Administrative Agent that it elects not to receive a Revolving Note or Term
Note, as applicable, elects to receive a Revolving Note or Term Note, as
applicable, the Borrower shall at its own expense execute and deliver to such
Lender a new Note dated as of the date hereof.
(b)    Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower absent
manifest error; provided, however, that (i) the failure of a Lender to make any
such record shall not affect the obligations of the Borrower under any of the
Loan Documents and (ii) if there is a discrepancy between such records of a
Lender and the statements of accounts maintained by the Administrative Agent
pursuant to Section 3.8., in the absence of manifest error, the statements of
account maintained by the Administrative Agent pursuant to Section 3.8. shall be
controlling.
(c)    Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower
of (i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.
Section 2.12.    Voluntary Reductions of the Revolving Commitment.
The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Revolving Commitments (for which purpose use of the Revolving
Commitments shall be deemed to include the aggregate amount of all Letter of
Credit Liabilities and the aggregate principal amount of all outstanding
Swingline Loans) at any time and from time to time without penalty or premium
upon not less than five Business Days prior written notice to the Administrative
Agent of each such termination or reduction, which notice shall specify the
effective date thereof and the amount of any such reduction (which in the case
of any partial reduction of the Revolving Commitments shall not be less than
$10,000,000 and integral multiples of $5,000,000 in excess of that amount in the
aggregate) and shall be irrevocable once given and effective only upon receipt
by the Administrative Agent (“Commitment Reduction Notice”); provided that any
such notice may state that such notice is conditioned upon the occurrence of one
or more events specified therein, in which case such notice may be revoked by
the Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Promptly after receipt of a
Commitment Reduction Notice the Administrative Agent shall notify each Lender of
the proposed termination or Revolving Commitment reduction. The Revolving
Commitments may not be reduced below $200,000,000 in the aggregate unless the
Borrower
    - 60 -    

--------------------------------------------------------------------------------



terminates the Revolving Commitments in their entirety, and, once terminated or
reduced, the Revolving Commitments may not be increased or reinstated. The
Borrower shall pay all interest on the Loans, and the Fees under Section 3.5.(b)
with respect to the amount of the Revolving Commitment being reduced, accrued to
the date of such reduction or termination of the Revolving Commitments to the
Administrative Agent for the account of the Lenders, including but not limited
to any applicable compensation due to each Lender in accordance with
Section 4.4.
Section 2.13.    Extension of Revolving Termination Date.
The Borrower shall have the right, exercisable two times, to extend the current
Revolving Termination Date in effect as of the date each such right is exercised
by six months. The Borrower may exercise such right only by executing and
delivering to the Administrative Agent at least 30 days but not more than 90
days prior to the current Revolving Termination Date, a written request for such
extension (an “Extension Request”). The Administrative Agent shall notify the
Revolving Lenders if it receives an Extension Request promptly upon receipt
thereof. Subject to satisfaction of the following conditions, the Revolving
Termination Date shall be extended for six months effective upon receipt by the
Administrative Agent of the Extension Request and payment of the fee referred to
in the following clause (ii): (i) immediately prior to such extension and
immediately after giving effect thereto, (x) no Default or Event of Default
shall exist and (y) the representations and warranties made or deemed made by
the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party, shall be true and correct in all material respects (except in
the case of a representation or warranty qualified by materiality, in which case
such representation or warranty shall be true and correct in all respects) on
and as of the date of such extension with the same force and effect as if made
on and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances specifically and expressly permitted under the Loan
Documents and, (ii) the Borrower shall have paid the Fees payable under
Section 3.5.(d), (iii) in the case of the first extension to the current
Revolving Termination Date pursuant to this Section 2.13, (x) the Borrower shall
be in compliance with the financial covenants set forth in Sections 9.1(a)
through (c) (notwithstanding the Temporary Waiver Period) calculated using pro
forma projections for the fiscal quarter of the Borrower ending June 30, 2022
based on actual results for such period, annualized, and (y) the existing “5.00%
Senior Notes due 2022” issued by the Borrower, in the original principal amount
of $500,000,000 with a stated maturity date of August 15, 2022, shall have been
paid in full or refinanced pursuant to a Qualified Refinancing Issuance and (iv)
in the case of the second extension to the current Revolving Termination Date
pursuant to this Section 2.13, the existing “4.50% Senior Notes due 2023” issued
by the Borrower, in the original principal amount of $500,000,000 with a stated
maturity date of June 15, 2023, shall have been paid in full or refinanced
pursuant to a Qualified Refinancing Issuance. At any time prior to the
effectiveness of any such extension, upon the Administrative Agent’s request,
the Borrower shall deliver to the Administrative Agent a certificate from the
chief executive officer or chief financial officer certifying the matters
referred to in the immediately preceding clauses (i)(x) and (i)(y).
Section 2.14.    Expiration Date of Letters of Credit Past Revolving Commitment
Termination.
If on the date the Revolving Commitments are terminated or reduced to zero
(whether voluntarily, by reason of the occurrence of an Event of Default or
otherwise) there are any Letters of Credit outstanding hereunder and the
aggregate Stated Amount of such Letters of Credit exceeds the balance of
available funds on deposit in the Letter of Credit Collateral Account, then the
Borrower shall, on such date, pay to the Administrative Agent, for the benefit
of the Issuing Banks and the Revolving
    - 61 -    

--------------------------------------------------------------------------------



Lenders, for deposit into the Letter of Credit Collateral Account, an amount of
money equal to the amount of such excess.
Section 2.15.    Amount Limitations.
Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan, the Issuing Banks shall not be required
to issue a Letter of Credit and no reduction of the Revolving Commitments
pursuant to Section 2.12. shall take effect, if immediately after the making of
such Loan, the issuance of such Letter of Credit or such reduction in the
Revolving Commitments the aggregate principal amount of all outstanding
Revolving Loans and Swingline Loans, together with the aggregate amount of all
Letter of Credit Liabilities, would exceed the aggregate amount of the Revolving
Commitments at such time.
Section 2.16.    Increase in Commitments and Loans.
The Borrower shall have the right (a) at any time and from time to time during
the period beginning on the Effective Date to but excluding the Revolving
Termination Date to request increases in the aggregate amount of the Revolving
Commitments and (b) at any time and from time to time during the period
beginning on the Effective Date to but excluding the Term Loan Maturity Date to
request additional Term Loans, in each case, by providing written notice to the
Administrative Agent, which notice shall be irrevocable once given; provided,
however, that after giving effect to any such increase in the Revolving
Commitments and any new Term Loans, the aggregate amount of Revolving
Commitments (less the aggregate amount of reductions of Revolving Commitments
effected pursuant to Section 2.12.) and Term Loans shall not exceed
$2,300,000,000. Each such increase in the Term Loans and the Revolving
Commitments must be an aggregate minimum amount of $50,000,000 and integral
multiples of $10,000,000 in excess thereof. The Administrative Agent, in
consultation with the Borrower, shall manage all aspects of the syndication of
such increase in the Term Loans and the Revolving Commitments, including
decisions as to the selection of the existing Lenders and/or other banks,
financial institutions and other institutional lenders to be approached with
respect to such increase and the allocations of the increase in the Term Loans
and the Revolving Commitments among such existing Lenders and/or other banks,
financial institutions and other institutional lenders. No Lender shall be
obligated in any way whatsoever to increase its Term Loan or Revolving
Commitment or provide a new Term Loan or Revolving Commitment, and any new
Lender becoming a party to this Agreement in connection with any such requested
increase must be an Eligible Assignee. If a new Revolving Lender becomes a party
to this Agreement, or if any existing Revolving Lender is increasing its
Revolving Commitment, such Lender shall on the date it becomes a Revolving
Lender hereunder (or in the case of an existing Lender, increases its Revolving
Commitment) (and as a condition thereto) purchase from the other Revolving
Lenders its Revolving Commitment Percentage (determined with respect to the
Revolving Lenders’ respective Revolving Commitments and after giving effect to
the increase of Revolving Commitments) of any outstanding Revolving Loans, by
making available to the Administrative Agent for the account of such other
Revolving Lenders, in same day funds, an amount equal to the sum of (A) the
portion of the outstanding principal amount of such Revolving Loans to be
purchased by such Lender, plus (B) the aggregate amount of payments previously
made by the other Revolving Lenders under Section 2.3.(j) that have not been
repaid, plus (C) interest accrued and unpaid to and as of such date on such
portion of the outstanding principal amount of such Revolving Loans. The
Borrower shall pay to the Revolving Lenders amounts payable, if any, to such
Revolving Lenders under Section 4.4. as a result of such purchase as if such
purchase were a prepayment of any such Revolving Loans. Effecting the increase
of the Term Loans and Revolving Commitments under this Section is subject to the
following conditions precedent: (x) no Default or Event of Default shall be in
existence on the effective date of such increase, (y) the representations and
warranties made or deemed made by the
    - 62 -    

--------------------------------------------------------------------------------



Borrower or any other Loan Party in any Loan Document to which such Loan Party
is a party shall be true and correct in all material respects (except in the
case of a representation or warranty qualified by materiality, in which case
such representation or warranty shall be true and correct in all respects) on
the effective date of such increase except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty shall be
true and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances specifically and expressly permitted hereunder,
and (z)  the Administrative Agent shall have received each of the following, in
form and substance satisfactory to the Administrative Agent: (i) if not
previously delivered to the Administrative Agent, copies certified by the
Secretary or Assistant Secretary of (A) all corporate and other necessary action
taken by the Borrower to authorize such increase and (B) all corporate,
partnership, member and other necessary action taken by each Guarantor
authorizing the guaranty of such increase; (ii) an opinion of counsel to the
Borrower and the Guarantors, and addressed to the Administrative Agent and the
Lenders covering such matters as reasonably requested by the Administrative
Agent; and (iii) except in the case of a Lender that has elected not to receive
a Note, new Notes executed by the Borrower, payable to any new Lenders and
replacement Notes executed by the Borrower, payable to any existing Lenders
increasing the principal amount of their Term Loans or increasing their
Revolving Commitments, in the principal amount of such Lender’s Term Loan or
Revolving Commitment, as applicable, at the time of the effectiveness of the
applicable increase in the aggregate principal amount of the Term Loans or
Revolving Commitments. In connection with any increase in the aggregate
principal amount of the Term Loans or Revolving Commitments, as applicable,
pursuant to this Section 2.16. any Lender becoming a party hereto shall
(1) execute such documents and agreements as the Administrative Agent may
reasonably request and (2) in the case of any Lender that is organized under the
laws of a jurisdiction outside of the United States of America, provide to the
Administrative Agent, its name, address, tax identification number and/or such
other information as shall be necessary for the Administrative Agent to comply
with “know your customer” and anti-money laundering rules and regulations,
including without limitation, the Patriot Act.
Section 2.17.    Funds Transfer Disbursements.
The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by the Lenders or any of their Affiliates pursuant to the Loan
Documents as requested by an authorized representative of the Borrower to any of
the accounts designated in the Disbursement Instruction Agreement.
Section 2.18.    Reallocations on Effective Date.
(a)    Revolving Commitment Reallocation. Simultaneously with the effectiveness
of this Agreement, the “Revolving Commitments” (as defined in the Existing
Credit Agreement) of each of the “Revolving Lenders” (as defined in the Existing
Credit Agreement) as existing immediately prior to the Effective Date, shall be
reallocated among the Revolving Lenders so that the Revolving Commitments are
held by the Revolving Lenders as set forth on Schedule I attached hereto. To
effect such reallocations each Revolving Lender who either had no “Revolving
Commitment” under the Existing Credit Agreement immediately prior to the
Effective Date or whose Revolving Commitment upon the effectiveness of this
Agreement exceeds its “Revolving Commitment” under the Existing Credit Agreement
immediately prior to the effectiveness of this Agreement (each an “Assignee
Revolving Lender”) shall be deemed to have purchased all right, title and
interest in, and all obligations in respect of, the Revolving Commitments from
the “Revolving Lenders” under the Existing Credit Agreement who will not have a
Revolving Commitment on and as of the Effective Date or whose Revolving
    - 63 -    

--------------------------------------------------------------------------------



Commitments upon the effectiveness of this Agreement are less than their
respective “Revolving Commitment” under the Existing Credit Agreement
immediately prior to the effectiveness of this Agreement (each an “Assignor
Revolving Lender”), so that the Revolving Commitments of the Revolving Lenders
will be held by the Revolving Lenders as set forth on Schedule I. Such purchases
shall be deemed to have been effected by way of, and subject to the terms and
conditions of, an Assignment and Assumption without the payment of any related
assignment fee, and, except for Revolving Notes to be provided to the Assignor
Revolving Lenders and Assignee Revolving Lenders in the principal amount of
their respective Revolving Commitments, no other documents or instruments shall
be, or shall be required to be, executed in connection with such assignments
(all of which are hereby waived). The Assignor Revolving Lenders, the Assignee
Revolving Lenders and the other Revolving Lenders shall make such cash
settlements among themselves, through the Administrative Agent, as the
Administrative Agent may direct (after giving effect to the making of any
Revolving Loans to be made on the Effective Date and any netting transactions
effected by the Administrative Agent) with respect to such reallocations and
assignments so that the aggregate outstanding principal amount of Revolving
Loans shall be held by the Revolving Lenders pro rata in accordance with the
amount of the Revolving Commitments set forth on Schedule I.
(b)    Term Loan Reallocation. Simultaneously with the effectiveness of this
Agreement, the principal amount of all outstanding “Term Loans” (as defined in
the Existing Credit Agreement) of each of the “Term Loan Lenders” (as defined in
the Existing Credit Agreement) as existing immediately prior to the Effective
Date, shall be reallocated among the Term Loan Lenders so that the Term Loans
are held by the Term Loan Lenders as set forth on Schedule I attached hereto. To
effect such reallocations each Term Loan Lender who either was not a “Term Loan
Lender” under the Existing Credit Agreement immediately prior to the Effective
Date or whose Term Loan upon the effectiveness of this Agreement exceeds its
“Term Loan” under the Existing Credit Agreement immediately prior to the
effectiveness of this Agreement (each an “Assignee Term Loan Lender”) shall be
deemed to have purchased such right, title and interest in, and such obligations
in respect of, the “Term Loans” under the Existing Credit Agreement from the
“Term Loan Lenders” under the Existing Credit Agreement who will not have a Term
Loan on and as of the Effective Date or whose Term Loans upon the effectiveness
of this Agreement are less than their respective “Term Loans” under the Existing
Credit Agreement (each an “Assignor Term Loan Lender”), so that the Term Loans
of the Term Loan Lenders will be held by the Term Loan Lenders as set forth on
Schedule I. Such purchases shall be deemed to have been effected by way of, and
subject to the terms and conditions of, an Assignment and Assumption without the
payment of any related assignment fee, and, except for Term Notes to be provided
to the Assignor Term Loan Lenders and Assignee Term Loan Lenders in the
principal amount of their respective Term Loans, no other documents or
instruments shall be, or shall be required to be, executed in connection with
such assignments (all of which are hereby waived). The Assignor Term Loan
Lenders, the Assignee Term Loan Lenders and the other Term Loan Lenders shall
make such cash settlements among themselves, through the Administrative Agent,
as the Administrative Agent may direct with respect to such reallocations and
assignments so that the aggregate outstanding principal amount of Term Loans
shall be held by the Term Loan Lenders pro rata in accordance with the amount of
the “Term Loan Amounts” set forth on Schedule I.
Section 2.19.    Additional Amount Limitations for Issuing Banks and Swingline
Lenders.
Notwithstanding any other term of this Agreement or any other Loan Document, no
Revolving Lender then acting as an Issuing Bank or Swingline Lender shall be
required to make a Revolving Loan, issue a Letter of Credit, or make a Swingline
Loan and no reduction of the Commitments pursuant to Section 2.12 shall take
effect, if immediately after the making of such Revolving Loan, issuing of such
Letter of Credit, making of such Swingline Loan or such reduction in the
Commitments (i) the sum of
    - 64 -    

--------------------------------------------------------------------------------



(a) the aggregate principal amount of all outstanding Revolving Loans and
Swingline Loans made by such Revolving Lender, plus (b) such Revolving Lender’s
Letter of Credit Liabilities, plus (c) the aggregate amount of such Revolving
Lender’s Revolving Commitment Percentage of outstanding Swingline Loans by other
Swingline Lenders, would exceed (ii) the aggregate amount of such Revolving
Lender’s Revolving Commitments at such time.
Section 2.20.    Collateral Property Amount Limitations.
Notwithstanding any other term of this Agreement or any other Loan Document, at
any time following the satisfaction of the Initial Mortgage Collateral
Requirement, no Lender shall be required to make a Loan, the Issuing Banks shall
not be required to issue a Letter of Credit and no reduction of the Revolving
Commitments pursuant to Section 2.12. shall take effect, if immediately after
the making of such Loan, the issuance of such Letter of Credit or such reduction
in the Revolving Commitments the aggregate principal amount of all outstanding
Revolving Loans and Swingline Loans, together with aggregate amount of all
Letter of Credit Liabilities, would exceed the Collateral Property Availability
at such time. Notwithstanding anything to the contrary contained in this
Agreement or the other Loan Documents, the consent of all Lenders shall be
required to amend or otherwise modify the provisions of this Section 2.20.
ARTICLE III. Payments, Fees and Other General Provisions
Section 3.1.    Payments.
(a)    Payments by Borrower. Except to the extent otherwise provided herein, all
payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement, the Notes or any other Loan Document shall be
made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim, to the Administrative Agent at the Principal Office, not later
than 12:00 p.m. Eastern time on the date on which such payment shall become due
(each such payment made after such time on such due date to be deemed to have
been made on the next succeeding Business Day). Subject to Section 10.5., the
Borrower shall, at the time of making each payment under this Agreement or any
other Loan Document, specify to the Administrative Agent the amounts payable by
the Borrower hereunder to which such payment is to be applied. Each payment
received by the Administrative Agent for the account of a Lender under this
Agreement or any Note shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Administrative Agent from time to time, for the account of
such Lender at the applicable Lending Office of such Lender. Each payment
received by the Administrative Agent for the account of an Issuing Bank under
this Agreement shall be paid to such Issuing Bank by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Issuing Bank to the Administrative Agent from time to time, for the
account of such Issuing Bank. In the event the Administrative Agent fails to pay
such amounts to such Lender or such Issuing Bank, as the case may be, (i) by
5:00 p.m. Eastern time on the Business Day such funds are received by the
Administrative Agent, if such amounts are received by 12:00 p.m. Eastern time on
such date or (ii) by 5:00 p.m. Eastern time on the Business Day following the
date such funds are received by the Administrative Agent, if such amounts are
received after 12:00 p.m. Eastern time on any Business Day, the Administrative
Agent shall pay interest on such amount until paid at a rate per annum equal to
the Federal Funds Rate from time to time in effect. If the due date of any
payment under this Agreement or any other Loan Document would otherwise fall on
a day which is not a Business Day such date shall be extended to the next
succeeding Business Day and interest shall continue to accrue at the rate, if
any, applicable to such payment for the period of such extension.
    - 65 -    

--------------------------------------------------------------------------------



(b)    Presumptions Regarding Payments by Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
the Issuing Banks hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may (but shall not be obligated to), in reliance
upon such assumption, distribute to the Lenders or the Issuing Banks, as the
case may be, the amount due. In such event, if the Borrower has not in fact made
such payment, then each of the Lenders or the applicable Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent on demand
that amount so distributed to such Lender or such Issuing Bank, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.
Section 3.2.    Pro Rata Treatment.
Except to the extent otherwise provided herein: (a) each borrowing from the
Revolving Lenders under Sections 2.1.(a), 2.3.(e) and 2.4.(e) shall be made from
the Revolving Lenders, each payment of the fees under Sections 3.5.(b), the
first sentence of 3.5.(c), and 3.5.(d) shall be made for the account of the
Revolving Lenders, and each termination or reduction of the amount of the
Revolving Commitments under Section 2.12. shall be applied to the respective
Revolving Commitments of the Revolving Lenders, pro rata according to the
amounts of their respective Revolving Commitments; (b) each payment or
prepayment of principal of Revolving Loans shall be made for the account of the
Revolving Lenders pro rata in accordance with the respective unpaid principal
amounts of the Revolving Loans held by them, provided that, subject to
Section 3.9., if immediately prior to giving effect to any such payment in
respect of any Revolving Loans the outstanding principal amount of the Revolving
Loans shall not be held by the Revolving Lenders pro rata in accordance with
their respective Revolving Commitments in effect at the time such Revolving
Loans were made, then such payment shall be applied to the Revolving Loans in
such manner as shall result, as nearly as is practicable, in the outstanding
principal amount of the Revolving Loans being held by the Revolving Lenders pro
rata in accordance with their respective Revolving Commitments; (c) the making
of Term Loans under Section 2.2.(a) shall be made from the Term Loan Lenders,
pro rata according to the amounts of their respective Term Loan Commitments;
(d) each payment or prepayment of principal of Term Loans shall be made for the
account of the Term Loan Lenders pro rata in accordance with the respective
unpaid principal amounts of the Term Loans held by them; (e) each payment of
interest on Revolving Loans or Term Loans shall be made for the account of the
Revolving Lenders or Term Loan Lenders, as applicable, pro rata in accordance
with the amounts of interest on such Revolving Loans or Term Loans, as
applicable, then due and payable to the respective Lenders; (f) the Conversion
and Continuation of Revolving Loans or Term Loans of a particular Type (other
than Conversions provided for by Sections 4.1.(c) and 4.5.) shall be made pro
rata among the Revolving Lenders or Term Loan Lenders, as applicable, according
to the amounts of their respective Revolving Loans or Term Loans, as applicable,
and the then current Interest Period for each Lender’s portion of each such Loan
of such Type shall be coterminous; (g) the Revolving Lenders’ participation in,
and payment obligations in respect of, Swingline Loans under Section 2.4., shall
be in accordance with their respective Revolving Commitment Percentages; and
(h) the Revolving Lenders’ participation in, and payment obligations in respect
of, Letters of Credit under Section 2.3., shall be in accordance with their
respective Revolving Commitment Percentages. All payments of principal,
interest, fees and other amounts in respect of the Swingline Loans shall be for
the account of the applicable Swingline Lender only (except to the extent any
Lender shall have acquired a participating interest in any such Swingline Loan
pursuant to Section 2.4.(e), in which case such payments shall be pro rata in
accordance with such participating interests). Any payment or prepayment of
principal or interest made during the existence of
    - 66 -    

--------------------------------------------------------------------------------



a Default or Event of Default shall be made for the account of the Lenders and
the Issuing Banks in accordance with the order set forth in Section 10.5.
Section 3.3.    Sharing of Payments, Etc.
If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement or shall obtain payment on any
other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker’s lien, counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by or on behalf of the Borrower or any other Loan Party to a
Lender (other than any payment in respect of Specified Derivatives Obligations)
not in accordance with the terms of this Agreement and such payment should be
distributed to the Lenders in accordance with Section 3.2. or Section 10.5., as
applicable, such Lender shall promptly purchase from the other Lenders
participations in (or, if and to the extent specified by such Lender, direct
interests in) the Loans made by the other Lenders or other Obligations owed to
such other Lenders in such amounts, and make such other adjustments from time to
time as shall be equitable, to the end that all the Lenders shall share the
benefit of such payment (net of any reasonable expenses which may actually be
incurred by such Lender in obtaining or preserving such benefit) in accordance
with the requirements of Section 3.2. or Section 10.5., as applicable. To such
end, all the Lenders shall make appropriate adjustments among themselves (by the
resale of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored. The Borrower agrees that any Lender so purchasing a
participation (or direct interest) in the Loans or other Obligations owed to
such other Lenders may exercise all rights of set-off, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans in the amount of such participation.
Nothing contained herein shall require any Lender to exercise any such right or
shall affect the right of any Lender to exercise and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.
Section 3.4.    Several Obligations.
No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.
Section 3.5.    Fees.
(a)    Closing Fee. On the Effective Date, the Borrower agrees to pay to the
Administrative Agent and each Lender all loan fees as have been agreed to in
writing by the Borrower and the Administrative Agent.
(b)    Facility Fees. During the period from the Effective Date to but excluding
the Revolving Termination Date, the Borrower agrees to pay to the Administrative
Agent for the account of the Revolving Lenders a facility fee equal to the daily
aggregate amount of the Revolving Commitments (whether or not utilized) times a
rate per annum equal to the Applicable Facility Fee. Such fee shall be payable
quarterly in arrears on the first day of each January, April, July and October
during the term of this Agreement and on the Revolving Termination Date or any
earlier date of termination of the Revolving Commitments or reduction of the
Revolving Commitments to zero. The Borrower acknowledges that the fee payable
hereunder is a bona fide commitment fee and is intended as reasonable
    - 67 -    

--------------------------------------------------------------------------------



compensation to the Revolving Lenders for committing to make funds available to
the Borrower as described herein and for no other purposes.
(c)    Letter of Credit Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a letter of credit fee at a rate
per annum equal to the Applicable Margin for Revolving Loans that are LIBOR
Loans times the daily average Stated Amount of each Letter of Credit for the
period from and including the date of issuance of such Letter of Credit (x) to
and including the date such Letter of Credit expires or is cancelled or
terminated or (y) to but excluding the date such Letter of Credit is drawn in
full. In addition to such fees, the Borrower shall pay to the applicable Issuing
Bank solely for its own account, a fronting fee in respect of each Letter of
Credit issued by such Issuing Bank equal to one-eighth of one percent (0.125%)
of the initial Stated Amount of such Letter of Credit; provided, however, in no
event shall the aggregate amount of such fee in respect of any Letter of Credit
be less than $1,000. The fees provided for in this subsection shall be
nonrefundable and payable, in the case of the fee provided for in the first
sentence, in arrears (i) quarterly on the first day of January, April, July and
October, (ii) on the Revolving Termination Date, (iii) on the date the Revolving
Commitments are terminated or reduced to zero and (iv) thereafter from time to
time on demand of the Administrative Agent and in the case of the fee provided
for in the second sentence, at the time of issuance of such Letter of Credit.
The Borrower shall pay directly to the applicable Issuing Bank from time to time
on demand all commissions, charges, costs and expenses in the amounts
customarily charged or incurred by the applicable Issuing Bank from time to time
in like circumstances with respect to the issuance, amendment, renewal or
extension of any Letter of Credit issued by such Issuing Bank or any other
transaction relating thereto.
(d)    Revolving Credit Extension Fee. If the Borrower exercises its right to
extend the Revolving Termination Date in accordance with Section 2.13., the
Borrower agrees to pay to the Administrative Agent for the account of each
Revolving Lender a fee equal to 0.075% of the amount of such Lender’s Revolving
Commitment (whether or not utilized) for any such extension. Such fee shall be
due and payable in full on the date the Administrative Agent receives the
Extension Request pursuant to such Section.
(e)    Administrative and Other Fees. The Borrower agrees to pay the
administrative and other fees of the Administrative Agent as provided in the Fee
Letter and as may be otherwise agreed to in writing from time to time by the
Borrower and the Administrative Agent.
Section 3.6.    Computations.
Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed.
Section 3.7.    Usury.
In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in
    - 68 -    

--------------------------------------------------------------------------------



connection with this Agreement is and shall be the interest specifically
described in Section 2.5.(a)(i) through (iv) and, with respect to Swingline
Loans, in Section 2.4.(c). Notwithstanding the foregoing, the parties hereto
further agree and stipulate that all agency fees, syndication fees, arrangement
fees, facility fees, closing fees, letter of credit fees, underwriting fees,
default charges, late charges, funding or “breakage” charges, increased cost
charges, attorneys’ fees and reimbursement for costs and expenses paid by the
Administrative Agent or any Lender to third parties or for damages incurred by
the Administrative Agent or any Lender, in each case, in connection with the
transactions contemplated by this Agreement and the other Loan Documents, are
charges made to compensate the Administrative Agent or any such Lender for
underwriting or administrative services and costs or losses performed or
incurred, and to be performed or incurred, by the Administrative Agent and the
Lenders in connection with this Agreement and shall under no circumstances be
deemed to be charges for the use of money. All charges other than charges for
the use of money shall be fully earned and nonrefundable when due.
Section 3.8.    Statements of Account.
The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error. The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.
Section 3.9.    Defaulting Lenders.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:
(a)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders.
(b)    Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X. or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.3 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, in the case of a Defaulting Lender that is a Revolving
Lender, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Banks or the Swingline Lenders hereunder;
third, in the case of a Defaulting Lender that is a Revolving Lender, to Cash
Collateralize the Issuing Banks’ Fronting Exposure with respect to such
Defaulting Lender in accordance with subsection (e) below; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, in the case of a Defaulting Lender that is a
Revolving Lender, if so determined by the Administrative Agent and the Borrower,
to be held in a deposit account and released pro rata in order to (x) satisfy
such Defaulting Lender’s potential future funding obligations with respect to
Revolving Loans under this Agreement and (y) Cash Collateralize the Issuing
Banks’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with subsection (e) below; sixth, to the payment of any amounts owing to the
Lenders, the Issuing Banks or the Swingline Lenders as a result of any judgment
of a court of competent
    - 69 -    

--------------------------------------------------------------------------------



jurisdiction obtained by any Lender, any Issuing Bank or any Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or amounts
owing by such Defaulting Lender under Section 2.3.(j) in respect of Letters of
Credit (such amounts “L/C Disbursements”), in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Article V. were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and L/C Disbursements owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or L/C Disbursements owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in Letter of Credit Liabilities and
Swingline Loans are held by the Lenders pro rata in accordance with their
respective Revolving Commitment Percentages (determined without giving effect to
the immediately following subsection (d)) and Term Loan Percentages, as
applicable. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this subsection shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.
(c)    Certain Fees.
(i)    No Revolving Lender that is a Defaulting Lender shall be entitled to
receive any Fee payable under Section 3.5.(b) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).
(ii)    Each Revolving Lender that is a Defaulting Lender shall be entitled to
receive any Fee payable under Section 3.5.(c) for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Revolving
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to the immediately following subsection (e).
(iii)    With respect to any Fee not required to be paid to any Defaulting
Lender pursuant to the immediately preceding clauses (i) or (ii), the Borrower
shall (x) pay to each Revolving Lender that is a NonDefaulting Lender that
portion of any such Fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in Letter of Credit Liabilities or
Swingline Loans that has been reallocated to such NonDefaulting Lender pursuant
to the immediately following subsection (d), (y) pay to each Issuing Bank and
each Swingline Lender, as applicable, the amount of any such Fee otherwise
payable to such Defaulting Lender to the extent allocable to such Issuing Bank’s
or such Swingline Lender’s Fronting Exposure to such Defaulting Lender, and
(z) not be required to pay the remaining amount of any such Fee.
(d)    Reallocation of Participations to Reduce Fronting Exposure. In the case
of a Revolving Lender that is a Defaulting Lender, all or any part of such
Defaulting Lender’s participation in Letter of Credit Liabilities and Swingline
Loans shall be reallocated among the Revolving Lenders that are Non-Defaulting
Lenders in accordance with their respective Revolving Commitment Percentages
(determined without regard to such Defaulting Lender’s Revolving Commitment) but
only to the extent that such
    - 70 -    

--------------------------------------------------------------------------------



reallocation does not cause the aggregate Revolving Credit Exposure of any
Revolving Lender that is a Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Revolving Commitment. No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Revolving Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
(e)    Cash Collateral, Repayment of Swingline Loans.
(i)    If the reallocation described in the immediately preceding subsection (d)
above cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law,
(x) first, prepay Swingline Loans in an amount equal to the Swingline Lenders’
Fronting Exposure and (y) second, Cash Collateralize the Issuing Banks’ Fronting
Exposure in accordance with the procedures set forth in this subsection.
(ii)    At any time that there shall exist a Revolving Lender that is a
Defaulting Lender, within 1 Business Day following the written request of the
Administrative Agent or the applicable Issuing Bank (with a copy to the
Administrative Agent), the Borrower shall Cash Collateralize such Issuing Bank’s
Fronting Exposure with respect to such Defaulting Lender (determined after
giving effect to the immediately preceding subsection (d) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
aggregate Fronting Exposure of such Issuing Bank with respect to Letters of
Credit issued and outstanding at such time.
(iii)    The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grant to the Administrative Agent, for the benefit of
the Issuing Banks, and agree to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lenders’ obligation to
fund participations in respect of Letter of Credit Liabilities, to be applied
pursuant to the immediately following clause (iv). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Banks as
herein provided, or that the total amount of such Cash Collateral is less than
the aggregate Fronting Exposure of the Issuing Banks with respect to Letters of
Credit issued and outstanding at such time, the Borrower will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).
(iv)    Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section in respect of Letters of Credit
shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund participations in respect of Letter of Credit Liabilities (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.
(v)    Cash Collateral (or the appropriate portion thereof) provided to reduce
an Issuing Bank’s Fronting Exposure shall no longer be required to be held as
Cash Collateral pursuant to this subsection following (x) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Revolving Lender), or (y) the determination by the
Administrative Agent and the applicable Issuing Bank that there exists excess
Cash Collateral; provided that, subject to the immediately preceding
subsection (b), the Person providing Cash Collateral and the applicable Issuing
Bank may (but shall not be obligated
    - 71 -    

--------------------------------------------------------------------------------



to) agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations and provided further that to the extent
that such Cash Collateral was provided by the Borrower, such Cash Collateral
shall remain subject to the security interest granted pursuant to the Loan
Documents.
(f)    Defaulting Lender Cure. If the Borrower and the Administrative Agent (and
in the case of the Defaulting Lender that is a Revolving Lender, the Swingline
Lenders and the Issuing Banks) agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which, in the case of a Revolving Lender, may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans, and in the case of a Defaulting
Lender that is a Revolving Lender, funded and unfunded participations in Letters
of Credit and Swingline Loans, to be held pro rata by the Lenders in accordance
with their respective Revolving Commitment Percentages (determined without
giving effect to the immediately preceding subsection (d)) and Term Loan
Percentages, as applicable, whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
Fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Non-Defaulting Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.
(g)    New Swingline Loans/Letters of Credit. So long as any Revolving Lender is
a Defaulting Lender, (i) each Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) each Issuing Bank shall not
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that it will have no Fronting Exposure after giving effect thereto.
(h)    Purchase of Defaulting Lender’s Commitment. During any period that a
Revolving Lender is a Defaulting Lender, the Borrower may, by the Borrower
giving written notice thereof to the Administrative Agent, such Defaulting
Lender and the other Lenders, demand that such Defaulting Lender assign its
Revolving Commitment to an Eligible Assignee subject to and in accordance with
the provisions of Section 12.5.(b). No party hereto shall have any obligation
whatsoever to initiate any such replacement or to assist in finding an Eligible
Assignee. In addition, any Revolving Lender which is not a Defaulting Lender
may, but shall not be obligated, in its sole discretion, to acquire the face
amount of all or a portion of such Defaulting Lender’s Revolving Commitment via
an assignment subject to and in accordance with the provisions of Section
12.5.(b). In connection with any such assignment, such Defaulting Lender shall
promptly execute all documents reasonably requested to effect such assignment,
including an appropriate Assignment and Assumption Agreement and,
notwithstanding Section 12.5.(b), shall pay to the Administrative Agent an
assignment fee in the amount of $7,500. The exercise by the Borrower of its
rights under this Section shall be at the Borrower’s sole cost and expense and
at no cost or expense to the Administrative Agent or any of the Lenders.
Section 3.10.    Taxes.
(a)    Issuing Banks. For purposes of this Section, the term “Lender” includes
the Issuing Banks and the term “Applicable Law” includes FATCA.
    - 72 -    

--------------------------------------------------------------------------------



(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c)    Payment of Other Taxes by the Borrower. The Borrower and the other Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.
(d)    Indemnification by the Borrower. The Borrower and the other Loan Parties
shall jointly and severally indemnify each Recipient, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient (whether directly or
pursuant to Section 3.10.(e)(i)) or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; provided, however,
that neither the Borrower nor any other Loan Party shall be liable to indemnify
any Lender or Participant for any Taxes attributable to Lender’s failure to
comply with the provisions of Section 12.5. relating to the maintenance of a
Participant Register. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or another Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower and the other Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 12.5. relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
subsection.
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section, the Borrower or such other Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
    - 73 -    

--------------------------------------------------------------------------------



(g)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the applicable Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing:
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-9 (or any successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an executed IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(II)    an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8ECI;
    - 74 -    

--------------------------------------------------------------------------------



(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit L-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) an electronic copy (or an
original if requested by the Borrower or the Administrative Agent) of an IRS
Form W-8BEN or IRS Form W-8BEN-E, applicable; or
(IV)    to the extent a Foreign Lender is not the beneficial owner, an
electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit L-2 or Exhibit L-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit L-4 on behalf of
each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of any other form prescribed by Applicable Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
    - 75 -    

--------------------------------------------------------------------------------



Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will an indemnified party be required to pay any
amount to an indemnifying party pursuant to this subsection the payment of which
would place such indemnified party in a less favorable net after-Tax position
than such indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to, or apply for
or seek any refund for or on behalf of, any indemnifying party or any other
Person.
(i)    Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(j)    FATCA Determination. For purposes of determining withholding Taxes
imposed under FATCA, from and after the Effective Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).
ARTICLE IV. Yield Protection, Etc.
Section 4.1.    Additional Costs; Capital Adequacy.
(a)    Capital Adequacy. If any Lender determines that any Regulatory Change
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity ratios or requirements,
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, any Commitment of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Regulatory Change (taking into consideration
such Lender’s policies and the policies of such Lender’s holding company with
respect to capital adequacy and liquidity), then from time to time the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.
    - 76 -    

--------------------------------------------------------------------------------



(b)    Additional Costs. In addition to, and not in limitation of the
immediately preceding subsection, the Borrower shall promptly pay to the
Administrative Agent for the account of a Lender from time to time such amounts
as such Lender may determine to be necessary to compensate such Lender for any
costs incurred by such Lender that it determines are attributable to its making,
maintaining, continuing or converting of any Loans or its obligation to make any
Loans hereunder, any reduction in any amount receivable by such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
Loans or such obligation or the maintenance by such Lender of capital in respect
of its Loans or its Commitments (such increases in costs and reductions in
amounts receivable being herein called “Additional Costs”), resulting from any
Regulatory Change that: (i) changes the basis of taxation of any amounts payable
to such Lender under this Agreement or any of the other Loan Documents in
respect of any of such Loans or its Commitments (other than Indemnified Taxes,
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and Connection Income Taxes), or (ii) imposes or modifies any reserve, special
deposit, compulsory loan insurance charge, or similar requirements (other than
Regulation D of the Board of Governors of the Federal Reserve System or other
similar reserve requirement applicable to any other category of liabilities or
category of extensions of credit or other assets by reference to which the
interest rate on Loans is determined to the extent utilized when determining for
such Loans) relating to any extensions of credit or other assets of, or any
deposits with or other liabilities of, or other credit extended by, or any other
acquisition of funds by such Lender (or its parent corporation), or any
commitment of such Lender (including, without limitation, the Commitments of
such Lender hereunder) or (iii) imposes on any Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or the Loans made by such Lender.
(c)    Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsections (a) and (b), if by reason of
any Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Administrative
Agent), the obligation of such Lender to make or Continue, or to Convert Base
Rate Loans into, LIBOR Loans shall be suspended until such Regulatory Change
ceases to be in effect (in which case the provisions of Section 4.5. shall
apply).
(d)    Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrower under the preceding subsections of this Section (but
without duplication), if as a result of any Regulatory Change or any risk-based
capital guideline or other requirement heretofore or hereafter issued by any
Governmental Authority there shall be imposed, modified or deemed applicable any
Tax (other than Indemnified Taxes, Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and Connection Income Taxes), reserve, special
deposit, capital adequacy or similar requirement against or with respect to or
measured by reference to Letters of Credit and the result shall be to increase
the cost to the applicable Issuing Bank of issuing (or any Lender of purchasing
participations in) or maintaining its obligation hereunder to issue (or purchase
participations in) any Letter of Credit or reduce any amount receivable by any
Issuing Bank or any Lender hereunder in respect of any Letter of Credit, then,
upon demand by such Issuing Bank or such Lender, the Borrower shall pay
promptly, and in any event within 3 Business Days of demand, to such Issuing
Bank or, in the case of such Lender, to the Administrative Agent for the account
of such Lender, from time to time as specified by such Issuing Bank or such
Lender, such additional amounts as shall be sufficient to compensate such
Issuing Bank or such Lender for such increased costs or reductions in amount.
    - 77 -    

--------------------------------------------------------------------------------



(e)    Notification and Determination of Additional Costs. Each of the
Administrative Agent, each Issuing Bank and each Lender, as the case may be,
agrees to notify the Borrower (and in the case of an Issuing Bank or a Lender,
to notify the Administrative Agent) of any event occurring after the Agreement
Date entitling the Administrative Agent, such Issuing Bank or such Lender to
compensation under any of the preceding subsections of this Section as promptly
as practicable; provided, however, that the failure of the Administrative Agent,
any Issuing Bank or any Lender to give such notice shall not release the
Borrower from any of its obligations hereunder (and in the case of a Lender, to
the Administrative Agent); provided, further, that notwithstanding the foregoing
provisions of this Section, the Administrative Agent or a Lender, as the case
may be, shall not be entitled to compensation for any such amount relating to
any period ending more than six months prior to the date that the Administrative
Agent or such Lender, as applicable, first notifies the Borrower in writing
thereof or for any amounts resulting from a change by any Lender of its Lending
Office (other than changes required by Applicable Law). The Administrative
Agent, each Issuing Bank and each Lender, as the case may be, agrees to furnish
to the Borrower (and in the case of an Issuing Bank or a Lender to the
Administrative Agent as well) a certificate setting forth the basis and amount
of each request for compensation under this Section. Determinations by the
Administrative Agent, such Issuing Bank or such Lender, as the case may be, of
the effect of any Regulatory Change shall be conclusive and binding for all
purposes, absent manifest error. The Borrower shall pay the Administrative
Agent, any such Issuing Bank and or any such Lender, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.
Section 4.2.    Suspension of LIBOR Loans.
(a)    Anything herein to the contrary notwithstanding and unless and until a
Replacement Rate is implemented in accordance with Section 4.2.(b) below, if, on
or prior to the determination of LIBOR for any Interest Period:
(i)    the Administrative Agent shall determine (which determination shall be
conclusive absent manifest error) that reasonable and adequate means do not
exist for the ascertaining LIBOR for such Interest Period;
(ii)    the Administrative Agent reasonably determines (which determination
shall be conclusive absent manifest error) that quotations of interest rates for
the relevant deposits referred to in the definition of LIBOR are not being
provided in the relevant amounts or for the relevant maturities for purposes of
determining rates of interest for LIBOR Loans as provided herein; or
(iii)    the Administrative Agent reasonably determines (which determination
shall be conclusive absent manifest error) that the relevant rates of interest
referred to in the definition of LIBOR upon the basis of which the rate of
interest for LIBOR Loans for such Interest Period is to be determined are not
likely to adequately cover the cost to any Lender of making or maintaining LIBOR
Loans for such Interest Period,
then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, all of the
Lenders, in the case of the immediately preceding clauses (i) and (ii), and any
Lender affected thereby, in the case of the immediately preceding clause (iii),
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans, unless and until such
Lender gives notice as provided in Section 4.5. that such condition no longer
exists, and, so long as such condition remains in effect, such Lender’s LIBOR
Loans shall be treated in accordance with Section 4.5.
    - 78 -    

--------------------------------------------------------------------------------



(b)    Alternative Rate of Interest. Notwithstanding anything to the contrary in
Section 4.2.(a) above, if the Administrative Agent has made the determination
(such determination to be conclusive absent manifest error) that (i) the
circumstances described in Section 4.2.(a)(i) or (a)(ii) have arisen and that
such circumstances are unlikely to be temporary, (ii) any applicable interest
rate specified herein is no longer a widely recognized benchmark rate for newly
originated loans in the U.S. syndicated loan market in the applicable currency
or (iii) the applicable supervisor or administrator (if any) of any applicable
interest rate specified herein or any Governmental Authority having, or
purporting to have, jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which any applicable interest rate
specified herein shall no longer be used for determining interest rates for
loans in the U.S. syndicated loan market in the applicable currency, then the
Administrative Agent may, to the extent practicable (in consultation with the
Borrower and as determined by the Administrative Agent to be generally in
accordance with similar situations in other transactions in which it is serving
as administrative agent or otherwise consistent with market practice generally),
establish a replacement interest rate (the “Replacement Rate”), in which case,
the Replacement Rate shall, subject to the next two sentences, replace such
applicable interest rate for all purposes under the Loan Documents unless and
until (A) an event described in Section 4.2.(a)(i), (a)(ii), (b)(i), (b)(ii) or
(b)(iii) occurs with respect to the Replacement Rate or (B) the Administrative
Agent (or the Requisite Lenders through the Administrative Agent) notifies the
Borrower that the Replacement Rate does not adequately and fairly reflect the
cost to the Lenders of funding the Loans bearing interest at the Replacement
Rate, and in which case, the provisions of the last paragraph of Section 4.2(a)
shall apply to any Loans accruing interest at the Replacement Rate in the same
manner as would apply to LIBOR Loans affected by the same circumstances. In
connection with the establishment and application of the Replacement Rate, this
Agreement and the other Loan Documents shall be amended solely with the consent
of the Administrative Agent and the Borrower, as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 4.2.(b). Notwithstanding anything to the contrary in
this Agreement or the other Loan Documents (including, without limitation,
Section 12.6.), such amendment shall become effective without any further action
or consent of any party other than the Administrative Agent and the Borrower so
long as the Administrative Agent shall not have received, within five (5)
Business Days of the delivery of such amendment to the Lenders, written notices
from such Lenders that in the aggregate constitute Requisite Lenders, with each
such notice stating that such Lender objects to such amendment (which such
notice shall note with specificity the particular provisions of the amendment to
which such Lender objects). To the extent the Replacement Rate is approved by
the Administrative Agent in connection with this clause (b), the Replacement
Rate shall be applied in a manner consistent with market practice; provided
that, in each case, to the extent such market practice is not administratively
feasible for the Administrative Agent, such Replacement Rate shall be applied as
otherwise reasonably determined by the Administrative Agent (it being understood
that any such modification by the Administrative Agent shall not require the
consent of, or consultation with, any of the Lenders).
Section 4.3.    Illegality.
Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that due to a
Regulatory Change it is unlawful for such Lender to honor its obligation to make
or maintain LIBOR Loans hereunder, then such Lender shall promptly notify the
Borrower thereof (with a copy of such notice to the Administrative Agent) and
such Lender’s obligation to make or Continue, or to Convert Loans of any other
Type into, LIBOR Loans shall be suspended until such time as such Lender may
again make and maintain LIBOR Loans (in which case the provisions of
Section 4.5. shall be applicable).
    - 79 -    

--------------------------------------------------------------------------------



Section 4.4.    Compensation.
The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its sole discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:
(a)    any payment or prepayment (whether mandatory or optional) of a LIBOR
Loan, or Conversion of a LIBOR Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or
(b)    any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Section 5.2. to be satisfied) to borrow a LIBOR Loan from such Lender on the
date for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or
Continue a LIBOR Loan on the requested date of such Conversion or Continuation.
Not in limitation of the foregoing, such compensation shall include, without
limitation, in the case of a LIBOR Loan, an amount equal to the then present
value of (A) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (B) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan, as applicable, calculating present value by
using as a discount rate LIBOR quoted on such date. Upon the Borrower’s request,
the Administrative Agent shall provide the Borrower with a statement setting
forth the basis for requesting such compensation and the method for determining
the amount thereof. Any such statement shall be conclusive absent manifest
error.
Section 4.5.    Treatment of Affected Loans.
If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans, shall be suspended pursuant to
Section 4.1.(c), Section 4.2. or Section 4.3., then such Lender’s LIBOR Loans
shall be automatically Converted into Base Rate Loans on the last day(s) of the
then current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 4.1.(c), Section 4.2., or Section 4.3. on such earlier date
as such Lender or the Administrative Agent, as applicable, may specify to the
Borrower (with a copy to the Administrative Agent, as applicable)) and, unless
and until such Lender or the Administrative Agent, as applicable, gives notice
as provided below that the circumstances specified in Section 4.1., Section 4.2.
or Section 4.3. that gave rise to such Conversion no longer exist:
(a)    to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and
(b)    all Loans that would otherwise be made or Continued by such Lender as
LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all Base
Rate Loans of such Lender that would otherwise be Converted into LIBOR Loans
shall remain as Base Rate Loans.
If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 4.1.(c) or 4.3. that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
    - 80 -    

--------------------------------------------------------------------------------



(which such Lender or the Administrative Agent, as applicable, agrees to do
promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders are outstanding, then such Lender’s Base Rate Loans shall
be automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with their respective Revolving Commitment
Percentages or Term Loan Percentages, as applicable.
Section 4.6.    Affected Lenders.
If (a) a Lender requests compensation pursuant to Section 3.10. or 4.1., and the
Requisite Lenders are not also doing the same, (b) the obligation of any Lender
to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into, LIBOR
Loans shall be suspended pursuant to Section 4.1.(c) or 4.3. but the obligation
of the Requisite Lenders shall not have been suspended under such Sections, or
(c) a Lender does not vote in favor of any amendment, modification or waiver to
this Agreement or any other Loan Document which, pursuant to Section 12.6.(b),
requires the vote of such Lender, and the Requisite Lenders shall have voted in
favor of such amendment, modification or waiver then, so long as there does not
then exist any Default or Event of Default, the Borrower may demand that such
Lender (the “Affected Lender”), and upon such demand the Affected Lender shall
promptly, assign its Revolving Commitment and Term Loan, as applicable, to an
Eligible Assignee subject to and in accordance with the provisions of
Section 12.5.(b) for a purchase price equal to (x) the aggregate principal
balance of all Loans then owing to the Affected Lender, plus (y) in the case of
an Affected Lender that is a Revolving Lender, the aggregate amount of payments
previously made by the Affected Lender under Section 2.3.(j) that have not been
repaid, plus (z) any accrued but unpaid interest thereon and accrued but unpaid
fees owing to the Affected Lender, or any other amount as may be mutually agreed
upon by such Affected Lender and Eligible Assignee. Each of the Administrative
Agent and the Affected Lender shall reasonably cooperate in effectuating the
replacement of such Affected Lender under this Section, but at no time shall the
Administrative Agent, such Affected Lender nor any other Lender nor any Titled
Agent be obligated in any way whatsoever to initiate any such replacement or to
assist in finding an Eligible Assignee. The exercise by the Borrower of its
rights under this Section shall be at the Borrower’s sole cost and expense and
at no cost or expense to the Administrative Agent, the Affected Lender or any of
the other Lenders. The terms of this Section shall not in any way limit the
Borrower’s obligation to pay to any Affected Lender compensation owing to such
Affected Lender pursuant to this Agreement (including, without limitation,
pursuant to Sections 3.10., 4.1. or 4.4.) with respect to any period up to the
date of replacement.
Section 4.7.    Change of Lending Office.
Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10., 4.1. or 4.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.
Section 4.8.    Assumptions Concerning Funding of LIBOR Loans.
Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR
    - 81 -    

--------------------------------------------------------------------------------



Loans and having a maturity comparable to the relevant Interest Period;
provided, however, that each Lender may fund each of its LIBOR Loans in any
manner it sees fit and the foregoing assumption shall be used only for
calculation of amounts payable under this Article.
ARTICLE V. Conditions Precedent
Section 5.1.    Initial Conditions Precedent.
The effectiveness of this Agreement and the obligation of the Lenders to effect
or permit the occurrence of the first Credit Event hereunder, whether as the
making of a Loan or the issuance of a Letter of Credit, are subject to the
satisfaction or waiver of the following conditions precedent:
(a)    The Administrative Agent shall have received each of the following, in
form and substance satisfactory to the Administrative Agent:
(i)    counterparts of this Agreement executed by each of the parties hereto;
(ii)    Revolving Notes and Term Notes executed by the Borrower, payable to each
applicable Lender (other than any Lender that has requested that it not receive
a Note) and complying with the terms of Section 2.11.(a) and the Swingline Note
executed by the Borrower;
(iii)    the Guaranty executed by each of the Guarantors, if any, initially to
be a party thereto;
(iv)    an opinion of Sullivan & Worcester LLP, and an opinion of Saul Ewing
Arnstein & Lehr LLP, special Maryland counsel, in each case, counsel to the
Borrower and the other Loan Parties, addressed to the Administrative Agent and
the Lenders and covering such matters as the Administrative Agent may reasonably
request;
(v)    the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of each Loan Party certified as of
a recent date by the Secretary of State of the state of formation of such Loan
Party;
(vi)    a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued as of
a recent date by each Secretary of State (and any state department of taxation,
as applicable) of each state in which such Loan Party is required to be so
qualified and where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect and each state in which a Collateral Property
owned by such Loan Party is located;
(vii)    a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrower, authorized to execute and deliver on behalf of the
Borrower Notices of Borrowing, Notices of Swingline Borrowing, requests for
Letters of Credit, Notices of Conversion and Notices of Continuation;
    - 82 -    

--------------------------------------------------------------------------------



(viii)    copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;
(ix)    a Compliance Certificate calculated as of the Effective Date on a pro
forma basis for the Borrower’s fiscal quarter ending December 31, 2017;
(x)    a Disbursement Instruction Agreement effective as of the Agreement Date;
(xi)    evidence that the Fees, if any, then due and payable under Section 3.5.,
together with all other fees, expenses and reimbursement amounts due and payable
to the Administrative Agent and any of the Lenders, including without
limitation, the fees and expenses of counsel to the Administrative Agent, have
been paid;
(xii)    a copy of all Operating Agreements, all Ancillary Agreements, the
Business Management Agreement, the Property Management Agreement, in each case
certified as true, correct and complete by the chief operating officer or chief
financial officer of the Borrower; and
(xiii)    such other documents, agreements and instruments as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably request;
(b)    there shall not have occurred or become known to the Administrative Agent
or any of the Lenders any event, condition, situation or status since the date
of the information contained in the financial and business projections, budgets,
pro forma data and forecasts concerning the Borrower and its Subsidiaries
delivered to the Administrative Agent and the Lenders prior to the Agreement
Date that has had or could reasonably be expected to result in a Material
Adverse Effect;
(c)    no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (i) result in a Material Adverse Effect or (ii)
restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party;
(d)    the Borrower and its Subsidiaries shall have received all approvals,
consents and waivers, and shall have made or given all necessary filings and
notices as shall be required to consummate the transactions contemplated hereby
without the occurrence of any default under, conflict with or violation of
(i) any Applicable Law or (ii) any agreement, document or instrument to which
any Loan Party is a party or by which any of them or their respective properties
is bound, except for such approvals, consents, waivers, filings and notices the
receipt, making or giving of which could not reasonably be likely to (A) have a
Material Adverse Effect, or (B) restrain or enjoin or impose materially
burdensome conditions on, or otherwise materially and adversely affect the
ability of the Borrower or any other Loan Party to fulfill its obligations under
the Loan Documents to which it is a party;
(e)    the Borrower and each other Loan Party shall have provided all
information requested by the Administrative Agent and each Lender in order to
comply with applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act; and
    - 83 -    

--------------------------------------------------------------------------------



(f)    there shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents.
Section 5.2.    Conditions Precedent to All Loans and Letters of Credit.
In addition to the satisfaction or waiver of the conditions precedent contained
in Section 5.1., the obligations of (i) Lenders to make any Loans and (ii) the
Issuing Banks to issue, to extend the expiration date of, or to increase the
Stated Amount of, Letters of Credit are each subject to the further conditions
precedent that: (a) no Default or Event of Default shall exist as of the date of
the making of such Loan or date of issuance, extension or increase of such
Letter of Credit or would exist immediately after giving effect thereto, and no
violation of the limits described in Section 2.15. would occur after giving
effect thereto; (b) the representations and warranties made or deemed made by
the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party, shall be true and correct in all material respects (except in
the case of a representation or warranty qualified by materiality, in which case
such representation or warranty shall be true and correct in all respects) on
and as of the date of the making of such Loan or date of issuance, extension or
increase of such Letter of Credit with the same force and effect as if made on
and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances specifically and expressly permitted hereunder, (c) in
the case of the borrowing of Revolving Loans, the Administrative Agent shall
have received a timely Notice of Borrowing, in the case of a Swingline Loan, the
applicable Swingline Lender shall have received a timely Notice of Swingline
Borrowing or in the case of the issuance of a Letter of Credit, the applicable
Issuing Bank and the Administrative Agent shall have received a timely request
for the issuance of such Letter of Credit, (d) in the case of any Credit Event
occurring during the period commencing on the date immediately following the
Temporary Waiver Period Expiration Date and ending on the date upon which the
Borrower delivers to the Administrative Agent a Compliance Certificate in
accordance with Section 8.3 with respect to the fiscal quarter ending
JuneSeptember 30, 20212022, the Borrower shall have delivered to the
Administrative Agent evidence of the Borrower’s compliance with the financial
covenants set forth in SectionSections 9.1(a) and Section 9.1through (dh) (each
as adjusted pursuant to the last paragraph of Section 9.1) using pro forma
projections based upon results through the most recently ended period for which
such financial information is available to the Borrower, and (e) in the case of
any Credit Event occurring at any time Equity Pledges are required pursuant to
Section 7.14prior to the Equity Pledge Release Date, upon giving effect to such
Credit Event, the Borrower shall be in compliance with Section 7.14, including
the requirement that the Collateral Value Percentage is less than fifty percent
(50%) after giving effect to the requested Credit Event. , (f) in the case of
any Credit Event occurring at any time during the Temporary Waiver Period and
continuing thereafter until the Post-Temporary Waiver Period Compliance Date,
upon giving effect to such Credit Event, the Borrower shall be in compliance
with the Temporary Waiver Period Incurrence Conditions, and (g) in the case of
any Credit Event occurring on or after March 6, 2021, the Initial Mortgage
Collateral Requirement shall have been satisfied. Each Credit Event shall
constitute a certification by the Borrower to the effect set forth in the
preceding sentence (both as of the date of the giving of notice relating to such
Credit Event and, unless the Borrower otherwise notifies the Administrative
Agent prior to the date of such Credit Event, as of the date of the occurrence
of such Credit Event). In addition, the Borrower shall be deemed to have
represented to the Administrative Agent and the Lenders at the time any Loan is
made or any Letter of Credit is issued, extended or increased, that all
conditions to the making of such Loan or issuing, extending or increasing of
such Letter of Credit contained in this Article V. have been satisfied. Unless
set forth in writing to the contrary, the making of
    - 84 -    

--------------------------------------------------------------------------------



its initial Loan by a Lender shall constitute a certification by such Lender to
the Administrative Agent for the benefit of the Administrative Agent and the
Lenders that the conditions precedent for initial Loans set forth in
Sections 5.1. and 5.2. that have not previously been waived by the Lenders in
accordance with the terms of this Agreement have been satisfied.
ARTICLE VI. Representations and Warranties
Section 6.1.    Representations and Warranties.
In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of an Issuing Bank, to issue
Letters of Credit, the Borrower represents and warrants to the Administrative
Agent, each Issuing Bank and each Lender as follows:
(a)    Organization; Power; Qualification. Each of the Borrower, the other Loan
Parties and the other Subsidiaries is a corporation, partnership or other legal
entity, duly organized or formed, validly existing and in good standing under
the jurisdiction of its incorporation or formation, has the power and authority
to own or lease its respective properties and to carry on its respective
business as now being and hereafter proposed to be conducted and is duly
qualified and is in good standing as a foreign corporation, partnership or other
legal entity, and authorized to do business, in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.
(b)    Ownership Structure. Part I of Item 6.1.(b) of the Borrower Letter is, as
of the Agreement Date, a complete and correct list of all Subsidiaries of the
Borrower setting forth for each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary, (ii) each Person holding any Equity Interest in
such Subsidiary, (iii) the nature of the Equity Interests held by each such
Person, (iv) the percentage of ownership of such Subsidiary represented by such
Equity Interests and (v) whether such Subsidiary is an Excluded Subsidiary
and/or a Foreign Subsidiary. As of the Agreement Date, except as disclosed in
such Schedule, (A) each of the Borrower and its Subsidiaries owns, free and
clear of all Liens, and has the unencumbered right to vote, all outstanding
Equity Interests in each Person shown to be held by it on such Schedule, (B) all
of the issued and outstanding capital stock of each such Person organized as a
corporation is validly issued, fully paid and nonassessable and (C) there are no
outstanding subscriptions, options, warrants, commitments, preemptive rights or
agreements of any kind (including, without limitation, any stockholders’ or
voting trust agreements) for the issuance, sale, registration or voting of, or
outstanding securities convertible into, any additional shares of capital stock
of any class, or partnership or other ownership interests of any type in, any
such Person. As of the Agreement Date, Part II of Item 6.1.(b) of the Borrower
Letter correctly sets forth all Unconsolidated Affiliates of the Borrower,
including the correct legal name of such Person, the type of legal entity which
each such Person is, and all Equity Interests in such Person held directly or
indirectly by the Borrower.
(c)    Authorization of Loan Documents and Borrowings. The Borrower has the
right and power, and has taken all necessary action to authorize it, to borrow
and obtain other extensions of credit hereunder. The Borrower and each other
Loan Party has the right and power, and has taken all necessary action to
authorize it, to execute, deliver and perform each of the Loan Documents and the
Fee Letter to which it is a party in accordance with their respective terms and
to consummate the transactions contemplated hereby and thereby. The Loan
Documents and the Fee Letter to which the Borrower or any other Loan Party is a
party have been duly executed and delivered by the duly authorized officers of
such Person and each is a legal, valid and binding obligation of such Person
enforceable against such Person in accordance with its respective terms, except
as the same may be limited by bankruptcy, insolvency, and
    - 85 -    

--------------------------------------------------------------------------------



other similar laws affecting the rights of creditors generally and the
availability of equitable remedies for the enforcement of certain obligations
(other than the payment of principal) contained herein or therein and as may be
limited by equitable principles generally.
(d)    Compliance of Loan Documents with Laws. The execution, delivery and
performance of this Agreement, the other Loan Documents to which any Loan Party
is a party and of the Fee Letter in accordance with their respective terms and
the borrowings and other extensions of credit hereunder do not and will not, by
the passage of time, the giving of notice, or both: (i) require any Governmental
Approval or violate any Applicable Law (including all Environmental Laws)
relating to the Borrower or any other Loan Party; (ii) conflict with, result in
a breach of or constitute a default under the organizational documents of any
Loan Party, or any indenture, agreement or other instrument to which the
Borrower or any other Loan Party is a party or by which it or any of its
respective properties may be bound; or (iii) result in or require the creation
or imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by any Loan Party other than in favor of the Administrative
Agent for its benefit and the benefit of the Lenders and the Issuing Banks.
(e)    Compliance with Law; Governmental Approvals. Each of the Borrower, the
other Loan Parties and the other Subsidiaries is in compliance with each
Governmental Approval and all other Applicable Laws relating to it except for
noncompliances which, and Governmental Approvals the failure to possess which,
could not, individually or in the aggregate, reasonably be expected to cause a
Default or Event of Default or have a Material Adverse Effect.
(f)    Title to Properties; Liens. Part I of Item 6.1.(f) of the Borrower Letter
is, as of the Agreement Date, a complete and correct listing of all real estate
assets of the Borrower, each other Loan Party and each other Subsidiary. Each of
the Borrower, each other Loan Party and each other Subsidiary has good,
marketable and legal title to, or a valid leasehold interest in, its respective
assets. As of the Agreement Date, there are no Liens against any assets of the
Borrower, any Subsidiary or any other Loan Party except for Permitted Liens. No
Collateral Property nor any direct or indirect interest of the Borrower therein
is subject to any Lien (other than Permitted Liens described in clauses (a),
(c), (g) and (i) of the definition of that term) or any Negative Pledge. Each
Collateral Property satisfies all requirements set forth in the definition of
“Eligible Property”.
(g)    Existing Indebtedness. As of the Agreement Date, the Borrower, the other
Loan Parties and the other Subsidiaries have performed and are in compliance
with all of the terms of their Indebtedness and all instruments and agreements
relating thereto, and no default or event of default, or event or condition
which with the giving of notice, the lapse of time, or both, would constitute a
default or event of default, exists with respect to any such Indebtedness.
(h)    [Intentionally Omitted.]
(i)    Litigation. Except as set forth on Schedule 6.1.(i), there are no
actions, suits or proceedings pending (nor, to the knowledge of any Loan Party,
are there any actions, suits or proceedings threatened, nor is there any basis
therefor) against or in any other way relating adversely to or affecting the
Borrower, any other Loan Party, any other Subsidiary or any of their respective
property in any court or before any arbitrator of any kind or before or by any
other Governmental Authority which, (i) could reasonably be expected to have a
Material Adverse Effect or (ii) in any manner draws into question the validity
or enforceability of any Loan Document or the Fee Letter. There are no strikes,
slow downs, work stoppages or walkouts or other labor disputes in progress or
threatened relating to, any Loan Party or any other Subsidiary that could
reasonably be expected to have a Material Adverse Effect.
    - 86 -    

--------------------------------------------------------------------------------



(j)    Taxes. All federal, state and other material tax returns of the Borrower,
each other Loan Party and each other Subsidiary required by Applicable Law to be
filed (after taking into account any extensions of time within to file such tax
returns) have been duly filed, and all federal, state and other taxes,
assessments and other governmental charges or levies upon, each Loan Party, each
other Subsidiary and their respective properties, income, profits and assets
which are due and payable have been paid, except any such nonpayment or
non-filing which is at the time permitted under Section 7.6. As of the Agreement
Date, none of the United States income tax returns of the Borrower, any other
Loan Party or any other Subsidiary is under audit. All charges, accruals and
reserves on the books of the Borrower, the other Loan Parties and the other
Subsidiaries in respect of any taxes or other governmental charges are in
accordance with GAAP.
(k)    Financial Statements. The Borrower has furnished to each Lender copies
of the audited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries for the fiscal year ended December 31, 2017, and the related
audited consolidated statements of operations, shareholders’ equity and cash
flow for the fiscal year ended on such date, with the opinion thereon of Ernst &
Young LLP. Such financial statements (including in each case related schedules
and notes) are complete and correct in all material respects and present fairly,
in accordance with GAAP consistently applied throughout the periods involved,
the consolidated financial position of the Borrower and its consolidated
Subsidiaries as at their respective dates and the results of operations and the
cash flow for such periods (subject, as to interim statements, to changes
resulting from normal yearend audit adjustments). Neither the Borrower nor any
of its Subsidiaries has on the Agreement Date any material contingent
liabilities, liabilities, liabilities for taxes, unusual or long-term
commitments or unrealized or forward anticipated losses from any unfavorable
commitments that would be required to be set forth in its financial statements
or notes thereto, except as referred to or reflected or provided for in said
financial statements.
(l)    No Material Adverse Change. Since December 31, 2017, there has been no
material adverse change in the consolidated financial condition, results of
operations or business of the Borrower and its consolidated Subsidiaries taken
as a whole; provided that, during the Temporary Waiver Period, any such
determination under this clause (l) shall exclude any event or circumstance
resulting from the COVID-19 pandemic to the extent that (i) such event or
circumstance has been disclosed in writing by the Borrower to the Lenders or
publicly, or in the public domain, prior to the SecondThird Amendment Effective
Date and (ii) the scope of such adverse effect is not materially greater than
that which has been disclosed. Each of the Borrower, the other Loan Parties, and
the Borrower and its Subsidiaries taken as a whole, is Solvent.
(m)    REIT Status. The Borrower qualifies as, and has elected to be treated as,
a REIT and is in compliance with all requirements and conditions imposed under
the Internal Revenue Code to allow the Borrower to maintain its status as a
REIT.
(n)    ERISA.
(i)    Each Benefit Arrangement is in compliance with the applicable provisions
of ERISA, the Internal Revenue Code and other Applicable Laws in all material
respects. Except with respect to Multiemployer Plans, each Qualified Plan
(A) has received a favorable determination from the Internal Revenue Service
applicable to such Qualified Plan’s current remedial amendment cycle (as defined
in Revenue Procedure 2007-44 or “2007-44” for short), (B) has timely filed for a
favorable determination letter from the Internal Revenue Service during its
staggered remedial amendment cycle (as defined in 2007-44) and such application
is currently being processed by the Internal Revenue Service, (C) had filed for
a determination letter prior to its “GUST remedial amendment period” (as defined
in 2007-44) and received such determination
    - 87 -    

--------------------------------------------------------------------------------



letter and the staggered remedial amendment cycle first following the GUST
remedial amendment period for such Qualified Plan has not yet expired, or (D) is
maintained under a prototype plan and may rely upon a favorable opinion letter
issued by the Internal Revenue Service with respect to such prototype plan. To
the best knowledge of the Borrower, nothing has occurred which would cause the
loss of its reliance on each Qualified Plan’s favorable determination letter or
opinion letter.
(ii)    With respect to any Benefit Arrangement that is a retiree welfare
benefit arrangement, all amounts have been accrued on the applicable ERISA
Group’s financial statements in accordance with FASB ASC 715. The “benefit
obligation” of all Plans does not exceed the “fair market value of plan assets”
for such Plans by more than $10,000,000 all as determined by and with such terms
defined in accordance with FASB ASC 715.
(iii)    Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is expected to occur; (ii) there are no pending, or to the best knowledge of the
Borrower, threatened, claims, actions or lawsuits or other action by any
Governmental Authority, plan participant or beneficiary with respect to a
Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement; and (iv) no member
of the ERISA Group has engaged in a non-exempt “prohibited transaction,” as
defined in Section 406 of ERISA and Section 4975 of the Internal Revenue Code,
in connection with any Plan, that would subject any member of the ERISA Group to
a tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the Internal Revenue Code.
(o)    Absence of Default. None of the Loan Parties or any of the other
Subsidiaries is in default under its certificate or articles of incorporation or
formation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived: (i) which constitutes a Default or an Event of Default; or (ii) which
constitutes, or which with the passage of time, the giving of notice, or both,
would constitute, a default or event of default by, any Loan Party or any other
Subsidiary under any agreement (other than this Agreement) or judgment, decree
or order to which any such Person is a party or by which any such Person or any
of its respective properties may be bound where such default or event of default
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
(p)    Environmental Laws. In the ordinary course of business and from time to
time each of the Borrower, each other Loan Party and each other Subsidiary
conducts reviews of the effect of Environmental Laws on its respective
business, operations and properties, including without limitation, its
respective Properties. Each of the Borrower, each other Loan Party and each
other Subsidiary: (i) is in compliance with all Environmental Laws applicable to
its business, operations and the Properties, (ii) has obtained all Governmental
Approvals which are required under Environmental Laws, and each such
Governmental Approval is in full force and effect, and (iii) is in compliance
with all terms and conditions of such Governmental Approvals, where with respect
to the Collateral Properties, where the failure to obtain or to comply with each
of the immediately preceding clauses (i) through (iii) could reasonably be
expected to have a Material Adverse Effect with respect to such Collateral
Property, individually, or the Collateral Properties taken as a whole, and with
respect to all Properties other than Collateral Properties, where the failure to
obtain or to comply with each of the immediately preceding clauses (i) through
(iii) could reasonably be expected to have a Material Adverse Effect. Except for
any of the following matters that could not reasonably be expected to have a
Material Adverse Effect, no Loan Party has any knowledge of, or has received
notice of, any past, present, or pending releases, events, conditions,
circumstances, activities, practices, incidents, facts, occurrences, actions, or
plans that, with respect to any
    - 88 -    

--------------------------------------------------------------------------------



Loan Party or any other Subsidiary, their respective businesses, operations or
with respect to the Properties or any Collateral Property, may: (x) cause or
contribute to an actual or alleged violation of or noncompliance with
Environmental Laws, (y) cause or contribute to any other potential
commonlawcommon law or legal claim or other liability, or (z) cause any of the
Properties to become subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law or require the filing or recording
of any notice, approval or disclosure document under any Environmental Law and,
with respect to the immediately preceding clauses (x) through (z) is based on or
related to the on-site or off-site manufacture, generation, processing,
distribution, use, treatment, storage, disposal, transport, removal, clean up or
handling, or the emission, discharge, release or threatened release of any
wastes or Hazardous Material, or any other requirement under Environmental Law.
There is no civil, criminal, or administrative action, suit, demand, claim,
hearing, notice, or demand letter, mandate, order, lien, request, investigation,
or proceeding pending or, to the Borrower’s knowledge after due inquiry,
threatened, against the Borrower, any other Loan Party or any other Subsidiary
relating in any way to Environmental Laws with respect to the Properties, any
Collateral Property, individually, or the Collateral Properties taken as a
whole, which reasonably could be expected to have a Material Adverse Effect. As
of the AgreementThird Amendment Effective Date, none of the Properties is listed
on or proposed for listing on the National Priority List promulgated pursuant to
the Comprehensive Environmental Response, Compensation and Liability Act of 1980
and its implementing regulations, or any state or local priority list
promulgated pursuant to any analogous state or local law. No Hazardous Materials
have been transported, released, discharged or disposed on any of the Properties
other than (x) in compliance with all applicable Environmental Laws or (y) the
case of the Collateral Properties, as could not reasonably be expected to have a
Material Adverse Effect with respect to any such Collateral Property,
individually, or the Collateral Properties taken as a whole and (y) in the case
of Properties other than Collateral Properties, as could not reasonably be
expected to have a Material Adverse Effect.
(q)    Investment Company. None of the Borrower, any other Loan Party or any
other Subsidiary is (i) an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or (ii) subject to any other Applicable Law which purports to
regulate or restrict its ability to borrow money or obtain other extensions of
credit or to consummate the transactions contemplated by this Agreement or to
perform its obligations under any Loan Document to which it is a party.
(r)    Margin Stock. None of the Borrower, any other Loan Party or any other
Subsidiary is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying “margin stock” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System.
(s)    Affiliate Transactions. Except as permitted by Section 9.8., none of the
Borrower, any other Loan Party or any other Subsidiary is a party to or bound by
any agreement or arrangement with any Affiliate entered into after the Agreement
Date.
(t)    Intellectual Property. Each of the Loan Parties and each other Subsidiary
owns or has the right to use, under valid license agreements or otherwise, all
patents, licenses, franchises, trademarks, trademark rights, service marks,
service mark rights, trade names, trade name rights, trade secrets and
copyrights (collectively, “Intellectual Property”) necessary to the conduct of
its businesses, without known conflict with any patent, license, franchise,
trademark, trademark right, service mark, service mark right, trade secret,
trade name, copyright, or other proprietary right of any other Person except for
such Intellectual Property, the absence of which, and for conflicts which, could
not reasonably be expected to have a Material Adverse Effect. Each of the Loan
Parties and each other Subsidiary has taken all such steps as it deems
reasonably necessary to protect its respective rights under and with respect to
such
    - 89 -    

--------------------------------------------------------------------------------



Intellectual Property. No material claim has been asserted by any Person with
respect to the use of any such Intellectual Property by the Borrower, any other
Loan Party or any other Subsidiary, or challenging or questioning the validity
or effectiveness of any such Intellectual Property. The use of such Intellectual
Property by the Borrower, the other Loan Parties and the other Subsidiaries does
not infringe on the rights of any Person, subject to such claims and
infringements as do not, in the aggregate, give rise to any liabilities on the
part of the Borrower, any other Loan Party or any other Subsidiary that could
reasonably be expected to have a Material Adverse Effect.
(u)    Business. As of the Agreement Date, the Borrower and its Subsidiaries are
engaged substantially in the business of the acquisition, financing, ownership,
development, leasing and tenancy (through TRSs) of lodging, service-oriented
retail and travel related properties and other businesses activities incidental
thereto.
(v)    Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Borrower, any other Loan Party or any
other Subsidiary ancillary to the transactions contemplated hereby.
(w)    Accuracy and Completeness of Information. All written information,
reports and other papers and data (other than financial projections and other
forward looking statements, and information of a general economic or industry
specific nature) furnished to the Administrative Agent or any Lender by, on
behalf of, or at the direction of, the Borrower, any other Loan Party or any
other Subsidiary were, at the time the same were so furnished, taken as a whole,
complete and correct in all material respects, to the extent necessary to give
the recipient a true and accurate knowledge of the subject matter, or, in the
case of financial statements, present fairly, in accordance with GAAP
consistently applied throughout the periods involved, the financial position of
the Persons involved as at the date thereof and the results of operations for
such periods (subject, as to interim statements, to changes resulting from
normal year end audit adjustments and absence of full footnote disclosure). All
financial projections and other forward looking statements prepared by or on
behalf of the Borrower, any other Loan Party or any other Subsidiary that have
been or may hereafter be made available to the Administrative Agent or any
Lender were or will be prepared in good faith based on reasonable assumptions.
No fact is known to any Loan Party which has had, or may in the future have (so
far as any Loan Party can reasonably foresee), a Material Adverse Effect which
has not been set forth in the financial statements referred to in
Section 6.1.(k) or in such information, reports or other papers or data or
otherwise disclosed in writing to the Administrative Agent and the Lenders, or
in the public domain. No document furnished or written statement made to the
Administrative Agent or any Lender in connection with the negotiation,
preparation or execution of, or pursuant to, this Agreement or any of the other
Loan Documents contains or will contain any untrue statement of a material fact,
or omits or will omit to state a material fact necessary in order to make the
statements contained therein not misleading.
(x)    Not Plan Assets; No Prohibited Transactions. None of the assets of the
Borrower, any other Loan Party or any other Subsidiary constitutes “plan assets”
within the meaning of ERISA, the Internal Revenue Code and the respective
regulations promulgated thereunder. Assuming that no Lender funds any amount
payable by it hereunder with “plan assets,” as that term is defined in 29 C.F.R.
2510.3-101, the execution, delivery and performance of this Agreement and the
other Loan Documents, and the extensions of credit and repayment of amounts
hereunder, do not and will not constitute “prohibited transactions” under ERISA
or the Internal Revenue Code.
    - 90 -    

--------------------------------------------------------------------------------



(y)    Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions.
(i)    None of (i) the Borrower, any other Loan Party, any Subsidiary, any of
their respective directors, officers, employees or, to the knowledge of the
Borrower, any Affiliates, or (ii) to the knowledge of the Borrower, any agent or
representative of the Borrower or any Subsidiary that will act in any capacity
in connection with or benefit from this Agreement, (A) is a Sanctioned Person or
currently the subject or target of any Sanctions, (B) is controlled by or is
acting on behalf of a Sanctioned Person, (C) has its assets located in a
Sanctioned Country, (D) is under administrative, civil or criminal investigation
for an alleged violation of, or received notice from or made a voluntary
disclosure to any governmental entity regarding a possible violation of,
Anti-Corruption Laws, Anti-Money Laundering Laws or Sanctions by a governmental
authority that enforces Sanctions or any Anti-Corruption Laws or Anti-Money
Laundering Laws, or (E) directly or indirectly derives revenues from investments
in, or transactions with, Sanctioned Persons.
(ii)    Each of the Borrower and its Subsidiaries has implemented and maintains
in effect policies and procedures designed to ensure compliance by the Borrower
and its Subsidiaries and their respective directors, officers, employees, agents
and, to the knowledge of the Borrower, any Affiliates with all Anti-Corruption
Laws, Anti-Money Laundering Laws and applicable Sanctions.
(iii)    Each of the Borrower and its Subsidiaries, each director, officer,
employee, agent and, to the knowledge of the Borrower, any Affiliate of Borrower
and each such Subsidiary, is in compliance with all Anti-Corruption Laws,
Anti-Money Laundering Laws in all respects and applicable Sanctions.
(iv)    No proceeds of any Loans have been used, directly or indirectly, by the
Borrower, any of its Subsidiaries or any of its or their respective directors,
officers, employees and agents in violation of Section 9.11(b).
(z)    Unencumbered Assets. As of the AgreementThird Amendment Effective Date,
ItemSchedule 6.1.(z) of the Borrower Letter issets forth a correct and complete
list of all Unencumbered Assets. Each of the Properties included by the Borrower
in calculations of Unencumbered Asset Value satisfies all of the requirements
contained in the definition of “Unencumbered Asset”.
(aa)    Insurance. The Borrower or a Subsidiary maintains, or the related
Operating Agreement requires the Operator thereunder to maintain, with respect
to the Properties commercially reasonable insurance with financially sound and
reputable insurance companies.
(bb)    Beneficial Ownership Certification. As of the First Amendment Date, all
information included in the Beneficial Ownership Certification is true and
correct to the knowledge of the officer of the Borrower that executes such
certification.
(cc)    Affected Financial Institutions. None of the Borrower or any of its
Subsidiaries is an Affected Financial Institution.
(dd)    Security Interests. Each of the Security Documents creates, or when
executed and delivered hereunder, will create, as security for the Guaranteed
Obligations, a valid and enforceable Lien on all of the Collateral granted
pursuant thereto, superior to and prior to the rights of all third Persons, in
favor of the Administrative Agent for its benefit and the benefit of the other
Lenders.
    - 91 -    

--------------------------------------------------------------------------------



(ee)    Collateral Properties.
(i)    Eligibility. Each Collateral Property is an Eligible Property.
(ii)    Americans with Disabilities Act Compliance. To each Loan Party’s
knowledge, the Collateral Properties comply with the requirements and
regulations of the Americans with Disabilities Act, of July 26, 1990, Pub. L.
No. 101-336, 104 Stat. 327, 42 U.S.C. § 12101, et seq., in all material
respects.
(iii)    Property Agreements. The Borrower and each applicable Loan Party have
delivered to the Administrative Agent true, correct and complete copies of the
Property Management Agreement and each Management Agreement for each Collateral
Property. To each Loan Party’s knowledge, as of the Third Amendment Effective
Date, the Property Management Agreement and each Management Agreement for each
Collateral Property is in full force and effect, has not been amended or
modified, and there are no defaults or events of default thereunder. Except for
the Property Management Agreement and each Management Agreement, no agreements
exist which are binding on any of the Loan Parties relating to the management of
any of the Collateral Properties.
(iv)    Certificate of Occupancy; Licenses. To each Loan Party’s knowledge, all
material certificates, permits, licenses and approvals, including certificates
of completion and occupancy permits, required for the legal use, occupancy and
operation of each Collateral Property (excluding, however, certificates of
occupancy for tenant spaces and improvements) have been obtained and are in full
force and effect. The Borrower shall cause all such material certificates,
permits, licenses and approvals to be maintained in full force and effect. The
use being made of each Collateral Property is in conformity with all material
certificates, permits, licenses and approvals issued for and currently
applicable to each Collateral Property.
(v)    Physical Condition. To the knowledge of the Borrower, (a) each Collateral
Property (including all buildings, improvements, parking facilities, sidewalks,
storm drainage systems, roofs, plumbing systems, HVAC systems, fire protection
systems, electrical systems, equipment, elevators, exterior sidings and doors,
landscaping, irrigation systems and all structural components, as applicable) is
in good condition, order and repair in all material respects, subject to
ordinary wear and tear; and (b) there exist no structural or other material
defects in or damage to any Collateral Property, whether latent or otherwise. No
Loan Party has received or has any knowledge of: (i) any written notice from any
insurance company or bonding company of any defects or inadequacies in any
Collateral Property, or any part thereof, which would adversely affect the
insurability of the same or cause the imposition of extraordinary premiums or
charges thereon; or (ii) any written notice of any termination or threatened
termination of any policy of insurance or bond.
(vi)    Boundaries. (A) All of the improvements at each Collateral Property lie
wholly within the boundaries and building restriction lines of such Collateral
Property, and no improvements on adjoining properties encroach upon any
Collateral Property, and (B) no improvements, in any material respect, encroach
upon or violate any easements or other encumbrances upon any Collateral
Property, except those for which affirmative coverage has been provided in the
applicable Title Policy.
(vii)    Flood Zone. Except as set forth on Schedule 6.1.(ee) (as such schedule
may be supplemented from time to time by the Administrative Agent in its sole
discretion without the
    - 92 -    

--------------------------------------------------------------------------------



consent of any other Person), as of the date that a Security Instrument is
delivered for any Collateral Property, no portion of such Collateral Property
will be located in an area identified by the Federal Emergency Management Agency
as a special flood hazard area.
(viii)    Filing and Recording Taxes. All transfer taxes, deed stamps,
intangible taxes, personal property taxes or other amounts in the nature of
transfer or debt taxes required to be paid under applicable law in connection
with the transfer of or debt on the Collateral Properties prior to the Third
Amendment Effective Date, if any, have been paid. Any mortgage or deed of trust
recording, stamp, intangible, personal property or other similar taxes required
to be paid under applicable law in connection with the execution, delivery,
recordation, filing, registration, perfection or enforcement of any of the Loan
Documents, including, without limitation, the Security Documents, were paid
substantially concurrently with any Property becoming a Collateral Property, as
applicable. All taxes and governmental assessments due and owing in respect of
the Collateral Properties have been paid prior to delinquency.
(ix)    Property Information. (A) To the knowledge of Borrower, the Collateral
Properties include sufficient on-site parking to comply with Applicable Law; (B)
the Collateral Properties currently abut completed and dedicated public
thoroughfares; and (C) to the knowledge of Borrower, no archaeological ruins,
discoveries or specimens, or cemeteries exist on any Collateral Property.
(x)    Brokers. No agreements exist which are binding on any of the Loan Parties
relating to the future leasing of such rentable spaces within the Collateral
Properties by brokers or other similar agents that are not terminable on more
than thirty (30) days’ notice.
(xi)    Parking. No agreements exist which are binding on any of the Loan
Parties relating to the rights of tenants at the Collateral Properties to park
at locations other than at the Collateral Properties.
(xii)    Accounts. Other than the deposit accounts subject to Deposit Account
Control Agreements or Excluded Deposit Accounts, no revenue or other income from
any Collateral Property is deposited into or held in any other account.
(ff)    Flood Hazard Insurance. With respect to each Collateral Property as to
which a Security Instrument has been delivered, the Administrative Agent has
received (a) such flood hazard certifications, notices and confirmations
thereof, and effective flood hazard insurance policies as described in Annex I,
(b) all flood hazard insurance policies required hereunder have been obtained
and remain in full force and effect, and the premiums thereon have been paid in
full, and (c) except as the Borrower has previously given written notice thereof
to the Administrative Agent, there has been no redesignation of any Collateral
Property into or out of a special flood hazard area.
Section 6.2.    Survival of Representations and Warranties, Etc.
All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or any other Subsidiary
to the Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto or any
statement contained in any certificate, financial statement or other instrument
delivered by or on behalf of any Loan Party prior to the Agreement Date and
delivered to the Administrative Agent or any Lender in connection with the
underwriting or closing the transactions contemplated hereby) shall constitute
representations and
    - 93 -    

--------------------------------------------------------------------------------



warranties made by the Borrower under this Agreement. All representations and
warranties made under this Agreement and the other Loan Documents shall be
deemed to be made at and as of the Agreement Date, the Effective Date, the date
on which any extension of the Revolving Termination Date is effectuated pursuant
to Section 2.13., the date on which any increase of the Revolving Commitments is
effectuated pursuant to Section 2.16., the date on which any Collateral Property
Addition is effectuated pursuant to Section 7.15(a), the date on which the
Security Instrument with respect to any Initial Collateral Property is delivered
to the Administrative Agent, and at and as of the date of the occurrence of each
Credit Event, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
expressly and specifically permitted hereunder. All such representations and
warranties shall survive the effectiveness of this Agreement, the execution and
delivery of the Loan Documents and the making of the Loans and the issuance of
the Letters of Credit.
ARTICLE VII. Affirmative Covenants
For so long as this Agreement is in effect, the Borrower shall comply with the
following covenants:
Section 7.1.    Preservation of Existence and Similar Matters.
Except as otherwise permitted under Section 9.4., the Borrower shall, and shall
cause each other Loan Party and each other Subsidiary to, preserve and maintain
its respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to be so authorized and qualified could
reasonably be expected to have a Material Adverse Effect.
Section 7.2.    Compliance with Applicable Law and Material Contracts.
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with (a) all Applicable Law, including the obtaining of
all Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect and (b) all terms and conditions of
all Material Contracts to which it is a party. The Borrower shall maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with all Anti-Corruption Laws, Anti-Money Laundering Laws and
applicable Sanctions. Borrower will (a) notify the Administrative Agent and each
Lender that previously received a Beneficial Ownership Certification (or a
certification that the Borrower qualifies for an express exclusion to the “legal
entity customer” definition under the Beneficial Ownership Regulation) of any
change in the information provided in the Beneficial Ownership Certification
that would result in a change to the list of beneficial owners identified
therein (or, if applicable, the Borrower ceasing to fall within an express
exclusion to the definition of “legal entity customer” under the Beneficial
Ownership Regulation) and (b) promptly upon the reasonable request of the
Administrative Agent or any Lender, provide the Administrative Agent or such
Lender, as the case may be, any information or documentation requested by it for
purposes of complying with the Beneficial Ownership Regulation.
    - 94 -    

--------------------------------------------------------------------------------



Section 7.3.    Maintenance of Property.
In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
(a) protect and preserve, or cause to be protected and preserved, all of its
respective material properties, including, but not limited to, all Intellectual
Property necessary to the conduct of its respective business, and maintain, or
cause to be maintained, in good repair, working order and condition all tangible
properties, ordinary wear and tear excepted, and (b) from time to time make or
cause to be made all needed and appropriate repairs, renewals, replacements and
additions to such properties, so that the business carried on in connection
therewith may be properly and advantageously conducted at all times.
Section 7.4.    Conduct of Business.
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, carry on its respective businesses as described in
Section 6.1.(u).
Section 7.5.    Insurance.
(a)    In addition to the requirements of any of the other Loan Documents, the
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
to, maintain, or cause to be maintained, insurance (on a replacement cost basis)
with financially sound and reputable insurance companies against such risks and
in such amounts as is customarily maintained by Persons engaged in similar
businesses or as may be required by Applicable Law. The Borrower shall from time
to time deliver to the Administrative Agent upon request a detailed list,
together with copies of all policies of the insurance then in effect, stating
the names of the insurance companies, the amounts and rates of the insurance,
the dates of the expiration thereof and the properties and risks covered
thereby.
(b)    In addition to, and not in limitation of, the foregoing, the Borrower
shall or shall cause each Guarantor owning a Collateral Property to maintain
such additional insurance with respect to such Collateral Property as the
Administrative Agent may reasonably require from time to time, including,
without limitation, flood insurance coverage (including contents coverage, as
applicable). All insurance policies shall be in amounts and have deductibles,
limits and retentions as reasonably required by the Administrative Agent. All
insurance policies shall be issued and maintained by insurers approved to do
business in the jurisdiction in which the applicable Property is located and
must have an A.M. Best Company financial rating and policyholder surplus
acceptable to the Administrative Agent. The Borrower shall from time to time
deliver to the Administrative Agent upon request a detailed list, together with
copies of all policies of the insurance then in effect, stating the names of the
insurance companies, the amounts and rates of the insurance, the dates of the
expiration thereof and the properties and risks covered thereby and insurance
certificates, in each such case, in form acceptable to the Administrative Agent,
providing that the insurance coverage required under this Section 7.5. is in
full force and effect and stating that coverage shall not be cancelable or
materially changed without ten (10) days prior written notice to the
Administrative Agent of any cancelation for nonpayment of premiums, and not less
than thirty (30) days prior written notice to the Administrative Agent of any
other cancellation or any modification (including a reduction in coverage),
together with appropriate evidence that the Administrative Agent, for its
benefit and for the benefit of the other Lenders, is named as mortgagee lender’s
loss payee on each property casualty insurance policy and additional insured on
all other insurance policies (in each such case, pursuant to endorsements
acceptable to the Administrative Agent) that the Borrower or any Loan Party
actually maintains with respect to any Collateral Property and improvements on
such Property.
    - 95 -    

--------------------------------------------------------------------------------



Section 7.6.    Payment of Taxes and Claims.
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, pay and discharge, or cause to be paid and discharged, when due
(a) all federal and state income, and all other material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) all lawful claims of materialmen,
mechanics, carriers, warehousemen and landlords for labor, materials, supplies
and rentals which, if unpaid, might become a Lien on any properties of such
Person; provided, however, that this Section shall not require the payment or
discharge of any such tax, assessment, charge, levy or claim which is being
contested in good faith by appropriate proceedings which operate to suspend the
collection thereof and for which adequate reserves have been established on the
books of such Person in accordance with GAAP.
Section 7.7.    Books and Records; Inspections.
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities in accordance with GAAP and Applicable Law. The
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
to, permit representatives of the Administrative Agent or any Lender to visit
and inspect any of their respective properties, to examine and make abstracts
from any of their respective books and records and to discuss their respective
affairs, finances and accounts with their respective officers, employees and
independent public accountants (in the presence of an officer of the Borrower if
an Event of Default does not then exist), all at such reasonable times during
business hours and as often as may reasonably be requested and so long as no
Event of Default exists, with reasonable prior notice. The Borrower shall be
obligated to reimburse the Administrative Agent and the Lenders for their costs
and expenses incurred in connection with the exercise of their rights under this
Section only if such exercise occurs while a Default or Event of Default exists.
If requested by the Administrative Agent, the Borrower shall execute an
authorization letter addressed to its accountants authorizing the Administrative
Agent or any Lender to discuss the financial affairs of the Borrower, any other
Loan Party or any other Subsidiary with the Borrower’s accountants.
Section 7.8.    Use of Proceeds.
The Borrower will use the proceeds of the Loans only for the repayment of
Indebtedness, the direct or indirect acquisition of properties, working capital
and for other general business purposes.
Section 7.9.    Environmental Matters.
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply, or cause to be complied, in all material respects with
all Environmental Laws the failure with which to comply could reasonably be
expected to have a Material Adverse Effectwith respect to all Properties. The
Borrower shall comply, and shall cause each other Loan Party and each other
Subsidiary to comply, and the Borrower shall use, and shall cause each other
Loan Party and each other Subsidiary to use, commercially reasonable efforts to
cause all other Persons occupying, using or present on the Properties to comply,
with all Environmental Laws with respect to the Properties and each Collateral
Property the failure with which to comply could reasonably be expected to have a
Material Adverse Effect with respect thereto. The Borrower shall, and shall
cause each other Loan Party and each other Subsidiary to, promptly take all
actions and pay or arrange to pay all costs necessary for it and for the
Properties to comply in all material respects with all Environmental Laws and
all Governmental Approvals the failure with which to comply could reasonably be
expected to have a Material Adverse Effect, including actions
    - 96 -    

--------------------------------------------------------------------------------



to remove and dispose of all Hazardous Materials and to clean up the Properties
as required under Environmental Laws. The Borrower shall, and shall cause each
other Loan Party and each other Subsidiary to, promptly take, or cause to be
taken, all actions necessary to prevent the imposition of any Liens on any of
their respective properties arising out of or related to any Environmental Laws.
Nothing in this Section shall impose any obligation or liability whatsoever on
the Administrative Agent or any Lender.
Section 7.10.    Further Assurances.
At the Borrower’s cost and expense and upon request of the Administrative Agent,
the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, (i) duly execute and deliver or cause to be duly executed and
delivered, to the Administrative Agent such further instruments, documents and
certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents, and (ii) take such additional
actions and execute such documents as the Administrative Agent may reasonably
require from time to time in order to perfect and maintain the validity,
effectiveness and (to the extent required hereby) priority of any of the
Security Instruments, the other Security Documents, the Equity Pledges and the
Liens intended to be created by any of the Pledge Agreementforegoing.
Section 7.11.    REIT Status.
The Borrower shall maintain its status as, and election to be treated as, a REIT
under the Internal Revenue Code.
Section 7.12.    Exchange Listing.
The Borrower shall maintain at least one class of common shares of the Borrower
having trading privileges on the New York Stock Exchange or the NYSE MKT LLC
Exchange or which is subject to price quotations on The NASDAQ Stock Market’s
Global Market System.
Section 7.13.    Guarantors.
(a)    Within 10 days after the date on which any of the following conditions
first applies to any Subsidiary that is not already a Guarantor, the Borrower
shall deliver to the Administrative Agent each of the following in form and
substance satisfactory to the Administrative Agent: (i) an Accession Agreement
executed by such Subsidiary (or if the Guaranty is not then in existence, a
Guaranty executed by such Subsidiary) and (ii) the items that would have been
delivered under subsections (iv) through (viii) and (xv) of Section 5.1.(a) and
under Section 5.1(e) if such Subsidiary had been required to be a Guarantor on
the Agreement Date:
(x)    such Subsidiary Guarantees, or otherwise becomes obligated in respect of,
any Indebtedness of the Borrower or any other Subsidiary; provided, that a
Subsidiary shall not be required to become a Guarantor under this clause (x) if
such Subsidiary is an Excluded Subsidiary that has Guaranteed, or otherwise
become obligated in respect of, any Indebtedness of another Excluded Subsidiary;
or
(y)    (A) such Subsidiary owns an Unencumbered Asset or other asset the value
of which is included in the determination of Unencumbered Asset Value and (B)
such Subsidiary, or any other Subsidiary directly or indirectly owning any
Equity Interest in such Subsidiary, has
    - 97 -    

--------------------------------------------------------------------------------



incurred, acquired or suffered to exist, any Indebtedness that is not
Nonrecourse Indebtedness.a Collateral Property or a Collateral Property Addition
that has been approved to be a Collateral Property.
(b)    The Borrower may request in writing that the Administrative Agent
release, and upon receipt of such request the Administrative Agent shall
release, a Guarantor from the Guaranty so long as: (i) either (A) simultaneously
with its release from the Guaranty such Subsidiary will cease to be a Subsidiary
or (B) such Guarantor is not otherwise required to be a party to the Guaranty
under the immediately preceding subsection (a); (ii) no Default or Event of
Default shall then be in existence or would occur as a result of such release,
including without limitation, a Default or Event of Default resulting from a
violation of any of the covenants contained in Section 9.1.; (iii) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of such release with the same force and effect as if made on and as
of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects))
and except for changes in factual circumstances expressly permitted under the
Loan Documents; and (iv) such Guarantor owns no Collateral Property and the
Liens of each Security Document (other than the Pledge Agreement) granted by
such Guarantor have been released in accordance with Section 7.15.(b), and
(v) the Administrative Agent shall have received such written request at least
10 Business Days (or such shorter period as may be acceptable to the
Administrative Agent) prior to the requested date of release. Delivery by the
Borrower to the Administrative Agent of any such request shall constitute a
representation by the Borrower that the matters set forth in the preceding
sentence (both as of the date of the giving of such request and as of the date
of the effectiveness of such request) are true and correct with respect to such
request. Notwithstanding anything herein to the contrary, upon and after the
Third Amendment Effective Date, no Guarantor that owns a Collateral Property
shall be subject to release pursuant to this Section 7.13(b) (regardless of
whether or not the Initial Mortgage Collateral Requirement has been satisfied).
Section 7.14.    Equity Pledges.
(a)    Initial Delivery of Pledged Collateral. Within 10 Business Days following
the Second Amendment Effective Date or such later date acceptable to
Administrative Agent, the Borrower shall deliver or cause to be delivered to the
Administrative Agent the following each in form and substance reasonably
acceptable to the Administrative Agent: (i) each certificate or other instrument
in respect of the Pledged Interests, in the manner required under the Pledge
Agreement, duly indorsed by such Pledgor to the Administrative Agent, together
with an undated stock power covering such certificate (or other appropriate
instrument of transfer) duly executed, in blank, by such Pledgor and
countersigned by the issuer thereof, (ii) such other schedules, supplements,
instruments, certificates, or information in connection therewith as required by
the Pledge Agreement or as reasonably requested by the Administrative Agent and
(iii) a legal opinion issued by a law firm reasonably acceptable to the
Administrative Agent covering the creation and perfection of the security
interest in the Pledged Interests upon indorsement and delivery to the
Administrative Agent of such certificates or other instruments.
(b)    Equity Pledge Requirement and Release..
(i)    Subject to Section 7.4(c) and7.14(d)(i) below, until such time as (iA)
the Temporary Waiver Period has terminated, (ii) the Borrower has delivered to
the Administrative
    - 98 -    

--------------------------------------------------------------------------------



Agent satisfactory evidence demonstrating compliance with the financial
covenants set forth in Section 9.1(a) and Section 9.1(d) for each of the two
most recently ended fiscal quarters of the Borrower both of which shall be ended
after the Temporary Waiver Period Termination DateInitial Mortgage Collateral
Requirement has been satisfied, and (iiiB) no Default or Event of Default has
occurred and is continuing (the first date upon which each of the forgoing
conditions are satisfied, the “Equity Pledge Release Date”), (x) the Obligations
shall be secured by the Pledged Interests and (y) the Collateral Value
Percentage shall not exceed fifty percent (50%). If at any time prior to the
Equity Pledge Release Date the Collateral Value Percentage exceeds or would
exceed fifty percent (50%) as the result of (1) any Credit Event, (2) any asset
transfer or disposition otherwise permitted by this Agreement, (3) any asset
failing to be an Unencumbered Asset or (4) Administrative Agent’s election, at
any time during the Temporary Waiver Period and continuing thereafter until the
Post-Temporary Waiver Period Compliance Date, to exclude any asset from the
calculation of the Collateral Value Percentage as a result of such asset’s rent
coverage or performance, then, as a condition precedent the foregoing (1) and
(2) and within 10 Business Days following the foregoing (3) and (4), additional
Equity Interests of entities identified by the Borrower and approved by the
Administrative Agent shall be pledged to Administrative Agent such that the
Collateral Value Percentage is fifty percent (50%) or less (after giving effect
to the foregoing (1), (2), (3) or (4), as applicable). In connection therewith,
the Borrower shall promptly deliver to the Administrative Agent, each of the
following in form and substance satisfactory to the Administrative Agent: (iA) a
supplement to the Pledge Agreement executed by each Person that owns any Equity
Interests that are to become Pledge EquityPledged Interests and (iiB) such other
schedules, supplements, instruments, certificates, or information in connection
therewith as required by the Pledge Agreement (as though such Equity Interests
were subject thereto on the Second Amendment Effective Date) or as reasonably
requested by the Administrative Agent.
(c)    Qualified Notes Issuance Release and Reinstatement. Prior to the Equity
Pledge Release Date, upon the consummation of a Qualified Notes Issuance, the
Borrower may request in writing that the Administrative Agent release, and upon
receipt of such request the Administrative Agent shall release, the Lien in
favor of the Administrative Agent on all Pledged Interests so long as (i) no
Default or Event of Default has occurred and is continuing, (ii) the aggregate
outstanding principal balance of all Revolving Loans, Swingline Loans and Letter
of Credit Liabilities at the time of the requested release does not exceed
$750,000,000 (after to giving effect to any resulting prepayment in accordance
with Section 2.8(b)(iii)(A)), and (iii) the Borrower has delivered to the
Administrative Agent the Net Cash Proceeds of such Qualified Notes Issuance in
accordance with Section 2.8(b)(iii)(A) and the Term Loans have been paid in
full; provided that a release of the Pledged Interests pursuant to this Section
7.14(c) shall be permitted no more than one time. If, at any time following a
release of the Pledged Interests pursuant to the preceding sentence and prior to
the Equity Pledge Release Date, the aggregate outstanding principal balance of
all Revolving Loans, Swingline Loans and Letter of Credit Liabilities would
exceed $750,000,000 as a result of any requested Credit Event, then, as a
condition precedent to such Credit Event, Equity Interests of entities
identified by the Borrower and approved by the Administrative Agent shall be
pledged to Administrative Agent such that the Collateral Value Percentage is
fifty percent (50%) or less (after giving effect to such requested Credit
Event). In connection therewith, the Borrower shall promptly deliver to the
Administrative Agent a new fully executed Pledge Agreement and each of the items
required pursuant to Section 7.14(a) with respect to the Equity Interests to be
subject to such new Pledge Agreement, and Borrower shall thereafter comply with
this Section 7.14 until the Equity Pledge Release Date.
(ii)    Subject to Section 7.14(d) below, at all times on and after the Third
Amendment Effective Date, the Obligations shall be secured by the Collateral
Property Pledged Interests.
    - 99 -    

--------------------------------------------------------------------------------



(iii)    In connection with any Collateral Property Addition, in addition to the
requirements set forth in Section 7.15(a), the Administrative Agent may require
that the Equity Interests issued by the Subsidiary owning such additional
Collateral Property (the “Additional Collateral Property Pledged Interests”) be
pledged to the Administrative Agent. If so requested by the Administrative
Agent, the Borrower shall promptly deliver to the Administrative Agent each of
the following in form and substance satisfactory to the Administrative Agent:
(i) a supplement to the Pledge Agreement executed by each Person that owns any
such Equity Interests that are to become Additional Collateral Property Pledged
Interests and (ii) such other schedules, supplements, instruments, certificates,
or information in connection therewith as required by the Pledge Agreement (as
though such Equity Interests were subject thereto on the Second Amendment
Effective Date) or as reasonably requested by the Administrative Agent.
(c)    [Reserved].
(d)    Release of Certain Pledged Interests.
(i)    At any time prior to the Equity Pledge Release Date:
(iA)    The Borrower may from time to time request in writing that additional
Equity Interests of any entity identified by the Borrower be pledged to the
Administrative Agent as additional Pledged Interests under the Pledge Agreement.
Subject to the Administrative Agent having approved such entity, such pledge
shall be effective subject to the Borrower having delivered each of the
following in form and substance satisfactory to the Administrative Agent: (i) a
supplement to the Pledge Agreement executed by each Person that owns any Equity
Interests that are to become Pledged Interests and (ii) such other schedules,
supplements, instruments, certificates, or information in connection therewith
as required by the Pledge Agreement (as though such Equity Interests were
subject thereto on the Second Amendment Effective Date) or as reasonably
requested by the Administrative Agent.
(iiB)    In the event that the Collateral Value Percentage is less than fifty
percent (50.0%) either due to any repayment of the Obligations in accordance
with this Agreement, or to the pledge of additional Pledged Interests in
accordance with Section 7.14(d)(i)(A), then the Borrower may request in writing
that the Administrative Agent release, and upon receipt of such request the
Administrative Agent shall release, the Lien in favor of the Administrative
Agent on those Pledged Interests (other than Collateral Property Pledged
Interests) identified by the Borrower and approved by Administrative Agent so
long as: (i) upon giving effect to such release (and to any concurrent pledge of
any additional Pledged Interests in accordance with Section 7.14(d)(i)(A)), the
Collateral Value Percentage will not exceed fifty percent (50%), (ii) no Default
or Event of Default has occurred and is continuing or would occur as a result of
such release, and (iii) the Administrative Agent shall have received such
written request at least 10 Business Days (or such shorter period as may be
acceptable to the Administrative Agent) prior to the requested date of release.
Delivery by the Borrower to the Administrative Agent of any such request shall
constitute a representation by the Borrower that the matters set forth in the
preceding sentence (both as of the date of such request and as of the date of
such release) are true and correct with respect to such request.
(iiiC)    If the Administrative Agent elects to exclude any asset from the
calculation of the Collateral Value Percentage pursuant to Section 7.14(b)(i)(4)
and the
    - 100 -    

--------------------------------------------------------------------------------



issuer of Pledged Interests owning such asset does not own any other asset then
included in the calculation of the Collateral Value Percentage or any Collateral
Property, then the Borrower may request in writing that the Administrative Agent
release, and upon receipt of such request the Administrative Agent shall
release, the Lien in favor of the Administrative Agent on the Pledged Interests
of(other than Collateral Property Pledged Interests) of such issuer so long as:
(i) upon giving effect to such release, the Collateral Value Percentage will not
exceed fifty percent (50%), (ii) no Default or Event of Default has occurred and
is continuing or would occur as a result of such release, and (iii) the
Administrative Agent shall have received such written request at least 10
Business Days (or such shorter period as may be acceptable to the Administrative
Agent) prior to the requested date of release. Delivery by the Borrower to the
Administrative Agent of any such request shall constitute a representation by
the Borrower that the issuer of such Pledged Interests does not own any asset
then included in the calculation of the Collateral Value Percentage or any
Collateral Property and that the matters set forth in the preceding sentence
(both as of the date of such request and as of the date of such release) are
true and correct with respect to such request.
(ii)    Upon or after the Equity Pledge Release Date:
(A)    The Borrower may request in writing that the Administrative Agent
release, and upon receipt of such request the Administrative Agent shall
release, the Lien in favor of the Administrative Agent on all Pledged Interests
other than Collateral Property Pledged Interests so long as: (i) no Default or
Event of Default has occurred and is continuing or would occur as a result of
such release, and (ii) the Administrative Agent shall have received such written
request at least 10 Business Days (or such shorter period as may be acceptable
to the Administrative Agent) prior to the requested date of release. Delivery by
the Borrower to the Administrative Agent of any such request shall constitute a
representation by the Borrower that the matters set forth in the preceding
sentence (both as of the date of such request and as of the date of such
release) are true and correct with respect to such request.
(B)    In connection with a Property Release, the Borrower may request in
writing that the Administrative Agent release, and upon receipt of such request
the Administrative Agent shall release, the Lien in favor of the Administrative
Agent on any Collateral Property Pledged Interests so long as: (i) no Default or
Event of Default has occurred and is continuing or would occur as a result of
such release, (ii) if prior to the Equity Pledge Release Date, the Equity Pledge
of such Collateral Property Pledged Interests is not otherwise required pursuant
to this Section 7.14., (iii) such Property Release is effected in accordance
with Section 7.15(b) and all conditions set forth therein shall have been
satisfied to the satisfaction of the Administrative Agent, (iv) the issuer of
such Collateral Property Pledged Interest owns no Collateral Property, and
(v) the Administrative Agent shall have received such written request at least
10 Business Days (or such shorter period as may be acceptable to the
Administrative Agent) prior to the requested date of release. Delivery by the
Borrower to the Administrative Agent of any such request shall constitute a
representation by the Borrower that the matters set forth in the preceding
sentence (both as of the date of such request and as of the date of such
release) are true and correct with respect to such request.
(e)    No Liens or Negative Pledges. At all times Equity Pledges are required
pursuant to this Section, neitherNeither the Pledged Interests nor any asset
owned by the issuer of such Pledged Interest
    - 101 -    

--------------------------------------------------------------------------------



included in the calculation of the Collateral Value Percentage (as and when
applicable in accordance with the terms hereof) nor any direct or indirect
interest of Borrower in such issuer shall be subject to any Lien (other than
Permitted Liens of the types described in clauses (a)(x) and (i) of the
definition thereof) or Negative Pledge, other than Negative Pledges permitted
pursuant to Section 9.2.(b)(iii) and Section 9.2.(b)(iv).
(f)    Security Interests. At all times Equity Pledges are required in
accordance with Section 7.14, theThe Borrower represents, warrants and covenants
that (i) the Pledge Agreement creates as security for the Obligations a valid
and enforceable Lien on all of the Collateral granted pursuant thereto in favor
of the Administrative Agent for the benefit of the Lenders, superior to and
prior to the rights of all third parties, and (ii) at all times prior to the
Equity Pledge Release Date, all assets owned by the issuers of the Pledged
Interests and included in the calculation of the Collateral Value Percentage are
Unencumbered Assets.
(g)    Other Indebtedness. Borrower represents, warrants and covenants that (i)
no Indebtedness of the Borrower or its Subsidiaries prohibits or shall prohibit
the Liens now or hereafter granted to Administrative Agent in the Pledge
EquityPledged Interests and (ii) none of the issuers of the Pledged Interests is
or shall be required to be a Guarantor pursuant to Section 7.13(a)(x).
(h)    Restricted Payments. At any time Equity Pledges are required pursuant to
this Section 7.14, the Borrower shall not, and shall not permit any other Loan
Party to, declare or make any Restricted Payments, provided that (i) the
Borrower may declare and make cash distributions to its shareholders in an
aggregate amount not to exceed the minimum amount necessary for the Borrower to
remain in compliance with Section 7.11. and to avoid the imposition of income or
excise taxes imposed under Sections 857(b)(1), 857(b)(3) and 4981 of the
Internal Revenue Code, (ii) the Borrower shall be permitted to declare and make
Restricted Payments of not more than $0.01 per share in cash to the holders of
its capital stock following the end of each fiscal quarter of Borrower, and
(iii) any Loan Party may declare and make Restricted Payments to the Borrower or
any Subsidiary thereof, provided that, at any time Equity Pledges are required
pursuant to Section 7.14, no Loan Party shall make any Restricted Payments to
any Subsidiary that is not a Loan Party and is obligated in respect of any
Indebtedness.
(h)    Required Consents. Notwithstanding anything to the contrary contained in
this Agreement or the other Loan Documents, the consent of all Lenders shall be
required to release any of the Collateral granted pursuant to the Pledge
Agreement (except for releases thereof expressly permitted under or contemplated
by this Agreement or the Pledge Agreement) or to subordinate any Lien of the
Administrative Agent in any Pledged Interests.
Section 7.15.    Collateral Properties.
(a)    Addition of Collateral Properties. If the Borrower desires to include any
additional Property as a Collateral Property (each such addition, a “Collateral
Property Addition”), then the Borrower shall so notify the Administrative Agent
in writing. No Property may become a Collateral Property unless it is an
Eligible Property and unless and until each of the following conditions is
satisfied or waived by the Administrative Agent in writing:
(i)    the Administrative Agent shall have approved such Collateral Property
Addition; and
(ii)    the Borrower shall have delivered to the Administrative Agent each of
the following in form and substance satisfactory to the Administrative Agent:
    - 102 -    

--------------------------------------------------------------------------------



(A)    each of the items set forth on Annex I (or, if applicable, updates to
such items), unless such item has been waived by the Administrative Agent in
writing; provided that any such items requiring delivery of Security Documents
that the Administrative Agent determines to be applicable, a Title Policy, flood
hazard determinations or, to the extent applicable, evidence of flood insurance
coverage as required by the Administrative Agent shall not be waived without the
written consent of the Requisite Lenders;
(B)    all of the items required to be delivered to the Administrative Agent
under Section 7.13(a). if not previously delivered unless such property is owned
by a Subsidiary of the Borrower that is, at such time, a Guarantor and then only
to the extent required by the Administrative Agent;
(C)    if and to the extent required by the Administrative Agent, the items
required to be delivered to the Administrative Agent under Section 7.14(b)(iii);
and
(D)    such other items or documents as may be appropriate under the
circumstances or as the Administrative Agent may reasonably request.
(b)    Borrower Requests for Property Releases. From time to time the Borrower
may request that any Collateral Property be released from the Security
Documents, and the Liens created thereby to the extent applicable to such
Property and related Collateral, in connection with (i) a Qualified Collateral
Property Sale, (ii) a permanent reduction of the Revolving Commitments in
accordance with Section 2.12, or (iii) such Property being excluded from
Collateral Property Eligibility under Section 7.15(c), in each case, which
release (the “Property Release”) shall be subject to the satisfaction of the
following conditions:
(i)    Upon giving effect to such Property Release, (A) the Collateral Property
Availability shall be equal to or greater than $600,000,000 and (B) the
remaining Collateral Property Availability shall not be less than the aggregate
Revolving Commitments (giving effect to any reduction in Revolving Commitments
occurring in connection therewith, if applicable);
(ii)    No Default or Event of Default has occurred and is continuing or would
occur as a result of such Property Release;
(iii)    All representations and warranties in the Loan Documents are true and
accurate in all material respects (except that, to the extent any representation
or warranty is qualified by materiality or Material Adverse Effect or similar
language, such representation or warranty shall be true and correct in all
respects) at the time of such Property Release and immediately after giving
effect to such Property Release, except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except that, to the extent any such representation or warranty is
qualified by materiality or Material Adverse Effect or similar language, such
representation or warranty shall have been true and correct in all respects) on
and as of such earlier date);
(iv)    Any prepayment to be made in accordance with Section 2.8(b)(iv) shall
have been made or shall be made substantially concurrently with such Property
Release pursuant to an escrow arrangement acceptable to the Administrative
Agent; and
    - 103 -    

--------------------------------------------------------------------------------



(v)    The Administrative Agent shall have received such written request at
least ten (10) Business Days (or such shorter period as may be acceptable to the
Administrative Agent) prior to the requested date of release.
    Delivery by the Borrower to the Administrative Agent of any such request
shall constitute a representation by the Borrower that the foregoing conditions
(both as of the date of such request and as of the date of such release) are
true and correct with respect to such Property Release.
(c)    Ineligibility of Properties. A Property shall be excluded from the
calculation of Collateral Property Availability if, at any time: (i) such
Property fails to qualify as an Eligible Property, and such failure is not cured
within thirty (30) days after the Borrower obtains knowledge of such failure,
(ii) the Administrative Agent shall cease to hold a valid and perfected first
priority mortgage, deed of trust or deed to secure debt, as applicable, Lien in
such Property, or (iii) there shall have occurred and be continuing a default
(after giving effect to any applicable cure period) under any Security Document
relating to such Property. Such Property shall not be released from the Liens of
the applicable Security Instruments unless the requirements of Section 7.15(b)
are satisfied with respect thereto. Upon the occurrence of any such event or
circumstance described in the foregoing clause (i), (ii) or (iii), Collateral
Property Availability shall be recalculated excluding such ineligible Property.
(d)    Continuity of Liens. Except as set forth in Section 7.15(b), no
Collateral Property shall be released from the Liens created by the Security
Documents applicable thereto.
(e)    Frequency of Appraisals. The Appraised Value of a Collateral Property
shall be determined or redetermined, as applicable, pursuant to Appraisals
conducted under each of the following circumstances:
(i)    In connection with the proposal of a Property as a Collateral Property
pursuant to Section 7.15(a), which shall include, without limitation, in
connection with the initial encumbrance of the Initial Collateral Properties
with Security Instruments;
(ii)    If any Default or Event of Default exists, upon written request from the
Administrative Agent to the Borrower;
(iii)    If necessary in order to comply with FIRREA, other Applicable Law or
the requirements of any Governmental Authority relating to the Administrative
Agent or any of the Lenders; and
(iv)    Upon written request from the Administrative Agent to the Borrower, not
more than once every 12 months with respect to each Collateral Property.
All Appraisals shall be engaged by the Administrative Agent at the Borrower’s
expense and shall be subject to satisfactory review and approval of the
Administrative Agent. Notwithstanding anything to the contrary herein, each
Lender may conduct Appraisals of any Collateral Property at any time at such
Lender’s expense; provided that, for the avoidance of doubt, such Appraisal
shall not be used in determining or redetermining the Appraised Value of a
Collateral Property.
(f)    MIRE Events. Notwithstanding anything to the contrary set forth herein,
no MIRE Event may be closed until the date that is (a) if there are no
Collateral Properties in a “special flood hazard area” in any Flood Insurance
Rate Map published by the Federal Emergency Management Agency (or any successor
agency), twenty (20) days or (b) if there are any Collateral Properties in a
“special flood hazard
    - 104 -    

--------------------------------------------------------------------------------



area”, sixty (60) days, after the Administrative Agent has delivered to the
Lenders the following documents in respect of such Property: (i) a completed
flood hazard determination from a third party vendor; (ii) if such Property is
located in a “special flood hazard area”, (A) a notification to the applicable
Loan Parties of that fact and (if applicable) notification to the applicable
Loan Parties that flood insurance coverage is not available and (B) evidence of
the receipt by the applicable Loan Parties of such notice; and (iii) if required
by applicable Flood Laws, evidence of required flood insurance with respect to
which flood insurance has been made available under applicable Flood Laws;
provided that any such MIRE Event may be closed prior to such period expiring if
the Administrative Agent shall have received confirmation from each Lender that
such Lender has completed any necessary flood insurance due diligence to its
reasonable satisfaction.
(g)    Notwithstanding anything to the contrary in the Loan Documents, it is the
intention of the parties hereto that (i) each Security Instrument and each other
Security Document with respect to any Collateral Property creates as security
for the Guaranteed Obligations of the direct owners of any Collateral Property a
valid and enforceable Lien on all of the Collateral granted pursuant thereto in
favor of the Administrative Agent for the benefit of the Lenders, superior to
and prior to the rights of all third parties, and (ii) the Obligations of the
Borrower and the “Guarantied Obligations” (as defined in the Guaranty) of any
Guarantor that is not a direct owner of a Collateral Property, in each such
case, under the Loan Documents shall not be directly secured by any real
property interest whatsoever.
(h)    Other Indebtedness. Borrower represents, warrants and covenants that no
Subsidiary owning a Collateral Property (i) has or shall incur, acquire or
suffer to exist any Indebtedness that is not Nonrecourse Indebtedness (other
than obligations in respect of Indebtedness under the Loan Documents), or (ii)
is or shall become obligated in respect of any Indebtedness of the Borrower or
any other Subsidiary (other than obligations in respect of Indebtedness under
the Loan Documents in its capacity as a Guarantor hereunder).
(i)    Required Consents. Notwithstanding anything to the contrary contained in
this Agreement or the other Loan Documents, the consent of all Lenders shall be
required to (i) release any of the Collateral (except for releases thereof
expressly permitted under or contemplated by this Agreement or the Pledge
Agreement) or to subordinate any Lien of the Administrative Agent in any
Collateral.Loan Party from its obligations under any Security Document (except
as contemplated by Section 7.14(d) or 7.15(b)), (ii) release or dispose of any
Collateral Property, or all or substantially all of the value of any other
Collateral unless released or disposed of as permitted by, and in accordance
with, Section 11.3., Section 11.10(b), Section 7.14(d) or Section 7.15(b), or
(iii) permit the Collateral to secure any Indebtedness other than the
Obligations or the Guaranteed Obligations, as applicable.
ARTICLE VIII. Information
For so long as this Agreement is in effect, the Borrower shall furnish to the
Administrative Agent for distribution to each of the Lenders:
Section 8.1.    Quarterly Financial Statements.
As soon as available and in any event within 5 days after the same is filed with
the Securities and Exchange Commission (but in no event later than 45 days after
the end of each of the first, second and third fiscal quarters of the Borrower),
commencing with the fiscal quarter ending March 31, 2018, the unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such period and the related unaudited consolidated statements of income,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries for
such period, setting forth in each case in comparative form the figures
    - 105 -    

--------------------------------------------------------------------------------



as of the end of and for the corresponding periods of the previous fiscal year,
all of which shall be certified by the chief financial officer or chief
accounting officer of the Borrower, in his or her opinion, to present fairly, in
accordance with GAAP as then in effect, the consolidated financial position of
the Borrower and its Subsidiaries as at the date thereof and the results of
operations for such period (subject to normal yearend audit adjustments).
Together with such financial statements, the Borrower shall deliver reports, in
form and detail satisfactory to the Administrative Agent, setting forth (a)  to
the extent such information is obtained from Operators, all capital expenditures
made during the fiscal quarter then ended; (b) a listing of all Properties
acquired during such fiscal quarter, including the minimum rent or expected
minimum return of each such Property, acquisition costs and related mortgage
debt, (c) to the extent such information is obtained from Operators, the Hotel
Net Cash Flow for each Hotel Pool and each Hotel that is not in a Hotel Pool,
and (d) such other information as the Administrative Agent may reasonably
request.
Section 8.2.    YearEnd Statements.
As soon as available and in any event within 5 days after the same is filed with
the Securities and Exchange Commission (but in no event later than 90 days after
the end of each fiscal year of the Borrower), the audited consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal year and
the related audited consolidated statements of income, shareholders’ equity and
cash flows of the Borrower and its Subsidiaries for such fiscal year, setting
forth in comparative form the figures as at the end of and for the previous
fiscal year, all of which shall be certified by (a) the chief financial officer
or chief accounting officer of the Borrower, in his or her opinion, to present
fairly, in accordance with GAAP as then in effect, the consolidated financial
position of the Borrower and its Subsidiaries as at the date thereof and the
results of operations for such period and (b) independent certified public
accountants of recognized national standing reasonably acceptable to the
Administrative Agent (it being acknowledged that any of Deloitte, Ernst & Young,
PricewaterhouseCoopers and KPMG shall be acceptable to the Administrative
Agent), whose report shall not be subject to (i) any “going concern” or like
qualification or exception or (ii) any qualification or exception as to the
scope of such audit. Together with such financial statements, the Borrower shall
deliver a report, in form and detail reasonably satisfactory to the
Administrative Agent, setting forth the Hotel Net Cash Flow for each Hotel Pool
and each Hotel that is not in a Hotel Pool for such fiscal year to the extent
such information is obtained from Operators and such other information as the
Administrative Agent may reasonably request.
Section 8.3.    Compliance Certificate.
At the time the financial statements are furnished pursuant to the immediately
preceding Sections 8.1. and 8.2., and within 5 Business Days of the
Administrative Agent’s request with respect to any other fiscal period, (i) a
certificate substantially in the form of Exhibit J (a “Compliance Certificate”)
executed on behalf of the Borrower by the chief financial officer or chief
accounting officer of the Borrower (a) setting forth in reasonable detail as of
the end of such quarterly accounting period or fiscal year, as the case may be,
the calculations required to establish whether the Borrower was in compliance
with the covenants contained in Section 9.1.; and (b) stating that, to the best
of his or her knowledge, information and belief after due inquiry, no Default or
Event of Default exists, or, if such is not the case, specifying such Default or
Event of Default and its nature, when it occurred and the steps being taken by
the Borrower with respect to such event, condition or failure. The Borrower
shall also deliver; (ii) if, at such time, the Initial Mortgage Collateral
Requirement has not yet been satisfied, a certificate (an “Unencumbered Asset
Certificate”) executed by the chief financial officer of the Borrower that: (ia)
sets forth a list of all assets that meet the requirements of the definition of
“Unencumbered Assets and Unencumbered Mortgage Notes”; and (iib) certifies that
all Unencumbered Assets and Unencumbered Mortgage Notes so listed fully qualify
as such under the applicable criteria for inclusion as an
    - 106 -    

--------------------------------------------------------------------------------



Unencumbered Asset or Unencumbered Mortgage Note.; (iii) a report in form and
substance satisfactory to the Administrative Agent setting forth a list of the
Collateral Properties and detailing all financial information maintained on the
Collateral Properties, including, without limitation, trailing twelve (12) month
Net Operating Income, GAAP undepreciated cost basis, property Net Operating
Income projections, Appraised Values (to the extent available), operating
statements, aggregate capital investments and maintenance capital expenditures
for each Collateral Property made during such quarterly accounting period or
fiscal year, as the case may be, and sales reports (including occupancy costs,
to the extent available); and (iv) a report in form and substance reasonably
satisfactory to the Administrative Agent setting forth a list of the Sonesta
Hotels and detailing financial information and metrics maintained with respect
thereto, including, without limitation, location, occupancy, average daily rate,
and operating performance.
Section 8.4.    Other Information.
(a)    Promptly upon receipt thereof, copies of all material reports, if any,
submitted to the Borrower or its Board of Trustees by its independent public
accountants, and in any event, all management reports;
(b)    Within five (5) Business Days of the filing thereof, copies of all
registration statements (excluding the exhibits thereto (unless requested by the
Administrative Agent) and any registration statements on Form S8 or its
equivalent), reports on Forms 10K, 10Q and 8K (or their equivalents) and all
other periodic reports which any Loan Party or any other Subsidiary shall file
with the Securities and Exchange Commission (or any Governmental Authority
substituted therefor) or any national securities exchange;
(c)    Promptly upon the mailing thereof to the shareholders of the Borrower
generally, copies of all financial statements, reports and proxy statements so
mailed and promptly upon the issuance thereof copies of all press releases
issued by the Borrower, any Subsidiary or any other Loan Party;
(d)    If any ERISA Event shall occur that individually, or together with any
other ERISA Event that has occurred, could reasonably be expected to have a
Material Adverse Effect, a certificate of the chief executive officer or chief
financial officer of the Borrower setting forth details as to such occurrence
and the action, if any, which the Borrower or applicable member of the ERISA
Group is required or proposes to take;
(e)    To the extent any Loan Party or any other Subsidiary is aware of the
same, prompt notice of the commencement of any proceeding or investigation by or
before any Governmental Authority and any action or proceeding in any court or
other tribunal or before any arbitrator against or in any other way relating
adversely to, or adversely affecting, any Loan Party or any other Subsidiary or
any of their respective properties, assets or businesses which could reasonably
be expected to have a Material Adverse Effect;
(f)    A copy of any amendment to the certificate or articles of incorporation
or formation, bylaws, partnership agreement or other similar organizational
documents of the Borrower or any other Loan Party promptly upon the
Administrative Agent’s request;
(g)    Prompt notice of any change in the senior management of the Borrower, any
other Loan Party or any other Subsidiary, and any change in the business,
assets, liabilities, financial condition, results of operations or business
prospects of any Loan Party or any other Subsidiary which has had, or could
reasonably be expected to have, a Material Adverse Effect;
    - 107 -    

--------------------------------------------------------------------------------



(h)    Prompt notice of the occurrence of any of the following promptly upon a
Responsible Officer obtaining knowledge thereof: (i) Default or Event of Default
or (ii) any event which constitutes or which with the passage of time, the
giving of notice, or otherwise, would constitute a default or event of default
by the Borrower, any Subsidiary or any other Loan Party under any Material
Contract to which any such Person is a party or by which any such Person or any
of its respective properties may be bound;
(i)    Prompt notice of any order, judgment or decree in excess of $5,000,000
having been entered against any Loan Party or any other Subsidiary or any of
their respective properties or assets;
(j)    Prompt notice if the Borrower, any Subsidiary or any other Loan Party
shall receive any notification from any Governmental Authority alleging a
violation of any Applicable Law or any inquiry which could reasonably be
expected to have a Material Adverse Effect;
(k)    Promptly upon the request of the Administrative Agent, evidence of the
Borrower’s calculation of the Ownership Share with respect to a Subsidiary or an
Unconsolidated Affiliate, such evidence to be in form and detail satisfactory to
the Administrative Agent;
(l)    Promptly, upon the Borrower becoming aware of any change in the
Borrower’s Credit Rating, a certificate stating that the Borrower’s Credit
Rating has changed and the new Credit Rating that is in effect;
(m)    Promptly, upon each request, information identifying the Borrower as a
Lender may request in order to comply with applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation, the
Patriot Act;
(n)    Promptly, and in any event within 3 Business Days after the Borrower
obtains knowledge thereof, written notice of the occurrence of any of the
following: (i) the Borrower, any Loan Party or any other Subsidiary shall
receive notice that any violation of or noncompliance with any Environmental Law
has or may have been committed or is threatened; (ii) the Borrower, any Loan
Party or any other Subsidiary shall receive notice that any administrative or
judicial complaint, order or petition has been filed or other proceeding has
been initiated, or is about to be filed or initiated against any such Person
alleging any violation of or noncompliance with any Environmental Law or
requiring any such Person to take any action in connection with the release or
threatened release of Hazardous Materials; (iii) the Borrower, any Loan Party or
any other Subsidiary shall receive any notice from a Governmental Authority or
private party alleging that any such Person may be liable or responsible for any
costs associated with a response to, or remediation or cleanup of, a release or
threatened release of Hazardous Materials or any damages caused thereby; or (iv)
the Borrower, any Loan Party or any other Subsidiary shall receive notice of any
other fact, circumstance or condition that could reasonably be expected to form
the basis of an environmental claim, in each caseof the cases described in the
preceding clauses (i) through (iv), with respect to the Collateral Properties,
in any material respect, and with respect to the Properties that are not
Collateral Properties, where the matters covered by such notice(s) under the
preceding clauses (i) through (iv), whether individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect;
(o)    [Intentionally Omitted]Promptly, and in any event within three (3)
Business Days after the Borrower obtains knowledge thereof, any Collateral
Property failing to comply with the requirements for being an Eligible Property;
(p)    If requested by the Administrative Agent and available to the Borrower or
any Subsidiary on a nonconfidential basis, the Borrower shall deliver to the
Administrative Agent the same reports and
    - 108 -    

--------------------------------------------------------------------------------



information with respect to each material mortgagor under any Mortgage Note and
with respect to each material Operator as is required by Sections 8.1. and 8.2.
with respect to the Borrower, except that: (i) every reference to the Borrower
and its Subsidiaries shall be deemed to refer to such material mortgagor or
Operator; and (ii) the time periods within which the Borrower shall deliver such
reports as to material mortgagors and Operators shall each be 30 days longer
than the time periods set forth in Sections 8.1. and 8.2.;
(q)    [Intentionally Omitted];
(r)    [Intentionally Omitted]; and
(s)    From time to time and promptly upon each request, such data,
certificates, reports, statements, opinions of counsel, documents or further
information regarding any Property or the business, assets, liabilities,
financial condition, results of operations or business prospects of the
Borrower, any of its Subsidiaries, or any other Loan Party as the Administrative
Agent or any Lender may reasonably request.
Section 8.5.    Electronic Delivery of Certain Information.
(a)    Documents required to be delivered pursuant to the Loan Documents shall
be delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website such as www.sec.gov
<http://www.sec.gov> or a website sponsored or hosted by the Administrative
Agent or the Borrower) provided that the foregoing shall not apply to
(i) notices to any Lender (or any Issuing Bank) pursuant to Article II. and (ii)
any Lender that has notified the Administrative Agent and the Borrower that it
cannot or does not want to receive electronic communications. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic delivery pursuant to procedures
approved by it for all or particular notices or communications. Documents or
notices delivered electronically (other than by e-mail) shall be deemed to have
been delivered (A) with respect to deliveries made pursuant to Sections 8.1.,
8.2., 8.4.(b) and 8.4.(c) by proper filing with the Securities and Exchange
Commission and available on www.sec.gov, on the date of filing thereof and (B)
with respect to all other electronic deliveries (other than deliveries made by
e-mail) twenty-four (24) hours after the date and time on which the
Administrative Agent or the Borrower posts such documents or the documents
become available on a commercial website and the Administrative Agent or
Borrower notifies each Lender of said posting and the Borrower notifies
Administrative Agent of said posting by causing an e-mail notification to be
sent to an email address specified from time to time by the Administrative Agent
and provides a link thereto provided (x) if such notice or other communication
is not sent or posted during the normal business hours of the recipient, said
posting date and time shall be deemed to have commenced as of 10:00 a.m. Eastern
time on the next business day for the recipient and (y) if the deemed time of
delivery occurs on a day that is not a business day for the recipient, the
deemed time of delivery shall be 10:00 a.m. Eastern time on the next business
day for the recipient. Notwithstanding anything contained herein, the Borrower
shall deliver paper copies of any documents to the Administrative Agent or to
any Lender that requests such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents delivered electronically, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery. Each Lender shall be solely responsible for
requesting delivery to it of paper copies and maintaining its paper or
electronic documents.
    - 109 -    

--------------------------------------------------------------------------------



(b)    Documents required to be delivered pursuant to Article II. may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Borrower by the
Administrative Agent.
Section 8.6.    Public/Private Information.
The Borrower shall cooperate with the Administrative Agent in connection with
the publication of certain materials and/or information provided by or on behalf
of the Borrower. Documents required to be delivered pursuant to the Loan
Documents shall be delivered by or on behalf of the Borrower to the
Administrative Agent and the Lenders (collectively, “Information Materials”)
pursuant to this Article and the Borrower shall designate Information Materials
(a) that are either available to the public or not material with respect to the
Borrower and its Subsidiaries or any of their respective securities for purposes
of United States federal and state securities laws, as “Public Information” and
(b) that are not Public Information as “Private Information”.
Section 8.7.    USA Patriot Act Notice; Compliance.
The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution. Consequently, a Lender (for itself and/or as agent for
all Lenders hereunder) may from time-to-time request, and the Borrower shall,
and shall cause the other Loan Parties to, provide promptly upon any such
request to such Lender, such Loan Party’s name, address, tax identification
number and/or such other identification information as shall be necessary for
such Lender to comply with federal law. An “account” for this purpose may
include, without limitation, a deposit account, cash management service, a
transaction or asset account, a credit account, a loan or other extension of
credit, and/or other financial services product.
ARTICLE IX. Negative Covenants
For so long as this Agreement is in effect, the Borrower shall comply with the
following covenants:
Section 9.1.    Financial Covenants.
(a)    Leverage Ratio. For any fiscal quarter ending after March 31, 2021, the
Borrower shall not permit the ratio of (i) Total Indebtedness to (ii) Total
Asset Value to exceed 0.60 to 1.00 at any time; provided, however, that if such
ratio is greater than 0.60 to 1.00 but is not greater than 0.65 to 1.00, then
the Borrower shall be deemed to be in compliance with this subsection (a) so
long as (i) the Borrower completed a Material Acquisition during the fiscal
quarter, or the fiscal quarter immediately preceding the fiscal quarter, in
which such ratio first exceeded 0.60 to 1.00, (ii) such ratio does not exceed
0.60 to 1.00 for a period of more than three consecutive fiscal quarters
immediately following the fiscal quarter in which such Material Acquisition was
completed, (iii) the Borrower has not maintained compliance with this
subsection (a) in reliance on this proviso more than two times during the term
of this Agreement and (iv) such ratio is not greater than 0.65 to 1.00 at any
time; and solely for the fiscal quarter ending March 31, 2020, the Borrower
shall not permit the ratio of (i) Total Indebtedness to (ii) Total Asset Value
to exceed 0.65 to 1.00 at any time during such fiscal quarter.
(b)    Minimum Fixed Charge Coverage Ratio. The Borrower shall not permit the
ratio of (i) Adjusted EBITDA for the fiscal quarter of the Borrower most
recently ending and the three immediately preceding fiscal quarters to (ii)
Fixed Charges for such period, to be less than 1.50 to 1.00 at any time.
    - 110 -    

--------------------------------------------------------------------------------



(c)    Secured Indebtedness. The Borrower shall not permit the ratio of
(i) Secured Indebtedness of the Borrower and its Subsidiaries to (ii) Total
Asset Value to be greater than 0.40 to 1.00 at any time.
(d)    Unencumbered Leverage Ratio. For any fiscal quarter ending after March
31, 2021, the Borrower shall not permit the ratio of (i) Unencumbered Asset
Value to (ii) Unsecured Indebtedness of the Borrower and its Subsidiaries, to be
less than 1.670 to 1.00 at any time; provided, however, that if such ratio is
less than 1.670 to 1.00 but is not less than 1.540 to 1.00, then the Borrower
shall be deemed to be in compliance with this subsection (d) so long as (i) the
Borrower completed a Material Acquisition during the fiscal quarter, or the
fiscal quarter immediately preceding the fiscal quarter, in which such ratio was
first less than 1.670 to 1.00, (ii) such ratio is not less than 1.670 to 1.00
for a period of more than three consecutive fiscal quarters immediately
following the fiscal quarter in which such Material Acquisition was completed,
(iii) the Borrower has not maintained compliance with this subsection (d) in
reliance on this proviso more than two times during the term of this Agreement
and (iv) such ratio is not less than 1.540 to 1.00 at any time; and solely for
the fiscal quarter ending March 31, 2020, the Borrower shall not permit the
ratio of (i) Unencumbered Asset Value to (ii) Unsecured Indebtedness of the
Borrower and its Subsidiaries to be less than 1.540 to 1.00 at any time during
such fiscal quarter.
(d)    [Reserved].
(e)    Total Unencumbered Interest Coverage RatioAssets. The Borrower shall not
permit the ratio of (i) Unencumbered EBITDA for the fiscal quarter of the
Borrower most recently ending and the three immediately preceding fiscal
quarters to (ii) Unsecured Debt Service for such period, to be less than 1.75 to
1.00 at any time.at all times maintain Total Unencumbered Assets of not less
than 150% of the aggregate outstanding principal amount of the Unsecured Debt of
the Borrower and its Subsidiaries on a consolidated basis in accordance with
GAAP.
(f)    Dividends and Other Restricted Payments. Subject to the following
sentence, if an Event of Default exists, the Borrower shall not, and shall not
permit any of its Subsidiaries to, declare or make any Restricted Payments
except that the Borrower may declare and make cash distributions to its
shareholders in an aggregate amount not to exceed the minimum amount necessary
for the Borrower to remain in compliance with Section 7.11. and to avoid the
imposition of income or excise taxes imposed under Sections 857(b)(1), 857(b)(3)
and 4981 of the Internal Revenue Code, and Subsidiaries may pay Restricted
Payments to the Borrower or any other Subsidiary. If an Event of Default
specified in Section 10.1.(a), Section 10.1.(e) or Section 10.1.(f) shall exist,
or if as a result of the occurrence of any other Event of Default any of the
Obligations have been accelerated pursuant to Section 10.2.(a), the Borrower
shall not, and shall not permit any Subsidiary to, make any Restricted Payments
to any Person except that Subsidiaries may pay Restricted Payments to the
Borrower or any other Subsidiary.
(g)    Minimum Liquidity. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, the Borrower shall at all times during the
Temporary Waiver Period and continuing thereafter until the Post-Temporary
Waiver Period Compliance Date, the Borrower shall maintain Liquidity of not less
than $125,000,000.
(h)    Minimum Collateral Property Availability. Following the satisfaction of
the Initial Mortgage Collateral Requirement, the Borrower shall not permit the
Collateral Property Availability to be less than $600,000,000 at any time.
During the Temporary Waiver Period (including, for the avoidance of doubt,
financial covenant compliance for which the Temporary Waiver Period Termination
Date is the applicable determination
    - 111 -    

--------------------------------------------------------------------------------



date), the Borrower shall deliver to the Administrative Agent duly completed
Compliance Certificates as and when required under Section 8.3 certifying as to
(i) the Borrower’s calculations of each of the financial covenants set forth in
Sections 9.1(a) through (gh) above, (ii) compliance with the financial covenants
set forth in this Section 9.1 required during such fiscal quarter (including,
for the avoidance of doubt, SectionSections 9.1(e), (g) and (h), but excluding,
for the avoidance of doubt, SectionSections 9.1(a) and Section 9.1(d)through (c)
(compliance with which shall not be required during the Temporary Waiver
Period), and (iii) the other matters contained in the Compliance Certificate.
Immediately following the Temporary Waiver Period Termination Date, all
financial covenants set forth in Section 9.1(a) through (fh) shall be in full
force and effect and the Borrower shall be required to be in compliance
therewith; provided, that the applicable testing period for the covenants set
forth in Sections 9.1(a) through (ec) (including the related defined terms)
shall be modified as follows: (i) if the Revolving Termination Date is extended
for the first time pursuant to Section 2.13, (A) for the fiscal quarter ending
JuneSeptember 30, 20212022, based upon the fiscal quarter of the Borrower most
recently ending, annualized, and (B) for the fiscal quarter ending December 31,
2022, based upon the fiscal quarter of the Borrower most recently ending and the
immediately preceding fiscal quarter, annualized, and (ii) if the Revolving
Termination Date is extended for a second time pursuant to Section 2.13, (A) for
the fiscal quarter ending September 30March 31, 20212023, based upon the fiscal
quarter of the Borrower most recently ending and the two immediately preceding
fiscal quarters, annualized, and (iiiB) for the fiscal quarter ending December
31, 2021June 30, 2023 and each fiscal quarter thereafter, based upon the fiscal
quarter of the Borrower most recently ending and the three immediately preceding
fiscal quarters.
Section 9.2.    Negative Pledge.
(a)    The Borrower shall not, and shall not permit any other Loan Party or any
other Subsidiary to, (i) create, assume, incur, permit or suffer to exist any
Lien on any Collateral Property or any direct or indirect ownership interest of
the Borrower in any Person owning any Collateral Property, now owned or
hereafter acquired, except for Permitted Liens described in clauses (c), (g) and
(i) of the definition of that term, (ii) create, assume, incur, permit or suffer
to exist any Lien on other Collateral, or any direct or indirect ownership
interest of the Borrower in any Person owning any other Collateral, except for
Permitted Liens described in clauses (c), (g) and (i) of the definition of that
term, or (iii) create, assume, or incur any Lien (other than Permitted Liens)
upon any of its other properties, assets, income or profits of any character
whether now owned or hereafter acquired if immediately prior to the creation,
assumption or incurring of such Lien, or immediately thereafter, a Default or
Event of Default is or would be in existence, including without limitation, a
Default or Event of Default resulting from a violation of any of the covenants
contained in Section 9.1.
(b)    The Borrower shall not, and shall not permit any other Loan Party or any
other Subsidiary (other than an Excluded Subsidiary) to, enter into, assume or
otherwise be bound by any Negative Pledge except for a Negative Pledge contained
in (i) an agreement (x) evidencing Indebtedness which (A) the Borrower, such
Loan Party or such Subsidiary may create, incur, assume, or permit or suffer to
exist without violation of this Agreement and (B) is secured by a Lien permitted
to exist under the Loan Documents, and (y) which prohibits the creation of any
other Lien on only the property securing such Indebtedness as of the date such
agreement was entered into; (ii) the organizational documents or other
agreements binding on any Subsidiary that is not a Wholly Owned Subsidiary (but
only to the extent such Negative Pledge covers any Equity Interest in such
Subsidiary or the property or assets of such Subsidiary); (iii) an agreement
relating to the sale of a Subsidiary or assets pending such sale, provided that
in any such case the Negative Pledge applies only to the Subsidiary or the
assets that are the subject of such sale or (iv) a Negative Pledge contained in
any agreement that evidences unsecured Indebtedness which contains restrictions
on encumbering assets that are substantially similar to those restrictions
    - 112 -    

--------------------------------------------------------------------------------



contained in the Loan Documents.; provided that, notwithstanding the foregoing,
the Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, permit any Collateral Property or any direct or indirect
ownership interest of the Borrower in any Person owning any Collateral Property
to be subject to a Negative Pledge.
Section 9.3.    Restrictions on Intercompany Transfers.
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary (other than an Excluded Subsidiary) to, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of any Subsidiary (other than an Excluded Subsidiary)
to: (a) pay dividends or make any other distribution on any of such Subsidiary’s
capital stock or other equity interests owned by the Borrower or any Subsidiary;
(b) pay any Indebtedness owed to the Borrower or any Subsidiary; (c) make loans
or advances to the Borrower or any Subsidiary; or (d) transfer any of its
property or assets to the Borrower or any Subsidiary; other than (i) with
respect to clauses (a) through (d) those encumbrances or restrictions contained
in (A) any Loan Document, (B) any other agreement evidencing Unsecured
Indebtedness that the Borrower, any other Loan Party any other Subsidiary may
create, incur, assume or permit or suffer to exist under this Agreement and
containing encumbrances and restrictions imposed in connection with such
Unsecured Indebtedness that are either substantially similar to, or less
restrictive than, the encumbrances and restrictions set forth in Section 9.1.(f)
and Section 9.4. of this Agreement and Section 13 of the Guaranty and (C) the
organizational documents or other agreements binding on or applicable to any
Subsidiary that is not a Wholly Owned Subsidiary (but only to the extent such
encumbrance or restriction covers any Equity Interest in such Subsidiary or the
property or assets of such Subsidiary), and (ii) with respect to clause (d), (A)
customary provisions restricting assignment of any agreement entered into by the
Borrower, any other Loan Party or any Subsidiary in the ordinary course of
business or (B) transfer restrictions in any agreement relating to the sale of a
Subsidiary or assets pending such sale or relating to Indebtedness secured by a
Lien on assets that the Borrower or a Subsidiary may create, incur, assume or
permit or suffer to exist under Section 9.2.(a); provided that in the case of
this clause (B), the restrictions apply only to the Subsidiary or the assets
that are the subject of such sale or Lien, as the case may be. Notwithstanding
anything to the contrary in the foregoing, the restrictions in this Section
shall not apply to any provision of any Guaranty entered into by the Borrower,
any Loan Party or any other Subsidiary relating to the Indebtedness of any
Subsidiary permitted to be incurred hereunder, which provision subordinates any
rights of Borrower, other Loan Party or any other Subsidiary to payment from
such Subsidiary to the payment in full of such Indebtedness.
Section 9.4.    Merger, Consolidation, Sales of Assets and Other Arrangements.
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, (i) enter into any transaction of merger or consolidation;
(ii) liquidate, windup or dissolve itself (or suffer any liquidation or
dissolution); or (iii) convey, sell, lease, sublease, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets, or the capital stock of or other
Equity Interests in any of its Subsidiaries, whether now owned or hereafter
acquired; provided, however, that:
(a)    any of the actions described in the immediately preceding clauses (i)
through (iii) may be taken with respect to any Subsidiary or any other Loan
Party (other than the Borrower or any Loan Party that directly or indirectly
owns a Collateral Property), including, for the avoidance of doubt, the sale,
transfer or other disposition of the capital stock of or other Equity Interests
in any Subsidiary of the Borrower, so long as immediately prior to the taking of
such action, and immediately thereafter and after giving effect thereto, (i) no
Default or Event of Default is or would be in existence and (ii) at any time
    - 113 -    

--------------------------------------------------------------------------------



prior to the Equity Pledge Release Date, the Collateral Value Percentage does
not exceed fifty percent (50%);
(b)    the Borrower, its Subsidiaries and the other Loan Parties may lease and
sublease their respective assets, as lessor or sublessor (as the case may be),
in the ordinary course of their business;
(c)    a Person (other than any Loan Party that owns a Collateral Property) may
merge with and into the Borrower so long as (i) the Borrower is the survivor of
such merger, (ii) immediately prior to such merger, and immediately thereafter
and after giving effect thereto, no Default or Event of Default is or would be
in existence; and (iii) the Borrower shall have given the Administrative Agent
and the Lenders at least 10 Business Days’ prior written notice of such merger
(except that such prior notice shall not be required in the case of the merger
of a Subsidiary with and into the Borrower); and
(d)    the Borrower and each Subsidiary may sell, transfer or dispose of assets
(at any time Equity Pledges are required pursuant to Section 7.14, other
thanamong themselves (other than (i) Pledged Interests and assets owned by the
issuers thereof) among themselves., prior to the Equity Pledge Release Date, the
assets identified as Initial Collateral Properties and (ii) Collateral
Properties other than pursuant to a Qualified Collateral Property Sale in
accordance with Section 7.15); provided that, if any such sale, transfer or
disposition is to be consummated prior to the Equity Pledge Release Date, then
upon giving effect to such sale, transfer or disposition of assets, the
Collateral Value Percentage shall not exceed fifty percent (50%) (as
recalculated to exclude such assets being sold, transferred or disposed).
Section 9.5.    Plans.
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, permit any of its respective assets to become or be deemed to be
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder. The Borrower shall not cause or
permit to occur, and shall not permit any other member of the ERISA Group to
cause or permit to occur, any ERISA Event if such ERISA Event could reasonably
be expected to have a Material Adverse Effect.
Section 9.6.    Fiscal Year.
The Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to, change its fiscal year from that in effect as of the Agreement
Date.
Section 9.7.    Modifications of Organizational Documents and Other Contracts.
(a)    The Borrower shall not, and shall not permit any other Loan Party or any
other Subsidiary to, amend, supplement, restate or otherwise modify its
certificate or articles of incorporation or formation, by-laws, operating
agreement, declaration of trust, partnership agreement or other applicable
organizational document if such amendment, supplement, restatement or other
modification (a) could reasonably be expected to be adverse to the interest of
the Lenders in any material respect, (b) could reasonably be expected to have a
Material Adverse Effect, or (c) if Equity Pledges are then required pursuant to
Section 7.14, could reasonably be expected to adversely affect the validity,
perfection or priority of the Administrative Agent’s security interest in the
Collateral.
(b)    The Borrower shall not, and shall not permit any Subsidiary or other Loan
Party to, enter into any amendment or modification to any Material Contract
which could reasonably be expected to have a Material Adverse Effect.
    - 114 -    

--------------------------------------------------------------------------------



Section 9.8.    Transactions with Affiliates.
The Borrower shall not enter into, and shall not permit any other Loan Party or
any other Subsidiary to enter into, any transaction (including the purchase,
sale, lease or exchange of any property or the rendering of any service) with
any Affiliate after the Agreement Date, except (a) transactions among the
Borrower and any Wholly Owned Subsidiary or among Wholly Owned Subsidiaries,
(b) (i) transactions in the ordinary course of the Borrower, such other Loan
Party or such Subsidiary and (ii) pursuant to the reasonable requirements of the
business of the Borrower, such other Loan Party or such other Subsidiary and
upon fair and reasonable terms which are no less favorable to the Borrower, such
other Loan Party or such other Subsidiary than would be obtained in a comparable
arm’s length transaction with a Person that is not an Affiliate; provided,
however, that the Borrower, a Loan Party or any other Subsidiary may enter into
an Operating Agreement with an Affiliate outside of the ordinary course of
business of the Borrower, such other Loan Party or such other Subsidiary so long
as such Operating Agreement complies with the terms of the immediately preceding
clause (b)(ii) or (c) except for any transaction with a Loan Party or any direct
or indirect owner thereof, any transaction approved by a majority of the Board
of Trustees of the Borrower (including a majority of the independent trustees).
Section 9.9.    Environmental Matters.
The Borrower shall not, and shall not permit any other Loan Party, any other
Subsidiary or any other Person to, use, generate, discharge, emit, manufacture,
handle, process, store, release, transport, remove, dispose of or clean up any
Hazardous Materials on, under or from the Properties or any Collateral Property
in violation of any Environmental Law or in a manner that could lead to any
environmental claim or pose a risk to human health, safety or the environment,
in each case, that could reasonably be expected to have a Material Adverse
Effect. Nothing in this Section shall impose any obligation or liability
whatsoever on the Administrative Agent or any Lender.
Section 9.10.    Derivatives Contracts.
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to enter into or become obligated in respect of, Derivatives
Contracts, other than Derivatives Contracts entered into by the Borrower, any
such Loan Party or any such Subsidiary in the ordinary course of business and
which are intended to establish an effective hedge in respect of liabilities,
commitments or assets held or reasonably anticipated by the Borrower, such other
Loan Party or such other Subsidiary.
Section 9.11.    Use of Proceeds.
(a)    No part of the proceeds of any of the Loans or any other extension of
credit hereunder shall be used for purchasing or carrying margin stock (within
the meaning of Regulation T, U or X of the Board of Governors of the Federal
Reserve System) or for any purpose which violates the provisions of Regulation
T, U or X of the Board of Governors of the Federal Reserve System. If requested
by the Administrative Agent or any Lender (through the Administrative Agent),
the Borrower shall promptly furnish to the Administrative Agent and each
requesting Lender a statement in conformity with the requirements of Form G-3 or
Form U-1, as applicable, under Regulation U of the Board of Governors of the
Federal Reserve System.
(b)    The Borrower shall not use, and shall ensure that its Subsidiaries and
Unconsolidated Affiliates and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any Loans or any other
extension of credit hereunder, directly or indirectly, (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of
    - 115 -    

--------------------------------------------------------------------------------



value, to any Person in violation of any Anti-Corruption Laws or Anti-Money
Laundering Laws, (ii) for the purpose of funding, financing or facilitating any
activities, business or transaction of or with any Sanctioned Person, or in any
Sanctioned Country, or (iii) in any manner that would result in the violation of
any Sanctions applicable to any party hereto.
Section 9.12.    Temporary Waiver Period.
Notwithstanding anything to the contrary contained herein, at all times during
the Temporary Waiver Period and continuing thereafter until the Post-Temporary
Waiver Period Compliance Date, the Borrower shall not, and shall not permit any
other Loan Party or any other Subsidiary or Unconsolidated Affiliate to do any
of the following without the prior written consent of the Requisite Lenders:
(a)    incur any additional Indebtedness (including, without limitation, any
increase in the Term Loans or the Revolving Commitments pursuant to Section
2.16), other than (i) borrowings of Revolving Loans in accordance with the terms
hereof, (ii) any issuance by the Borrower of unsecured notes pursuant to a
Qualified Notes Issuance, provided that (A) the proceeds thereof are applied in
accordance with Section 2.8(b)(ivv)(CB) and (B) no Default or Event of Default
has occurred and is continuing or would result therefrom, (iii) pursuant to a
Stimulus Transaction, and (iv) any other incurrence by (x) the Borrower of
unsecured Indebtedness or (y) any Subsidiary or Unconsolidated Affiliate of
secured or unsecured Nonrecourse Indebtedness (which Indebtedness may be
guaranteed by the Borrower on a nonrecourse basis (subject to customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar
customary exceptions to nonrecourse liability)), in each case, provided that (A)
subject to clause (C)(2) below, the proceeds thereof are applied in accordance
with Section 2.8(b)(ivv)(B), (B) no Default or Event of Default has occurred and
is continuing or would result therefrom, and (C) in the case of secured
Nonrecourse Indebtedness pursuant to clause (y), (1) such secured Nonrecourse
Indebtedness is not secured by any Pledged Interests or any other assets owned
by the issuers thereof and (2) the Net Cash Proceeds of such secured Nonrecourse
Indebtedness are used solely to repay the outstanding Term Loans and the 4.25%
Senior Notes, in each case in accordance with Section 2.8(b)(iii)(B). For
avoidance of doubt, no secured Nonrecourse Indebtedness shall be permitted
pursuant to the preceding clause (iv)(y) in excess of the amount necessary to
repay the outstanding Term Loans and the 4.25% Senior Notesunless the Borrower
is not in compliance with the Temporary Waiver Period Incurrence Conditions, at
the time of incurrence or as a result of the application of subclause (A) of
this clause (iv), no Revolving Loans remain outstanding, and all Obligations
have been repaid in full;
(b)    acquire any real property or make any other Investments of any kind,
other than: (i) renovations or improvements required to be paid by Borrower or
its Subsidiaries (or its Ownership Share thereof to be paid by Unconsolidated
Affiliates) pursuant to leases and contracts in effect as of the SecondThird
Amendment Effective Date in an aggregate amount not to exceed $70,000,000, (ii)
completion of in-process renovations (as of the Second Amendment Effective Date)
required to be paid by Borrower or its Subsidiaries for the Sonesta Hotels in an
aggregate amount not to exceed $10,000,000, (iii)involving substantially
renovated Sonesta Hotels, (iii) renovation, rebranding, repurposing and leasing
costs to be paid by Borrower or its Subsidiaries (or its Ownership Share thereof
to be paid by Unconsolidated Affiliates) as a result of management contract and
lease defaults and terminations in an aggregate amount not to exceed
$20,000,000, (iv) maintenance capital expenditures and reimbursements required
to be paid by Borrower or its Subsidiaries to TravelCenters of America Inc.
(“TA”) consistent with past practices in an aggregate amount not to exceed
$55,000,000, (v) maintenance capital expenditures and contractual capital
expenditures to be paid by Borrower or its Subsidiaries (or its Ownership Share
thereof to be paid by Unconsolidated Affiliates) (clauses (i) through (v),
collectively, in an aggregate amount not to exceed $20,000,000250,000,000 in any
calendar year), and (vi) (A) if TA
    - 116 -    

--------------------------------------------------------------------------------



conducts an equity offering, the acquisition by the Borrower of such minimum
number of additional shares of TA as would permit the Borrower to retain pro
rata ownership of 8.2% of TA, and (B) pro rata capital contributions required by
Sonesta Holdco Corporation for business activities (the foregoing clauses (A)
and (B), collectively, in an aggregate amount not to exceed $25,000,000
50,000,000 following the Third Amendment Effective Date), and (vii) (A)
acquisitions of any properties in the proximity of, and accretive to, existing
real property assets of the Borrower and its Subsidiaries and (B) the
acquisition of the fee simple interest in any ground lease parcel by exercise of
a right of first offer or right of first refusal pursuant to the applicable
contract terms (the foregoing clauses (A) and (B), collectively, in an aggregate
amount not to exceed $50,000,000 in any calendar year) (the foregoing clauses
(i) through (vivii), collectively, the “Permitted Capital Expenditures”);
(c)    make any Restricted Payments, provided that (i) the Borrower may declare
and make cash distributions to its shareholders in an aggregate amount not to
exceed the minimum amount necessary for the Borrower to remain in compliance
with Section 7.11. and to avoid the imposition of income or excise taxes imposed
under Sections 857(b)(1), 857(b)(3) and 4981 of the Internal Revenue Code, (ii)
the Borrower shall be permitted to make Restricted Payments of not more than
$0.01 per share in cash to the holders of its capital stock following the end of
each fiscal quarter of Borrower, and (iii) any Subsidiary or Unconsolidated
Affiliate may make Restricted Payments to the Borrower or any Subsidiary
thereof, provided that, at any time Equity Pledges are required pursuant to
Section 7.14, no Loan Party shall make any Restricted Payments to any Subsidiary
that is not a Loan Party and is obligated in respect of any Indebtedness;
(d)    take any action, or refrain from taking any action, that would be
prohibited during a Default or Event of Default, including, without limitation,
mergers, liquidations, liens, encumbrances, releases, and certain transfers in
each case which would otherwise be permitted hereunder, other than (i) the
borrowing of Revolving Loans or Swingline Loans otherwise permitted hereunder,
(ii) the issuance, extension or amendment of any Letter of Credit otherwise
permitted hereunder, (iii) requesting a Conversion or Continuation of LIBOR
Loans in accordance with Sections 2.9 and 2.10, as applicable, (iv) dispositions
of property or other Investments, in each case, pursuant to an arm’s-length
third party transactions in the ordinary course of business, (v) Permitted
Capital Expenditures, and (vi) the granting of any Liens on assets (other than
the Pledged Interests or assets owned by the issuers thereofany Collateral) to
the extent securing any Indebtedness permitted under Section 9.12(a)(iv)(y); and
(e)    use the proceeds of any Revolving Loans or other Credit Event to directly
or indirectly repay any Indebtedness other than the repayment of theor optional
redemption of up to $50,000,000 of the existing “4.25% Senior Notes due 2021”
issued by the Borrower, in the original principal amount of $400,000,000 with a
stated maturity date of February 15, 2021.
ARTICLE X. Default
Section 10.1.    Events of Default.
Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:
(a)    Default in Payment. The Borrower (i) shall fail to pay when due under
this Agreement or any other Loan Document (whether upon demand, at maturity, by
reason of acceleration or otherwise) the principal of any of the Loans or any
Reimbursement Obligation or (ii) shall fail to pay when due any interest on any
of the Loans or any of the other payment Obligations owing by the Borrower under
this
    - 117 -    

--------------------------------------------------------------------------------



Agreement, any other Loan Document or the Fee Letter or any other Loan Party
shall fail to pay when due any payment Obligation owing by such other Loan Party
under any Loan Document to which it is a party, and, in the case of a failure
described in this clause (ii), such failure shall continue for a period of 5
Business Days.
(b)    Default in Performance.
(i)    Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed and contained in
Section 8.4.(h) or Article IX.; or
(ii)    Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement contained in this Agreement or any other Loan Document to
which it is a party and not otherwise mentioned in this Section, and in the case
of this subsection (b)(ii) only, such failure shall continue for a period of 30
days after the earlier of (x) the date upon which a Responsible Officer of the
Borrower or such other Loan Party obtains knowledge of such failure or (y) the
date upon which the Borrower has received written notice of such failure from
the Administrative Agent.
(c)    Misrepresentations. Any written statement, representation or warranty
made or deemed made by or on behalf of any Loan Party under this Agreement or
under any other Loan Document, or any amendment hereto or thereto, or in any
other writing or statement at any time furnished by, or at the direction of, any
Loan Party to the Administrative Agent, any Issuing Bank or any Lender, shall at
any time prove to have been incorrect or misleading, in light of the
circumstances in which made or deemed made, in any material respect when
furnished or made or deemed made.
(d)    Indebtedness CrossDefault.
(i)    The Borrower, any other Loan Party or any other Subsidiary shall fail to
pay when due and payable (after giving effect to any applicable grace or cure
period) the principal of, or interest on, any Indebtedness (other than the Loans
and Reimbursement Obligations) having an aggregate outstanding principal amount
(or, in the case of any Derivatives Contract, having a Derivatives Termination
Value) of, in each case individually or in the aggregate with all other
Indebtedness as to which such a failure exists, of an aggregate outstanding
principal amount greater than or equal to (A) $25,000,000 in the case of
Indebtedness that is not Nonrecourse Indebtedness or (B) $75,000,000 in the case
of Indebtedness that is Nonrecourse Indebtedness (“Material Indebtedness”); or
(ii)    (x) The maturity of any Material Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or (y) any Material Indebtedness shall have been
required to be prepaid or repurchased prior to the stated maturity thereof
(other than as a result of customary non default mandatory prepayment
requirements associated with asset sales, casualty events or debt or equity
issuances); or
(iii)    Any other event shall have occurred and be continuing which, with or
without the passage of time, the giving of notice, or otherwise, would permit
any holder or holders of any Material Indebtedness, any trustee or agent acting
on behalf of such holder or holders or any other Person, to accelerate the
maturity of any such Material Indebtedness or require any such Material
Indebtedness to be prepaid or repurchased prior to its stated maturity (other
than as a result of
    - 118 -    

--------------------------------------------------------------------------------



customary non default mandatory prepayment requirements associated with asset
sales, casualty events or debt or equity issuances).
(e)    Voluntary Bankruptcy Proceeding. The Borrower, any other Loan Party or
any other Subsidiary (other than (x) an Excluded Subsidiary all Indebtedness of
which is Nonrecourse Indebtedness, (y) a Guarantor (other than any Guarantor
that directly or indirectly owns a Collateral Property) that, together with all
other Guarantors then subject to a bankruptcy proceeding or other proceeding or
condition described in this subsection or the immediately following subsection,
does not account for more than $25,000,000 of Total Asset Value, or (z) a
Subsidiary (other than (1) any Subsidiary that directly or indirectly owns a
Collateral Property and (2) an Excluded Subsidiary all the Indebtedness of which
is Nonrecourse Indebtedness) that, together with all other Subsidiaries then
subject to a bankruptcy proceeding or other proceeding or condition described in
this subsection or the immediately following subsection, does not account for
more than $50,000,000 of Total Asset Value) shall: (i) commence a voluntary case
under the Bankruptcy Code or other federal bankruptcy laws (as now or hereafter
in effect); (ii) file a petition seeking to take advantage of any other
Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up, or composition or adjustment of debts; (iii) consent
to, or fail to contest in a timely and appropriate manner, any petition filed
against it in an involuntary case under such bankruptcy laws or other Applicable
Laws or consent to any proceeding or action described in the immediately
following subsection (f); (iv) apply for or consent to, or fail to contest in a
timely and appropriate manner, the appointment of, or the taking of possession
by, a receiver, custodian, trustee, or liquidator of itself or of a substantial
part of its property, domestic or foreign; (v) admit in writing its inability to
pay its debts as they become due; (vi) make a general assignment for the benefit
of creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.
(f)    Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Borrower, any other Loan Party or any other Subsidiary
(other than (x) an Excluded Subsidiary all Indebtedness of which is Nonrecourse
Indebtedness, (y) a Guarantor (other than any Guarantor that directly or
indirectly owns a Collateral Property) that, together with all other Guarantors
then subject to a bankruptcy proceeding or other proceeding or condition
described in this subsection or the immediately preceding subsection, does not
account for more than $25,000,000 of Total Asset Value, or (z) a Subsidiary
(other than (1) any Subsidiary that directly or indirectly owns a Collateral
Property and (2) an Excluded Subsidiary all the Indebtedness of which is
Nonrecourse Indebtedness) that, together with all other Subsidiaries then
subject to a bankruptcy proceeding or other proceeding or condition described in
this subsection or the immediately preceding subsection, does not account for
more than $50,000,000 of Total Asset Value) in any court of competent
jurisdiction seeking: (i) relief under the Bankruptcy Code or other federal
bankruptcy laws (as now or hereafter in effect) or under any other Applicable
Laws, domestic or foreign, relating to bankruptcy, insolvency, reorganization,
windingup, or composition or adjustment of debts; or (ii) the appointment of a
trustee, receiver, custodian, liquidator or the like of such Person, or of all
or any substantial part of the assets, domestic or foreign, of such Person, and
in the case of either clause (i) or (ii) such case or proceeding shall continue
undismissed or unstayed for a period of 60 consecutive calendar days, or an
order granting the remedy or other relief requested in such case or proceeding
against the Borrower, such Subsidiary or such other Loan Party(including, but
not limited to, an order for relief under such Bankruptcy Code or such other
federal bankruptcy laws) shall be entered.
(g)    Revocation of Loan Documents. Any Loan Party shall (or shall attempt to)
disavow, revoke or terminate any Loan Document or the Fee Letter to which it is
a party or shall otherwise challenge or contest in any action, suit or
proceeding in any court or before any Governmental Authority the validity or
enforceability of any Loan Document or the Fee Letter or any Loan Document or
the Fee Letter shall cease to be in full force and effect (except as a result of
the express terms thereof).
    - 119 -    

--------------------------------------------------------------------------------



(h)    Judgment. A judgment or order for the payment of money or for an
injunction or other non-monetary relief shall be entered against the Borrower,
any other Loan Party, or any other Subsidiary by any court or other tribunal and
(i) such judgment or order shall continue for a period of 30 days without being
paid, stayed or dismissed through appropriate appellate proceedings and
(ii) either (A) the amount of such judgment or order (x) for which insurance has
not been acknowledged in writing by the applicable insurance carrier (or the
amount as to which the insurer has denied liability) or (y) is not otherwise
subject to indemnification or reimbursement on reasonable terms and conditions
by Persons reasonably likely to honor such indemnification or reimbursement
obligations, exceeds, individually or together with all other such judgments or
orders entered against (1) the Borrower or, any Guarantor $, or any Subsidiary
that directly or indirectly owns a Collateral Property, $25,000,000, or (2) any
other Subsidiaries, $50,000,000, or (B) in the case of an injunction or other
non-monetary relief, such injunction or judgment or order could reasonably be
expected to have a Material Adverse Effect.
(i)    Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Borrower, any other Loan Party or
any other Subsidiary, which exceeds, individually or together with all other
such warrants, writs, executions and processes, (1) for the Borrower or, any
Guarantor, or any Subsidiary that directly or indirectly owns a Collateral
Property, $25,000,000, or (2) for any other Subsidiaries, $50,000,000, and such
warrant, writ, execution or process shall not be paid, discharged, vacated,
stayed or bonded for a period of 30 days; provided, however, that if a bond has
been issued in favor of the claimant or other Person obtaining such warrant,
writ, execution or process, the issuer of such bond shall execute a waiver or
subordination agreement in form and substance satisfactory to the Administrative
Agent pursuant to which the issuer of such bond subordinates its right of
reimbursement, contribution or subrogation to the Obligations and waives or
subordinates any Lien it may have on the assets of the Borrower or any
Subsidiary.
(j)    ERISA.
(i)    Any ERISA Event shall have occurred that results or could reasonably be
expected to result in liability to any member of the ERISA Group aggregating in
excess of $10,000,000; or
(ii)    The “benefit obligation” of all Plans exceeds the “fair market value of
plan assets” for such Plans by more than $10,000,000, all as determined, and
with such terms defined, in accordance with FASB ASC 715.
(k)    Loan Documents. An Event of Default (as defined therein) shall occur
under any of the other Loan Documents.
(l)    Change of Control.
(i)    Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act, except that a Person will be deemed to have “beneficial
ownership” of all securities that such Person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of more than 25.0% of the total voting power of the then
outstanding voting stock of the Borrower; or
(ii)    During any period of 12 consecutive months ending after the Agreement
Date, individuals who at the beginning of any such 12month period constituted
the Board of Trustees
    - 120 -    

--------------------------------------------------------------------------------



of the Borrower (together with any new trustees whose election by such Board or
whose nomination for election by the shareholders of the Borrower was approved
by a vote of a majority of the trustees then still in office who were either
trustees at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the Board of Trustees of the Borrower then in office; or
(iii)    RMR shall cease for any reason to act as the sole business manager for
the Borrower.
(m)    Security Documents. Any provision of any Security Document, at any time
after the execution and delivery of such Security Document and for any reason
other than as expressly permitted hereunder or under such Security Document,
shall for any reason cease to be valid and binding on or enforceable against any
Loan Party or any Lien created under any Security Document ceases to be a valid
and perfected first priority Lien in any of the Collateral purported to be
covered thereby.
Section 10.2.    Remedies Upon Event of Default.
Upon the occurrence of an Event of Default the following provisions shall apply:
(a)    Acceleration; Termination of Facilities.
(i)    Automatic. Upon the occurrence of an Event of Default specified in
Sections 10.1.(e) or 10.1.(f), (1)(A) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, (B) an amount equal to the
Stated Amount of all Letters of Credit outstanding as of the date of the
occurrence of such Event of Default for deposit into the Letter of Credit
Collateral Account and (C) all of the other Obligations, including, but not
limited to, the other amounts owed to the Lenders and the Administrative Agent
under this Agreement, the Notes or any of the other Loan Documents shall become
immediately and automatically due and payable without presentment, demand,
protest, or other notice of any kind, all of which are expressly waived by the
Borrower on behalf of itself and the other Loan Parties, and (2) the Commitments
and the Swingline Commitment and the obligation of the Issuing Banks to issue
Letters of Credit hereunder, shall all immediately and automatically terminate.
(ii)    Optional. If any other Event of Default shall exist, the Administrative
Agent may, and at the direction of the Requisite Lenders shall: (1) declare
(A) the principal of, and accrued interest on, the Loans and the Notes at the
time outstanding, (B) an amount equal to the Stated Amount of all Letters of
Credit outstanding as of the date of the occurrence of such Event of Default for
deposit into the Letter of Credit Collateral Account and (C) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by the Borrower on
behalf of itself and the other Loan Parties, and (2) terminate the Commitments
and the Swingline Commitment and the obligation of the Issuing Banks to issue
Letters of Credit hereunder.
(b)    Loan Documents. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise any and all of
its rights under any and all of the other Loan Documents.
    - 121 -    

--------------------------------------------------------------------------------



(c)    Applicable Law. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise all other rights
and remedies it may have under any Applicable Law.
(d)    Appointment of Receiver. To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Borrower and its Subsidiaries,
without notice of any kind whatsoever and without regard to the adequacy of any
security for the Obligations or the solvency of any party bound for its payment,
to take possession of all or any portion of the Collateral, the property and/or
the business operations of the Borrower and its Subsidiaries and to exercise
such power as the court shall confer upon such receiver.
(e)    Specified Derivatives Contract Remedies. Notwithstanding any other
provision of this Agreement or other Loan Document, each Specified Derivatives
Provider shall have the right, with prompt notice to the Administrative Agent,
but without the approval or consent of or other action by the Administrative
Agent or the Lenders, and without limitation of other remedies available to such
Specified Derivatives Provider under contract or Applicable Law, in each case,
in accordance with the terms of the applicable Specified Derivatives Contract,
to undertake any of the following: (a) to declare an event of default,
termination event or other similar event under any Specified Derivatives
Contract and to create an “Early Termination Date” (as defined therein) in
respect thereof, (b) to determine net termination amounts in respect of any and
all Specified Derivatives Contracts in accordance with the terms thereof, and to
set off amounts among such contracts, (c) to set off or proceed against deposit
account balances, securities account balances and other property and amounts
held by such Specified Derivatives Provider pursuant to any Derivatives Support
Document, including any “Posted Collateral” (as defined in any credit support
annex included in any such Derivatives Support Document to which such Specified
Derivatives Provider may be a party), and (d) to prosecute any legal action
against the Borrower, any Loan Party or other Subsidiary to enforce or collect
net amounts owing to such Specified Derivatives Provider pursuant to any
Specified Derivatives Contract.
Section 10.3.    Remedies Upon Default.
Upon the occurrence of a Default specified in Section 10.1.(f), the Commitments,
the Swingline Commitment, and the obligation of the Issuing Banks to issue
Letters of Credit shall immediately and automatically terminate.
Section 10.4.    Marshaling; Payments Set Aside.
None of the Administrative Agent, any Issuing Bank, any Lender or any Specified
Derivatives Provider shall be under any obligation to marshal any assets in
favor of any Loan Party or any other party or against or in payment of any or
all of the Obligations or the Specified Derivatives Obligations. To the extent
that any Loan Party makes a payment or payments to the Administrative Agent, any
Issuing Bank, any Lender or any Specified Derivatives Provider, or the
Administrative Agent, any Issuing Bank, any Lender or any Specified Derivatives
Provider enforce their security interests or exercise their rights of setoff,
and such payment or payments or the proceeds of such enforcement or setoff or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such recovery, the Obligations or
Specified Derivatives Obligations, or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.
    - 122 -    

--------------------------------------------------------------------------------



Section 10.5.    Allocation of Proceeds.
If an Event of Default exists, all payments received by the Administrative Agent
(or any Lender as a result of its exercise of remedies pursuant to
Section 12.3.) under any of the Loan Documents, in respect of any principal of
or interest on the Obligations or any other amounts payable by the Borrower
hereunder or thereunder, shall be applied in the following order and priority:
(a)    to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, each Issuing Bank in its capacity
as such and each Swingline Lender in its capacity as such, ratably among the
Administrative Agent, the Issuing Banks and Swingline Lenders in proportion to
the respective amounts described in this clause (a) payable to them;
(b)    to amounts due to the Administrative Agent and the Lenders in respect of
Protective Advances in proportion to the respective amounts described in this
clause (b) payable to them;
(bc)    to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause (bc)
payable to them;
(cd)    to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Swingline Loans;
(de)    to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and Reimbursement Obligations, ratably among the
Lenders and the Issuing Banks in proportion to the respective amounts described
in this clause (de) payable to them;
(ef)    to payment of that portion of the Obligations constituting unpaid
principal of the Swingline Loans;
(fg)    to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Reimbursement Obligations and other Letter of Credit
Liabilities, ratably among the Lenders and the Issuing Banks in proportion to
the respective amounts described in this clause (fg) payable to them; provided,
however, to the extent that any amounts available for distribution pursuant to
this clause are attributable to the issued but undrawn amount of an outstanding
Letter of Credit, such amounts shall be paid to the Administrative Agent for
deposit into the Letter of Credit Collateral Account; and
(gh)    the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Law.
Section 10.6.    Letter of Credit Collateral Account.
(a)    As collateral security for the prompt payment in full when due of all
Letter of Credit Liabilities and the other Obligations, the Borrower hereby
pledges and grants to the Administrative Agent, for the ratable benefit of the
Administrative Agent, the Issuing Banks and the Lenders as provided herein, a
security interest in all of its right, title and interest in and to the Letter
of Credit Collateral Account and the balances from time to time in the Letter of
Credit Collateral Account (including the investments and reinvestments therein
provided for below). The balances from time to time in the Letter of Credit
Collateral Account shall not constitute payment of any Letter of Credit
Liabilities until applied
    - 123 -    

--------------------------------------------------------------------------------



by the applicable Issuing Bank as provided herein. Anything in this Agreement to
the contrary notwithstanding, funds held in the Letter of Credit Collateral
Account shall be subject to withdrawal only as provided in this Section.
(b)    Amounts on deposit in the Letter of Credit Collateral Account shall be
invested and reinvested by the Administrative Agent in such Cash Equivalents as
the Administrative Agent shall determine in its sole discretion. All such
investments and reinvestments shall be held in the name of and be under the sole
dominion and control of the Administrative Agent for the ratable benefit of the
Administrative Agent, the Issuing Banks and the Lenders; provided, that all
earnings on such investments will be credited to and retained in the Letter of
Credit Collateral Account. The Administrative Agent shall exercise reasonable
care in the custody and preservation of any funds held in the Letter of Credit
Collateral Account and shall be deemed to have exercised such care if such funds
are accorded treatment substantially equivalent to that which the Administrative
Agent accords other funds deposited with the Administrative Agent, it being
understood that the Administrative Agent shall not have any responsibility for
taking any necessary steps to preserve rights against any parties with respect
to any funds held in the Letter of Credit Collateral Account.
(c)    If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Lenders authorize
the Administrative Agent to use the monies deposited in the Letter of Credit
Collateral Account to reimburse the applicable Issuing Bank for the payment made
by such Issuing Bank to the beneficiary with respect to such drawing or the
payee with respect to such presentment.
(d)    If an Event of Default exists, the Administrative Agent may (and, if
instructed by the Requisite Lenders, shall) in its (or their) discretion at any
time and from time to time elect to liquidate any such investments and
reinvestments and apply the proceeds thereof to the Obligations in accordance
with Section 10.5. Notwithstanding the foregoing, the Administrative Agent shall
not be required to liquidate and release any such amounts if such liquidation or
release would result in the amount available in the Letter of Credit Collateral
Account being less than the Stated Amount of all Extended Letters of Credit that
remain outstanding.
(e)    So long as no Default or Event of Default exists, and to the extent
amounts on deposit in or credited to the Letter of Credit Collateral Account
exceed the aggregate amount of the Letter of Credit Liabilities then due and
owing, the Administrative Agent shall, from time to time, at the request of the
Borrower, deliver to the Borrower within 5 Business Days after the
Administrative Agent’s receipt of such request from the Borrower, against
receipt but without any recourse, warranty or representation whatsoever, such
amount of the credit balances in the Letter of Credit Collateral Account as
exceeds the aggregate amount of Letter of Credit Liabilities at such time. Upon
the expiration, termination or cancellation of an Extended Letter of Credit for
which the Lenders reimbursed (or funded participations in) a drawing deemed to
have occurred under the fourth sentence of Section 2.3.(b) for deposit into the
Letter of Credit Collateral Account but in respect of which the Revolving
Lenders have not otherwise received payment for the amount so reimbursed or
funded, the Administrative Agent shall promptly remit to the Revolving Lenders
the amount so reimbursed or funded for such Extended Letter of Credit that
remains in the Letter of Credit Collateral Account, pro rata in accordance with
the respective unpaid reimbursements or funded participations of the Revolving
Lenders in respect of such Extended Letter of Credit, against receipt but
without any recourse, warranty or representation whatsoever. When all of the
Obligations shall have been indefeasibly paid in full and no Letters of Credit
remain outstanding, the Administrative Agent shall deliver to the Borrower,
against receipt but without any recourse, warranty or representation whatsoever,
the balances remaining in the Letter of Credit Collateral Account.
    - 124 -    

--------------------------------------------------------------------------------



(f)    The Borrower shall pay to the Administrative Agent from time to time such
fees as the Administrative Agent normally charges for similar services in
connection with the Administrative Agent’s administration of the Letter of
Credit Collateral Account and investments and reinvestments of funds therein.
Section 10.7.    Performance by Administrative Agent.
If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, after notice to the Borrower, perform or attempt to perform such covenant,
duty or agreement on behalf of the Borrower or such other Loan Party after the
expiration of any cure or grace periods set forth herein. In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post-Default Rate from the date of such expenditure
until paid. Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.
Section 10.8.    Rights Cumulative.
(a)    The rights and remedies of the Administrative Agent, the Issuing Banks,
the Lenders and the Specified Derivatives Providers under this Agreement, each
of the other Loan Documents, the Fee Letter and Specified Derivatives Contracts
shall be cumulative and not exclusive of any rights or remedies which any of
them may otherwise have under Applicable Law. In exercising their respective
rights and remedies the Administrative Agent, the Issuing Banks, the Lenders and
the Specified Derivatives Providers may be selective and no failure or delay by
the Administrative Agent, any Issuing Bank, any of the Lenders or any of the
Specified Derivatives Providers in exercising any right shall operate as a
waiver of it, nor shall any single or partial exercise of any power or right
preclude its other or further exercise or the exercise of any other power or
right.
(b)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Article X. for the benefit of all the
Lenders and the Issuing Banks; provided that the foregoing shall not prohibit
(i) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (ii) any Issuing Bank or
any Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as an Issuing Bank or a Swingline Lender, as the
case may be) hereunder or under the other Loan Documents, (iii) any Specified
Derivatives Provider from exercising the rights and remedies that inure to its
benefit under any Specified Derivatives Contract, (iv) any Lender from
exercising setoff rights in accordance with Section 12.3. (subject to the terms
of Section 3.3.), or (v) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (x) the Requisite Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Article X. and (y) in
addition to the matters set forth in clauses (ii), (iv) and (v) of the preceding
proviso and subject to Section 3.3., any Lender may, with the consent of the
Requisite Lenders, enforce any rights and remedies available to it and as
authorized by the Requisite Lenders.
    - 125 -    

--------------------------------------------------------------------------------



ARTICLE XI. The Administrative Agent
Section 11.1.    Appointment and Authorization.
Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein. Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law. Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Administrative Agent shall deliver to each
Lender, promptly upon receipt thereof by the Administrative Agent, copies of
each of the financial statements, certificates, notices and other documents
delivered to the Administrative Agent pursuant to Article VIII. that the
Borrower is not otherwise required to deliver directly to the Lenders. The
Administrative Agent will furnish to any Lender, upon the request of such
Lender, a copy (or, where appropriate, an original) of any document, instrument,
agreement, certificate or notice furnished to the Administrative Agent by the
Borrower, any other Loan Party or any other Affiliate of the Borrower, pursuant
to this Agreement or any other Loan Document not already delivered or otherwise
made available to such Lender pursuant to the terms of this Agreement or any
such other Loan Document. As to any matters not expressly provided for by the
Loan Documents (including, without limitation, enforcement or collection of any
of the Obligations), the Administrative Agent shall not be required to exercise
any discretion or take any action, but shall be required to act or to refrain
from acting (and shall be fully protected in so acting or refraining from
acting) upon the instructions of the Requisite Lenders (or all of the Lenders if
explicitly required under any other provision of this Agreement), and such
instructions shall be binding upon all Lenders and all holders of any of the
Obligations; provided, however, that, notwithstanding anything in this Agreement
to the contrary, the Administrative Agent shall not be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law. Not in
limitation of the foregoing, the Administrative Agent may exercise any right or
remedy it or the Lenders may have under any Loan Document upon the occurrence of
a Default or an Event of Default unless the Requisite Lenders have directed the
Administrative Agent otherwise. Without limiting the foregoing, no Lender shall
have any right of action whatsoever against the Administrative Agent as a result
of the Administrative Agent acting or refraining from acting under this
Agreement or any of the other Loan Documents in accordance with the instructions
of the Requisite Lenders, or where applicable, all the Lenders.
Section 11.2.    Administrative Agent as Lender.
The Lender acting as Administrative Agent shall have the same rights and powers
under this Agreement and any other Loan Document as any other Lender and may
exercise the same as though it were not the Administrative Agent; and the term
“Lender” or “Lenders” shall, unless otherwise expressly
    - 126 -    

--------------------------------------------------------------------------------



indicated, include such Lender in each case in its individual capacity. The
Lender acting as Administrative Agent and its Affiliates may each accept
deposits from, maintain deposits or credit balances for, invest in, lend money
to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with the Borrower, any other Loan Party
or any other Affiliate thereof as if it were any other bank and without any duty
to account therefor to the Issuing Banks or the other Lenders. Further, the
Administrative Agent and any Affiliate may accept fees and other consideration
from the Borrower for services in connection with this Agreement or otherwise
without having to account for the same to the Issuing Banks or the other
Lenders. The Issuing Banks and the Lenders acknowledge that, pursuant to such
activities, Wells Fargo or its Affiliates may receive information regarding the
Borrower, other Loan Parties, other Subsidiaries and other Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them.
Section 11.3.    Approvals of Lenders.
All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, and (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials provided to the Administrative Agent by the
Borrower in respect of the matter or issue to be resolved. Unless a Lender shall
give written notice to the Administrative Agent that it specifically objects to
the requested determination, consent, approval or disapproval (together with a
reasonable written explanation of the reasons behind such objection; provided,
that no insufficiency in any such explanation shall effect or otherwise impair
such Lender’s objection to the requested determination, consent, approval or
disapproval) within fifteen (15) Business Days (or such lesser or greater period
as may be specifically required under the express terms of the Loan Documents)
of receipt of such communication, such Lender shall be deemed to have
conclusively provided such requested determination, consent, approval or
disapproval; provided, however, that this sentence shall not apply to
amendments, waivers or consents that require the written consent of each Lender
directly and adversely affected thereby pursuant to Section 12.6.(b).
Section 11.4.    Notice of Events of Default.
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.” If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”; provided, a Lender’s failure to provide such a
“notice of default” to the Administrative Agent shall not result in any
liability of such Lender to any other party under any of the Loan Documents.
Further, if the Administrative Agent receives such a “notice of default,” the
Administrative Agent shall give prompt notice thereof to the Lenders.
Section 11.5.    Administrative Agent’s Reliance.
Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by
    - 127 -    

--------------------------------------------------------------------------------



it under or in connection with this Agreement or any other Loan Document, except
for its or their own gross negligence or willful misconduct in connection with
its duties expressly set forth herein or therein as determined by a court of
competent jurisdiction in a final non-appealable judgment. Without limiting the
generality of the foregoing, the Administrative Agent may consult with legal
counsel (including its own counsel or counsel for the Borrower or any other Loan
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts.
Neither the Administrative Agent nor any of its Related Parties: (a) makes any
warranty or representation to any Lender, any Issuing Bank or any other Person,
or shall be responsible to any Lender, any Issuing Bank or any other Person for
any statement, warranty or representation made or deemed made by the Borrower,
any other Loan Party or any other Person in or in connection with this Agreement
or any other Loan Document; (b) shall have any duty to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
of this Agreement or any other Loan Document or the satisfaction of any
conditions precedent under this Agreement or any Loan Document on the part of
the Borrower or other Persons, or to inspect the property, books or records of
the Borrower or any other Person; (c) shall be responsible to any Lender or any
Issuing Bank for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other Loan Document,
any other instrument or document furnished pursuant thereto or any collateral
covered thereby or the perfection or priority of any Lien in favor of the
Administrative Agent on behalf of the Lenders, the Issuing Banks and the
Specified Derivatives Providers in any such collateral; (d) shall have any
liability in respect of any recitals, statements, certifications,
representations or warranties contained in any of the Loan Documents or any
other document, instrument, agreement, certificate or statement delivered in
connection therewith; and (e) shall incur any liability under or in respect of
this Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone, telecopy
or electronic mail) believed by it to be genuine and signed, sent or given by
the proper party or parties. The Administrative Agent may execute any of its
duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct in the selection of such agent or
attorney-in-fact as determined by a court of competent jurisdiction in a final
non-appealable judgment.
Section 11.6.    Indemnification of Administrative Agent.
Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, reasonable out-of-pocket
costs and expenses of any kind or nature whatsoever which may at any time be
imposed on, incurred by, or asserted against the Administrative Agent (in its
capacity as Administrative Agent but not as a Lender) in any way relating to or
arising out of the Loan Documents, any transaction contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent under the
Loan Documents (collectively, “Indemnifiable Amounts”); provided, however, that
no Lender shall be liable for any portion of such Indemnifiable Amounts to the
extent resulting from the Administrative Agent’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable judgment; provided, however, that no action taken in accordance
with the directions of the Requisite Lenders (or all of the Lenders, if
expressly required hereunder) shall be deemed to constitute gross negligence or
willful misconduct for purposes of this Section. Without limiting the generality
of the foregoing, each Lender agrees to reimburse the Administrative Agent (to
the extent not reimbursed by the Borrower and without limiting the obligation of
the Borrower to do so) promptly upon demand for its ratable share of any
outofpocket expenses
    - 128 -    

--------------------------------------------------------------------------------



(including the reasonable fees and expenses of the counsel to the Administrative
Agent) incurred by the Administrative Agent in connection with the preparation,
negotiation, execution, administration, or enforcement (whether through
negotiations, legal proceedings, or otherwise) of, or legal advice with respect
to the rights or responsibilities of the parties under, the Loan Documents, any
suit or action brought by the Administrative Agent to enforce the terms of the
Loan Documents and/or collect any Obligations, any “lender liability” suit or
claim brought against the Administrative Agent and/or the Lenders, and any claim
or suit brought against the Administrative Agent and/or the Lenders arising
under any Environmental Laws. Such outofpocket expenses (including counsel
fees) shall be advanced by the Lenders on the request of the Administrative
Agent notwithstanding any claim or assertion that the Administrative Agent is
not entitled to indemnification hereunder upon receipt of an undertaking by the
Administrative Agent that the Administrative Agent will reimburse the Lenders if
it is actually and finally determined by a court of competent jurisdiction that
the Administrative Agent is not so entitled to indemnification. The agreements
in this Section shall survive the payment of the Loans and all other amounts
payable hereunder or under the other Loan Documents and the termination of this
Agreement. If the Borrower shall reimburse the Administrative Agent for any
Indemnifiable Amount following payment by any Lender to the Administrative Agent
in respect of such Indemnifiable Amount pursuant to this Section, the
Administrative Agent shall share such reimbursement on a ratable basis with each
Lender making any such payment.
Section 11.7.    Lender Credit Decision, Etc.
Each of the Lenders and the Issuing Banks expressly acknowledges and agrees that
neither the Administrative Agent nor any of its Related Parties has made any
representations or warranties to such Issuing Bank or such Lender and that no
act by the Administrative Agent hereafter taken, including any review of the
affairs of the Borrower, any other Loan Party or any other Subsidiary or
Affiliate, shall be deemed to constitute any such representation or warranty by
the Administrative Agent to any Issuing Bank or any Lender. Each of the Lenders
and the Issuing Banks acknowledges that it has made its own credit and legal
analysis and decision to enter into this Agreement and the transactions
contemplated hereby, independently and without reliance upon the Administrative
Agent, any other Lender or counsel to the Administrative Agent, or any of their
respective Related Parties, and based on the financial statements of the
Borrower, the other Loan Parties, the other Subsidiaries and other Affiliates,
and inquiries of such Persons, its independent due diligence of the business and
affairs of the Borrower, the other Loan Parties, the other Subsidiaries and
other Persons, its review of the Loan Documents, the legal opinions required to
be delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate. Each of the Lenders and
the Issuing Banks also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any other Lender or counsel to the
Administrative Agent or any of their respective Related Parties, and based on
such review, advice, documents and information as it shall deem appropriate at
the time, continue to make its own decisions in taking or not taking action
under the Loan Documents. The Administrative Agent shall not be required to keep
itself informed as to the performance or observance by the Borrower or any other
Loan Party of the Loan Documents or any other document referred to or provided
for therein or to inspect the properties or books of, or make any other
investigation of, the Borrower, any other Loan Party or any other Subsidiary.
Except for notices, reports and other documents and information expressly
required to be furnished to the Lenders and the Issuing Banks by the
Administrative Agent under this Agreement or any of the other Loan Documents or
furnished to the Administrative Agent for distribution to the Lenders and/or the
Issuing Banks, the Administrative Agent shall have no duty or responsibility to
provide any Lender or any Issuing Bank with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Borrower, any other Loan Party or any other Affiliate
thereof which may come into possession of the Administrative Agent or any of its
Related Parties. Each of the Lenders and the Issuing Banks acknowledges that the
Administrative
    - 129 -    

--------------------------------------------------------------------------------



Agent’s legal counsel in connection with the transactions contemplated by this
Agreement is only acting as counsel to the Administrative Agent and is not
acting as counsel to any Lender or any Issuing Bank.
Section 11.8.    Successor Administrative Agent.
The Administrative Agent may (a) resign at any time as Administrative Agent
under the Loan Documents by giving written notice thereof to the Lenders and the
Borrower or (b) be removed as Administrative Agent by all of the Lenders
(excluding the Lender then acting as Administrative Agent) and the Borrower upon
30 days’ prior written notice if the Administrative Agent is found by a court of
competent jurisdiction in a final, non-appealable judgment to have committed
gross negligence or willful misconduct in the course of performing its duties
hereunder. Upon any such resignation or removal, the Requisite Lenders shall
have the right to appoint a successor Administrative Agent which appointment
shall, provided no Default or Event of Default exists, be subject to the
Borrower’s approval, which approval shall not be unreasonably withheld or
delayed (except that the Borrower shall, in all events, be deemed to have
approved each Lender and any of its Affiliates as a successor Administrative
Agent). If no successor Administrative Agent shall have been so appointed in
accordance with the immediately preceding sentence, and shall have accepted such
appointment, within 30 days after the current Administrative Agent’s giving of
notice of resignation or giving of notice of removal of the Administrative
Agent, then the current Administrative Agent may, on behalf of the Lenders and
the Issuing Banks, appoint a successor Administrative Agent, which shall be a
Lender, if any Lender shall be willing to serve, and otherwise shall be an
Eligible Assignee; provided that if the Administrative Agent shall notify the
Borrower and the Lenders that no Lender has accepted such appointment, then such
resignation or removal shall nonetheless become effective in accordance with
such notice and (1) the Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made to each Lender and each
Issuing Bank directly, until such time as a successor Administrative Agent has
been appointed as provided for above in this Section; provided, further that
such Lenders and such Issuing Bank so acting directly shall be and be deemed to
be protected by all indemnities and other provisions herein for the benefit and
protection of the Administrative Agent as if each such Lender or such Issuing
Bank were itself the Administrative Agent. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the current
Administrative Agent, and the current Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents. Any resignation by, or
removal of, an Administrative Agent shall also constitute the resignation or
removal, as applicable, as an Issuing Bank and as a Swingline Lender by the
Lender then acting as Administrative Agent (the “Resigning Lender”). Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder
(i) the Resigning Lender shall be discharged from all duties and obligations of
an Issuing Bank and a Swingline Lender hereunder and under the other Loan
Documents and (ii) any successor Issuing Bank shall issue letters of credit in
substitution for all Letters of Credit issued by the Resigning Lender as an
Issuing Bank outstanding at the time of such succession (which letters of credit
issued in substitution shall be deemed to be, and the substituted Letters of
Credit shall cease to be, Letters of Credit issued hereunder) or make other
arrangements satisfactory to the Resigning Lender to effectively assume the
obligations of the Resigning Lender with respect to such Letters of Credit.
After any Administrative Agent’s resignation hereunder as Administrative Agent,
the provisions of this Article XI. shall continue to inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
under the Loan Documents. Notwithstanding anything contained herein to the
contrary, the Administrative Agent may assign its rights and duties under the
Loan Documents to any of its Affiliates by giving the Borrower and each Lender
prior written notice.
    - 130 -    

--------------------------------------------------------------------------------



Section 11.9.    Titled Agents.
Each of the Lead Arrangers, the Syndication Agents and the Documentation Agent
(each a “Titled Agent”) in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, nor any duties as an
agent hereunder for the Lenders. The titles given to the Titled Agents are
solely honorific and imply no fiduciary responsibility on the part of the Titled
Agents to the Administrative Agent, any Lender, any Issuing Bank, the Borrower
or any other Loan Party and the use of such titles does not impose on the Titled
Agents any duties or obligations greater than those of any other Lender or
entitle the Titled Agents to any rights other than those to which any other
Lender is entitled.
Section 11.10.    Collateral Matters; Protective Advances.
(a)    Each Lender hereby authorizes the Administrative Agent, without the
necessity of any notice to or further consent from any Lender, from time to time
prior to an Event of Default, to take any action with respect to any Collateral
or any Loan Document which may be necessary to perfect and maintain perfected
the Liens upon the Collateral granted pursuant to any of the Loan Documents.
(b)    The Lenders hereby authorize the Administrative Agent, at its option and
in its discretion, to release any Lien granted to or held by the Administrative
Agent upon any Collateral (i) upon termination of the Commitments and
indefeasible payment and satisfaction in full of all of the Obligations, (ii) as
expressly permitted by, but only in accordance with, the terms of the applicable
Loan Document, and (iii) if approved, authorized or ratified in writing by the
Requisite Lenders (or such greater number of Lenders as this Agreement or any
other Loan Document may expressly provide). Upon request by the Administrative
Agent at any time, the Lenders will confirm in writing the Administrative
Agent’s authority to release particular types or items of Collateral pursuant to
this Section.
(c)    Upon any sale and transfer of Collateral which is expressly permitted
pursuant to the terms of this Agreement, and upon at least five (5) Business
Days’ prior written request by the Borrower, the Administrative Agent shall (and
is hereby irrevocably authorized by the Lenders to) execute such documents as
may be necessary to evidence the release of the Liens granted to the
Administrative Agent for its benefit and the benefit of the Lenders hereunder or
pursuant hereto upon the Collateral that was sold or transferred; provided,
however, that (i) the Administrative Agent shall not be required to execute any
such document on terms which, in the Administrative Agent’s opinion, would
expose the Administrative Agent to liability or create any obligation or entail
any consequence other than the release of such Liens without recourse or
warranty and (ii) such release shall not in any manner discharge, affect or
impair the Obligations or any Liens upon (or obligations of the Borrower or any
other Loan Party in respect of) all interests retained by the Borrower or any
other Loan Party, including, without limitation, the proceeds of such sale or
transfer, all of which shall continue to constitute part of the Collateral. In
the event of any sale or transfer of Collateral, or any foreclosure with respect
to any of the Collateral, the Administrative Agent shall be authorized to deduct
all of the expenses reasonably incurred by the Administrative Agent from the
proceeds of any such sale, transfer or foreclosure.
(d)    The Administrative Agent shall have no obligation whatsoever to any
Lender or to any other Person to assure that the Collateral exists or is owned
by the Borrower, any other Loan Party or any other Subsidiary or is cared for,
protected or insured or that the Liens granted to the Administrative Agent
herein or pursuant hereto have been properly or sufficiently or lawfully
created, perfected, protected or enforced or are entitled to any particular
priority, or to exercise or to continue exercising at all or in any manner or
under any duty of care, disclosure or fidelity any of the rights, authorities
and powers granted or available to the Administrative Agent in this Section or
in any of the Loan Documents, it being
    - 131 -    

--------------------------------------------------------------------------------



understood and agreed that in respect of the Collateral, or any act, omission or
event related thereto, the Administrative Agent may act in any manner it may
deem appropriate, in its sole discretion, and that the Administrative Agent
shall have no duty or liability whatsoever to the Lenders, except to the extent
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from its gross negligence or willful misconduct.
(e)    The Administrative Agent may make, and shall be reimbursed by the Lenders
(in accordance with their Pro Rata Shares) to the extent not reimbursed by the
Borrower for, Protective Advances during any one (1) calendar year with respect
to each Pledged Interest or Collateral Property up to the sum of (i) amounts
expended to pay taxes, assessments and governmental charges or levies imposed
upon such Collateral; (ii) amounts expended to pay insurance premiums for
policies of insurance related to such Collateral; and (iii) $5,000,000.
Protective Advances in excess of said sum during any calendar year for any
Pledged Interest or Collateral Property shall require the consent of the
Requisite Lenders. The Borrower agrees to pay on demand all Protective Advances.
(f)    By their acceptance of the benefits of the Pledge AgreementSecurity
Documents, each Lender that is at any time itself a Specified Derivatives
Provider, or having an Affiliate that is a Specified Derivatives Provider,
hereby, for itself, and on behalf of any such Affiliate, in its capacity as a
Specified Derivatives Provider, acknowledges that obligations arising under any
Specified Derivatives Contract are not secured by the Collateral.
(g)    Each Lender agrees that it will not take any action, nor institute any
actions or proceedings, against the Borrower or any other Loan Party under the
Loan Documents with respect to exercising claims against or rights in the
Collateral without the written consent of the Requisite Lenders. For purposes of
this Section, the term “Lender” includes any Person that is or at any time has
been a Lender and the terms and conditions of this provision shall be binding
upon such Person at all times and expressly survive any assignment of the
Commitment and Loans of such Person in whole or in part.
Section 11.11.    Post-Foreclosure Plans.
If all or any portion of the Collateral is acquired by the Administrative Agent
as a result of a foreclosure or the acceptance of an assignment in lieu of
foreclosure, or is retained in satisfaction of all or any part of the
Obligations, the title to any such Collateral, or any portion thereof, shall be
held in the name of the Administrative Agent or a nominee or Subsidiary of the
Administrative Agent, as “Administrative Agent”, for the ratable benefit of all
Lenders. The Administrative Agent shall prepare a recommended course of action
for such Collateral (a “Post-Foreclosure Plan”), which shall be subject to the
approval of the Requisite Lenders. In accordance with the approved
Post-Foreclosure Plan, the Administrative Agent shall manage, operate, repair,
administer, complete, construct, restore or otherwise deal with the Collateral
acquired, and shall administer all transactions relating thereto, including
agents for the sale of such Collateral, and the collecting of rents and other
sums from such Collateral and paying the expenses of such Collateral. Actions
taken by the Administrative Agent with respect to the Collateral, which are not
specifically provided for in the approved Post-Foreclosure Plan or reasonably
incidental thereto, shall require the written consent of the Requisite Lenders
by way of supplement to such Post-Foreclosure Plan. Upon demand therefor from
time to time, each Lender will contribute its share (based on its Pro Rata
Share) of all reasonable costs and expenses incurred by the Administrative Agent
pursuant to the approved Post-Foreclosure Plan in connection with the
construction, operation, management, maintenance, leasing and sale of such
Collateral. In addition, the Administrative Agent shall render or cause to be
rendered to each Lender, on a monthly basis, an income and expense statement for
such Collateral, and each Lender shall promptly contribute its Pro Rata Share of
any operating loss for such Collateral, and such other expenses and operating
reserves as the Administrative Agent shall deem
    - 132 -    

--------------------------------------------------------------------------------



reasonably necessary pursuant to and in accordance with the approved
Post-Foreclosure Plan. To the extent there is net operating income from such
Collateral, the Administrative Agent shall, in accordance with the approved
Post-Foreclosure Plan, determine the amount and timing of distributions to the
Lender. All such distributions shall be made to the Lenders in accordance with
their respective Pro Rata Shares. The Lenders acknowledge and agree that if
title to any Collateral is obtained by the Administrative Agent or its nominee,
such Collateral will not be held as a permanent investment but will, consistent
with and subject to the requirements of Section 11.10 and this Section 11.11, be
liquidated and the proceeds of such liquidation will be distributed in
accordance with Section 10.5 as soon as practicable. The Administrative Agent
shall undertake to sell such Collateral, at such price and upon such terms and
conditions as the Requisite Lenders reasonably shall determine to be most
advantageous to the Lenders. Any purchase money Mortgage taken in connection
with the disposition of such Collateral in accordance with the immediately
preceding sentence shall name the Administrative Agent, as Administrative Agent
for the Lenders, as the beneficiary or mortgagee. In such case, the
Administrative Agent and the Lenders shall enter into an agreement with respect
to such purchase money Mortgage defining the rights of the Lenders in the same
Pro Rata Shares as provided hereunder, which agreement shall be in all material
respects similar to this Article XI insofar as the same is appropriate or
applicable.
Section 11.12.     Flood Laws
Wells Fargo has adopted internal policies and procedures that address
requirements placed on federally regulated lenders under the National Flood
Insurance Reform Act of 1994 and related legislation (the “Flood Laws”). Wells
Fargo, as Administrative Agent, will post on the applicable electronic platform
(or otherwise distribute to each Lender in the syndicate) documents that it
receives in connection with the Flood Laws. However, Wells Fargo reminds each
Lender and Participant that, pursuant to the Flood Laws, each federally
regulated Lender (whether acting as a Lender or Participant) is responsible for
assuring its own compliance with the flood insurance requirements.
Section 11.13.     No Set Off.
Each Lender hereby acknowledges that the exercise by any Lender of any offset,
set-off, banker’s lien or similar rights against any deposit account or other
property or asset of any Loan Party, whether or not located in California, could
result under certain laws in significant impairment of the ability of all
Lenders to recover any further amounts in respect of the Guaranteed Obligations.
Therefore, each Lender agrees not to charge or offset any amount owed to it by
any Loan Party against any of the accounts, property or assets of any Loan Party
or any of its affiliates held by such Lender without the prior written approval
of the Administrative Agent and Requisite Lenders.
ARTICLE XII. Miscellaneous
Section 12.1.    Notices.
Unless otherwise provided herein (including without limitation as provided in
Section 8.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:
If to the Borrower:


Service Properties Trust
Two Newton Place
    - 133 -    

--------------------------------------------------------------------------------



255 Washington Street, Suite 300
Newton, Massachusetts 02458-1634
Attention: Chief Financial Officer
Telecopy Number: (617) 219-8349
Telephone Number: (617) 796-8350
If to the Administrative Agent:


Wells Fargo Bank, National Association
One Wells Fargo Center
301 South College Street
Charlotte, North Carolina 28202
Attn: Anand J. Jobanputra
Telecopier: (704) 715-1428
Telephone: (704) 383-4013
If to the Administrative Agent under Article II.:


Wells Fargo Bank, National Association
Minneapolis Loan Center
600 South 4th Street, 9th Floor
Minneapolis, Minnesota 55415
Attn: Marsha Rouch
Telecopier: (866) 968-5589
Telephone: (612) 667-1098
If to Wells Fargo Bank, National Association as Issuing Bank or Swingline
Lender:


Wells Fargo Bank, National Association
600 South 4th Street, 9th Floor
Minneapolis, MN 55415
Attn: Marsha Rouch
Telecopier: (866) 968-5589
Telephone: (612) 667-1098
With a copy to:


Wells Fargo Bank, National Association
2030 Main Street
Suite 800
Irvine, California 92614
Attn: Rhonda Friedly
Telecopier: (949) 851-9728
Telephone: (949) 251-4383
If to Bank of America, N.A. as Issuing Bank or Swingline Lender:


Bank of America, N.A.
Global Trade Operations
    - 134 -    

--------------------------------------------------------------------------------



One Fleet Way, 2nd Floor
Mail Code PA6-580-02-30
Scranton, PA 18507
Telecopier: 1.800.755.8743
Telephone: 1.800.370.7519
E-mail Address: scranton_standby_lc@bankofamerica.com
SWIFT Address: BOFAUS3N
If to PNC Bank, National Association as Issuing Bank:


PNC Bank, National Association
Participated Servicing
6750 Miller Rd
Brecksville, OH 44141-3265
Attn: Myra Ollison
If to Royal Bank of Canada as Issuing Bank:


Royal Bank of Canada
30 Hudson Street,
28th floor
Jersey City, NJ 07302-4699
Attn: Credit Administration
Telecopier: 212.428.3015
Telephone: 212.428.6298
If to any other Lender:


To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire
or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or an Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the Borrower.
All such notices and other communications shall be effective (i) if mailed, upon
the first to occur of receipt or the expiration of three (3) days after the
deposit in the United States Postal Service mail, postage prepaid and addressed
to the address of the Borrower or the Administrative Agent, the Issuing Banks
and the Lenders at the addresses specified; (ii) if telecopied, when
transmitted; (iii) if hand delivered or sent by overnight courier, when
delivered; or (iv) if delivered in accordance with Section 8.5. to the extent
applicable; provided, however, that, in the case of the immediately preceding
clauses (i), (ii) and (iii), non-receipt of any communication as of the result
of any change of address of which the sending party was not notified or as the
result of a refusal to accept delivery shall be deemed receipt of such
communication. Notwithstanding the immediately preceding sentence, all notices
or communications to the Administrative Agent, any Issuing Bank or any Lender
under Article II. shall be effective only when actually received. None of the
Administrative Agent, any Issuing Bank or any Lender shall incur any liability
to any Loan Party (nor shall the Administrative Agent incur any liability to the
Issuing Banks or the Lenders) for acting upon any telephonic notice referred to
in this Agreement which the Administrative Agent, such Issuing Bank or such
Lender, as the case may be, believes in good faith to have been given by a
Person authorized to deliver such notice or for otherwise acting in good faith
hereunder. Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to another
Person.
    - 135 -    

--------------------------------------------------------------------------------



Section 12.2.    Expenses.
The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation and execution of, and any amendment, supplement or
modification to, any of the Loan Documents (including due diligence expense and
reasonable travel expenses related to closing), and the consummation of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent and all costs and expenses
of the Administrative Agent in connection with the use of IntraLinks, SyndTrak
or other similar information transmission systems in connection with the Loan
Documents and in connection with the review of Properties for inclusion as
Collateral Properties and the Administrative Agent’s other activities under
Section 7.15 and the fees and disbursements of counsel to the Administrative
Agent relating to all such activities, (b) to pay or reimburse the
Administrative Agent, the Issuing Banks and the Lenders for all their reasonable
costs and expenses incurred in connection with the enforcement or preservation
of any rights under the Loan Documents and the Fee Letter, including the
reasonable fees and disbursements of their respective counsel (including the
allocated fees and expenses of in-house counsel) and any payments in
indemnification or otherwise payable by the Lenders to the Administrative Agent
pursuant to the Loan Documents, (c) to pay, and indemnify and hold harmless the
Administrative Agent, the Issuing Banks and the Lenders from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any failure to pay or delay in paying, documentary, stamp, excise
and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of any of the Loan
Documents, or consummation of any amendment, supplement or modification of, or
any waiver or consent under or in respect of, any Loan Document and (d) to the
extent not already covered by any of the preceding subsections, to pay or
reimburse the fees and disbursements of counsel to the Administrative Agent, any
Issuing Bank and any Lender incurred in connection with the representation of
the Administrative Agent, such Issuing Bank or such Lender in any matter
relating to or arising out of any bankruptcy or other proceeding of the type
described in Sections 10.1.(e) or 10.1.(f), including, without limitation
(i) any motion for relief from any stay or similar order, (ii) the negotiation,
preparation, execution and delivery of any document relating to the Obligations
and (iii) the negotiation and preparation of any debtorinpossession financing
or any plan of reorganization of the Borrower or any other Loan Party, whether
proposed by the Borrower, such Loan Party, the Lenders or any other Person, and
whether such fees and expenses are incurred prior to, during or after the
commencement of such proceeding or the confirmation or conclusion of any such
proceeding. If the Borrower shall fail to pay any amounts required to be paid by
it pursuant to this Section, the Administrative Agent and/or the Lenders may pay
such amounts on behalf of the Borrower and such amounts shall be deemed to be
Obligations owing hereunder.
Section 12.3.    Setoff.
Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, each Issuing Bank, each
Lender, each Affiliate of the Administrative Agent, any Issuing Bank or any
Lender, and each Participant, at any time or from time to time while an Event of
Default exists, without notice to the Borrower or to any other Person, any such
notice being hereby expressly waived, but in the case of an Issuing Bank, a
Lender, an Affiliate of an Issuing Bank or a Lender, or a Participant, subject
to receipt of the prior written consent of the Requisite Lenders exercised in
their sole discretion, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, such
Issuing Bank, such Lender, any Affiliate of the Administrative Agent, such
Issuing Bank or such Lender, or such Participant, to or for the
    - 136 -    

--------------------------------------------------------------------------------



credit or the account of the Borrower against and on account of any of the
Obligations, irrespective of whether or not any or all of the Loans and all
other Obligations have been declared to be, or have otherwise become, due and
payable as permitted by Section 10.2., and although such Obligations shall be
contingent or unmatured. Notwithstanding anything to the contrary in this
Section, if any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 3.9.
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Banks and the Lenders and (y) such Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.
Section 12.4.    Litigation; Jurisdiction; Other Matters; Waivers.
(a)    EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, any of the ISSUING BANKs OR ANY OF
THE LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND
WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT, THE
ISSUING BANKS AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN
ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE FEE LETTER OR BY REASON OF ANY OTHER
SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER, THE
ADMINISTRATIVE AGENT, any of the ISSUING BANKs OR ANY OF THE LENDERS OF ANY KIND
OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.
(b)    THE BORROWER IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER, ANY ISSUING BANK, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY
ISSUING BANK MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY
    - 137 -    

--------------------------------------------------------------------------------



OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH PARTY
FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT, ANY
ISSUING BANK OR ANY LENDER OR THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT, ANY
ISSUING BANK OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER
APPROPRIATE JURISDICTION.
(c)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.
Section 12.5.    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of the
immediately following subsection (b), (ii) by way of participation in accordance
with the provisions of the immediately following subsection (d) or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
the immediately following subsection (f) (and, subject to the last sentence of
the immediately following subsection (b), any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in the immediately following subsection (d)
and, to the extent expressly contemplated hereby, the Related Parties of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of an
assigning Revolving Lender’s Revolving Commitment and/or the Loans at the time
owing to it, or in the case of an assignment of the entire remaining amount of
an assigning Term Loan Lender’s Term Loans at the time owing to it, or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
    - 138 -    

--------------------------------------------------------------------------------



(B)    in any case not described in the immediately preceding subsection (A),
the aggregate amount of the Revolving Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Revolving
Commitment is not then in effect, the principal outstanding balance of the
Revolving Loans of the assigning Lender subject to each such assignment, and the
principal outstanding balance of the Term Loan subject to such assignment (in
each case, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be less than $5,000,000, unless each of the Administrative Agent and the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed) (provided that the Borrower’s consent shall not be required if a
Default or Event of Default shall exist at the time of such assignment);
provided, however, that if, after giving effect to such assignment, the amount
of the Revolving Commitment held by such assigning Lender or the outstanding
principal balance of the Loans of such assigning Lender, as applicable, would be
less than $5,000,000, then such assigning Lender shall assign the entire amount
of its Revolving Commitment or the Loans at the time owing to it, as applicable.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Commitment assigned, except that this clause (ii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations in respect of its
Revolving Commitment and its Term Loan on a non-pro rata basis.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by clause (i)(B) of this subsection (b) and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) a Default or Event of Default shall
exist at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 5 Business Days after
having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (a) a Revolving Commitment if such assignment is to a Person that is not
already a Revolving Lender with a Commitment, an Affiliate of such a Revolving
Lender or an Approved Fund with respect to such a Lender or (y) a Term Loan to a
Person who is not a Lender, an Affiliate of a Lender or an Approved Fund; and
(C)    the consent of each Swingline Lender and each Issuing Bank (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
in respect of a Revolving Commitment.
(iv)    Assignment and Assumption; Notes. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $4,500 for each assignment
(which fee the Administrative Agent may, in its sole discretion, elect to
waive), and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. If requested by the
    - 139 -    

--------------------------------------------------------------------------------



transferor Lender or the assignee, upon the consummation of any assignment, the
transferor Lender, the Administrative Agent and the Borrower shall make
appropriate arrangements so that new Notes are issued to the assignee and such
transferor Lender, as appropriate.
(v)    No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or to any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to such assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each Issuing Bank, each Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (y) if such Lender
will be a Revolving Lender, acquire (and fund as appropriate) its full pro rata
share of all Revolving Loans and participations in Letters of Credit and
Swingline Loans in accordance with its Revolving Commitment Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.10., 4.1., 4.4., 12.2. and 12.9.
and the other provisions of this Agreement and the other Loan Documents as
provided in Section 12.10. with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with the immediately following subsection (d).
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Principal Office a
copy of each Assignment and Assumption
    - 140 -    

--------------------------------------------------------------------------------



delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and stated interest)
of the Loans owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, any Swingline Lender or any
Issuing Bank, sell participations to any Person (other than a natural person or
the Borrower or any of the Borrower’s Affiliates or Subsidiaries or a Defaulting
Lender) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Revolving Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Issuing Banks and the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver of
any provision of any Loan Document that (w) increases such Lender’s Commitment
or reduces the principal of any such Lender’s Loans, in each case, in which such
Participant has a participation, (x) extends the date fixed for the payment of
principal on the Loans or portions thereof owing to such Lender, (y) reduces the
rate at which interest is payable thereon or (z) releases any Guarantor from its
Obligations under the Guaranty except as contemplated by Section 7.13.(b), in
each case, as applicable to that portion of such Lender’s rights and/or
obligations that are subject to the participation. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.10., 4.1., 4.4.
(subject to the requirements and limitations therein, including the requirements
under Section 3.10.(g) (it being understood that the documentation required
under Section 3.10.(c) shall be delivered to the participating Lender)) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Section 4.6. as if it were an assignee
under subsection (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Sections 4.1. or 3.10., with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Regulatory Change that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 4.6. with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.3. as though it were a Lender; provided
that such Participant agrees to be subject to Section 3.3. as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such
    - 141 -    

--------------------------------------------------------------------------------



disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(f)    No Registration. Each Lender agrees that, without the prior written
consent of the Borrower and the Administrative Agent, it will not make any
assignment hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.
(g)    USA Patriot Act Notice; Compliance. In order for the Administrative Agent
to comply with “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act, prior to any Lender
that is organized under the laws of a jurisdiction outside of the United States
of America becoming a party hereto, the Administrative Agent may request, and
such Lender shall provide to the Administrative Agent, its name, address, tax
identification number and/or such other identification information as shall be
necessary for the Administrative Agent to comply with federal law.
Section 12.6.    Amendments and Waivers.
(a)    Generally. Except as otherwise expressly provided in this Agreement, (i)
any consent or approval required or permitted by this Agreement or any other
Loan Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document may be amended, (iii) the performance or
observance by the Borrower, any other Loan Party or any other Subsidiary of any
terms of this Agreement or such other Loan Document may be waived, and (iv) the
continuance of any Default or Event of Default may be waived (either generally
or in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Requisite Lenders (or the Administrative
Agent at the written direction of the Requisite Lenders), and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
party thereto. Subject to the immediately following subsection (b), any term of
this Agreement or of any other Loan Document relating to the rights or
obligations of the Revolving Lenders, and not any other Lenders, may be amended,
and the performance or observance by the Borrower or any other Loan Party or any
Subsidiary of any such terms may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, and only with, the
written consent of the Requisite Revolving Lenders (and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party a party
thereto). Subject to the immediately following subsection (b), any term of this
Agreement or of any other Loan Document relating to the rights or obligations of
the Term Loan Lenders, and not any other Lenders, may be amended, and the
performance or observance by the Borrower or any other Loan Party or any
Subsidiary of any such terms may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, but only with, the
written consent of the Requisite Term Loan
    - 142 -    

--------------------------------------------------------------------------------



Lenders (and, in the case of an amendment to any Loan Document, the written
consent of each Loan Party a party thereto). Notwithstanding anything to the
contrary contained in this Section, the Fee Letter may only be amended, and the
performance or observance by any Loan Party thereunder may only be waived, in a
writing executed by the parties thereto.
(b)    Consent of Lenders Directly Affected. In addition to the foregoing
requirements, no amendment, waiver or consent shall:
(i)    increase (or reinstate) a Commitment of a Lender (excluding any increase
as a result of an assignment of Commitments permitted under Section 12.5. and
any increases contemplated under Section 2.16.) or subject such Lender to any
additional obligations without the written consent of such Lender;
(ii)    reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, any Loans
or other Obligations without the written consent of each Lender directly
affected thereby; provided, however, only the written consent of the Requisite
Lenders shall be required for the waiver of interest payable at the Post-Default
Rate, retraction of the imposition of interest at the Post-Default Rate and
amendment of the definition of “Post-Default Rate”;
(iii)    reduce the amount of any Fees payable to a Lender without the written
consent of such Lender;
(iv)    modify the definitions of “Revolving Termination Date” (except in
accordance with Section 2.13.) or “Revolving Commitment Percentage”, or
otherwise postpone any date fixed for, or forgive, any payment of principal of,
or interest on, any Revolving Loans or for the payment of any other Obligations
owing to the Revolving Lenders, or extend the expiration date of any Letter of
Credit beyond the Revolving Termination Date (except as permitted under
Section 2.3.(b)) or, with respect to any Letter of Credit having an expiration
date beyond the Revolving Termination Date as permitted by Section 2.3.(b),
extend the expiration date of such Letter of Credit, in each case, without the
written consent of each Revolving Lender;
(v)    modify the definitions of “Term Loan Maturity Date” or “Term Loan
Percentage”, or otherwise postpone any date fixed for, or forgive, any payment
of principal of, or interest on, any Term Loans or for the payment of any other
Obligations owing to the Term Loan Lenders, in each case, without the written
consent of each Term Loan Lender;
(vi)    while any Term Loans remain outstanding, amend, modify or waive
(A) Section 5.2. or any other provision of this Agreement if the effect of such
amendment, modification or waiver is to require the Revolving Lenders to make
Revolving Loans when such Lenders would not otherwise be required to do so,
(B) the amount of the Swingline Commitment or (C) the L/C Commitment Amount, in
each case, without the written consent of the Requisite Revolving Lenders;
(vii)    modify the definition of “Pro Rata Share” or amend or otherwise modify
the provisions of Section 3.2. without the written consent of each Lender;
(viii)    amend this Section or amend any of the other definitions of the terms
used in this Agreement or the other Loan Documents insofar as such definitions
affect the substance of this Section without the written consent of each Lender;
    - 143 -    

--------------------------------------------------------------------------------



(ix)    modify the definition of the term “Requisite Revolving Lenders” or
modify in any other manner the number or percentage of the Revolving Lenders
required to make any determinations or waive any rights hereunder or to modify
any provision hereof without the written consent of each Revolving Lender;
(x)    modify the definition of the term “Requisite Term Loan Lenders” or modify
in any other manner the number or percentage of the Term Loan Lenders required
to make any determinations or waive any rights hereunder or to modify any
provision hereof without the written consent of each Term Loan Lender;
(xi)    modify the definition of the term “Requisite Lenders” or modify in any
other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof
without the written consent of each Lender;
(xii)    release any Guarantor from its obligations under the Guaranty except as
contemplated by Section 7.13.(b) without the written consent of each Lender;
(xiii)    waive a Default or Event of Default under Section 10.1.(a) without the
written consent of each Lender; or
(xiv)    amend, or waive the Borrower’s compliance with, Section 2.15. without
the written consent of each Lender.
(c)    Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement or any of the other Loan
Documents. Any amendment, waiver or consent relating to Section 2.4. or the
obligations of a Swingline Lender under this Agreement or any other Loan
Document shall, in addition to the Lenders required hereinabove to take such
action, require the written consent of such Swingline Lender. Any amendment,
waiver or consent relating to Section 2.3. or the obligations of an Issuing Bank
under this Agreement or any other Loan Document shall, in addition to the
Lenders required hereinabove to take such action, require the written consent of
such Issuing Bank. The Administrative Agent and the Borrower may, without the
consent of any Lender, enter into the amendments or modifications to this
Agreement or any of the other Loan Documents or enter into additional Loan
Documents as the Administrative Agent reasonably deems appropriate in order to
implement any Replacement Rate or otherwise effectuate the terms of Section
4.2(b) in accordance with the terms of Section 4.2(b). Any amendment, waiver or
consent with respect to any Loan Document that (i) diminishes the rights of a
Specified Derivatives Provider in a manner or to an extent dissimilar to that
affecting the Lenders or (ii) increases the liabilities or obligations of a
Specified Derivatives Provider shall, in addition to the Lenders required
hereinabove to take such action, require the consent of the Lender that is (or
having an Affiliate that is) such Specified Derivatives Provider.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) a Commitment
of a Defaulting Lender may not be increased, reinstated or extended without the
written consent of such Defaulting Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the written consent of such Defaulting Lender. No waiver
shall extend to or affect any obligation not expressly waived or impair any
    - 144 -    

--------------------------------------------------------------------------------



right consequent thereon and any amendment, waiver or consent shall be effective
only in the specific instance and for the specific purpose set forth therein. No
course of dealing or delay or omission on the part of the Administrative Agent
or any Lender in exercising any right shall operate as a waiver thereof or
otherwise be prejudicial thereto. Any Event of Default occurring hereunder shall
continue to exist until such time as such Event of Default is waived in writing
in accordance with the terms of this Section, notwithstanding any attempted cure
or other action by the Borrower, any other Loan Party or any other Person
subsequent to the occurrence of such Event of Default. Except as otherwise
explicitly provided for herein or in any other Loan Document, no notice to or
demand upon the Borrower shall entitle the Borrower to other or further notice
or demand in similar or other circumstances.
(d)    Technical Amendments. Notwithstanding anything to the contrary in this
Section 12.6., if the Administrative Agent and the Borrower have jointly
identified an ambiguity, omission, mistake or defect in any provision of this
Agreement or an inconsistency between provisions of this Agreement, the
Administrative Agent and the Borrower shall be permitted to amend such provision
or provisions to cure such ambiguity, omission, mistake, defect or inconsistency
so long as to do so would not adversely affect the interests of the Lenders and
the Issuing Banks. Any such amendment shall become effective without any further
action or consent of any of other party to this Agreement and the Administrative
Agent will provide a copy of such amendment to the Lenders.
Section 12.7.    Nonliability of Administrative Agent and Lenders.
The relationship between the Borrower, on the one hand, and the Lenders, the
Issuing Banks and the Administrative Agent, on the other hand, shall be solely
that of borrower and lender. None of the Administrative Agent, any Issuing Bank
or any Lender shall have any fiduciary responsibilities to the Borrower and no
provision in this Agreement or in any of the other Loan Documents, and no course
of dealing between or among any of the parties hereto, shall be deemed to create
any fiduciary duty owing by the Administrative Agent, any Issuing Bank or any
Lender to any Lender, the Borrower, any Subsidiary or any other Loan Party. None
of the Administrative Agent, any Issuing Bank or any Lender undertakes any
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations.
Section 12.8.    Confidentiality.
Except as otherwise provided by Applicable Law, the Administrative Agent, each
Issuing Bank and each Lender shall maintain the confidentiality of all
Information (as defined below) in accordance with its customary procedure for
handling confidential information of this nature and in accordance with safe and
sound banking practices but in any event may make disclosure: (a) to its
Affiliates and to its and its Affiliates’ other respective Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any actual or
proposed assignee, Participant or other transferee in connection with a
potential transfer of any Commitment or participation therein as permitted
hereunder, or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations;
(c) as required or requested by any Governmental Authority or representative
thereof or pursuant to legal process or in connection with any legal
proceedings, or as otherwise required by Applicable Law; (d) to the
Administrative Agent’s, such Issuing Bank’s or such Lender’s independent
auditors and other professional advisors (provided they shall be notified of the
confidential nature of the information); (e) in connection with the exercise of
any remedies under any Loan Document (or any Specified Derivatives Contract) or
any action or proceeding relating to any Loan Document (or any such Specified
Derivatives Contract) or the enforcement of rights hereunder or
    - 145 -    

--------------------------------------------------------------------------------



thereunder; (f) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section actually known by the
Administrative Agent, such Issuing Bank or such Lender to be a breach of this
Section or (ii) becomes available to the Administrative Agent, any Issuing Bank,
any Lender or any Affiliate of the Administrative Agent, any Issuing Bank or any
Lender on a nonconfidential basis from a source other than the Borrower or any
Affiliate of the Borrower; (g) to the extent requested by, or required to be
disclosed to, any nationally recognized rating agency or regulatory or similar
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) having or purporting to have
jurisdiction over it; (h) to bank trade publications, such information to
consist of deal terms and other information customarily found in such
publications; (i) to any other party hereto; (j) on a confidential basis to the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Loan Documents; (k) for purposes
of establishing a “due diligence” defense, and (l) with the consent of the
Borrower. Notwithstanding the foregoing, the Administrative Agent, each Issuing
Bank and each Lender may disclose any such confidential information, without
notice to the Borrower or any other Loan Party, to Governmental Authorities in
connection with any regulatory examination of the Administrative Agent, such
Issuing Bank or such Lender or in accordance with the regulatory compliance
policy of the Administrative Agent, such Issuing Bank or such Lender. As used in
this Section, the term “Information” means all information received from the
Borrower, any other Loan Party, any other Subsidiary or Affiliate relating to
any Loan Party or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any
Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower, any
other Loan Party, any other Subsidiary or any Affiliate, provided that, in the
case of any such information received from the Borrower, any other Loan Party,
any other Subsidiary or any Affiliate after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Section 12.9.    Indemnification.
(a)    The Borrower shall and hereby agrees to indemnify, defend and hold
harmless the Administrative Agent, the Issuing Banks, the Lenders, all of the
Affiliates of each of the Administrative Agent, any of the Issuing Banks or any
of the Lenders, and their respective Related Parties (each referred to herein as
an “Indemnified Party”) from and against any and all of the following
(collectively, the “Indemnified Costs”): losses, costs, claims, penalties,
damages, liabilities, deficiencies, judgments or expenses of every kind and
nature (including, without limitation, amounts paid in settlement, court costs
and the fees and disbursements of counsel incurred in connection with any
litigation, investigation, claim or proceeding or any advice rendered in
connection therewith, but excluding Indemnified Costs indemnification in respect
of which is specifically covered by Section 3.10. or 4.1. or expressly excluded
from the coverage of such Sections) incurred by an Indemnified Party in
connection with, arising out of, or by reason of, any suit, cause of action,
claim, arbitration, investigation or settlement, consent decree or other
proceeding (the foregoing referred to herein as an “Indemnity Proceeding”) which
is in any way related directly or indirectly to: (i) this Agreement or any other
Loan Document or the transactions contemplated thereby or the Collateral;
(ii) the making of any Loans or issuance of Letters of Credit hereunder;
(iii) any actual or proposed use by the Borrower of the proceeds of the Loans or
Letters of Credit; (iv) the Administrative Agent’s, any Issuing Bank’s or any
Lender’s entering into this Agreement; (v) the fact that the Administrative
Agent, the Issuing Banks and the Lenders have established the credit facility
evidenced hereby in favor of the Borrower; (vi) the fact that the Administrative
Agent, the Issuing Banks and the Lenders are creditors of the Borrower and have
or are alleged to have information regarding the financial condition, strategic
plans or business operations of the Borrower and the
    - 146 -    

--------------------------------------------------------------------------------



Subsidiaries; (vii) the fact that the Administrative Agent, the Issuing Banks
and the Lenders are material creditors of the Borrower and are alleged to
influence directly or indirectly the business decisions or affairs of the
Borrower and the Subsidiaries or their financial condition; (viii) the exercise
of any right or remedy the Administrative Agent, the Issuing Banks or the
Lenders may have under this Agreement or the other Loan Documents; provided,
however, that the Borrower shall not be obligated to indemnify any Indemnified
Party for any acts or omissions of such Indemnified Party in connection with
matters described in this clause (viii) to the extent arising from the gross
negligence or willful misconduct of such Indemnified Party, as determined by a
court of competent jurisdiction in a final, non-appealable judgment; (ix) any
civil penalty or fine assessed by the OFAC against, and all costs and expenses
(including counsel fees and disbursements) incurred in connection with defense
thereof by, the Administrative Agent, any Issuing Bank or any Lender as a result
of conduct of the Borrower, any other Loan Party or any other Subsidiary that
violates a sanction administered or enforced by the OFAC; or (x) any violation
or noncompliance by the Borrower or any Subsidiary of any Applicable Law
(including any Environmental Law) including, but not limited to, any Indemnity
Proceeding commenced by (A) the Internal Revenue Service or state taxing
authority or (B) any Governmental Authority or other Person under any
Environmental Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
the Borrower or its Subsidiaries (or its respective properties) (or the
Administrative Agent and/or the Lenders and/or the Issuing Banks as successors
to the Borrower) to be in compliance with such Environmental Laws.
(b)    The Borrower’s indemnification obligations under this Section shall apply
to all Indemnity Proceedings arising out of, or related to, the foregoing
whether or not an Indemnified Party is a named party in such Indemnity
Proceeding. In this connection, this indemnification shall cover all Indemnified
Costs of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents). This indemnification shall, among other
things, apply to any Indemnity Proceeding commenced by other creditors of the
Borrower or any Subsidiary, any shareholder of the Borrower or any Subsidiary
(whether such shareholder(s) are prosecuting such Indemnity Proceeding in their
individual capacity or derivatively on behalf of the Borrower), any account
debtor of the Borrower or any Subsidiary or by any Governmental Authority.
(c)    This indemnification shall apply to any Indemnity Proceeding arising
during the pendency of any bankruptcy proceeding filed by or against the
Borrower and/or any Subsidiary.
(d)    All outofpocket fees and expenses of, and all amounts paid to
thirdpersons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrower that such Indemnified Party is not entitled to indemnification
hereunder upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.
(e)    An Indemnified Party may conduct its own investigation and defense of,
and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all Indemnified Costs incurred
by such Indemnified Party shall be reimbursed by the Borrower. No action taken
by legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnity Proceeding shall vitiate or in any way impair the
obligations and duties of the Borrower hereunder to indemnify and hold harmless
each such Indemnified Party; provided, however, that if (i) the Borrower is
required to indemnify an Indemnified Party pursuant hereto and (ii) the Borrower
has provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified
    - 147 -    

--------------------------------------------------------------------------------



Party with respect to such Indemnity Proceeding, such Indemnified Party shall
not settle or compromise any such Indemnity Proceeding without the prior written
consent of the Borrower (which consent shall not be unreasonably withheld or
delayed). Notwithstanding the foregoing, an Indemnified Party may settle or
compromise any such Indemnity Proceeding without the prior written consent of
the Borrower where (x) no monetary relief is sought against such Indemnified
Party in such Indemnity Proceeding or (y) there is an allegation of a violation
of law by such Indemnified Party.
(f)    If and to the extent that the obligations of the Borrower under this
Section are unenforceable for any reason, the Borrower hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under Applicable Law.
(g)    The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any of the other obligations set forth in this Agreement or any other Loan
Document to which it is a party.
References in this Section 12.9. to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.
Section 12.10.    Termination; Survival.
This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) all Letters of Credit have terminated or expired or been
cancelled (other than Extended Letters of Credit in respect of which the
Borrower has satisfied the requirements to provide Cash Collateral as required
in Section 2.3.(b)), (c) none of the Lenders is obligated any longer under this
Agreement to make any Loans and the Issuing Banks are no longer obligated under
this Agreement to issue Letters of Credit and (d) all Obligations (other than
obligations which survive as provided in the following sentence) have been paid
and satisfied in full; provided, however, if on the Revolving Termination Date,
or any other date the Revolving Commitments are terminated or reduced to zero
(whether voluntarily, by reason of the occurrence of an Event of Default or
otherwise), any Letters of Credit remain outstanding, then the provisions of
this Agreement applicable to Letters of Credit, including without limitation,
the terms of Section 2.13 and the Borrower’s reimbursement obligations under
Section 2.3.(d), shall remain in effect until all such Letters of Credit have
expired, have been cancelled or have otherwise terminated. The indemnities to
which the Administrative Agent, the Issuing Banks and the Lenders are entitled
under the provisions of Sections 3.10., 4.1., 4.4., 11.6., 12.2. and 12.9. and
any other provision of this Agreement and the other Loan Documents, and the
provisions of Sections 12.4. and 12.12., shall continue in full force and effect
and shall protect the Administrative Agent, the Issuing Banks and the Lenders
(i) notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events arising after such termination as well as before and
(ii) at all times after any such party ceases to be a party to this Agreement
with respect to all matters and events existing on or prior to the date such
party ceased to be a party to this Agreement.
Section 12.11.    Severability of Provisions.
If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.
    - 148 -    

--------------------------------------------------------------------------------



Section 12.12.    GOVERNING LAW.
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
Section 12.13.    Counterparts.
To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means). It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto.
Section 12.14.    Obligations with Respect to Loan Parties.
The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense the Borrower may have that the Borrower does not control
such Loan Parties.
Section 12.15.    Independence of Covenants.
All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.
Section 12.16.    Limitation of Liability.
None of the Administrative Agent, any Issuing Bank or any Lender, or any of
their respective Related Parties shall have any liability with respect to, and
the Borrower hereby waives, releases, and agrees not to sue any of them upon,
any claim for any special, indirect, incidental, or consequential damages
suffered or incurred by the Borrower in connection with, arising out of, or in
any way related to, this Agreement, any of the other Loan Documents or the Fee
Letter, or any of the transactions contemplated by this Agreement or any of the
other Loan Documents. The Borrower hereby waives, releases, and agrees not to
sue the Administrative Agent, any Issuing Bank or any Lender or any of the
Administrative Agent’s, any Issuing Bank’s or any Lender’s Affiliates, officers,
directors, employees, attorneys, or agents for punitive damages in respect of
any claim in connection with, arising out of, or in any way related to, this
Agreement, any of the other Loan Documents, the Fee Letter, or any of the
transactions contemplated by this Agreement or financed hereby.
Section 12.17.    Entire Agreement.
This Agreement, the Notes, the other Loan Documents and the Fee Letter embody
the final, entire agreement among the parties hereto and supersede any and all
prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof and thereof and may not
be contradicted or varied by evidence of prior, contemporaneous, or subsequent
oral
    - 149 -    

--------------------------------------------------------------------------------



agreements or discussions of the parties hereto. To the extent any term of this
Agreement is inconsistent with a term of any other Loan Document to which the
parties of this Agreement are party, the term of this Agreement shall control to
the extent of such inconsistency. There are no oral agreements among the parties
hereto.
Section 12.18.    Construction.
The Administrative Agent, each Issuing Bank, the Borrower and each Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, each Issuing Bank, the Borrower and each Lender.
Section 12.19.    Headings.
The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.
Section 12.20.    LIABILITY OF TRUSTEES, ETC.
THE PARTIES HERETO ACKNOWLEDGE AND AGREE AS FOLLOWS:
THE AMENDED AND RESTATED DECLARATION OF TRUST ESTABLISHING THE BORROWER, DATED
AUGUST 21, 1995, AS AMENDED AND SUPPLEMENTED, AS FILED WITH THE STATE DEPARTMENT
OF ASSESSMENTS AND TAXATION OF MARYLAND, PROVIDES THAT NO TRUSTEE, OFFICER,
SHAREHOLDER, EMPLOYEE OR AGENT OF THE BORROWER SHALL BE HELD TO ANY PERSONAL
LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM AGAINST, THE
BORROWER. ALL PERSONS DEALING WITH THE BORROWER, IN ANY WAY, SHALL LOOK ONLY TO
THE ASSETS OF THE BORROWER FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY
OBLIGATION. THE PROVISIONS OF THIS SECTION SHALL NOT LIMIT ANY OBLIGATIONS OF
ANY LOAN PARTY OTHER THAN THE BORROWER.
Section 12.21.    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Affected Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion powers of an the applicable
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution
    - 150 -    

--------------------------------------------------------------------------------



that may be issued to it or otherwise conferred on it, and that such shares or
other instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.
Section 12.22.    No Novation.
(a)    Existing Credit Agreement. Upon satisfaction of the conditions precedent
set forth in Sections 5.1. and 5.2. of this Agreement, this Agreement and the
other Loan Documents shall exclusively control and govern the mutual rights and
obligations of the parties hereto with respect to the Existing Credit Agreement,
and the Existing Credit Agreement shall be superseded in all respects, in each
case, on a prospective basis only.
(b)    NO NOVATION. THE PARTIES HERETO HAVE ENTERED INTO THIS AGREEMENT SOLELY
TO AMEND AND RESTATE THE TERMS OF, AND THE OBLIGATIONS OWING UNDER, THE EXISTING
CREDIT AGREEMENT. THE PARTIES DO NOT INTEND THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY TO BE, AND THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING
BY THE BORROWER UNDER OR IN CONNECTION WITH THE EXISTING CREDIT AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS (AS DEFINED IN THE EXISTING CREDIT AGREEMENT).
Section 12.23.    Acknowledgement Regarding Any Supported QFCs.
To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for a Derivatives Contract or any other agreement or instrument that
is a QFC (such support, “QFC Credit Support” and each such QFC a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States.
    - 151 -    

--------------------------------------------------------------------------------



Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
Section 12.24.     Stamp, Intangible and Recording Taxes.
The Borrower will pay or cause to be paid any and all stamp, excise, intangible,
registration, recordation and similar taxes, fees or charges and shall indemnify
the Administrative Agent and each Lender against any and all liabilities with
respect to or resulting from any delay in the payment or omission to pay any
such taxes, fees or charges, which may be payable or determined to be payable in
connection with the execution, delivery, recording, performance or enforcement
of this Agreement, the Notes and any of the other Loan Documents, the amendment,
supplement, modification or waiver of or consent under this Agreement, the Notes
or any of the other Loan Documents or the perfection of any rights or Liens
under this Agreement, the Notes or any of the other Loan Documents.
[Signatures on Following Pages]


    - 152 -    


--------------------------------------------------------------------------------



SCHEDULE I
Commitments

Revolving LendersRevolving Commitment AmountWells Fargo Bank, National
Association$86,500,000BMO Harris Bank, N.A.$104,500,000Bank of America,
N.A.$86,500,000PNC Bank, National Association$86,500,000Royal Bank of
Canada$86,500,000Citibank, N.A.$66,500,000Compass Bank$58,000,000Mizuho Bank,
Ltd.$58,000,000Regions Bank$58,000,000Sumitomo Mitsui Banking
Corporation$58,000,000U.S. Bank National Association$58,000,000BMO Harris Bank,
N.A.$46,500,000Bank of East Asia, Limited, New York Branch$35,000,000
Branch Banking and Trust CompanyTruist Bank
$35,000,000Barclays Bank PLC$35,000,000Morgan Stanley Bank, N.A.$35,000,000UBS
AG, Stamford Branch$35,000,000Bank Hapoalim B.M.$19,000,000First Commercial
Bank, Ltd., New York Branch$13,750,000Berkshire Bank$11,000,000First Tennessee
Bank N.A.$11,250,000Mega International Commercial Bank Co., Ltd. Los Angeles
Branch$10,500,000Mega International Commercial Bank Co., Ltd. New York
Branch$10,500,000TOTAL$1,000,000,000.00





    

--------------------------------------------------------------------------------




Term Loan LendersTerm Loan AmountsWells Fargo Bank, National
Association$38,500,000Bank of America, N.A.$38,500,000PNC Bank, National
Association$38,500,000Royal Bank of Canada$38,500,000Citibank,
N.A.$28,500,000Compass Bank$27,000,000Mizuho Bank, Ltd.$27,000,000Regions
Bank$27,000,000Sumitomo Mitsui Banking Corporation$27,000,000U.S. Bank National
Association$27,000,000BMO Harris Bank, N.A.$18,500,000Bank of East Asia,
Limited, New York Branch$15,000,000Branch Banking and Trust
Company$15,000,000Bank Hapoalim B.M.$11,000,000First Commercial Bank, Ltd., New
York Branch$6,250,000Berkshire Bank$4,000,000First Tennessee Bank
N.A.$3,750,000Mega International Commercial Bank Co., Ltd. Los Angeles
Branch$4,500,000Mega International Commercial Bank Co., Ltd. New York
Branch$4,500,000TOTAL$400,000,000.00





    


--------------------------------------------------------------------------------





ANNEX I


COLLATERAL PROPERTY DILIGENCE
1.     An executive summary of the Property including the following information
relating to such Property: (a) a description of such Property, and (b) the
current projected capital plans and, if applicable, current renovation plans for
such Property;
2.     An operating statement for such Property audited or certified by a
representative of the Borrower as being true and correct in all material
respects and prepared in accordance with GAAP for the previous three (3) fiscal
years; provided that, with respect to any period during which such Property was
owned by a Subsidiary of the Borrower for less than three (3) years, such
information shall only be required to be delivered to the extent reasonably
available to the Borrower and such certification may be based upon the best of
the Borrower’s knowledge; provided, further, that if such Property has been
operating for less than three (3) years, the Borrower shall provide such
projections and other information concerning the anticipated operation of such
Property as the Administrative Agent may reasonably request;
3.     All Security Documents for such Property;
4.     Copies of all documents of record reflected in Schedule A and Schedule B
of the commitment or preliminary report for the applicable Title Policy and a
copy of the most recent real estate tax bill and notice of assessment;
5.     A Title Policy for such Property insuring the Lien of the applicable
Security Instrument;
6.     An opinion of counsel in the jurisdiction in which such Property is
located;
7.     A survey of such Property certified by a surveyor licensed in the
applicable jurisdiction to have been prepared in accordance with the then
effective Minimum Standard Detail Requirements for ALTA/ACSM Land Title Surveys;
8.     Receipt of a completed standard flood hazard determination for such
Property and if such Property is located in a FEMA-designated special flood
hazard area, evidence of the Borrower’s receipt of required notices and adequate
flood insurance;
9.     An Appraisal of such Property addressed to the Administrative Agent or on
which the Administrative Agent and the Lenders are expressly permitted to rely
pursuant to a reliance letter addressed to the Administrative Agent and the
Lenders;
10.    A “Phase I” environmental assessment of such Property, which report
(a) has been prepared by an environmental engineering firm acceptable to the
Administrative Agent and (b) complies with the requirements contained in the
Administrative Agent’s guidelines adopted from time to time by the
Administrative Agent to be used in its lending practice generally and any other
environmental assessments or other reports relating to such Property, including,
without limitation, any “Phase II” environmental assessment prepared or
recommended by such environmental engineering firm to be prepared for such
Property;



--------------------------------------------------------------------------------





11.    A property condition report for such Property prepared by a firm or firms
acceptable to the Administrative Agent;
12.    To the extent requested by the Administrative Agent in its reasonable
discretion, seismic reports and such other reports as are usual and customary
for secured real estate loans or similar properties in the jurisdiction in which
the Property is located, in each case, commissioned by the Administrative Agent
in the name of the Administrative Agent, its successors and assigns;
13.    If available, final certificates of occupancy and any other Governmental
Approvals relating to such Property;
14.    A property zoning report indicating that such Property complies with
applicable zoning and land use laws;
15.    Copies of (a) all Material Contracts relating to the use, occupancy,
operation, maintenance, enjoyment or ownership of such Property, if any, (b) all
Leases with respect to such Property as requested by the Administrative Agent,
and (c) any other franchises, leases or material operating agreements with
respect to such Property;
16.    UCC, tax, judgment, litigation, bankruptcy and lien search reports with
respect to such Property and the Guarantor owning such Property in all necessary
or appropriate jurisdictions indicating that there are no Liens of record on
such Property other than Permitted Liens described in clauses (c), (g) and (i)
of the definition of that term;
17.    [Reserved];
18.    Copies of any applicable ground leases and estoppels from ground lessors
for such Property;
19.    Inspection of such Property by the Administrative Agent and any Lender
and their respective engineers and consultants as the Administrative Agent or
any such Lender may require;
20.    Execution and delivery of any state specific documents or waivers
required and/or customary in connection with the execution of any Security
Instrument, including, but not limited to, anti-coercion statements, disclosure
of confession of judgments, tax affidavits, recording tax orders or other
similar documents;
21.    Copies of all policies of insurance required by Section 7.5. including,
without limitation, such evidence of flood insurance coverage (including
contents coverage, as applicable) as the Administrative Agent shall require;
22.    Evidence satisfactory to the Administrative Agent that the Borrower has
taken all actions required under the Flood Laws and/or requested by the
Administrative Agent to assist in ensuring that each Lender is in compliance
with the Flood Laws applicable to such Collateral Property; and
23.    Such other documents, instruments, comfort letters, estoppels,
subordination, nondisturbance and attornment agreements, consents, and other
agreements and information reasonably deemed necessary by the Administrative
Agent (including any supplements to the Schedules hereto with respect to such
Property reasonably acceptable to the Administrative Agent).



--------------------------------------------------------------------------------







